              EXHIBIT A




Case 16-11767-CMA   Doc 1925-1   Filed 11/16/18   Ent. 11/16/18 19:02:43   Pg. 1 of 56
                                                                          INVOICE
                                                               Period Covered 04-2016 to 09-2018
Mark T. Calvert, Trustee
Northwest Territorial Mint
1501 4th Avenue, Suite 2840
Seattle, WA 98101

 Professional     Date                                  Description                                                       Class               Hours   Rate       Amount
TRM           4/9/2016    Research on NWT Mint. Meeting at K&L Gates with team.                     Bankruptcy Admin                            3.50 $300.00       $1,050.00
TRM           4/10/2016   Meeting with former staff, and initial meeting with Ross Hansen.          Bankruptcy Admin                            5.20 $300.00       $1,560.00
CMU           4/11/2016   Update call w/Trustee, summarize next day's activities in trip log        Bankruptcy Admin                            1.78 $180.00         $320.40
                          Introductions, plant tour + photographs, employee rollcall, re-key
                          main vault, draft/sign new vault security protocol, begin
CMU          4/11/2016    photographing NV main vault inventory                                     Inventory                                   8.85 $180.00       $1,593.00
CMU          4/11/2016    Drive from NV Plant to Holiday Inn Express                                Travel                                      0.70 $90.00           $63.00
CMU          4/11/2016    Travel to Dayton - Flight/Car rental                                      Travel                                      5.85 $90.00          $526.50
JLC          4/11/2016    Met with Annette - Homestreet bank uncleared checks                       Accounting                                  0.50 $120.00          $60.00
                          Phone call with Brian at Key Bank - sent documents to open new
JLC          4/11/2016    account                                                                   Accounting                                  0.50   $120.00        $60.00
JLC          4/11/2016    Went to Homestreet - closing account, court docs                          Accounting                                  0.50   $120.00        $60.00
JLC          4/11/2016    Met with Annette and Rohan - understand cash flow                         Accounting                                  1.00   $120.00       $120.00
JLC          4/11/2016    Went to BofA - transfer of ownership to Mark, deposit.                    Accounting                                  2.00   $120.00       $240.00
JLC          4/11/2016    Meeting with Mark and NWTM team                                           Bankruptcy Admin                            0.75   $120.00        $90.00
JLC          4/11/2016    Meeting Mark and Ross                                                     Bankruptcy Admin                            0.75   $120.00        $90.00
JLC          4/11/2016    Meeting with Mark and NWTM team                                           Bankruptcy Admin                            0.75   $120.00        $90.00
JLC          4/11/2016    Type up information received, Created Cash Flow template                  Cash Flow                                   1.50   $120.00       $180.00
JLC          4/11/2016    Conference call with Chris, Mark and NV security                          Inventory                                   1.00   $120.00       $120.00
MTC          4/11/2016    Started Inventory process                                                 Inventory                                   0.50   $350.00       $175.00
                          Meeting with Doug to request assistance on backing up all emails,
MTC          4/11/2016    computer systems and videos                                               Investigation                               2.00 $350.00         $700.00
                          Second floor plant tour + photographs (two archives, RH office),
                          continue photographing main vault inventory, meet with IT/security
                          (EC), obtain security footage (USB); photograph DE Federal Way
CMU          4/12/2016    shipment, weigh, record, secure in Main Vault                             Inventory                                   8.85   $180.00     $1,593.00
JLC          4/12/2016    Bank checks/deposits                                                      Accounting                                  0.50   $120.00        $60.00
JLC          4/12/2016    Set up QuickBooks online                                                  Accounting                                  0.50   $120.00        $60.00
JLC          4/12/2016    Chart of Accounts - QuickBooks online                                     Accounting                                  4.00   $120.00       $480.00
JLC          4/12/2016    Management meeting                                                        Bankruptcy Admin                            1.00   $120.00       $120.00
MTC          4/12/2016    Inventory analysis and calculation                                        Inventory                                   1.50   $350.00       $525.00
MTC          4/12/2016    Inventory analysis and calculation                                        Inventory                                   1.50   $350.00       $525.00
MTC          4/12/2016    Discussion with Tod as action items                                       Investigation                               1.00   $350.00       $350.00
MTC          4/12/2016    Issue with six boxes shipped to Nevada                                    Investigation - Storage Inventory/Vault     1.00   $350.00       $350.00
                          Initial staff meeting. Coordinate copies of bank statements. Engage
TRM          4/12/2016    vendor to input statements into standard template.                        Bank Database                               2.50 $300.00         $750.00
                          Organize NV discovery: scan non-inventory & inventory discovery
                          to cloud service, respond to NV emails, create NV contact directory,
                          repeated calls to Purchasing (SJ), HR (SR), Security (ML), and
                          production (JG) emails and phone calls, draft plant re-key security
CMU          4/13/2016    protocol, calls to Trustee.                                               Inventory                                  10.70 $180.00       $1,926.00
                          Set up QB online, get Rohan started with post petition A/P &
JLC          4/13/2016    Payroll, Set up Key Bank online                                           Accounting                                  3.50 $120.00         $420.00
                          Inventory at FW / started inventory process with Jody and NWTM
MTC          4/13/2016    staff                                                                     Inventory                                   1.20 $350.00         $420.00
                          Bank statement organization and coordination. Initial meetings with
TRM          4/13/2016    staff. Select accounting system to immediately implement.                 Operations                                  4.00 $300.00       $1,200.00
                          Create excel model (site visit log, inventory, site & vault schematic).
                          Write procedure to re-key NV building. Return inventory emails &
CMU          4/14/2016    phone calls (JG), security (JG), and IT (EC).                             Inventory                                  11.68 $180.00       $2,102.40
JLC          4/14/2016    QB online/banking/misc employee questions                                 Accounting                                  1.00 $120.00         $120.00
JLC          4/14/2016    Inventory Federal Way Vault                                               Inventory                                   4.00 $120.00         $480.00

MTC          4/14/2016    Inventory / identified issues / no inventory records / major problem      Inventory                                   1.80 $350.00         $630.00
MTC          4/14/2016    Missing inventory from two weeks ago                                      Investigation - Storage Inventory/Vault     1.50 $350.00         $525.00
MTC          4/14/2016    Medallic / Continued follow up on the Ross Issues                         Medallic                                    0.80 $350.00         $280.00
                          Ongoing management of cash input. Review of accounting records.
                          Concalls with staff regarding court reporting requirements and game
TRM          4/14/2016    plan.                                                                     Accounting                                  2.40 $300.00         $720.00
                          Load inventory from documents (vault inventory notes, production
                          reports, photographs and emails.) Return inventory phone calls &
                          emails (JG). Work with Security (ML phone calls) and locksmith for
                          building locks (re-keyed / payment). Begin printing inventory
CMU          4/15/2016    photos.                                                                   Inventory                                  13.20 $180.00       $2,376.00
JLC          4/15/2016    QB banking data updated                                                   Accounting                                  0.50 $120.00          $60.00
JLC          4/15/2016    Inventory Federal Way Vault                                               Inventory                                   7.50 $120.00         $900.00
          Case 16-11767-CMA                          Doc 1925-1                 Filed 11/16/18                      Ent. 11/16/18 19:02:43         Pg. 2 of 56          A-1
Professional     Date                                   Description                                                   Class               Hours   Rate       Amount
MTC          4/15/2016   Inventory issues / continue to identify shortfalls                     Inventory                                   1.50 $350.00        $525.00
                         Mike Scavello -- On Creditor List but received the Silver / so the
                         creditor list is in questions which means the storage physical
MTC          4/15/2016   inventory records are an issue, we will need to verify                 Investigation - Storage Inventory/Vault     1.80 $350.00         $630.00
TRM          4/15/2016   Prepare analysis regarding subcon matters.                             Operations                                  7.00 $300.00       $2,100.00
                         Load final numbers from additional silver located at NV plant ( by
CMU          4/16/2016   JG). Reconcile quantities, estimated valuation.                        Inventory                                   8.50 $180.00       $1,530.00
TRM          4/16/2016   Update with Calvert and Mike Gearin at company offices.                Bankruptcy Admin                            4.50 $300.00       $1,350.00
                         Upload discovery to Cascade cloud service (TM): photos, check
                         copies, vault, plant content, employee recommendations, HR
CMU          4/18/2016   reconciliation, begin printing photo contact sheets.                   Inventory                                   9.10   $180.00     $1,638.00
JLC          4/18/2016   BofA Account blocking issues and letters                               Accounting                                  2.50   $120.00       $300.00
JLC          4/18/2016   Inventory Federal Way Vault                                            Inventory                                   1.50   $120.00       $180.00
JLC          4/18/2016   Inventory Pictures & Inventory                                         Inventory                                   4.00   $120.00       $480.00
MTC          4/18/2016   Tax Returns / Obtain last one filed… C-Corp in 2010                    Bankruptcy Admin                            1.50   $350.00       $525.00
                         Rodger Overson-- Storage Inventory customer, more issues
MTC          4/18/2016   identified                                                             Inventory                                   0.50 $350.00        $175.00
MTC          4/18/2016   Maura Richardson / storage records are a problem                       Investigation - Storage Inventory/Vault     0.50 $350.00        $175.00
                         Meeting with Maura and Mike regarding history and storage
MTC          4/18/2016   inventory issues                                                       Investigation - Storage Inventory/Vault     0.50 $350.00        $175.00
                         Bank statement organization and coordination, continued. Configure
                         dropbox for file sharing and smartsheet for coordination of action
TRM          4/18/2016   items. Additional 2004 requests.                                       Accounting                                  9.75 $300.00       $2,925.00
                         Complete NV inventory valuation draft, record notes, phone calls
CMU          4/19/2016   (JG) re: NV vault contents.                                            Inventory                                   4.10 $180.00        $738.00
                         Draft employee recognition for Trustee, finish printing NV inventory
CMU          4/19/2016   photo contact sheets from Site Visit #1.                               Inventory                                   7.02 $180.00       $1,263.60
JLC          4/19/2016   Inventory Federal Way Vault                                            Inventory                                   5.00 $120.00         $600.00
                         Review orders vs. fulfillment. Prepare analysis of variance.
                         Calculation of "owner draws" and Amex activity. Bank statement
TRM          4/19/2016   organization and coordination, continued.                              Investigation                              10.50 $300.00       $3,150.00
                         Print NV Plant floor schematic photos, match to diagram, add to NV
CMU          4/20/2016   discovery binder.                                                      Inventory                                   4.30   $180.00      $774.00
JLC          4/20/2016   Rohan update, Dropbox installation                                     Accounting                                  0.50   $120.00       $60.00
JLC          4/20/2016   BK Schedule Meeting Tod, Maura, Jacquie, Annette                       BK Schedule                                 2.00   $120.00      $240.00
JLC          4/20/2016   Auburn Inventory                                                       Inventory                                   4.50   $120.00      $540.00
MTC          4/20/2016   Review of inventory and shortfall                                      Inventory                                   1.30   $350.00      $455.00
                         Sub-con review and analysis. Review of check activity per
                         Homestreet. Obtain detailed activity from Homestreet bank activity;
TRM          4/20/2016   integrate into master bank data.                                       Bank Database                              11.00 $300.00       $3,300.00
CMU          4/21/2016   Drive from NV Plant to Holiday Inn Express                             Travel                                      0.70 $90.00           $63.00
JLC          4/21/2016   Compiled BK Filing master spreadsheet                                  BK Schedule                                 7.00 $120.00         $840.00
                         Medical benefits: troubleshoot keeping employees with benefits.
                         Review of cash flows and minimization of purchases. Discussion
                         with Pat regarding HR, employees, org structure. Frame out
TRM          4/21/2016   requirements for the next two weeks.                                   Operations                                  9.25 $300.00       $2,775.00
JLC          4/22/2016   Auburn Numismatic Inventory                                            Inventory                                   5.00 $120.00         $600.00
                         Meeting with Seligman regarding findings to date, open items. Vault
                         cash journal review and reporting. Cash flow reporting for next 90
TRM          4/22/2016   days.                                                                  Cash Flow                                   7.75 $300.00       $2,325.00
TRM          4/23/2016   Cash flow reporting. Concall with Pat/Paul.                            Cash Flow                                   4.50 $300.00       $1,350.00
TRM          4/24/2016   Cash projections, cont'd.                                              Cash Flow                                   2.25 $300.00         $675.00
                         Key Bank deposit - Kevin at BofA - legal documents to close
JLC          4/25/2016   account                                                                Accounting                                  0.50   $120.00       $60.00
JLC          4/25/2016   Understanding A/R current collection process                           Accounting                                  1.00   $120.00      $120.00
JLC          4/25/2016   Meeting with Tod/Paul/Pat - A/R and system analysis                    Accounting                                  1.50   $120.00      $180.00
JLC          4/25/2016   Cash flow Model accounts - review, revise accounts in QB               Cash Flow                                   2.00   $120.00      $240.00
JLC          4/25/2016   BofA Garnishment issue, inventory pictures to disk                     Inventory                                   0.50   $120.00       $60.00
                         Bank statement organization and coordination, continued. 90 day
TRM          4/25/2016   cash flow projection revisions.                                        Bank Database                               8.00 $300.00       $2,400.00
CJG          4/26/2016   Research and contact news people for creditor meeting                  Committee                                   1.50 $350.00         $525.00
                         A/R meeting with Jeff to help with A/R collection issue, cash
JLC          4/26/2016   collection analysis for cash flow                                      Accounting                                  2.50   $120.00      $300.00
JLC          4/26/2016   Issue with Ross threatening to come into the office                    Bankruptcy Admin                            0.50   $120.00       $60.00
JLC          4/26/2016   Inventory pictures to file                                             Inventory                                   3.00   $120.00      $360.00
MTC          4/26/2016   Review of Ross / Medallic agreement                                    Medallic                                    0.80   $350.00      $280.00
                         Email NV IT (EC) regarding bank statements; email and phone call
CMU          4/27/2016   with Cascade (JC) regarding NV inventory.                              Inventory                                   1.20   $180.00      $216.00
JLC          4/27/2016   cash flow update                                                       Cash Flow                                   0.50   $120.00       $60.00
CJG          4/28/2016   Mtgs with MTC, compile unsolicited buyer list                          Sale of Assets                              2.00   $350.00      $700.00
JLC          4/28/2016   A/R & cash flow update                                                 Accounting                                  2.25   $120.00      $270.00
JLC          4/28/2016   Meeting with Tod/Paul - cash flow for court                            Cash Flow                                   1.00   $120.00      $120.00
JLC          4/28/2016   Inventory pictures to file                                             Inventory                                   1.00   $120.00      $120.00
                         Review/preparation/update of bankruptcy schedules. Revise of 90
TRM          4/28/2016   day cash flow projection.                                              BK Schedule                                 5.50   $300.00     $1,650.00
CMU          4/29/2016   Inventory emails with Cascade Capital (JC).                            Inventory                                   0.70   $180.00       $126.00
JLC          4/29/2016   A/R collections                                                        Accounting                                  0.25   $120.00        $30.00
JLC          4/29/2016   Inventory picture to PowerPoint                                        Inventory                                   6.00   $120.00       $720.00


          Case 16-11767-CMA                        Doc 1925-1               Filed 11/16/18                      Ent. 11/16/18 19:02:43         Pg. 3 of 56          A-2
Professional      Date                                   Description                                                   Class               Hours     Rate     Amount
                           Follow up on the collection of bank statements and status of data
MTC            4/29/2016   base                                                                  Bank Database                               0.40 $350.00         $140.00
                           Meeting with CPA related to company tax returns and completion of
                           Medallic tax returns and provided documentation necessary to
MTC            4/29/2016   obtain documents                                                      Bankruptcy Admin                            2.20 $350.00         $770.00
                           Meeting with former employee regarding possible re-employment.
                           Concall and meeting regarding status of bankruptcy schedules.
                           Subpoena of Amex. Coordinate input of bank data. Update projected
TRM            4/29/2016   cash flow.                                                            BK Schedule                                 7.00 $300.00        $2,100.00
                           Print initial NV inventory rollup, create detail; initiate physical
                           inventory Photo Discovery binder and index; add Nevada plant
CMU            4/30/2016   schematic.                                                            Inventory                                   2.60 $180.00         $468.00
JLC            4/30/2016   Inventory admin work                                                  Inventory                                   1.00 $120.00         $120.00
                           Continued photo printing, NV vault inventory, photo index records
CMU            5/1/2016    from Site Visit #1.                                                   Inventory                                   5.50 $180.00         $990.00
                           NV Inventory reconciliation with Cascade (JC), print key inventory
                           photos (full size B&W) from Site Visit #1, prepare presentation
CMU            5/2/2016    materials for unsecured creditors committee.                          Inventory                                   7.80   $180.00      $1,404.00
JLC            5/2/2016    Meeting with Tod, Annette, Jacquie and Rohan regarding reports        Accounting                                  1.00   $120.00        $120.00
JLC            5/2/2016    Bankruptcy filing reports work                                        BK Schedule                                 4.00   $120.00        $480.00
JLC            5/2/2016    Inventory clean up                                                    Inventory                                   0.50   $120.00         $60.00
JLC            5/2/2016    Inventory clean up for BK Filing reports                              Inventory                                   2.00   $120.00        $240.00
JLC            5/2/2016    Paypal issues, creditor listing, ADP ACH to Live check discussion     Operations                                  0.50   $120.00         $60.00
                           Preparation of bankruptcy schedules. Bank statement organization
                           and coordination, continued. Prepare final documentation and
                           support for the Trustee Report to Credit Committee.
TRM            5/2/2016                                                                          BK Schedule                                 8.50   $300.00      $2,550.00
CMU            5/3/2016    Unsecured creditors committee meeting with Trustee's Counsel.         Committee                                   6.50   $180.00      $1,170.00
JLC            5/3/2016    BK filing report schedules                                            BK Schedule                                 2.00   $120.00        $240.00
JLC            5/3/2016    Inventory file transfer for FBI                                       Inventory                                   0.50   $120.00         $60.00
                           Evaluation of Tomball work orders, prioritization and cash flows.
                           Preparation of bankruptcy schedules. General management and
TRM            5/3/2016    oversight.                                                            BK Schedule                                 7.75 $300.00        $2,325.00
JLC            5/4/2016    WorldPay chargeback research                                          Accounting                                  0.75 $120.00           $90.00
JLC            5/4/2016    BK Schedules                                                          BK Schedule                                 2.25 $120.00          $270.00
                           Reviewed summary of bullion orders totaling $575k and approved
MTC            5/4/2016    return of all checks                                                  Bankruptcy Admin                            0.60 $350.00         $210.00
                           Review of status with Calvert re: bankruptcy schedules. Continued
                           work on schedules. Meeting with senior team on org chart, operating
TRM            5/4/2016    gamelan going forward, status of court case.                          BK Schedule                                 6.50 $300.00        $1,950.00
JLC            5/5/2016    BK Schedules, met with Tod for review                                 BK Schedule                                 5.50 $120.00          $660.00
MTC            5/5/2016    Inventory summary, status, shared with FBI and attorneys              Inventory                                   0.50 $350.00          $175.00
                           Follow up with Mike on Ponzi and where could the money for the
MTC            5/5/2016    legal fees be coming                                                  Investigation - Diane/Ross                  0.40 $350.00         $140.00
                           Storage contract / documentation / reconciliation / shared
MTC            5/5/2016    information with the FBI                                              Investigation - FBI/US Trustee Office       0.80   $350.00        $280.00
TRM            5/5/2016    Bankruptcy schedules, and forensics.                                  BK Schedule                                 9.00   $300.00      $2,700.00
JLC            5/6/2016    BK filing report schedules                                            BK Schedule                                 4.00   $120.00        $480.00
JLC            5/6/2016    Auburn facility visit - took pictures of safe                         Inventory                                   0.50   $120.00         $60.00
                           Discussion with Tod on data base and insolvency calculation and
MTC            5/6/2016    need to move forward                                                  Investigation                               0.30   $350.00        $105.00
MTC            5/6/2016    Follow up on information for the FBI / status of schedules            Investigation - FBI/US Trustee Office       0.50   $350.00        $175.00
MTC            5/6/2016    Follow up with Pawn Shop on items liquidated                          Investigation - Storage Inventory/Vault     0.50   $350.00        $175.00
TRM            5/6/2016    Bankruptcy schedules, and forensics.                                  BK Schedule                                 4.00   $300.00      $1,200.00
                           Concerned that Ross attorney deposits are from the estate, missing
MTC            5/7/2016    cash from the vault                                                   Investigation - Storage Inventory/Vault     0.50 $350.00         $175.00
JLC            5/8/2016    BK schedules                                                          BK Schedule                                 2.00 $120.00         $240.00
                           Meeting with Mark to discuss status, open items, report and
TRM            5/8/2016    schedules                                                             Bankruptcy Admin                            3.00 $300.00         $900.00
JLC            5/9/2016    BK schedules                                                          BK Schedule                                 7.75 $120.00         $930.00

TRM            5/9/2016    Prepare schedules, conference call with K&L Gates. Vault analysis.    BK Schedule                                10.25 $300.00        $3,075.00
                           Draft inventory detail for UPS shipment (DE), arrived NV 4/12/16;
CMU            5/10/2016   email to Trustee (MC).                                                Inventory                                   1.90 $180.00         $342.00
JLC            5/10/2016   BK schedule follow up                                                 BK Schedule                                 0.50 $120.00          $60.00
                           Clean up of schedules. Collections review. Concall with Mark and
TRM            5/10/2016   K&L regarding discovery needs.                                        BK Schedule                                 5.80 $300.00        $1,740.00

CMU            5/11/2016   Complete inventory detail, UPS shipment (DE), arrived NV 4/12/16.     Inventory                                   1.90   $180.00       $342.00
JLC            5/11/2016   Bill.com meeting for set up                                           Accounting                                  1.00   $120.00       $120.00
JLC            5/11/2016   Admin - tabs for inventory binders                                    Inventory                                   0.50   $120.00        $60.00
JLC            5/11/2016   Meeting with Tod - MOR's                                              MOR's                                       0.50   $120.00        $60.00
JLC            5/11/2016   MOR Schedules                                                         MOR's                                       2.00   $120.00       $240.00
                           Amex, cash receipts and disbursements for bank activity, seized
TRM            5/11/2016   asset review, creditors meeting including follow up.                  Investigation - American Express            9.50 $300.00        $2,850.00
                           Meeting with Annette, Rohan and Sarah - ownership of MOR
JLC            5/12/2016   schedules                                                             MOR's                                       1.00 $120.00         $120.00
JLC            5/12/2016   MOR Schedules                                                         MOR's                                       2.50 $120.00         $300.00


         Case 16-11767-CMA                          Doc 1925-1                Filed 11/16/18                   Ent. 11/16/18 19:02:43              Pg. 4 of 56         A-3
Professional      Date                                   Description                                                   Class             Hours     Rate     Amount
                           Discovery, MOR prep, research office space, calls with Paul
TRM            5/12/2016   Wagner. Surveillance data for discovery.                              Investigation                             6.20 $300.00        $1,860.00
                           Matson Charlton Insurance/bond research for precious metals
JLC            5/13/2016   coverage                                                              Bankruptcy Admin                          2.00   $120.00       $240.00
JLC            5/13/2016   Inventory binder compilation                                          Inventory                                 1.00   $120.00       $120.00
JLC            5/13/2016   MOR Schedules                                                         MOR's                                     0.50   $120.00        $60.00
TRM            5/13/2016   MOR review. Manage bank input, and Homestreet review.                 MOR's                                     3.00   $300.00       $900.00
                           Follow up with Dave on truck shipment / related issues of missing
MTC            5/14/2016   inventory                                                             Inventory                                 0.50 $350.00         $175.00
JLC            5/16/2016   Admin work, MORs, sign A/P checks                                     Accounting                                0.50 $120.00          $60.00
JLC            5/16/2016   Inventory pictures/files to print for binder                          Inventory                                 2.25 $120.00         $270.00
                           Homestreet bank summary. Visit new office space location, space
                           planning. MOR review. Get update of Dayton operations. Review
TRM            5/16/2016   status and open items with team.                                      Operations                                7.50 $300.00        $2,250.00
                           Office space tour. Forensics, cont'd. Follow up on schedules,
TRM            5/17/2016   meeting of creditors. Review Erdmann produced documents.              Investigation                             6.00 $300.00        $1,800.00
                           Forensic work. Deal with Ross Hansen showing up at NWT offices
                           unexpectedly. Research IRA creditors and summarize. Work to keep
TRM            5/18/2016   UPS account live.                                                     Investigation - Diane/Ross                5.20   $300.00      $1,560.00
CJG            5/19/2016   Collecting information for company sale                               Sale of Company                           0.70   $350.00        $245.00
CJG            5/19/2016   Communication with possible contact list buyer                        Sale of Company                           0.70   $350.00        $245.00
JLC            5/19/2016   Sign checks, Admin, bill.com set up                                   Accounting                                2.00   $120.00        $240.00
                           Discussion with Mike and follow up on Medallic Fraudulent
MTC            5/19/2016   Transfer                                                              Investigation                             0.50 $350.00         $175.00

                           Forensic work. Affidavits for Ross Hanson visit. Lease summary for
TRM            5/19/2016   new space. IRA account summary. Operations plan going forward. Investigation - Diane/Ross                       5.50 $300.00        $1,650.00
JLC            5/20/2016   Sign A/P checks & review                                           Accounting                                   0.15 $120.00           $18.00

JLC            5/20/2016   Key Bank ADP Wire issue, Key bank credit card & debit card issue      Accounting                                1.25 $120.00         $150.00
JLC            5/20/2016   Bill.com meeting with Annette, Sarah and Jodi                         Accounting                                1.50 $120.00         $180.00
                           Follow up on discovery request from David Neu for Diane for
MTC            5/20/2016   deposition and trial                                                  Investigation - Diane/Ross                0.30 $350.00         $105.00
                           Detailed review of inventory seized from Ross Hanson.
                           Summarized and cleaned up the data, delivered to K&L Gates.
                           Review with Darrin and Erin. Review of materials from John
TRM            5/20/2016   Drummey. Calls with K&L regarding same.                               Investigation - Diane/Ross                4.50 $300.00        $1,350.00
                           Lease review and negotiation calculations for new space and
                           overhead reduction. Discussions with Dave Huffman and Paul
TRM            5/20/2016   Wagner.                                                               Operations                                1.50 $300.00         $450.00

CMU            5/23/2016   Email NWTM Federal Way (ER), regarding inventory rollup status.       Inventory                                 0.20   $180.00        $36.00
JLC            5/23/2016   Admin work, prioritize Annette's workload                             Accounting                                0.50   $120.00        $60.00
JLC            5/23/2016   Bill.com recommendation write up                                      Accounting                                0.50   $120.00        $60.00
JLC            5/23/2016   MOR's disbursements                                                   MOR's                                     0.50   $120.00        $60.00
JLC            5/23/2016   MOR's - items needed to review and request for                        MOR's                                     0.50   $120.00        $60.00
JLC            5/23/2016   Meeting with Paul - storage and claims                                Operations                                0.25   $120.00        $30.00

JLC            5/23/2016   March health benefits - Mike Gearin to direct us on open enrollment   Operations                                0.50 $120.00          $60.00
                           Follow up with Tod on need for American Express payments and
MTC            5/23/2016   sent the information to David Neu related to Diane trial              Investigation - Diane/Ross                0.40 $350.00         $140.00
MTC            5/23/2016   Approved additional storage information to be provided to the FBI     Investigation - FBI/US Trustee Office     0.40 $350.00         $140.00
                           2004 from Medallic, clear issues with lack of Ross disclosure and
MTC            5/23/2016   need to take a formal approach to this discovery process              Medallic                                  0.50 $350.00         $175.00
                           Lease issues regarding financials (lack thereof) and tax returns.
TRM            5/23/2016   Email to K&L.                                                         Accounting                                0.20 $300.00          $60.00
TRM            5/23/2016   Review of accounting process review proposal from Jody                Accounting                                0.30 $300.00          $90.00
                           Continued refinement and clean up of bank database. Conference
                           call with Mark Calvert regarding same. Research of payments
TRM            5/23/2016   regarding Karr Tuttle.                                                Bank Database                             3.70   $300.00      $1,110.00
TRM            5/23/2016   Cell phone log review/clean up and summarization.                     Investigation                             2.00   $300.00        $600.00
TRM            5/23/2016   Conference call with Bamboo regarding HR Management system.           Operations                                0.90   $300.00        $270.00
JLC            5/24/2016   Bill.com meeting                                                      Accounting                                0.50   $120.00         $60.00
JLC            5/24/2016   ADP - double wire issue - refunding today                             Accounting                                0.50   $120.00         $60.00
JLC            5/24/2016   Payroll entry work with Rohan                                         Accounting                                0.50   $120.00         $60.00
JLC            5/24/2016   Insurance reinstatement work with Annette                             Accounting                                0.50   $120.00         $60.00
JLC            5/24/2016   Meeting with Mark/Paul cash flow project                              Cash Flow                                 0.50   $120.00         $60.00
JLC            5/24/2016   Meeting with Paul - cash flow                                         Cash Flow                                 0.50   $120.00         $60.00
JLC            5/24/2016   Cashflow weekly/monthly report for court                              Cash Flow                                 2.50   $120.00        $300.00
                           Follow up on information required for Diane trial and documents
MTC            5/24/2016   that may or may not exist on her computer related to inventory        Investigation - Diane/Ross                1.20   $350.00       $420.00
JLC            5/25/2016   UPS service suspended issue - resolved                                Accounting                                0.25   $120.00        $30.00
JLC            5/25/2016   Update cash flow                                                      Cash Flow                                 0.50   $120.00        $60.00
JLC            5/25/2016   Fix formula's cash flow                                               Cash Flow                                 0.50   $120.00        $60.00
JLC            5/25/2016   MOR's                                                                 MOR's                                     0.50   $120.00        $60.00
MTC            5/25/2016   Follow up with Witness for trial / depositions                        Investigation - Diane/Ross                1.50   $350.00       $525.00
MTC            5/25/2016   Follow up on MAC transfer of assets                                   Medallic                                  0.50   $350.00       $175.00
JLC            5/26/2016   Workers comp meeting with Annette and Grant of Fortune                Accounting                                0.75   $120.00        $90.00


         Case 16-11767-CMA                          Doc 1925-1                Filed 11/16/18                     Ent. 11/16/18 19:02:43          Pg. 5 of 56         A-4
Professional      Date                                  Description                                                    Class         Hours        Rate     Amount
                           Follow up creditor committee and information being disclosed to
MTC            5/26/2016   Ross and support for the sale motion                                  Committee                                0.50 $350.00        $175.00

MTC            5/26/2016   Followed up on nature and type of MAC transfer of assets to Graco     Medallic                                 1.20 $350.00        $420.00

MTC            5/26/2016   Followed up on nature and type of MAC transfer of assets to Graco     Medallic                                 1.80 $350.00        $630.00
                           Integration of check data with bank database. Review of bank
                           database and supporting documents for various counsel/Trustee
TRM            5/26/2016   research requests.                                                    Bank Database                            4.50   $300.00     $1,350.00
TRM            5/26/2016   Inventory valuation summary and clean up for K&L Gates.               Inventory                                2.20   $300.00       $660.00
JLC            5/27/2016   Wire approval, check signing                                          Accounting                               0.50   $120.00        $60.00
JLC            5/27/2016   Auto insurance coverage policy review and approval                    Accounting                               0.50   $120.00        $60.00
                           Follow up on mis-representation to the court on MAC assets at
MTC            5/27/2016   Graco                                                                 Medallic                                 0.50 $350.00        $175.00
                           Followed up on transfer of assets from MAC / most of which
MTC            5/27/2016   appears to be NWTM assets                                             Medallic                                 0.80   $350.00       $280.00
TRM            5/27/2016   Bank database, continued work and clean up.                           Bank Database                            3.50   $300.00     $1,050.00
TRM            5/27/2016   Cash flow projections with Paul Wagner.                               Cash Flow                                0.90   $300.00       $270.00
CJG            5/31/2016   Draft price model for contact list                                    Sale of Assets                           0.80   $350.00       $280.00
                           Complete printing index and full size photos of UPS (DE) shipment,
CMU            5/31/2016   received NV 4/12/16.                                                  Inventory                                0.70 $180.00        $126.00
                           Quickbooks migration to QB Enterprise from QBO. Meeting with
TRM            5/31/2016   Paul and Annette.                                                     Accounting                               1.50   $300.00       $450.00
TRM            5/31/2016   Bank database work.                                                   Bank Database                            6.50   $300.00     $1,950.00
TRM            5/31/2016   Office lease matters with Huffman.                                    Bankruptcy Admin                         0.40   $300.00       $120.00
CMU            6/1/2016    Emails, NV matters.                                                   Inventory                                0.80   $180.00       $144.00
JLC            6/1/2016    Admin - emails, catch up from holiday                                 Bankruptcy Admin                         0.25   $120.00        $30.00
JLC            6/1/2016    Tod/Mark meeting - court update                                       Bankruptcy Admin                         0.75   $120.00        $90.00
JLC            6/1/2016    Meeting with Tod/Mark re: MOR's                                       MOR's                                    1.00   $120.00       $120.00
JLC            6/1/2016    MOR's to Mike Gearin                                                  MOR's                                    1.00   $120.00       $120.00
                           Discussion with David Neu related to Diane deposition tomorrow
MTC            6/1/2016    and question and background information                               Investigation - Diane/Ross               0.80 $350.00        $280.00
                           Research Augusta National claim (double payment). Continued
TRM            6/1/2016    bank database work.                                                   Bank Database                            3.70 $300.00       $1,110.00
                           Review of new office lease and correspondence with K&L
TRM            6/1/2016    regarding same.                                                       Bankruptcy Admin                         1.10 $300.00        $330.00
                           Final asset purchase agreement for Tomball sale administrative
TRM            6/1/2016    matters.                                                              Sale of Assets                           0.80 $300.00        $240.00
JLC            6/2/2016    Wires, AP Check signing and review                                    Accounting                               0.25 $120.00         $30.00
                           Meeting with Tod - List out items done, in process or next 60 days
JLC            6/2/2016    for court                                                             Bankruptcy Admin                         0.25   $120.00       $30.00
JLC            6/2/2016    Meeting with Mark - action items review for court                     Bankruptcy Admin                         1.50   $120.00      $180.00
JLC            6/2/2016    May Mor's                                                             MOR's                                    0.50   $120.00       $60.00
JLC            6/2/2016    May A/P Aging summary, May MOR's started                              MOR's                                    1.00   $120.00      $120.00
                           Various motion and discovery issues associated with Medallic and
MTC            6/2/2016    possible discovery issues                                             Medallic                                 0.80   $350.00       $280.00
TRM            6/2/2016    Bank database.                                                        Bank Database                            3.70   $300.00     $1,110.00
TRM            6/2/2016    Review of updated lease in Virginia with Paul.                        Bankruptcy Admin                         0.30   $300.00        $90.00
TRM            6/2/2016    K&L new office lease review.                                          Bankruptcy Admin                         0.30   $300.00        $90.00
                           Review of Trustee action items and work completed/work left to
TRM            6/2/2016    complete in preparation for creditors committee meeting.              Committee                                2.30 $300.00        $690.00
                           Maxwell Health and Bamboo conference call. Decision to move
TRM            6/2/2016    forward with ADP product.                                             Operations                               1.50   $300.00      $450.00
CJG            6/3/2016    Bullion value list estimate & communication                           Sale of Assets                           1.70   $350.00      $595.00
CMU            6/3/2016    Emails Cascade (MC, ER, RV).                                          Inventory                                2.00   $180.00      $360.00
JLC            6/3/2016    Accounting department workflow write up                               Accounting                               0.50   $120.00       $60.00
JLC            6/3/2016    Increase bond, insurance quote request                                Bankruptcy Admin                         0.10   $120.00       $12.00
JLC            6/3/2016    Tod/Pat meeting - Personnel issues and procedures                     Bankruptcy Admin                         0.75   $120.00       $90.00
JLC            6/3/2016    Augusta Creditor research                                             Claims                                   0.25   $120.00       $30.00
JLC            6/3/2016    May MOR's                                                             MOR's                                    1.00   $120.00      $120.00
                           Cash flow projections - update to the format and schedule with
TRM            6/3/2016    Annette.                                                              Cash Flow                                2.00 $300.00        $600.00
TRM            6/3/2016    Research specific disbursements as per K&L requests.                  Investigation                            1.20 $300.00        $360.00
TRM            6/3/2016    ADP conference call regarding pricing of ADP Now product.             Operations                               1.20 $300.00        $360.00
                           Sales Decision Tree meeting to review sequence of sales process
                           with Pat and Erin. Review of pricing spreadsheets. Follow up
TRM            6/3/2016    modeling.                                                             Operations                               4.20   $300.00     $1,260.00
JLC            6/6/2016    Vendor Letter - close out account                                     Accounting                               0.25   $120.00        $30.00
JLC            6/6/2016    Document accounting procedures - current and proposed                 Accounting                               1.00   $120.00       $120.00
JLC            6/6/2016    Met with Mark - Bank signer cards and Bond signatures                 Bankruptcy Admin                         0.25   $120.00        $30.00
JLC            6/6/2016    Company wide meeting - update led by Mark                             Bankruptcy Admin                         1.25   $120.00       $150.00
JLC            6/6/2016    BK filing amendment master spreadsheet                                BK Schedule                              0.50   $120.00        $60.00
                           Discussion with Tod on status of data base and research required as
MTC            6/6/2016    soon as database is completed                                         Bank Database                            0.70 $350.00        $245.00
                           Follow up with Dayton / Rob regarding 1997 documents that support
MTC            6/6/2016    Diane purchase of metals                                              Investigation - Diane/Ross               0.70 $350.00        $245.00
                           Meeting with K&L rep to do Medallic discovery and review of Ross
MTC            6/6/2016    office. Also reviewed various files in Ross Office                    Medallic                                 3.00 $350.00       $1,050.00
TRM            6/6/2016    Review of Overson matters for return of inventory.                    Inventory                                2.10 $300.00         $630.00

         Case 16-11767-CMA                          Doc 1925-1                Filed 11/16/18                     Ent. 11/16/18 19:02:43      Pg. 6 of 56            A-5
 Professional     Date                                Description                                                        Class            Hours   Rate       Amount
TRM           6/6/2016    Deep dive into review of Erdmann flow of funds.                         Investigation - Diane/Ross                4.90 $300.00       $1,470.00
TRM           6/6/2016    ADP demo.                                                               Operations                                1.50 $300.00         $450.00

                          NV main vault inventory: record bar serial numbers, photograph and
CMU           6/7/2016    record NWTM inventory and 3rd party related disputed inventory.         Inventory                                 9.70 $180.00       $1,746.00
CMU           6/7/2016    Travel to Dayton                                                        Travel                                    5.88 $90.00          $529.20
                          Follow up with staff on Inventory / stored and completion of analysis
MTC           6/7/2016    so we can file order to return the inventory to customers               Inventory                                 0.40 $350.00         $140.00
                          Discussion with FBI on status of subpoena on computers and call
MTC           6/7/2016    from prior employee                                                     Investigation - FBI/US Trustee Office     0.30 $350.00         $105.00
                          Logistics regarding transfer of videos files for discovery purposes.
TRM           6/7/2016    Calls with Paul, Mark and Eduardo regarding same.                       Investigation - Discovery                 3.20 $300.00         $960.00
TRM           6/7/2016    HR database matters with both system providers and brokers.             Operations                                1.10 $300.00         $330.00
                          Continued recording, photographing NV vault inventory, day 2, NV
CMU           6/8/2016    Site Visit #2. (Less hotel return travel time)                          Inventory                                16.00 $180.00       $2,880.00
CMU           6/8/2016    Drive to/from Dayton                                                    Travel                                    0.80 $90.00           $72.00
                          Meeting with Tod - Accounting workflow and process
JLC           6/8/2016    implementation                                                          Accounting                                1.00 $120.00         $120.00
                          Various emails related to MAC assets Ross declaration and
MTC           6/8/2016    information we need to obtain to confirm or rejected Ross position      Medallic                                  0.30 $350.00         $105.00
                          Follow up with Robert on info he needs related to MAC and Ross
MTC           6/8/2016    claims                                                                  Medallic                                  0.40 $350.00         $140.00
TRM           6/8/2016    Overson matters continued.                                              Inventory                                 0.20 $300.00          $60.00
                          Storage inventory schedule reconciliation with Erin and team.
TRM           6/8/2016    Valuation adjustments based on weight true up.                          Inventory                                 5.40 $300.00       $1,620.00
TRM           6/8/2016    Salesforce/steelbrick follow up.                                        Operations                                0.60 $300.00         $180.00
TRM           6/8/2016    Research challengecoin.com competition.                                 Operations                                0.60 $300.00         $180.00
                          Continued recording and photographing NV vault inventory, day 2,
CMU           6/9/2016    NV Site Visit #2.                                                       Inventory                                 8.85   $180.00     $1,593.00
CMU           6/9/2016    Drive to Dayton                                                         Travel                                    0.40    $90.00        $36.00
CMU           6/9/2016    Travel back to Seattle                                                  Travel                                    5.48    $90.00       $493.20
JLC           6/9/2016    Bank reconciliations                                                    Accounting                                0.25   $120.00        $30.00
JLC           6/9/2016    Wires submitted/confirmed, checks signed                                Accounting                                0.25   $120.00        $30.00
JLC           6/9/2016    Bill.com contract review - Howard to change terms                       Accounting                                0.25   $120.00        $30.00
JLC           6/9/2016    Review of P/R procedures with Annette                                   Accounting                                0.50   $120.00        $60.00
JLC           6/9/2016    Meeting with Rohan re: A/P and bill.com procedures                      Accounting                                0.50   $120.00        $60.00
JLC           6/9/2016    Meeting with Jacquie/Annette - Salary review                            Accounting                                0.50   $120.00        $60.00
                          Review of 1997 transaction document with Craig and Rob and
MTC           6/9/2016    called David to discuss bring documents to Seattle                      Bankruptcy Admin                          0.80 $350.00         $280.00
                          Discussion with Chris on inventory and need to complete customer
MTC           6/9/2016    summary by tomorrow                                                     Inventory                                 0.50 $350.00         $175.00
MTC           6/9/2016    Draft memo on substantive consolidation possibility                     Investigation                             0.90 $350.00         $315.00
                          Opened 6 boxes and review assets in the boxes and discussed
MTC           6/9/2016    ownership with Rob                                                      Investigation - FBI/US Trustee Office     1.50 $350.00         $525.00
                          Drafted memo on review of 6 boxes shipped from FW to Medallic
MTC           6/9/2016    and discussed affidavit with Rob                                        Medallic                                  0.80 $350.00         $280.00
                          Bank database. Work with team in India, review of work product to
TRM           6/9/2016    date. Update master spreadsheet.                                        Bank Database                             3.00 $300.00         $900.00
TRM           6/9/2016    Jeweler's block policy review.                                          Bankruptcy Admin                          0.70 $300.00         $210.00
                          Valuation of inventory and clean up of inventory schedules
TRM           6/9/2016    continued.                                                              Inventory                                 2.30 $300.00         $690.00
                          NV main vault inventory: begin transferring Site Visit #2 records to
CMU           6/10/2016   Cascade discovery                                                       Inventory                                 8.50 $180.00       $1,530.00
JLC           6/10/2016   Bank reconciliations                                                    Accounting                                2.00 $120.00         $240.00

MTC           6/10/2016   Dropped off package of documents related to 1997 Diane purchases Investigation - Diane/Ross                       0.50 $350.00         $175.00
TRM           6/10/2016   Bank database, continued.                                        Bank Database                                    2.10 $300.00         $630.00

                          Site visit of Auburn facility. Walkthrough of shipping and receiving
TRM           6/10/2016   processes. Identify specific areas of improvement and redundancy.       Bankruptcy Admin                          3.00 $300.00         $900.00
TRM           6/10/2016   Review of funding from NWTM to counsel.                                 Investigation - Diane/Ross                0.40 $300.00         $120.00
                          Follow up with Rob on his declaration and Medallic matters, called
MTC           6/11/2016   other staff and confirmed understanding                                 Medallic                                  1.50 $350.00         $525.00
TRM           6/11/2016   Review of bank database to date. Major update from India team.          Bank Database                             2.40 $300.00         $720.00
                          Dayton, NV facility market rent - review RE appraisal, collect
CJG           6/13/2016   current market data                                                     Operations                                1.00 $350.00         $350.00
CMU           6/13/2016   Roll up inventory models with Cascade (JC & TM).                        Inventory                                 5.40 $180.00         $972.00
JG            6/13/2016   Review Official Unsecured Creditors' Committee Report                   Committee                                 1.00 $100.00         $100.00
                          Follow up on inventory, it appears that we purchased inventory back
MTC           6/13/2016   from customers and will need to make final adjustment                   Inventory                                 0.50 $350.00         $175.00
                          Final list of stored inventory to be released, reviewed and approved
MTC           6/13/2016   for order to be filed with the court                                    Inventory                                 1.50   $350.00       $525.00
TRM           6/13/2016   Bank database update and clean up work.                                 Bank Database                             1.70   $300.00       $510.00
TRM           6/13/2016   Inventory spreadsheet, continued                                        Inventory                                 3.00   $300.00       $900.00
TRM           6/13/2016   HRIS review with Jackie                                                 Operations                                1.10   $300.00       $330.00
                          Conference call with Pat and SteelBrick/Salesforce regarding
TRM           6/13/2016   CPQ/CRM workflow. Follow up discussion and analysis.                    Operations                                1.80 $300.00         $540.00
CJG           6/14/2016   Dayton, NV facility market rent analysis                                Operations                                1.20 $350.00         $420.00
CJG           6/14/2016   Discuss bullion list with MTC                                           Sale of Assets                            0.30 $350.00         $105.00

          Case 16-11767-CMA                         Doc 1925-1                Filed 11/16/18                      Ent. 11/16/18 19:02:43       Pg. 7 of 56          A-6
 Professional       Date                                  Description                                                     Class            Hours     Rate     Amount
JG              6/14/2016   Emails, Calendar, Set-up                                               Bankruptcy Admin                          0.80   $100.00       $80.00
JG              6/14/2016   Management Meeting                                                     Bankruptcy Admin                          1.50   $100.00      $150.00
JG              6/14/2016   discussion on EEOC issue                                               Claims                                    1.50   $100.00      $150.00
JG              6/14/2016   Review Official Unsecured Creditors' Committee Report                  Committee                                 0.50   $100.00       $50.00
JG              6/14/2016   Introduction into job costing project                                  Job Costing                               0.40   $100.00       $40.00
JG              6/14/2016   Meeting with Paul to discuss gathering information for job costing     Job Costing                               0.40   $100.00       $40.00
MTC             6/14/2016   Reviewed pre-trail brief and discussed the same with David             Investigation - Diane/Ross                0.40   $350.00      $140.00
                            Meeting with Alliant Health regarding benefits and subsidization of
                            HR Management System. Meeting with Accounting team regarding
TRM             6/14/2016   workflow improvements/simplification.                                  Accounting                                4.40   $300.00     $1,320.00
TRM             6/14/2016   Bank database, continued.                                              Bank Database                             3.00   $300.00       $900.00
TRM             6/14/2016   Inventory spreadsheet, continued                                       Inventory                                 2.10   $300.00       $630.00
CMU             6/15/2016   Review inventory schedule for Cascade (T.M.)                           Inventory                                 0.50   $180.00        $60.00
JG              6/15/2016   Check in with Jacquie and Pat about EEOC letter (separately)           Claims                                    0.40   $100.00        $40.00
JG              6/15/2016   Editing EEOC draft letter                                              Claims                                    0.40   $100.00        $40.00
JG              6/15/2016   Read EEOC claim against NWTM                                           Claims                                    0.60   $100.00        $60.00
JG              6/15/2016   Analyze and review EEOC terms requested                                Claims                                    1.00   $100.00       $100.00
JG              6/15/2016   Meeting with Pat to discuss EEOC letter draft                          Claims                                    3.80   $100.00       $380.00
JG              6/15/2016   Review Official Unsecured Creditors' Committee Report                  Committee                                 1.00   $100.00       $100.00
JG              6/15/2016   Excel work for job costing                                             Job Costing                               1.00   $100.00       $100.00
JLC             6/15/2016   Bank reconciliations                                                   Accounting                                3.00   $120.00       $360.00
TRM             6/15/2016   Accounting workflow review. Email to Paul regarding same.              Accounting                                1.40   $300.00       $420.00
TRM             6/15/2016   Bank database, continued.                                              Bank Database                             1.10   $300.00       $330.00
TRM             6/15/2016   Storage inventory update based on review with Erin and Christine.      Inventory                                 4.20   $300.00     $1,260.00
TRM             6/15/2016   HRIS update with Jackie.                                               Operations                                0.70   $300.00       $210.00
JG              6/16/2016   Check in with Pat and Mark about company culture                       Bankruptcy Admin                          0.30   $100.00        $30.00
JG              6/16/2016   Sitting in on meeting with Mark Flynn                                  Bankruptcy Admin                          0.50   $100.00        $50.00
JG              6/16/2016   Job costing excel work                                                 Job Costing                               7.70   $100.00       $770.00
JLC             6/16/2016   Admin. - sign checks                                                   Accounting                                1.00   $120.00       $120.00
JLC             6/16/2016   Bank reconciliations                                                   Accounting                                2.00   $120.00       $240.00
TRM             6/16/2016   Weekly turnaround conference call.                                     Bankruptcy Admin                          0.80   $300.00       $240.00
TRM             6/16/2016   Review of office lease progress with Dave Huffman                      Bankruptcy Admin                          0.90   $300.00       $270.00
TRM             6/16/2016   Research proof of claim matters                                        Claims                                    2.20   $300.00       $660.00
                            Review of storage/lease agreements, review of correspondence with
TRM             6/16/2016   creditor counsel.                                                      Inventory                                 1.20 $300.00        $360.00
                            Planning for Monday meeting with Paul and Jacquie to address
JG              6/17/2016   changes                                                                Bankruptcy Admin                          0.30   $100.00        $30.00
JG              6/17/2016   Client Development-meeting new people in the office                    Bankruptcy Admin                          0.60   $100.00        $60.00
JG              6/17/2016   Meeting with Mark, Jacquie, Paul, Pat and Tod                          Bankruptcy Admin                          1.70   $100.00       $170.00
JG              6/17/2016   Work on EEOC letter with Pat and Jacquie                               Claims                                    5.90   $100.00       $590.00
JLC             6/17/2016   Bank reconciliations                                                   Accounting                                2.00   $120.00       $240.00
TRM             6/17/2016   Bank database, continued.                                              Bank Database                             3.60   $300.00     $1,080.00
TRM             6/17/2016   Follow up scoping call with Salesforce/Steelbrick and Pat.             Operations                                1.90   $300.00       $570.00
JG              6/20/2016   Lunch discussing projects and timeline for EEOC letter                 Claims                                    0.60   $100.00        $60.00
                            Work on EEOC letter final draft-creation of timeline and other
JG              6/20/2016   exhibits                                                               Claims                                    0.80 $100.00         $80.00
JG              6/20/2016   Present letter to Mark and make his changes, re-read                   Claims                                    1.30 $100.00        $130.00
JG              6/20/2016   Meeting with Jacquie to work on and edit EEOC letter                   Claims                                    2.30 $100.00        $230.00
                            Work on EEOC letter final draft-creation of timeline and other
JG              6/20/2016   exhibits                                                               Claims                                    3.60 $100.00        $360.00
JLC             6/20/2016   Bank reconciliations                                                   Accounting                                1.50 $120.00        $180.00
JLC             6/20/2016   Meeting with Tod and Chris - customer owned inventory                  Inventory                                 1.00 $120.00        $120.00
                            Additional bank statements to add to bank database. Coordinate
TRM             6/20/2016   with the team in India.                                                Bank Database                             1.40 $300.00        $420.00
                            Customer owned inventory to return review and finalization of
TRM             6/20/2016   schedule.                                                              Inventory                                 2.70 $300.00        $810.00
                            Follow up scoping call with Salesforce/Steelbrick, including follow
TRM             6/20/2016   up.                                                                    Operations                                1.50   $300.00      $450.00
CJG             6/21/2016   Communications re bullion list and revise value                        Sale of Assets                            0.60   $350.00      $210.00
JG              6/21/2016   Respond to emails and check in                                         Bankruptcy Admin                          0.30   $100.00       $30.00
JG              6/21/2016   Pick up pieces for trial and learn about products                      Bankruptcy Admin                          0.40   $100.00       $40.00
JG              6/21/2016   Editing EEOC final draft letter and meet with Paul                     Claims                                    0.90   $100.00       $90.00

JG              6/21/2016   Final edits and print EEOC letter on letterhead, email to David Neu    Claims                                    1.20   $100.00      $120.00
JG              6/21/2016   Job Costing excel work                                                 Job Costing                               0.60   $100.00       $60.00
JG              6/21/2016   Job costing excel work                                                 Job Costing                               1.20   $100.00      $120.00
JG              6/21/2016   Job costing excel work                                                 Job Costing                               2.90   $100.00      $290.00
JG              6/21/2016   Client development-help with Hero of the day presentation              Operations                                0.20   $100.00       $20.00
                            bill.com - met with Mark to approve and sign contract - sent over to
JLC             6/21/2016   Howard                                                                 Accounting                                0.50 $120.00         $60.00
                            Accounting process meeting - duties/procedures. Annette, Rohan,
JLC             6/21/2016   Jodi and Tod                                                           Accounting                                2.00 $120.00        $240.00
                            Court hearing on admissibility of information and issues with cash
MTC             6/21/2016   vs coin for the Tracy deposit                                          Court Hearing                             0.40 $350.00        $140.00
                            Conference call with Brian and Rob related to the 6 boxes and
MTC             6/21/2016   related matters                                                        Investigation - FBI/US Trustee Office     1.20 $350.00        $420.00
TRM             6/21/2016   Implementation budgeting for CRM/CPQ.                                  Accounting                                0.60 $300.00        $180.00
                            Export of check data from accounting systems for bank database
TRM             6/21/2016   integration.                                                           Bank Database                             2.50 $300.00        $750.00

          Case 16-11767-CMA                           Doc 1925-1                Filed 11/16/18                   Ent. 11/16/18 19:02:43         Pg. 8 of 56          A-7
 Professional       Date                                  Description                                                      Class         Hours        Rate     Amount
JLC             6/22/2016   Admin - sign checks                                                      Accounting                            0.50      $120.00        $60.00
JLC             6/22/2016   P/R issue - Final checks to Tomball and benefits                         Accounting                            0.50      $120.00        $60.00
JLC             6/22/2016   Bank reconciliations                                                     Accounting                            3.00      $120.00       $360.00
JLC             6/22/2016   Inventory inventory ownership schedule - Tod and Erin                    Inventory                             0.75      $120.00        $90.00
JLC             6/22/2016   Invntory customer owned storage with Tod                                 Inventory                             1.00      $120.00       $120.00
MTC             6/22/2016   Court hearing on source of funds for Todd Tracy Deposit                  Court Hearing                         6.00      $350.00     $2,100.00
                            Drafted list of additional data we need to collect for hearing on July
MTC             6/22/2016   6th                                                                      Investigation - Diane/Ross               0.50 $350.00         $175.00
JLC             6/23/2016   Bank double entry recon issues                                           Accounting                               2.00 $120.00         $240.00
                            PO meeting process, orders to be paid. Annette, Rohan and Dayton
JLC             6/23/2016   staff                                                                    Operations                               0.50 $120.00          $60.00
                            Discussion with Tod related to hearing and need for additional
MTC             6/23/2016   information to be presented                                              Investigation                            0.60 $350.00         $210.00
                            Meeting with Annette related to hearing and new issues that will
MTC             6/23/2016   likely need to be addressed                                              Investigation - Diane/Ross               0.50 $350.00         $175.00
TRM             6/23/2016   Review of accounting team salaries                                       Accounting                               0.20 $300.00          $60.00
                            Committee update, review of PowerPoint. Calls with Mark Calvert
                            regarding July 6th court date and preparation of outline of facts.
TRM             6/23/2016   Meeting with Paul and Annette regarding same.                            Committee                                6.00 $300.00       $1,800.00
                            Email NV IT (EC) regarding bank statements; email and phone call
CMU             6/27/2016   with Cascade (JC) regarding NV inventory.                                Inventory                                3.90   $180.00       $702.00
JG              6/27/2016   Meeting with Annette & Rohan for more accounting information             Accounting                               0.40   $100.00        $40.00
JG              6/27/2016   Emails catch up                                                          Bankruptcy Admin                         0.30   $100.00        $30.00
JG              6/27/2016   Job costing excel work (with help from Tod)                              Job Costing                              7.00   $100.00       $700.00
JG              6/27/2016   Meeting with Jacquie to discuss 'hero program' difficulties              Operations                               0.50   $100.00        $50.00
                            Preparation for meeting with David Neu regarding upcoming
TRM             6/27/2016   depositions. Meeting with Annette and Paul.                              Bankruptcy Admin                         3.10   $300.00       $930.00
TRM             6/27/2016   Update to action items for creditor committee.                           Committee                                3.30   $300.00       $990.00
TRM             6/27/2016   Work on job cost analysis with Jessica.                                  Job Costing                              2.70   $300.00       $810.00
TRM             6/27/2016   Detailed requirements review with Salesforce/Steelbrick.                 Operations                               1.40   $300.00       $420.00
JG              6/28/2016   Help Jodi with accounts                                                  Accounting                               0.70   $100.00        $70.00
JG              6/28/2016   Read Pat's training binders                                              Bankruptcy Admin                         1.00   $100.00       $100.00
JG              6/28/2016   Check over timesheets for Jodi                                           Bankruptcy Admin                         1.10   $100.00       $110.00
JG              6/28/2016   Meeting with Annette to get more figures                                 Bankruptcy Admin                         1.40   $100.00       $140.00
JG              6/28/2016   Job costing excel work                                                   Job Costing                              2.40   $100.00       $240.00
JLC             6/28/2016   QB online review - ready for QB enterprise integration                   Accounting                               2.00   $120.00       $240.00
TRM             6/28/2016   Preparation for creditor committee meeting.                              Committee                                3.70   $300.00     $1,110.00
                            Meeting with David Neu and Annette to prep for deposition, and
TRM             6/28/2016   review supporting schedules.                                             Investigation - Diane/Ross               4.50 $300.00       $1,350.00
                            Email and phone Cascade ™ regarding inventory rollup and
CMU             6/29/2016   procedures.                                                              Inventory                                0.70   $180.00       $126.00
JG              6/29/2016   Leadership Training with Eldon McBride and staff                         Operations                               8.00   $100.00       $800.00
JLC             6/29/2016   Tomball tax research - call with Brian at K&L                            Accounting                               1.00   $120.00       $120.00
JLC             6/29/2016   completed all entries in QB to convert to QB Enterprise                  Accounting                               1.50   $120.00       $180.00
TRM             6/29/2016   Continued creditor committee schedules and analysis for Mark.            Committee                                9.50   $300.00     $2,850.00
CMU             6/30/2016   Email (MC) regarding unsecured creditor inquiry.                         Claims                                   0.50   $180.00        $90.00
JG              6/30/2016   Job costing excel work                                                   Job Costing                              7.10   $100.00       $710.00
JLC             6/30/2016   Follow up and admin on emails                                            Bankruptcy Admin                         1.00   $120.00       $120.00
TRM             6/30/2016   Final preparation of creditor committee materials for Mark.              Committee                                4.50   $300.00     $1,350.00
                            Reconciliation of inventory schedules with Christine and team.
TRM             6/30/2016   Formatting update.                                                       Inventory                                2.70 $300.00         $810.00
                            Salesforce concall with implementation team - SNAP BI. Review
                            updated office lease. Discussion with broker and Dave Huffman.
                            Discovery work with Edgar regarding Ross and Diane emails.
TRM             6/30/2016   Frame out of job costing methodology with Jessica.                       Operations                               3.00   $300.00       $900.00
JG              7/1/2016    EEOC clean up for David Neu                                              Claims                                   0.60   $100.00        $60.00
JG              7/1/2016    Job costing excel work                                                   Job Costing                              7.30   $100.00       $730.00
MTC             7/1/2016    Follow-up on customer email and info for Medallic Settlement             Medallic                                 0.80   $350.00       $280.00
TRM             7/1/2016    Job costing analysis with Jessica.                                       Job Costing                              2.80   $300.00       $840.00
                            Negotiation with brokers to reduce the HRIS system. Review with
TRM             7/1/2016    Jacquie. Call with Chad from Alliant.                                    Operations                               1.40 $300.00         $420.00
                            Paul Wagner and Pat Manley review of scenario analysis and
                            strategy for manufacturing/sourcing including prep. Review of
TRM             7/1/2016    capacity spreadsheet.                                                    Operations                               5.50 $300.00       $1,650.00
MTC             7/3/2016    Follow up on data based and info requested                               Bank Database                            0.30 $350.00         $105.00
                            Follow up with Storage customer, his missing inventory and possible
MTC             7/3/2016    findings                                                                 Inventory                                0.20   $350.00        $70.00
JG              7/4/2016    Emails and job costing clean up                                          Job Costing                              3.90   $100.00       $390.00
JG              7/5/2016    Emails and misc tasks                                                    Bankruptcy Admin                         0.60   $100.00        $60.00
JG              7/5/2016    Job costing excel work with Tod and Pat                                  Job Costing                              8.40   $100.00       $840.00
                            Reclass all expenses from April to date to new department and
JLC             7/5/2016    locations                                                                Accounting                               4.00 $120.00         $480.00
TRM             7/5/2016    Bank Database work.                                                      Bank Database                            4.00 $300.00       $1,200.00
                            Conference call with team members for general status and action
TRM             7/5/2016    item list                                                                Bankruptcy Admin                         0.80   $300.00       $240.00
TRM             7/5/2016    Job costing analysis with Jessica.                                       Job Costing                              3.40   $300.00     $1,020.00
TRM             7/5/2016    Meeting at K&L with Mike Gearin regarding Medallic analysis.             Medallic                                 1.50   $300.00       $450.00
JG              7/6/2016    Disbursement Bank Statement work                                         Bank Database                            4.10   $100.00       $410.00
JG              7/6/2016    Management Meeting                                                       Bankruptcy Admin                         0.90   $100.00        $90.00

          Case 16-11767-CMA                           Doc 1925-1                 Filed 11/16/18                      Ent. 11/16/18 19:02:43      Pg. 9 of 56          A-8
 Professional       Date                                 Description                                                    Class   Hours     Rate     Amount
JG              7/6/2016    Meeting with Jacquie and James                                        Bankruptcy Admin                0.90   $100.00       $90.00
JG              7/6/2016    Leadership training follow-up assignment                              Operations                      0.60   $100.00       $60.00
JG              7/6/2016    Presentation Prep with Tod and Pat                                    Operations                      1.40   $100.00      $140.00
JLC             7/6/2016    Bill.com implementation meeting with Anna                             Accounting                      1.50   $120.00      $180.00
JLC             7/6/2016    Reclass and Set up new Classes and subclasses in QB Enterprise        Accounting                      3.50   $120.00      $420.00
                            Discussion with Tod on various matters including data base
MTC             7/6/2016    Medallic and cost accounting                                          Medallic                        0.80 $350.00        $280.00
TRM             7/6/2016    Bank database work.                                                   Bank Database                   3.00 $300.00        $900.00
TRM             7/6/2016    Final lease redline for new office.                                   Bankruptcy Admin                0.40 $300.00        $120.00

TRM             7/6/2016    Conversation with Mark Calvert regarding status on various matters.   Bankruptcy Admin                1.25 $300.00        $375.00
                            Accounting system configuration and settings for go-forward
TRM             7/6/2016    reporting.                                                            Bankruptcy Admin                1.70   $300.00      $510.00
TRM             7/6/2016    Tomball insurance claim matters.                                      Claims                          0.80   $300.00      $240.00
TRM             7/6/2016    Storage customer analysis and issue resolution.                       Inventory                       1.50   $300.00      $450.00
TRM             7/6/2016    Discovery matters                                                     Investigation - Discovery       2.00   $300.00      $600.00
TRM             7/6/2016    Wisconsin die cost analysis.                                          Job Costing                     0.70   $300.00      $210.00
JG              7/7/2016    Disbursement Bank Statement work                                      Bank Database                   8.80   $100.00      $880.00
JG              7/7/2016    Finalize EEOC Letter, put on letterhead for David to send out         Claims                          0.70   $100.00       $70.00

JLC             7/7/2016    Admin, prepaid visa for NV, Wires sent and approved, checks signed    Accounting                      2.00 $120.00        $240.00
                            Bank database work, job costing with Jessica in preparation for
                            manager meeting, call with broker regarding lack of financials for
                            lease, obtain Tomball insurance for K&L, follow up regarding
                            Salesforce, procurement/manufacturing walkthrough with Pat,
TRM             7/7/2016    discovery matters continued, job costing and bank database.           Bank Database                   8.50   $300.00     $2,550.00
JG              7/8/2016    Disbursement Bank Statement work                                      Bank Database                   4.20   $100.00       $420.00
JG              7/8/2016    Disbursement Bank Statement work                                      Bank Database                   4.30   $100.00       $430.00
JLC             7/8/2016    Meeting with Tod - A/R integratin to QB                               Accounting                      0.25   $120.00        $30.00
                            Credit card application and forms upload to accept payment through
JLC             7/8/2016    bill.com                                                              Accounting                      1.00 $120.00        $120.00
                            Epicor/QB sync matters with Jody/Paul. Cash register -
                            inbound/outbound - review with Annette. Prep for meetings in
                            Reno/continued work with Jessica on the job cost analysis.
                            American Express credit issue with James. Bank database,
TRM             7/8/2016    continued.                                                            Investigation                   8.30 $300.00       $2,490.00
JG              7/10/2016   Travel to Dayton facilities                                           Travel                          4.50 $50.00          $225.00
                            Commute to Reno. Review outline and game plan for next several
TRM             7/10/2016   days with Jessica.                                                    Travel                          3.50   $150.00       $525.00
JG              7/11/2016   Disbursement Bank statement work                                      Bank Database                   0.60   $100.00        $60.00
JG              7/11/2016   Initial meeting with Rob V.                                           Bankruptcy Admin                1.60   $100.00       $160.00
JG              7/11/2016   Tour of the facility                                                  Operations                      1.90   $100.00       $190.00
JG              7/11/2016   Continued meeting with Jeff and Rob                                   Operations                      2.40   $100.00       $240.00
JG              7/11/2016   Work at the hotel on presentation for management meeting              Operations                      2.40   $100.00       $240.00
JG              7/11/2016   Travel to the hotel in Carson city                                    Travel                          0.80    $50.00        $40.00
JG              7/11/2016   Drive from Reno to Dayton                                             Travel                          0.90    $50.00        $45.00
JLC             7/11/2016   Payroll discussion - salary and commission tracking with Annette      Accounting                      0.50   $120.00        $60.00
JLC             7/11/2016   Admin - emails, misc                                                  Bankruptcy Admin                0.25   $120.00        $30.00
JLC             7/11/2016   PO Approval ordering process with Annette                             Operations                      0.25   $120.00        $30.00
TRM             7/11/2016   Presentation on job cost analysis with Jessica.                       Job Costing                     3.90   $300.00     $1,170.00
TRM             7/11/2016   All day of tour and meetings with Dayton team.                        Operations                      8.50   $300.00     $2,550.00
JG              7/12/2016   Management Meeting                                                    Bankruptcy Admin                1.30   $100.00       $130.00
                            Meeting with Steve (IT) and walk through of outdoor storage and
JG              7/12/2016   acctg records                                                         Operations                      0.70 $100.00         $70.00
JG              7/12/2016   Breakfast meeting with Rob V.                                         Operations                      0.80 $100.00         $80.00
                            Prepping for management meeting and discussing problem
JG              7/12/2016   resolutions                                                           Operations                      0.80   $100.00        $80.00
JG              7/12/2016   Vault and archive tour                                                Operations                      0.80   $100.00        $80.00
JG              7/12/2016   Meeting with Susan Skaggs about the sales department                  Operations                      0.80   $100.00        $80.00
JG              7/12/2016   Meeting with Kali O. and Nichole W. about processing orders           Operations                      0.90   $100.00        $90.00
JG              7/12/2016   Post discussion about management meeting                              Operations                      0.90   $100.00        $90.00
JG              7/12/2016   Lunch with Rob and Michael Skaggs to discuss other factory tours      Operations                      1.40   $100.00       $140.00
JG              7/12/2016   Travel from hotel to Dayton                                           Travel                          0.50    $50.00        $25.00
JLC             7/12/2016   Bill.com training - Rohan and Annette                                 Accounting                      2.00   $120.00       $240.00
JLC             7/12/2016   Admin, emails, remote deposit Key Bank research                       Bankruptcy Admin                0.50   $120.00        $60.00
JLC             7/12/2016   Auburn Lease research and coverage issues - George and Grant          Bankruptcy Admin                0.50   $120.00        $60.00
TRM             7/12/2016   Continued meetings with Dayton team.                                  Operations                      7.20   $300.00     $2,160.00
TRM             7/12/2016   Commute back from Reno                                                Travel                          3.50   $150.00       $525.00
JG              7/13/2016   Disbursement Bank Statement work                                      Bank Database                   0.70   $100.00        $70.00
JG              7/13/2016   Check in with Jeff G. and Steve (IT) for email collection             Investigation - Diane/Ross      0.50   $100.00        $50.00
JG              7/13/2016   Meeting with Rita from accounting department                          Operations                      0.40   $100.00        $40.00
JG              7/13/2016   Meeting with Debra Rainey in the inventory department                 Operations                      0.50   $100.00        $50.00
JG              7/13/2016   Wrap up with Jeff about 'hanging fruit' fixes                         Operations                      0.50   $100.00        $50.00
JG              7/13/2016   Meeting with Samantha and Darlene from Procurement                    Operations                      0.60   $100.00        $60.00

JG              7/13/2016   Meeting with Jennifer from the sales returns/sales admin department   Operations                      0.80   $100.00       $80.00
JG              7/13/2016   Meeting with Rob V. to go over job posting and issues related         Operations                      0.80   $100.00       $80.00
JG              7/13/2016   Meeting with Steve in Packaging                                       Operations                      1.00   $100.00      $100.00
JG              7/13/2016   Meeting with Terry the Finishing supervisor                           Operations                      1.20   $100.00      $120.00


                                                                                                                                                          A-9
 Professional       Date                                  Description                                                  Class                     Hours     Rate     Amount
JG              7/13/2016   Meeting with Jeff about key players                                  Operations                                        1.30   $100.00      $130.00
JG              7/13/2016   To Dayton facilities from Hotel                                      Travel                                            0.50    $50.00       $25.00
JG              7/13/2016   Travel to the airport and home                                       Travel                                            4.80    $50.00      $240.00
JLC             7/13/2016   Bill.com overview - Rohan and Paul                                   Accounting                                        0.25   $120.00       $30.00
JLC             7/13/2016   Admin, checks, wire confirmations, Bill.com training                 Accounting                                        1.00   $120.00      $120.00
JLC             7/13/2016   Discussion regarding Reita duties, collections calls - Heather?      Operations                                        0.25   $120.00       $30.00
JLC             7/13/2016   Employee/contractor issues - Jacquie and Annette                     Operations                                        0.50   $120.00       $60.00
JLC             7/13/2016   Insurance meeting - Annette and Grant                                Operations                                        1.00   $120.00      $120.00
TRM             7/13/2016   Bank Database.                                                       Bank Database                                     2.60   $300.00      $780.00
TRM             7/13/2016   Medallic analysis/forensics                                          Medallic                                          2.00   $300.00      $600.00
JG              7/14/2016   Disbursement Bank Statement work                                     Bank Database                                     1.70   $100.00      $170.00
JG              7/14/2016   Type up notes from Dayton                                            Bankruptcy Admin                                  1.40   $100.00      $140.00
JG              7/14/2016   Type up notes from Dayton                                            Bankruptcy Admin                                  1.60   $100.00      $160.00
JG              7/14/2016   Meeting with Tod and Pat to debrief about Dayton                     Operations                                        1.10   $100.00      $110.00
JG              7/14/2016   Meeting with Jacquie about HR related issues                         Operations                                        1.10   $100.00      $110.00
JG              7/14/2016   Meeting with Todd about turn-around plan and various projects        Plan of Reorganization & Disclosure Statement     0.60   $100.00       $60.00
JG              7/14/2016   Turn-around plan conference call meeting                             Plan of Reorganization & Disclosure Statement     1.60   $100.00      $160.00
JLC             7/14/2016   Tod/Annette/Rohan - update procedures meeting                        Accounting                                        0.50   $120.00       $60.00
                            Follow up on meeting action items - Reed and A/R upload to QB
JLC             7/14/2016   status                                                               Accounting                                        0.50 $120.00         $60.00
                            Bill.com for Paul setup, Jodi - discussion on sales order issues and
JLC             7/14/2016   needs                                                                Accounting                                        1.00 $120.00        $120.00
JLC             7/14/2016   Samantha overview of new PO procedure                                Operations                                        0.50 $120.00         $60.00
                            Sales template/agenda for meeting. Requested order issues from
JLC             7/14/2016   Jodi and A/R data from Annette                                       Operations                                        0.50   $120.00       $60.00
JLC             7/14/2016   Create new PO procedure and spreadsheet to use                       Operations                                        1.00   $120.00      $120.00
JLC             7/14/2016   Annette - Rohan - meeting to review PO process revisions             Operations                                        1.00   $120.00      $120.00
TRM             7/14/2016   Accounting process meeting with Jody and accounting team.            Accounting                                        1.50   $300.00      $450.00
TRM             7/14/2016   Bank database work.                                                  Bank Database                                     3.00   $300.00      $900.00
JG              7/15/2016   Disbursement Bank Statement work                                     Bank Database                                     3.00   $100.00      $300.00
JLC             7/15/2016   Bill.com sync issues - worked with Rohan                             Accounting                                        0.75   $120.00       $90.00
JLC             7/15/2016   USB inventory to K&L gates                                           Inventory                                         0.50   $120.00       $60.00
JLC             7/15/2016   Insurance issues for lease                                           Operations                                        0.25   $120.00       $30.00
JLC             7/15/2016   Crime policy application for precious metals coverage                Operations                                        0.50   $120.00       $60.00
                            Costco order process issues - Rod and Heather. Website design hire -
JLC             7/15/2016   possible double hire efforts, met with Jacquie and Annette           Operations                                        0.50 $120.00         $60.00
                            A/R aging spreadsheet - found duplicates and set up new spreadsheet
JLC             7/18/2016   to track                                                             Accounting                                        1.00   $120.00      $120.00
JLC             7/18/2016   Overview with Mark - tasks complete and pending                      Bankruptcy Admin                                  0.25   $120.00       $30.00
JLC             7/18/2016   Costco a/c & PO process issues - fixed. New bank account set up      Operations                                        0.50   $120.00       $60.00
MTC             7/18/2016   Meeting with Tod on data base and related issues                     Bank Database                                     1.00   $350.00      $350.00
                            Review of bank database to date with team. Summarize findings
TRM             7/18/2016   and open items.                                                      Bank Database                                     3.50   $300.00     $1,050.00
TRM             7/18/2016   Overtime analysis and bank database work.                            Bank Database                                     4.50   $300.00     $1,350.00
CMU             7/19/2016   Photo discovery organized and copied for K&L Gates.                  Inventory                                         3.40   $180.00       $612.00
JLC             7/19/2016   Bill.com sync issues - researched and fixed                          Accounting                                        0.25   $120.00        $30.00
JLC             7/19/2016   UPS shipping issue charging suppliers                                Accounting                                        0.25   $120.00        $30.00
JLC             7/19/2016   Financial reporting review                                           Accounting                                        1.00   $120.00       $120.00
JLC             7/19/2016   A/R aging set up, review and establish procedure                     Accounting                                        1.00   $120.00       $120.00
JLC             7/19/2016   Admin - email, China wire bank issues                                Bankruptcy Admin                                  0.50   $120.00        $60.00
JLC             7/19/2016   Theft insurance application                                          Bankruptcy Admin                                  0.50   $120.00        $60.00
TRM             7/19/2016   Bank database work.                                                  Bank Database                                     7.70   $300.00     $2,310.00
JLC             7/20/2016   UPS issue - China getting billed.                                    Accounting                                        0.25   $120.00        $30.00
JLC             7/20/2016   Reed - QB/Epicor A/R sync                                            Accounting                                        0.50   $120.00        $60.00
JLC             7/20/2016   QB/A/R invoice template created - reviewed with Jodi                 Accounting                                        1.50   $120.00       $180.00
JLC             7/20/2016   Admin/Email                                                          Bankruptcy Admin                                  0.25   $120.00        $30.00
JLC             7/20/2016   MOR schedules - revised to do 5/2016                                 MOR's                                             0.50   $120.00        $60.00
                            Follow up discussion with Tod on including transaction less than
MTC             7/20/2016   10k and reconciling the total on a year by year basis                Bank Database                                     0.30 $350.00        $105.00
                            Discussion with Erin and Annette on data base and need to fill in
MTC             7/20/2016   information                                                          Bank Database                                     0.50 $350.00        $175.00

MTC             7/20/2016   First review of the data base, provided comments to Tod for clean up Bank Database                                     2.10 $350.00        $735.00
TRM             7/20/2016   Bank database work.                                                  Bank Database                                     2.60 $300.00        $780.00
JLC             7/21/2016   QB/Epicor sync list to Reed                                          Accounting                                        0.50 $120.00         $60.00

JLC             7/21/2016   UPS China billing pre-petition shipping issue . China wire approval   Accounting                                       0.50   $120.00       $60.00
JLC             7/21/2016   Set up A/R clean up/collections priority                              Accounting                                       1.00   $120.00      $120.00
JLC             7/21/2016   Insurance letter to show stability for Worker's comp issue            Bankruptcy Admin                                 0.50   $120.00       $60.00
JLC             7/21/2016   MOR's                                                                 MOR's                                            3.00   $120.00      $360.00
                            Follow up with Erin on additional documentation the Judge desires
MTC             7/21/2016   for release of inventory                                              Inventory                                        0.70 $350.00        $245.00
                            More issues with Inventory, discussed the same with the Committee
MTC             7/21/2016   Members and options                                                   Inventory                                        0.70 $350.00        $245.00
                            A/R aging analysis with Jody. Bank database work. Storage
TRM             7/21/2016   analysis with Erin, etal.                                             Accounting                                       5.10 $300.00       $1,530.00
JLC             7/22/2016   Tod/Jacquie meeting, Tod/Paul meeting, Tod/sales meeting              Bankruptcy Admin                                 4.00 $120.00         $480.00
JLC             7/22/2016   HR Issues, morale - Jacquie                                           Operations                                       1.50 $120.00         $180.00



                                                                                                                                                                         A - 10
Professional      Date                                   Description                                                    Class                     Hours     Rate     Amount
                           Various email to Dick and Paula Pehl related to inventory and lack
MTC            7/22/2016   of evidence                                                            Inventory                                         0.30 $350.00        $105.00
                           Follow up with Tod on status of American Express detail and need
MTC            7/22/2016   to determine personal vs business                                      Investigation - American Express                  0.20 $350.00         $70.00
                           Bank database work/receipt of Amex and Ross Hansen bank
TRM            7/22/2016   statements from Ragen. ADP workforce now project planning.             Bank Database                                     4.20   $300.00     $1,260.00
TRM            7/22/2016   Review of sales order processes with Susan and Jody.                   Operations                                        1.00   $300.00       $300.00
JG             7/25/2016   Disbursement bank database work with Todd                              Bank Database                                     1.20   $100.00       $120.00
JG             7/25/2016   Bank Database work with Tod                                            Bank Database                                     1.70   $100.00       $170.00
JG             7/25/2016   Meeting with Jacquie about the previous week                           Bankruptcy Admin                                  0.60   $100.00        $60.00
JG             7/25/2016   Meeting with Tod and Pat                                               Bankruptcy Admin                                  1.20   $100.00       $120.00
JG             7/25/2016   Email work with Melissa going through Diane/Ross' email                Investigation - Diane/Ross                        1.90   $100.00       $190.00
JLC            7/25/2016   MOR's                                                                  MOR's                                             3.00   $120.00       $360.00
TRM            7/25/2016   Bank database work.                                                    Bank Database                                     6.00   $300.00     $1,800.00
                           Review response to environmental regulator response. Craft redline
TRM            7/25/2016   for Jacquie.                                                           Bankruptcy Admin                                  1.50   $300.00      $450.00
JG             7/26/2016   Bank Database work with Tod                                            Bank Database                                     3.60   $100.00      $360.00
JG             7/26/2016   Bank Database work with Tod                                            Bank Database                                     4.70   $100.00      $470.00
JG             7/26/2016   Email analysis on Diane/Ross's emails                                  Investigation - Diane/Ross                        0.90   $100.00       $90.00
                           Discussion with Mike on customer inventory missing and objections
MTC            7/26/2016   to motions filed                                                       Inventory                                         0.50 $350.00        $175.00
                           Buillon analysis with Erin. Storage analysis/schedules for return of
                           product to customers. Prepare "raw physical inventory" and
                           distribute to Mark and Neu. Prepare schedules in advance of
TRM            7/26/2016   creditor committee meeting.                                            Inventory                                         5.00   $300.00     $1,500.00
TRM            7/26/2016   Review of sales order optimization with Mike Flynn                     Operations                                        0.50   $300.00       $150.00
JG             7/27/2016   Bank Database clean up                                                 Bank Database                                     1.70   $100.00       $170.00
JG             7/27/2016   Bank Database clean up                                                 Bank Database                                     3.50   $100.00       $350.00
JG             7/27/2016   Meeting with Mark, Tod, Pat, and Paul                                  Bankruptcy Admin                                  0.40   $100.00        $40.00
JG             7/27/2016   Gathering handouts for upcoming creditors meeting                      Committee                                         3.00   $100.00       $300.00
JG             7/27/2016   Fill out tax return request forms                                      Plan of Reorganization & Disclosure Statement     0.30   $100.00        $30.00
JLC            7/27/2016   Cash Flow spreadsheet weekly/monthly tab updated                       Cash Flow                                         1.00   $120.00       $120.00
JLC            7/27/2016   MOR's                                                                  MOR's                                             6.00   $120.00       $720.00
TRM            7/27/2016   Finalize lease savings analysis.                                       Bankruptcy Admin                                  0.20   $300.00        $60.00
                           Update of trended cash flow with Jody. Creditor committee
TRM            7/27/2016   meeting schedules and analysis as per Mark's request                   Cash Flow                                         8.40 $300.00       $2,520.00
JG             7/28/2016   Bank Database clean up                                                 Bank Database                                     4.00 $100.00         $400.00
                           NWTM Timeline update, GoogleAds pre-petition issue, Noelle -
JLC            7/28/2016   sales issues meeting and MOR's wrap up                                 Bankruptcy Admin                                  5.00   $120.00      $600.00
JLC            7/28/2016   Don Routh - Sales training, recommendations and issues                 Operations                                        0.50   $120.00       $60.00
TRM            7/28/2016   Bank database work and job costing.                                    Bank Database                                     2.50   $300.00      $750.00
JG             7/29/2016   Bank Database clean up                                                 Bank Database                                     2.60   $100.00      $260.00
JG             7/29/2016   Meeting with Tod and Paul                                              Bankruptcy Admin                                  0.40   $100.00       $40.00
JG             7/29/2016   Email work with Melissa                                                Investigation - Diane/Ross                        0.60   $100.00       $60.00
JG             7/29/2016   Email work with Melissa                                                Investigation - Diane/Ross                        1.20   $100.00      $120.00
JG             7/29/2016   Meeting with Jacquie about HR related issues                           Operations                                        0.70   $100.00       $70.00
JG             7/29/2016   Turn around plan meeting                                               Plan of Reorganization & Disclosure Statement     0.80   $100.00       $80.00
JG             7/29/2016   Meeting about alternative business models with Tod and Paul            Plan of Reorganization & Disclosure Statement     1.20   $100.00      $120.00
                           Email search for movement of inventory correspondence. Bank
TRM            7/29/2016   database work.                                                         Bank Database                                     7.70   $300.00     $2,310.00
CMU            8/1/2016    Start NV Inventory Locator Detail (Excel)                              Inventory                                         7.10   $180.00     $1,278.00
JG             8/1/2016    Review of timecards for Jody (prep)                                    Bankruptcy Admin                                  1.00   $100.00       $100.00
JG             8/1/2016    Email analysis on Diane/Ross's emails                                  Investigation - Diane/Ross                        3.10   $100.00       $310.00
JG             8/1/2016    Email work with Melissa going through Diane/Ross' email                Investigation - Diane/Ross                        4.20   $100.00       $420.00
JLC            8/1/2016    June-July Key Bank transactions for input                              Accounting                                        0.25   $120.00        $30.00
JLC            8/1/2016    Review A/R clean up - Annette                                          Accounting                                        0.50   $120.00        $60.00
JLC            8/1/2016    Deposit Journal entry training                                         Accounting                                        0.50   $120.00        $60.00
JLC            8/1/2016    Email, admin, meeting requests                                         Bankruptcy Admin                                  0.25   $120.00        $30.00
JLC            8/1/2016    Epicor - sales order/invoices sync - Tod, Reed and Edgar               Operations                                        0.25   $120.00        $30.00
                           Sales order error list template created - sent to Jodi to start
JLC            8/1/2016    completing                                                             Operations                                        0.25   $120.00        $30.00
JLC            8/1/2016    Billing, import issues with Epicor addresses                           Operations                                        0.50   $120.00        $60.00
JLC            8/1/2016    Sales order meeting agenda - new issues/tasks                          Operations                                        0.50   $120.00        $60.00
JLC            8/1/2016    Sales Meeting - Susan, jenifer, tod                                    Operations                                        0.75   $120.00        $90.00
JLC            8/1/2016    Sales meeting action item list - email, admin                          Operations                                        0.75   $120.00        $90.00
TRM            8/1/2016    Bank Database work.                                                    Bank Database                                     5.30   $300.00     $1,590.00
TRM            8/1/2016    Sales meeting with Jody/Susan including prep.                          Operations                                        1.20   $300.00       $360.00
                           Email to Trustee regarding requested discovery, followed by
                           production & zip file creation, Trustee phone call regarding
CMU            8/2/2016    assignment update.                                                     Inventory                                         7.70   $180.00     $1,386.00
JG             8/2/2016    Bank Database clean up                                                 Bank Database                                     2.60   $100.00       $260.00
JG             8/2/2016    Review of EEOC response letter and emails about EEOC                   Claims                                            0.70   $100.00        $70.00
JG             8/2/2016    Final review and discussion of Diane's printed emails from Melissa     Investigation - Diane/Ross                        0.80   $100.00        $80.00
JG             8/2/2016    Research into a few creditors through Diane/Ross' emails               Investigation - Diane/Ross                        1.40   $100.00       $140.00
JLC            8/2/2016    Accounting meeting task list - assign to Annette/Rohan                 Accounting                                        0.50   $120.00        $60.00
JLC            8/2/2016    Payroll entry reports - work with Rohan                                Accounting                                        1.00   $120.00       $120.00
JLC            8/2/2016    Accounting meeting                                                     Accounting                                        1.50   $120.00       $180.00
                           Review of Box 5 with Connie Hoff to confirm Medallic metals and
MTC            8/2/2016    if it was owned by Hoffs in 2009                                       Investigation - Storage Inventory/Vault           1.20 $350.00        $420.00


                                                                                                                                                                          A - 11
Professional      Date                                 Description                                                       Class                     Hours     Rate     Amount

TRM            8/2/2016    Accounting meeting with team. Find additional areas of efficiency.      Accounting                                        1.20 $300.00         $360.00
TRM            8/2/2016    Bank database work.                                                     Bank Database                                    10.30 $300.00       $3,090.00
                           Organize NV discovery to date: scan discovery to cloud service,
                           label and print essential photo discovery; prepare discovery zip file
CMU            8/3/2016    for Trustee, Trustee email.                                             Inventory                                        12.90 $180.00       $2,322.00
JG             8/3/2016    Continue cleaning up payee lines of bank database                       Bank Database                                     2.80 $100.00         $280.00
JG             8/3/2016    Sort and review Ross' emails for key words and creditors                Investigation - Diane/Ross                        4.20 $100.00         $420.00
                           Completed discovery to-date on production drive, delivery to
CMU            8/4/2016    Trustee.                                                                Inventory                                         5.10   $180.00      $918.00
JG             8/4/2016    Gathering V-card's of all key employee's for Mark                       Bankruptcy Admin                                  0.80   $100.00       $80.00
JG             8/4/2016    Various tasks for Mark                                                  Bankruptcy Admin                                  1.10   $100.00      $110.00
JG             8/4/2016    V-Satcast research                                                      Bankruptcy Admin                                  3.10   $100.00      $310.00
                           Review of EEOC draft letter from Jacquie to Aditi (waiting for
JG             8/4/2016    approval to send)                                                       Claims                                            0.40   $100.00        $40.00
JG             8/4/2016    HR discussion/EEOC steps with Jacquie                                   Claims                                            0.90   $100.00        $90.00
JG             8/4/2016    Getting American Express numbers and info for David Neu                 Investigation - American Express                  2.10   $100.00       $210.00
JG             8/4/2016    Planning discussion with Mark                                           Plan of Reorganization & Disclosure Statement     0.50   $100.00        $50.00
TRM            8/4/2016    Bank database work.                                                     Bank Database                                     6.50   $300.00     $1,950.00
TRM            8/4/2016    Job costing - report generation with Paul.                              Job Costing                                       1.30   $300.00       $390.00
JG             8/5/2016    Bank Database clean up                                                  Bank Database                                     1.40   $100.00       $140.00
JG             8/5/2016    Meeting with Mark and Tod to go over bank database progress             Bank Database                                     1.90   $100.00       $190.00
JG             8/5/2016    Work with Tod on bank database                                          Bank Database                                     2.30   $100.00       $230.00
                           Conference call with Mark, Mike G., and Tod about the automatic
JG             8/5/2016    stay hearing results                                                    Bankruptcy Admin                                  0.60 $100.00         $60.00
                           Continued work on WARN act calculation - look more into
JG             8/6/2016    disqualified employee's                                                 Claims                                            0.50 $150.00         $75.00
                           Follow up with Mike Gearin on DFI ability to obtain missing bank
MTC            8/5/2016    statements                                                              Bank Database                                     0.40 $350.00        $140.00
                           Review of cash flow data base, missing statements, and additional
MTC            8/5/2016    procedures to be preformed                                              Cash Flow                                         2.50 $350.00        $875.00
TRM            8/5/2016    Bank database work.                                                     Bank Database                                     2.00 $300.00        $600.00
                           Review bank database status with Mark and Jessica, and general
TRM            8/5/2016    catch up.                                                               Bank Database                                     3.00   $300.00       $900.00
TRM            8/6/2016    Meeting to review status of bank database and financial model           Bank Database                                     6.50   $300.00     $1,950.00
JG             8/7/2016    Bank Database clean up                                                  Bank Database                                     4.20   $100.00       $420.00
JG             8/8/2016    Work with Murthy on Bank Database Research                              Bank Database                                     2.40   $100.00       $240.00
JG             8/8/2016    Bank Database clean up                                                  Bank Database                                     6.20   $100.00       $620.00
                           Phone meeting with Angie(copyright department) and follow up
JG             8/8/2016    emails                                                                  Operations                                        1.00   $100.00      $100.00
JLC            8/8/2016    Remote Deposit equipment, Key bank set up                               Accounting                                        1.00   $120.00      $120.00
JLC            8/8/2016    QB Test company - 3 days of invoices from Epicor to QB to test          Accounting                                        2.00   $120.00      $240.00
JLC            8/8/2016    MOR's                                                                   MOR's                                             1.00   $120.00      $120.00
                           Follow up on missing records / bank statement, discussed the same
MTC            8/8/2016    with Rob and others                                                     Bank Database                                     0.40   $350.00      $140.00
JG             8/9/2016    Missing Bank statement analysis                                         Bank Database                                     0.60   $100.00       $60.00
JG             8/9/2016    Various meetings about vendor list in bank database                     Bank Database                                     0.70   $100.00       $70.00
JG             8/9/2016    Follow up work with Murthy on Bank Database Research                    Bank Database                                     0.80   $100.00       $80.00
JG             8/9/2016    Bank Database clean up                                                  Bank Database                                     3.50   $100.00      $350.00
JG             8/9/2016    Update discussion with Mark                                             Bankruptcy Admin                                  0.50   $100.00       $50.00
JG             8/9/2016    Emails, catch-up, check-in                                              Bankruptcy Admin                                  0.60   $100.00       $60.00
JG             8/9/2016    Email out quotes and pass off of information                            Bankruptcy Admin                                  0.60   $100.00       $60.00
JG             8/9/2016    Management Meeting                                                      Bankruptcy Admin                                  1.00   $100.00      $100.00
JG             8/9/2016    Meeting with Mark, Rob, Pat, Jacquie, and Don about quality             Operations                                        0.20   $100.00       $20.00
JG             8/9/2016    Meeting about the move with Mark, Paul, and Dave                        Operations                                        0.30   $100.00       $30.00
JG             8/9/2016    Calling for copiers for rent                                            Operations                                        0.60   $100.00       $60.00
JG             8/9/2016    Research on movers and junk truck                                       Operations                                        0.70   $100.00       $70.00
JG             8/9/2016    Meeting with Pat to discuss liquidation of junk                         Sale of Assets                                    0.40   $100.00       $40.00
JLC            8/9/2016    ADP integration call - Jacquie and Rohini                               Accounting                                        1.00   $120.00      $120.00
JLC            8/9/2016    MOR's                                                                   MOR's                                             2.00   $120.00      $240.00
MTC            8/9/2016    More work on bank statement listing and assistance from DFI             Bank Database                                     0.40   $350.00      $140.00
                           Follow up with Mike and with Jessica on missing bank statement
                           and requesting help from DFI as we need older statements past the 7
MTC            8/9/2016    year cut off                                                            Bank Database                                     1.10 $350.00        $385.00

JG             8/10/2016   Emails with Rob and Mark about found bank documents in Dayton           Bank Database                                     0.50 $100.00         $50.00
JG             8/10/2016   Corresponding with Murthy about additional line item research           Bank Database                                     0.60 $100.00         $60.00
                           Join me with mark x2 acquiring information on missing bank
JG             8/10/2016   statements                                                              Bank Database                                     0.60 $100.00         $60.00
JG             8/10/2016   Research into MISC Dayton bank database missing items                   Bank Database                                     2.10 $100.00        $210.00
                           Creation of missing bank statement document for further
JG             8/10/2016   investigation                                                           Bank Database                                     2.30 $100.00        $230.00
                           Consolidation of the bank database and compilation of additional
JG             8/10/2016   research for India                                                      Bank Database                                     3.10   $100.00      $310.00
JG             8/10/2016   Phone call with the mover and pass off to Paul                          Operations                                        0.60   $100.00       $60.00
JLC            8/10/2016   Set up new bill.com user - Rohan                                        Accounting                                        0.25   $120.00       $30.00
JLC            8/10/2016   ADP upgrade discussion and training - Annette                           Accounting                                        0.50   $120.00       $60.00
JLC            8/10/2016   Sales tax charging on retail invoices - meeting with Annette            Accounting                                        0.50   $120.00       $60.00



                                                                                                                                                                           A - 12
Professional      Date                                 Description                                                    Class         Hours     Rate     Amount
                           QB/Epicor - Sales people list created, QB invoice template updated -
JLC            8/10/2016   how to sync to revenue in QB                                         Accounting                            1.00 $120.00        $120.00
JLC            8/10/2016   Admin, emails, status update to Tod                                  Bankruptcy Admin                      0.25 $120.00         $30.00
JLC            8/10/2016   July MOR's                                                           MOR's                                 1.00 $120.00        $120.00

MTC            8/10/2016   Discussion with Mike on DFI and need for bank statements needed       Bank Database                        0.50 $350.00        $175.00
MTC            8/10/2016   Follow up with Paul on information to be pulled together              Investigation                        0.30 $350.00        $105.00

CMU            8/11/2016   Requested discovery response to Trustee's Attorney (NV Cust. Inv.).   Inventory                            4.20   $180.00      $756.00
JG             8/11/2016   Consult with Murthy about bank statements                             Bank Database                        0.40   $100.00       $40.00
JG             8/11/2016   Adjust format of missing bank statement list or 2004 court            Bank Database                        0.40   $100.00       $40.00
JG             8/11/2016   Work with Annette to find complete account numbers for Mike           Bank Database                        0.70   $100.00       $70.00
JG             8/11/2016   Fix errors on the excluded bank statement database                    Bank Database                        3.10   $100.00      $310.00
                           Reconcile and add up amounts of excluded lines on the bank
JG             8/11/2016   database                                                              Bank Database                        3.40 $100.00        $340.00

JLC            8/11/2016   bill.com - Vantage CC Service - application update - denied account   Accounting                           0.50 $120.00         $60.00
JLC            8/11/2016   Payroll entry recons April-July                                       Accounting                           1.00 $120.00        $120.00
JLC            8/11/2016   July MOR's                                                            MOR's                                3.00 $120.00        $360.00
                           Sales - meeting with Don Routh. Stealing clients, billing issues -
JLC            8/11/2016   who to talk to to resolve                                             Operations                           0.50 $120.00         $60.00
                           Follow up with Mike on need for help from DFI on obtaining all the
MTC            8/11/2016   bank statements                                                       Bank Database                        0.80 $350.00        $280.00
                           Email response to Trustee regarding K&L delivery; K&L's next
CMU            8/12/2016   discovery deliverable initiated.                                      Inventory                            5.20 $180.00        $936.00
JG             8/12/2016   Calls with Mark and Annette about missing bank statements             Bank Database                        0.40 $100.00         $40.00
                           Various emails to further bank database investigation and
JG             8/12/2016   information gathering                                                 Bank Database                        0.60 $100.00         $60.00
JG             8/12/2016   Go over work from Murthy and give him more bank statements            Bank Database                        0.80 $100.00         $80.00
                           Assess Department of Financial Institutions response email and
JG             8/12/2016   address concerns                                                      Bank Database                        1.10 $100.00        $110.00
                           Research into duplicate bank numbers on the missing bank
JG             8/12/2016   statement spreadsheet                                                 Bank Database                        1.20 $100.00        $120.00
                           Fix errors on the excluded bank statement database and find
JG             8/12/2016   unknown checks                                                        Bank Database                        1.80   $100.00      $180.00
JG             8/12/2016   Condense and clean up missing bank statement spreadsheet              Bank Database                        3.50   $100.00      $350.00
JLC            8/12/2016   Payroll reconciliation of entries Apr-Jul                             Accounting                           0.25   $120.00       $30.00
JLC            8/12/2016   Accounting meeting - Jodi, Rohan, Annette                             Accounting                           1.50   $120.00      $180.00
JLC            8/12/2016   Payroll reconciliation of entries Apr-Jul                             Accounting                           2.50   $120.00      $300.00
                           Spoke with Jacquie regarding colonial life and Maura termination.
JLC            8/12/2016   Met with Erin regarding storage item write up for MOR's               Bankruptcy Admin                     0.50 $120.00         $60.00
JLC            8/12/2016   July MOR's                                                            MOR's                                1.00 $120.00        $120.00
                           Various emails and issues with quality of American express
MTC            8/12/2016   statements                                                            Investigation - American Express     0.80   $350.00       $280.00
MTC            8/12/2016   Review of Medallic Art complaint and logic for settlement             Medallic                             0.50   $350.00       $175.00
CMU            8/13/2016   K&L requested discovery - continued.                                  Inventory                            4.20   $180.00       $756.00
CMU            8/14/2016   K&L requested discovery to date - completed.                          Inventory                            6.00   $180.00     $1,080.00
                           Research into unknown checks and strange lines on the bank
JG             8/14/2016   database                                                              Bank Database                        2.40 $100.00        $240.00

MTC            8/14/2016   Follow up on safe in Auburn, nothing but dies no customer inventory   Inventory                            0.20 $350.00         $70.00
                           Review of motion on turn over of inventory and missing
MTC            8/14/2016   documentation / reconciliation options                                Inventory                            0.70 $350.00        $245.00
                           Emails to Cascade (JC, ER, TM) re: Trustee's attorney additional
                           discovery request; respond to K&L action items re: yesterday's
CMU            8/15/2016   delivery.                                                             Inventory                            8.90 $180.00       $1,602.00
                           Washington state and Nevada tax exemptions on precious metals,
JG             8/15/2016   original contact with Avalara                                         Accounting                           3.10 $100.00        $310.00
                           Troubleshoot ways to add new statements/consolidate fixed bank
JG             8/15/2016   stmt items                                                            Bank Database                        2.00 $100.00        $200.00
JG             8/15/2016   Research into unknown checks on the bank database spreadsheet         Bank Database                        2.90 $100.00        $290.00
                           Work on getting complete account numbers and capital one card
JG             8/15/2016   numbers with Annette                                                  Investigation                        1.20 $100.00        $120.00
JLC            8/15/2016   P&L clean up - Mark and Annette. Pre-petition separated out           Accounting                           0.25 $120.00         $30.00
                           Mark discussion - restate financials, pre-petition, inventory, TX -
JLC            8/15/2016   non-operating income/costs                                            Accounting                           0.25 $120.00         $30.00
                           Admin, emails. Texas taxes paid in error, contacted bank to stop
JLC            8/15/2016   payment                                                               Bankruptcy Admin                     0.25 $120.00         $30.00
                           Crime policy/General insurance meeting - Grant (broker) and Mark
JLC            8/15/2016   Calvert                                                               Bankruptcy Admin                     0.75 $120.00         $90.00
                           Stored customer inventory meeting: Mike G, Mark C., Annette,
JLC            8/15/2016   Erin, Christine and Denise E                                          Inventory                            1.25 $120.00        $150.00
                           Stored customer inventory - pictures to match exhibit, verify my
JLC            8/15/2016   inventory matched exhibit                                             Inventory                            3.00 $120.00        $360.00
JLC            8/15/2016   Call with Debi Davis - sales training lead discussion                 Operations                           0.50 $120.00         $60.00
MTC            8/15/2016   Follow up on documents and info to prove inventory ownership          Inventory                            0.50 $350.00        $175.00
                           Finalize declaration with K&L, complete corresponding documents
CMU            8/16/2016   required by the court                                                 Inventory                            2.20 $180.00        $396.00



                                                                                                                                                            A - 13
Professional      Date                                   Description                                                      Class                     Hours     Rate     Amount
                           Respond to Trustee's Attorney: K&L's request for declaration;
                           initiate findings, label supporting documents; respond to emails and
CMU            8/16/2016   phone calls.                                                             Inventory                                        11.30 $180.00       $2,034.00
                           Project management with murthy and detailed instructions for new
JG             8/16/2016   projects                                                                 Bank Database                                     1.30 $100.00        $130.00
JG             8/16/2016   Special research line item clean up                                      Bank Database                                     2.60 $100.00        $260.00
                           Creation of American express template and research missing
JG             8/16/2016   American express statements                                              Investigation - American Express                  2.30 $100.00        $230.00
                           Conference call with Mark and Murthy about American express
JG             8/16/2016   project and missing bank statements                                      Investigation - American Express                  2.60   $100.00      $260.00
JLC            8/16/2016   Deposit entry training in QB - Jodi F                                    Accounting                                        0.50   $120.00       $60.00
JLC            8/16/2016   Accounting meeting and Sales meeting agenda/tasks updates                Accounting                                        1.00   $120.00      $120.00
JLC            8/16/2016   Admin, emails                                                            Bankruptcy Admin                                  0.25   $120.00       $30.00
JLC            8/16/2016   Stored inventory meeting - Mike G, Annette, Mark, Erin, Denise           Inventory                                         0.75   $120.00       $90.00
JLC            8/16/2016   Auburn stored inventory pictures and count for Wong                      Inventory                                         1.00   $120.00      $120.00
                           Stored inventory Federal Way additional support, pictures and
JLC            8/16/2016   counts to verify exhibits                                                Inventory                                         1.25   $120.00      $150.00
JLC            8/16/2016   Sales call - Susan Skaggs, Jenifer - training issues                     Operations                                        0.25   $120.00       $30.00
JLC            8/16/2016   Sales meeting task list and meeting overview                             Operations                                        0.25   $120.00       $30.00
JLC            8/16/2016   Sales meeting - Susan, Jenifer, Jodi F and Debi                          Operations                                        0.75   $120.00       $90.00
                           Meeting with Jessica on Bank Data Base issues and lack of
MTC            8/16/2016   documentation wires                                                      Bank Database                                     3.20 $350.00       $1,120.00
                           Follow up on Zhang issue and location of inventory / inventory
MTC            8/16/2016   location                                                                 Inventory                                         0.70 $350.00        $245.00

MTC            8/16/2016   Follow up on American Express statements we have and do not have         Investigation - American Express                  0.70 $350.00         $245.00
CMU            8/17/2016   Copy original NV document discovery for Trustee's Attorney.              Inventory                                        14.00 $180.00       $2,520.00
                           Verify account numbers given to Department of Financial
JG             8/17/2016   Institutions based on new information                                    Bank Database                                     0.70 $100.00         $70.00
                           Updating spreadsheets based on full account numbers and new
JG             8/17/2016   information                                                              Bank Database                                     0.80   $100.00       $80.00
JG             8/17/2016   Special research line item clean up                                      Bank Database                                     2.20   $100.00      $220.00
JG             8/17/2016   Tax implication research and sales tax by state, with exceptions         Plan of Reorganization & Disclosure Statement     1.30   $100.00      $130.00
JLC            8/17/2016   Task lists to Annette and Rohan                                          Accounting                                        0.50   $120.00       $60.00
JLC            8/17/2016   Admin, emails                                                            Bankruptcy Admin                                  0.25   $120.00       $30.00
JLC            8/17/2016   inventory pictures to Denise, ADP training setup plan with Annette       Inventory                                         0.25   $120.00       $30.00
                           Discussion with FBI on additional discovery requested, follow up on
MTC            8/17/2016   additional discovery                                                     Investigation - FBI/US Trustee Office             1.20 $350.00        $420.00
MTC            8/17/2016   Medallic lease ownership discovery / follow up on ownership              Medallic                                          1.50 $350.00        $525.00
CMU            8/18/2016   Continued production for Trustee's Attorney.                             Inventory                                         3.90 $180.00        $702.00
                           Meeting with Mark to discuss how to move forward with the missing
JG             8/18/2016   bank statement spreadsheet                                               Bank Database                                     0.90 $100.00         $90.00
JG             8/18/2016   Update missing bank statement spreadsheet after India audit              Bank Database                                     2.80 $100.00        $280.00
JG             8/18/2016   Re-name MISC bank statement files from dropbox                           Bank Database                                     3.80 $100.00        $380.00
                           Client Development, various meeting updates on current projects in
JG             8/18/2016   Federal Way                                                              Operations                                        1.20   $100.00       $120.00
JLC            8/18/2016   Lease and insurance issues                                               Accounting                                        0.75   $120.00        $90.00
JLC            8/18/2016   Accounting team meeting                                                  Accounting                                        1.00   $120.00       $120.00
JLC            8/18/2016   Meeting - Mark and Annette - restate financial statements Apr-Jul        Accounting                                        3.00   $120.00       $360.00
JLC            8/18/2016   Inventory declaration - made comments and changes                        Inventory                                         1.00   $120.00       $120.00
CMU            8/19/2016   Binder Production initiated (covers, index tabs, assembly, etc.)         Inventory                                         7.40   $180.00     $1,332.00
                           Calls with Annette/Mark to create presentation for Monday on bank
JG             8/19/2016   statements for FBI/IRS                                                   Bank Database                                     1.00   $100.00      $100.00
JG             8/19/2016   Further investigate problems with the missing bank statement audit       Bank Database                                     1.40   $100.00      $140.00
JG             8/19/2016   Special research line item clean up                                      Bank Database                                     1.80   $100.00      $180.00
JG             8/19/2016   Creation of vendor list and integrate into bank database                 Bank Database                                     2.50   $100.00      $250.00
JG             8/19/2016   Create summary of missing statements on a year to year basis             Bank Database                                     2.80   $100.00      $280.00
                           Clean up Ross/Diane summaries of Amex stmts and separate into
JG             8/19/2016   individual schedules                                                     Investigation - Diane/Ross                        1.10 $100.00        $110.00
                           Follow up with Jessica on data base and preparation for meeting
MTC            8/19/2016   with FBI                                                                 Bank Database                                     1.10 $350.00        $385.00
                           Follow up on American Express statements, general review and
                           requested Jessica to put together a detail booklet for discussion with
MTC            8/19/2016   the FBI                                                                  Investigation - American Express                  1.90 $350.00        $665.00
MTC            8/19/2016   Pulled together information for FBI meeting next week                    Investigation - FBI/US Trustee Office             0.90 $350.00        $315.00
JG             8/20/2016   Amex Statement database clean-up                                         Investigation - American Express                  9.60 $100.00        $960.00
                           Binder Production - continued; record 2 new NV discovery
CMU            8/21/2016   shipments (banker boxes & e-records).                                    Inventory                                         9.60   $180.00     $1,728.00
JLC            8/21/2016   Financial statements restated - research and adjustments                 Accounting                                        4.00   $120.00       $480.00
CMU            8/22/2016   Binder Analysis.                                                         Inventory                                         9.10   $180.00     $1,638.00
JG             8/22/2016   Meeting with Paul and Mark about the Financial Statements                Accounting                                        1.10   $100.00       $110.00
                           Meeting at K & L Gates with Mark, Paul, Mike and Mike about
JG             8/22/2016   becoming compliant on tax matters                                        Bankruptcy Admin                                  0.60 $100.00         $60.00
JG             8/22/2016   Insurance conference call with Mike, Mark and Paul                       Bankruptcy Admin                                  0.60 $100.00         $60.00

JG             8/22/2016   Corresponding with Murthy about American Express statement fixes         Investigation - American Express                  0.40   $100.00       $40.00
JG             8/22/2016   Amex statement discussion with Mark                                      Investigation - American Express                  0.50   $100.00       $50.00
JG             8/22/2016   Drop off information to the FBI                                          Investigation - FBI/US Trustee Office             0.50   $100.00       $50.00
JG             8/22/2016   Medallic ownership discussion with Mike, Mark and Paul                   Medallic                                          2.60   $100.00      $260.00


                                                                                                                                                                            A - 14
 Professional       Date                                 Description                                                      Class                     Hours     Rate     Amount
JG              8/22/2016   Get info for Avalara tax services call tomorrow                         Operations                                        0.40   $100.00       $40.00
JG              8/22/2016   Bankruptcy plan discussion                                              Plan of Reorganization & Disclosure Statement     0.40   $100.00       $40.00
JG              8/22/2016   Lease discussion and update on Diane's appeal with David Neu            Plan of Reorganization & Disclosure Statement     0.50   $100.00       $50.00
JG              8/22/2016   Meeting with Mark to discuss various tax matters                        Plan of Reorganization & Disclosure Statement     1.30   $100.00      $130.00
JLC             8/22/2016   Financial statements restated cont…                                     Accounting                                        2.00   $120.00      $240.00
                            Follow up on review of MF Global / checking account and
MTC             8/22/2016   fraudulent transfer of funds                                            Investigation                                     0.50 $350.00        $175.00
                            Review of American Express summary and additional analysis
MTC             8/22/2016   required                                                                Investigation - American Express                  0.50   $350.00      $175.00
MTC             8/22/2016   Meeting with FBI and delivered                                          Investigation - FBI/US Trustee Office             0.50   $350.00      $175.00
CJG             8/23/2016   Work with MC on model                                                   Plan of Reorganization & Disclosure Statement     0.40   $350.00      $140.00
JG              8/23/2016   Bank database research for Mark                                         Bank Database                                     0.40   $100.00       $40.00
JG              8/23/2016   Amex Statement database clean-up                                        Investigation - American Express                  8.40   $100.00      $840.00
JG              8/23/2016   Gathering of examples of NWTM operating on behalf of Macco              Medallic                                          0.60   $100.00       $60.00
JG              8/23/2016   Phone call with Avalara Rep                                             Operations                                        0.50   $100.00       $50.00
JLC             8/23/2016   Lind Waldock statements - Mark and Annette                              Bank Database                                     0.75   $120.00       $90.00
JLC             8/23/2016   Additional Insurance document needed - Grant                            Bankruptcy Admin                                  0.25   $120.00       $30.00
JLC             8/23/2016   Moving items from desk for move to Kent                                 Bankruptcy Admin                                  0.50   $120.00       $60.00
                            Stored inventory issues - Mark & Erin. Going forward plan to
JLC             8/23/2016   reconcile all customers                                                 Inventory                                         1.50 $120.00        $180.00
MC              8/23/2016   Valuation model                                                         Plan of Reorganization & Disclosure Statement     2.00 $100.00        $200.00
                            Follow up on review of MF Global / checking account and
MTC             8/23/2016   fraudulent transfer of funds                                            Investigation                                     0.70 $350.00        $245.00
                            Respond to Trustee regarding Nevada site; inventory production re:
CMU             8/24/2016   NV Site Visit #2.                                                       Inventory                                        11.50 $180.00       $2,070.00
JG              8/24/2016   Vendor column clean-up with Annette on the Bank Database                Bank Database                                     1.70 $100.00         $170.00
                            Create payment reconciliation between bank database and AmEx
JG              8/24/2016   statements                                                              Bank Database                                     5.10   $100.00      $510.00
JG              8/24/2016   Update missing AmEx statement spreadsheet                               Investigation - American Express                  2.10   $100.00      $210.00
JG              8/24/2016   Amex Statement database clean-up                                        Investigation - American Express                  5.30   $100.00      $530.00
JLC             8/24/2016   Trustee insurance compliance, Admin                                     Bankruptcy Admin                                  0.50   $120.00       $60.00
JLC             8/24/2016   Inventory research for stored customers                                 Inventory                                         1.00   $120.00      $120.00
MC              8/24/2016   Valuation model                                                         Plan of Reorganization & Disclosure Statement     2.00   $100.00      $200.00
                            Review of American Express summary and additional analysis
MTC             8/24/2016   required                                                                Investigation - American Express                  0.50 $350.00        $175.00
                            Missing gold / possible funding for Ross / Paul to do search for gold
MTC             8/24/2016   sales records                                                           Investigation - Storage Inventory/Vault           0.80 $350.00        $280.00
                            Follow up on additional documentation and proof of physical
MTC             8/24/2016   inventory and accounting records to support                             Investigation - Storage Inventory/Vault           1.20   $350.00       $420.00
MTC             8/24/2016   Analysis of sale of inventory from the vault                            Sale of Assets                                    0.50   $350.00       $175.00
CMU             8/25/2016   FBI Seattle Field Office meeting preparation initiated.                 Inventory                                        11.60   $180.00     $2,088.00
JG              8/25/2016   Additional work with the vendor list on the bank database               Bank Database                                     1.50   $100.00       $150.00
                            Work on payment reconciliation schedules between Amex and Bank
JG              8/25/2016   Statements                                                              Bank Database                                     3.20   $100.00      $320.00
JG              8/25/2016   American Express database clean up                                      Investigation - American Express                  3.40   $100.00      $340.00
JLC             8/25/2016   Bank reconciliations                                                    Accounting                                        1.00   $120.00      $120.00
JLC             8/25/2016   Bond Rider, Admin                                                       Bankruptcy Admin                                  0.50   $120.00       $60.00
MC              8/25/2016   Searching for bank statements                                           Bank Database                                     1.25   $100.00      $125.00
MC              8/25/2016   Annette's office                                                        Bankruptcy Admin                                  0.50   $100.00       $50.00
MC              8/25/2016   Ensuring Ross's files are properly put away on forklift                 Bankruptcy Admin                                  0.50   $100.00       $50.00
MC              8/25/2016   Indexing Ross's files                                                   Bankruptcy Admin                                  2.00   $100.00      $200.00
                            Cleaning up index of Ross's files, scanning docs for Mike Gearin,
MC              8/25/2016   adding photos                                                           Investigation - Diane/Ross                        2.00 $100.00        $200.00
                            Auburn looking for records / Bank statements / American Express /
MTC             8/25/2016   Lindwaldock                                                             Investigation - Diane/Ross                        4.00 $350.00       $1,400.00
                            Missing gold bar sales analysis and spreadsheet on unreconciled
MTC             8/25/2016   difference also provided to the FBI                                     Investigation - Storage Inventory/Vault           1.20 $350.00         $420.00
CJG             8/26/2016   Financial projections                                                   Plan of Reorganization & Disclosure Statement     6.00 $350.00       $2,100.00
CMU             8/26/2016   FBI Seattle Field Office meeting preparation - continued.               Inventory                                         7.60 $180.00       $1,368.00
                            Update all necessary spreadsheet with new Amex statements we
JG              8/26/2016   found                                                                   Investigation - American Express                  1.40   $100.00       $140.00
JG              8/26/2016   Clean up new American express statements                                Investigation - American Express                  4.70   $100.00       $470.00
JG              8/26/2016   Emails and work on Avalara tax matters                                  Operations                                        0.40   $100.00        $40.00
JLC             8/26/2016   Bank reconciliations - double entries, missing items June and July      Accounting                                        4.00   $120.00       $480.00
MC              8/26/2016   Memo writing                                                            Bankruptcy Admin                                  0.25   $100.00        $25.00
MC              8/26/2016   Indexing Ross's files at K&L Gates                                      Bankruptcy Admin                                  4.00   $100.00       $400.00
MC              8/26/2016   Creating summary and schedule of gold bars                              Inventory                                         0.75   $100.00        $75.00
CMU             8/27/2016   FBI Seattle Field Office - continued binder set production.             Inventory                                        10.40   $180.00     $1,872.00
JG              8/27/2016   Clean up new American express statements                                Investigation - American Express                  4.00   $100.00       $400.00
                            FBI Seattle Field Office meeting - incorporate recent NV discovery
CMU             8/28/2016   shipments into analysis.                                                Inventory                                         8.50 $180.00       $1,530.00
JLC             8/28/2016   Financial Statement/MOR's restated                                      MOR's                                             3.00 $120.00         $360.00
MTC             8/28/2016   Discussion with Ronda related to vault / possible missing gold          Investigation - Storage Inventory/Vault           0.50 $350.00         $175.00
                            FBI Seattle Field Office meeting - update production binders with
CMU             8/29/2016   recent discovery.                                                       Inventory                                        10.40   $180.00     $1,872.00
JG              8/29/2016   Preparation of AmEx summaries for creditors                             Investigation - American Express                  2.30   $100.00       $230.00
JG              8/29/2016   Preparation of AmEx payment reconciliation for the creditors            Investigation - American Express                  2.60   $100.00       $260.00
JG              8/29/2016   Creation of American Express Schedule for David Neu                     Investigation - American Express                  3.30   $100.00       $330.00
JG              8/29/2016   Tax avalara work and correspondence with Tera Beattie                   Operations                                        1.10   $100.00       $110.00


                                                                                                                                                                            A - 15
 Professional       Date                                 Description                                                      Class                     Hours     Rate     Amount
JLC             8/29/2016   Bank reconciliations - finished June and July                           Accounting                                        4.00   $120.00      $480.00
JLC             8/29/2016   Move issues, set up                                                     Plan of Reorganization & Disclosure Statement     1.00   $120.00      $120.00
MC              8/29/2016   Indexing Ross's files at K&L Gates                                      Bankruptcy Admin                                  4.00   $100.00      $400.00
MC              8/29/2016   Finding orders and po's                                                 Inventory                                         4.00   $100.00      $400.00
                            Review of American Express Detail and distributed to the
MTC             8/29/2016   committee                                                               Investigation - American Express                  1.10 $350.00        $385.00
                            NWTM NV continued discovery production, index cloud photos,
CMU             8/30/2016   etc.                                                                    Inventory                                         6.90   $180.00     $1,242.00
JG              8/30/2016   Misc emails and correspondence                                          Bankruptcy Admin                                  0.90   $100.00        $90.00
JG              8/30/2016   Avalara phone conference meeting                                        Operations                                        1.10   $100.00       $110.00
JG              8/30/2016   Look into getting Kent business license                                 Operations                                        1.30   $100.00       $130.00
JG              8/30/2016   Research for Avalara conference call                                    Operations                                        2.50   $100.00       $250.00
JG              8/30/2016   Research into Amazon fulfillment and access of reports                  Operations                                        2.50   $100.00       $250.00
JLC             8/30/2016   Key Bank online access issue - customer service 4 calls!                Accounting                                        1.00   $120.00       $120.00

JLC             8/30/2016   Reconcile August bank transactions - gave Rohan what was missing        Accounting                                        2.00 $120.00        $240.00
                            McMeel storage inventory verification 480 silver dollars and years -
JLC             8/30/2016   Auburn Vault                                                            Inventory                                         0.75   $120.00        $90.00
MC              8/30/2016   Lind Waldock statement and indexing                                     Bank Database                                     1.00   $100.00       $100.00
MC              8/30/2016   Finding orders and po's                                                 Inventory                                         7.50   $100.00       $750.00
MTC             8/30/2016   Follow up on Index of Ross files / index / missing document             Investigation - Diane/Ross                        0.40   $350.00       $140.00
MTC             8/30/2016   Follow up on reason people were paid with cash from the vault           Investigation - Storage Inventory/Vault           0.40   $350.00       $140.00
CMU             8/31/2016   Discovery tasks as assigned by the Trustee.                             Investigation - Discovery                        12.20   $180.00     $2,196.00
JG              8/31/2016   Bank Database reorganization                                            Bank Database                                     2.60   $100.00       $260.00
JG              8/31/2016   Working on/Finalizing Avalara Deal                                      Operations                                        4.10   $100.00       $410.00
JG              8/31/2016   Review of Bankruptcy plan                                               Plan of Reorganization & Disclosure Statement     1.40   $100.00       $140.00
JLC             8/31/2016   Key Bank to get Cash for moving - Edgar                                 Accounting                                        0.50   $120.00        $60.00
JLC             8/31/2016   Financial statements restated - Mark                                    Accounting                                        1.00   $120.00       $120.00
JLC             8/31/2016   Reconcile August bank transaction                                       Accounting                                        1.00   $120.00       $120.00
MC              8/31/2016   Lind Waldock statement and indexing                                     Bank Database                                     1.00   $100.00       $100.00
MC              8/31/2016   Finding orders and po's                                                 Inventory                                         7.00   $100.00       $700.00
CMU             9/1/2016    Discovery tasks as assigned by the Trustee - continued.                 Investigation - Discovery                        10.50   $180.00     $1,890.00
JG              9/1/2016    Bank Database reorganization                                            Bank Database                                     1.50   $100.00       $150.00
JG              9/1/2016    Avalara introductory work                                               Operations                                        2.50   $100.00       $250.00
JLC             9/1/2016    research for 5K prepaid visa card service for 2 employees in NV         Accounting                                        1.00   $120.00       $120.00
JLC             9/1/2016    Reconcile Aug Transactions                                              Accounting                                        4.00   $120.00       $480.00
MC              9/1/2016    Finding orders and PO's                                                 Bankruptcy Admin                                  7.75   $100.00       $775.00
MC              9/1/2016    Storage binder                                                          Inventory                                         0.25   $100.00        $25.00
                            Perfect audit setup and discussions with Elizabeth Sabbatini re: bank
TRM             9/1/2016    database. Review of tax returns supplied by Ross Hanson.                Bank Database                                     2.40   $300.00       $720.00
CMU             9/2/2016    Discovery tasks as assigned by the Trustee - continued.                 Investigation - Discovery                         2.60   $180.00       $468.00
JG              9/2/2016    Work on Amex clean up of court provided statements                      Investigation - American Express                  2.40   $100.00       $240.00
JG              9/2/2016    Kent Business License work with Annette                                 Operations                                        1.30   $100.00       $130.00
JG              9/2/2016    Avalara work, setting up account, troubleshooting with Annette          Operations                                        3.20   $100.00       $320.00
JLC             9/2/2016    Email responses, late payment research                                  Accounting                                        1.00   $120.00       $120.00
MC              9/2/2016    Storage binder                                                          Inventory                                         7.00   $100.00       $700.00
TRM             9/2/2016    Perfect audit AMEX continued.                                           Investigation - American Express                  1.10   $300.00       $330.00
CMU             9/3/2016    Initiate NV inventory totals - not customer owned.                      Inventory                                         5.80   $180.00     $1,044.00
CMU             9/5/2016    NV inventory totals - not customer owned - continued.                   Inventory                                         9.50   $180.00     $1,710.00
CMU             9/6/2016    NV inventory totals - not customer owned - continued.                   Inventory                                        10.20   $180.00     $1,836.00
JG              9/6/2016    Cost accounting meeting with Tod and Paul                               Accounting                                        0.80   $100.00        $80.00
JG              9/6/2016    Status meeting with Mark, Tod, Marjorie, and Erin                       Bankruptcy Admin                                  0.70   $100.00        $70.00
JG              9/6/2016    Update spreadsheets based on court gathered AmEx statements             Investigation - American Express                  0.70   $100.00        $70.00
JG              9/6/2016    Set up Perfect Audit account for Amex review                            Investigation - American Express                  0.70   $100.00        $70.00
JG              9/6/2016    Work on Amex clean up of court provided statements                      Investigation - American Express                  5.30   $100.00       $530.00
JG              9/6/2016    Look into unify program to work alongside alavara                       Operations                                        0.40   $100.00        $40.00
JLC             9/6/2016    August Closing spreadsheets updated                                     Accounting                                        0.50   $120.00        $60.00
JLC             9/6/2016    Accounting meeting - update closing procedures                          Accounting                                        1.00   $120.00       $120.00
                            Rent issue - contacted landlord. Vendor on hold - issue with
JLC             9/6/2016    payment - emails/calls - made payment                                   Accounting                                        1.00   $120.00      $120.00
MC              9/6/2016    Status update meeting with Mark, Erin, Todd, Jessica                    Bankruptcy Admin                                  0.70   $100.00       $70.00
MC              9/6/2016    Storage Binder                                                          Inventory                                         7.30   $100.00      $730.00
MTC             9/6/2016    Meeting with Jessica on American Express Data Base                      Investigation - American Express                  0.60   $350.00      $210.00
                            Meeting with Erin and Majory on status of 115 storage customer
MTC             9/6/2016    details                                                                 Investigation - Storage Inventory/Vault           0.70 $350.00        $245.00
                            General case status meeting. Bank database, review of cash flows,
                            accounting processes and collections, and team check in.
                            Discussion regarding deployment of sales/use tax software with
TRM             9/6/2016    Paul. Call with salesforce team.                                        Bankruptcy Admin                                  6.80   $300.00     $2,040.00
CMU             9/7/2016    Respond to K&L discovery request.                                       Investigation - Discovery                         8.90   $180.00     $1,602.00
JG              9/7/2016    Perfect Audit video tutorial                                            Bank Database                                     0.30   $100.00        $30.00
JG              9/7/2016    Review monthly newsletter for corrections                               Bankruptcy Admin                                  0.80   $100.00        $80.00
JG              9/7/2016    Review Erdmann complaint from Mark and David                            Investigation - Diane/Ross                        0.50   $100.00        $50.00
JG              9/7/2016    Create schedules of Medallic bills paid by NWTM for David Neu           Medallic                                          2.30   $100.00       $230.00
                            Research rent payments, utilities, taxes, and law firms used by
JG              9/7/2016    Medallic but paid for by NWTM                                           Medallic                                          4.40   $100.00      $440.00
JG              9/7/2016    Drop off Kent Business License                                          Operations                                        0.80   $100.00       $80.00
MC              9/7/2016    storage box and binder                                                  Inventory                                         2.25   $100.00      $225.00
MC              9/7/2016    Storage binder                                                          Inventory                                         6.00   $100.00      $600.00


                                                                                                                                                                            A - 16
Professional      Date                                   Description                                                  Class               Hours     Rate     Amount
                           Perfect audit review of initial results. Review of Hoff Lease cash
TRM            9/7/2016    flows.                                                               Bank Database                               1.70 $300.00        $510.00
                           Print NV Plant floor schematic photos, match to diagram, complete
CMU            9/8/2016    discovery binder                                                     Inventory                                  10.60 $180.00       $1,908.00
JG             9/8/2016    Go over revisions to monthly newsletter                              Bankruptcy Admin                            0.40 $100.00          $40.00
                           Research rent payments, utilities, taxes, and law firms used by
JG             9/8/2016    Medallic but paid for by NWTM                                        Medallic                                    8.30 $100.00        $830.00
                           Gather insurance payments figures from Annette for payments to the
JG             9/9/2016    Hoff's - send to Mike G.                                             Operations                                  0.30   $150.00       $45.00
JLC            9/8/2016    Key Bank transaction list - reconcile                                Accounting                                  1.00   $120.00      $120.00
JLC            9/8/2016    Closing - reconciliations                                            Accounting                                  3.50   $120.00      $420.00
JLC            9/8/2016    Stored inventory declaration research and signature                  Inventory                                   1.00   $120.00      $120.00
JLC            9/8/2016    Move - office location situations. Pat M, Annette                    Operations                                  0.75   $120.00       $90.00
MC             9/8/2016    Splitting excel sheets by customer                                   Bankruptcy Admin                            0.45   $100.00       $45.00
MC             9/8/2016    Helping Noelle examine storage boxes                                 Bankruptcy Admin                            1.00   $100.00      $100.00
MC             9/8/2016    Binder: POC, storage box                                             Bankruptcy Admin                            5.75   $100.00      $575.00
                           Completed information for Indiana FBI subpeona, reviewed and sent
MTC            9/8/2016    via email                                                            Investigation - FBI/US Trustee Office       0.80 $350.00        $280.00
                           Hoff lease and utilities, taxes: documentation of specific cash
TRM            9/8/2016    flows.                                                               Accounting                                  1.30 $300.00        $390.00
                           Print NV Plant floor schematic photos, match to diagram, complete
CMU            9/9/2016    discovery binder                                                     Inventory                                  10.10 $180.00       $1,818.00
JG             9/9/2016    Clean up court provided Amex Statements                              Investigation - American Express            2.50 $100.00         $250.00
                           Research rent payments, utilities, taxes, and law firms used by
JG             9/9/2016    Medallic but paid for by NWTM                                        Medallic                                    5.00 $100.00        $500.00
JLC            9/9/2016    Collections update with Cathy Kelso                                  Accounting                                  0.25 $120.00         $30.00
JLC            9/9/2016    Update MOR's schedule for Rohan and Annette to complete              MOR's                                       0.50 $120.00         $60.00
                           Sales Task Force - Susan and Debi - training and hold on
JLC            9/9/2016    inventory/sales order training.                                      Operations                                  1.25 $120.00        $150.00
MC             9/9/2016    Individual customer spreadsheets                                     Bankruptcy Admin                            2.00 $100.00        $200.00
                           Review of NWTM tax returns and requested spreadsheet on tax
MTC            9/9/2016    returns                                                              Investigation                               0.40 $350.00        $140.00
                           Reviewed and approved find complaint against Diane for use of
MTC            9/9/2016    American Express Card                                                Investigation - Diane/Ross                  0.60 $350.00        $210.00
                           Flow of funds for Medallic continued. Bank database work with
TRM            9/9/2016    Jessica.                                                             Bank Database                               5.10 $300.00       $1,530.00
                           Print NV Plant floor schematic photos, match to diagram, complete
CMU            9/10/2016   discovery binder                                                     Inventory                                   6.30 $180.00       $1,134.00
JG             9/10/2016   Clean up court provided Amex Statements                              Investigation - American Express            8.60 $100.00         $860.00
                           Print NV Plant floor schematic photos, match to diagram, complete
CMU            9/11/2016   discovery binder                                                     Inventory                                  14.00   $180.00     $2,520.00
JG             9/11/2016   Clean up court provided Amex Statements                              Investigation - American Express            4.00   $100.00       $400.00
MTC            9/11/2016   Discussion with Chris on inventory and meeting with FBI              Inventory                                   0.30   $350.00       $105.00
CMU            9/12/2016   FBI Seattle Field Office Meeting                                     Investigation - FBI/US Trustee Office       4.30   $180.00       $774.00
JG             9/12/2016   Prepare DFI provided statements for Perfect Audit                    Bank Database                               0.30   $100.00        $30.00
JG             9/12/2016   Prep and send a project off to India                                 Bank Database                               0.50   $100.00        $50.00
JG             9/12/2016   Analysis on Amex Statements                                          Investigation - American Express            3.20   $100.00       $320.00
JG             9/12/2016   Prepare for FBI Meeting                                              Investigation - FBI/US Trustee Office       4.50   $100.00       $450.00
                           MOR's - A/R aging balances, disbursements, deposits, professional
JLC            9/12/2016   fees, financial statement adjustments Apr-Aug 2016                   MOR's                                       5.50 $120.00        $660.00
MC             9/12/2016   Checklist of storage customers, searching Z drive                    Inventory                                   8.00 $100.00        $800.00
MTC            9/12/2016   Follow up on physical inventory / prep for presentation to the FBI   Inventory                                   1.80 $350.00        $630.00

MTC            9/12/2016   Review of American express summary and drafting of cover memo        Investigation - American Express            1.20 $350.00        $420.00
                           Follow up on difference and breaking out only Diane American
MTC            9/12/2016   express from other employee American express payments                Investigation - Diane/Ross                  1.80 $350.00        $630.00
MTC            9/12/2016   Follow up on information related to missing gold                     Investigation - Storage Inventory/Vault     0.30 $350.00        $105.00
                           Follow up on additional videos that attorney for customer wanted
MTC            9/12/2016   related to inventory                                                 Investigation - Storage Inventory/Vault     0.20 $350.00         $70.00
                           Bank database, continued. Assemble creditor database from court
                           filings. Modeling of bullion customer data. Review of Mark's
TRM            9/12/2016   liquidation plan.                                                    Bank Database                               3.50 $300.00       $1,050.00
                           Bento for Business prepaid account - required additional documents
JLC            9/13/2016   to set up. Other Admin - email, accounting update                    Accounting                                  0.75 $120.00         $90.00
                           Bond Rider - lost in mail - requested 2nd copy for US Trustee's
JLC            9/13/2016   office                                                               Bankruptcy Admin                            0.50 $120.00         $60.00
JLC            9/13/2016   MOR - financial statement reclass April - August                     MOR's                                       3.50 $120.00        $420.00
                           Digging through Z drive, storage customers, printing proof of
MC             9/13/2016   payments                                                             Inventory                                   9.00   $100.00       $900.00
MTC            9/13/2016   Discussion with staff on storage documentation                       Investigation - FBI/US Trustee Office       0.70   $350.00       $245.00
JG             9/14/2016   Prepare for FBI Meeting                                              Investigation - FBI/US Trustee Office      12.50   $100.00     $1,250.00
JLC            9/14/2016   Inventory Apr-Aug valuation - adjusting entries                      Inventory                                   1.50   $120.00       $180.00
MC             9/14/2016   Updating and reconciling spreadsheet, matching proof of payments     Inventory                                   8.00   $100.00       $800.00
MTC            9/14/2016   Worked with Jessica on American Express analysis                     Investigation - American Express            5.00   $350.00     $1,750.00
MTC            9/14/2016   Prep / outline / pulled together documents for presentation to FBI   Investigation - FBI/US Trustee Office       7.00   $350.00     $2,450.00
                           Preparation of Medallic schedules and supporting bank statements
TRM            9/14/2016   and deliver to K&L. Review of Job Costing data from Paul.            Medallic                                    3.80 $300.00       $1,140.00
JG             9/15/2016   Business lunch and FBI Meeting debrief                               Investigation - FBI/US Trustee Office       1.20 $100.00         $120.00
JG             9/15/2016   Prepare for FBI Meeting                                              Investigation - FBI/US Trustee Office       1.70 $100.00         $170.00


                                                                                                                                                                  A - 17
 Professional     Date                                 Description                                                    Class                     Hours   Rate       Amount
JG            9/15/2016   FBI Meeting                                                           Investigation - FBI/US Trustee Office             3.20 $100.00        $320.00
JLC           9/15/2016   Employee issue                                                        Accounting                                        0.50 $120.00         $60.00
JLC           9/15/2016   Employee benefits/coverage issue                                      Accounting                                        0.50 $120.00         $60.00
                          Reviewed Balance sheet reconciliations - gave feedback for
JLC          9/15/2016    corrections                                                           Accounting                                        0.75 $120.00         $90.00
                          Uncleared check report - Rohan to research. Multiple duplicate
JLC          9/15/2016    entries - revised.                                                    Accounting                                        1.00 $120.00        $120.00
                          Debit Card being rejected - on phone with bank to resolve. Resolved
JLC          9/15/2016    with employees                                                        Accounting                                        1.25   $120.00       $150.00
MC           9/15/2016    Storage customer spreadsheets                                         Inventory                                         3.00   $100.00       $300.00
MC           9/15/2016    FBI Meeting                                                           Investigation - FBI/US Trustee Office             3.25   $100.00       $325.00
MTC          9/15/2016    Prep for / copy of documents and meeting with FBI                     Investigation - FBI/US Trustee Office             6.00   $350.00     $2,100.00
TRM          9/15/2016    Bank database, continued.                                             Bank Database                                     1.50   $300.00       $450.00
JG           9/16/2016    Troubleshoot how to clean up bank database                            Bank Database                                     1.80   $100.00       $180.00
JG           9/16/2016    Avalara check in with Jeff and Tod                                    Operations                                        0.60   $100.00        $60.00
JG           9/16/2016    Create insurance payment schedule for David Neu                       Operations                                        1.70   $100.00       $170.00
                          Petty Cash reconciliation - missing entries - research and found
JLC          9/16/2016    missing transactions                                                  Accounting                                        0.75   $120.00       $90.00
JLC          9/16/2016    MOR financial comparison - few items left - file Monday               MOR's                                             1.00   $120.00      $120.00
MC           9/16/2016    Storage customer spreadsheets, proof of claims                        Claims                                            4.00   $100.00      $400.00
MC           9/16/2016    Lease customer Epicor, e2, proof of payments, spreadsheet             Inventory                                         5.00   $100.00      $500.00
                          Preparation of insurance payment and other cash flow schedules to
TRM          9/16/2016    K&L Gates. Bank database, continued.                                  Bank Database                                     7.70 $300.00       $2,310.00
JG           9/19/2016    FBI Follow Up information gathering                                   Investigation - FBI/US Trustee Office             2.10 $100.00         $210.00
JG           9/19/2016    Avalara Implementation planning meeting with Tod and Jeff             Operations                                        1.50 $100.00         $150.00
                          Update insurance and rent schedule for David and provide
JG           9/19/2016    supporting documents                                                  Operations                                        4.50 $100.00        $450.00
JLC          9/19/2016    Income statement finalized - sent to Paul                             Accounting                                        1.00 $120.00        $120.00
JLC          9/19/2016    BS reconciliations finalized                                          Accounting                                        2.25 $120.00        $270.00

MTC          9/19/2016    Research on payment, taxes, insurance, other / and Todd declaration   Investigation                                     0.80 $350.00        $280.00
                          Data integration between QuickBooks and Epicor. Avalara
                          implementation meeting. Medallic schedule research - rents,
                          insurance, utilities - and preparation, continued with related
                          conversations with K&L team. Pull specific examples of cash
TRM          9/19/2016    activity.                                                             Accounting                                        5.30 $300.00       $1,590.00
JLC          9/20/2016    MOR's restated reports                                                MOR's                                             1.25 $120.00         $150.00
                          Claims analysis/summarization for overall financial model. Work
TRM          9/20/2016    with team in India for data input.                                    Claims                                            2.20   $300.00      $660.00
CJG          9/21/2016    Create org chart for liquidating trust                                Plan of Reorganization & Disclosure Statement     0.70   $350.00      $245.00
JG           9/21/2016    Review of Tod's declaration and walk through of exhibits              Bankruptcy Admin                                  1.00   $100.00      $100.00
JG           9/21/2016    Research into employee Amex Cards                                     Investigation - American Express                  3.70   $100.00      $370.00
JG           9/21/2016    Medallic/Graco/NWTM Bank Account Research for Mike Gearin             Medallic                                          1.80   $100.00      $180.00
JG           9/21/2016    Avalara tax identification research and employee payroll update       Operations                                        0.50   $100.00       $50.00
JLC          9/21/2016    Wire requests                                                         Accounting                                        0.50   $120.00       $60.00
JLC          9/21/2016    Benson legal receivable research - how much and pmt plan              Bankruptcy Admin                                  0.75   $120.00       $90.00
                          Call with Mark regarding MOR's - case progress and significant
JLC          9/21/2016    events                                                                MOR's                                             0.50 $120.00         $60.00
JLC          9/21/2016    Reviewed and Filed MOR's                                              MOR's                                             1.50 $120.00        $180.00
                          Follow up on disbursement analysis status / requesting of bank
MTC          9/21/2016    statements                                                            Investigation                                     0.80 $350.00        $280.00
                          Discussion with Erin on status of storage claim calculation and
MTC          9/21/2016    overall timing                                                        Investigation - Storage Inventory/Vault           0.40 $350.00        $140.00
                          Meeting with salesforce team in Seattle. Review Medallic
                          declaration and cash activity and discuss revisions with team.
                          Update of claims analysis after reviewing claims input from team in
TRM          9/21/2016    India. Bank database, continued.                                      Bankruptcy Admin                                  8.40   $300.00     $2,520.00
JG           9/22/2016    Phone call with the DFI about acquiring bank records                  Bank Database                                     0.80   $100.00        $80.00
JG           9/22/2016    DFI follow up calls and clarifications                                Bank Database                                     1.00   $100.00       $100.00
JG           9/22/2016    Get proof for DFI to request records for NWTM and Medallic            Bank Database                                     2.30   $100.00       $230.00
JG           9/22/2016    Combine cash log and vault log                                        Cash Flow                                         1.40   $100.00       $140.00
JG           9/22/2016    Amex program administrator work with Annette                          Investigation - American Express                  0.80   $100.00        $80.00
JG           9/22/2016    Fix exhibits for Dayton utilities, rent, taxes, etc. declaration      Medallic                                          0.70   $100.00        $70.00
JG           9/22/2016    Avalara tax identification research and employee payroll update       Operations                                        0.50   $100.00        $50.00
JLC          9/22/2016    4 Month detail listing of all expenses                                Cash Flow                                         1.50   $120.00       $180.00
JLC          9/22/2016    One last revision to MOR's and refiled                                MOR's                                             0.75   $120.00        $90.00
                          Follow up on disbursement analysis status / requesting of bank
MTC          9/22/2016    statements                                                            Investigation                                     0.80 $350.00        $280.00
                          Bank database, continued. Claims summary and reconciliation,
                          continued with updates from Mark. Finalize Medallic declaration
TRM          9/22/2016    with amendments to exhibits.                                          Bank Database                                     4.90   $300.00     $1,470.00
TRM          9/23/2016    Proof of claim to creditor schedule reconciliation.                   Claims                                            9.20   $300.00     $2,760.00
TRM          9/25/2016    Proof of claim to creditor schedule reconciliation.                   Claims                                            2.10   $300.00       $630.00
JLC          9/26/2016    Prepaid credit card research with Key Bank - need for employee        Accounting                                        0.50   $120.00        $60.00
                          Payroll issue - no more manual checks - now employee advances..
JLC          9/26/2016    Started with H Meier                                                  Accounting                                        0.50 $120.00         $60.00
                          started Heather on Mail task. Wires out, Disbursements research
JLC          9/26/2016    and review                                                            Accounting                                        1.00 $120.00        $120.00



                                                                                                                                                                        A - 18
Professional      Date                                    Description                                                    Class                      Hours     Rate     Amount
                            Proof of claim to creditor schedule reconciliation, continued.
                            Additional review of work from team in India. Updated Medallic
TRM            9/26/2016    declaration review. UCC review of security.                             Claims                                            4.90   $300.00     $1,470.00
CMU            9/27/2016    NV Discovery Intake                                                     Investigation - Discovery                         1.00   $180.00       $180.00
TRM            9/27/2016    Proof of claim to creditor schedule reconciliation.                     Claims                                            4.00   $300.00     $1,200.00
JG             9/28/2016    DFI follow up calls and clarifications                                  Bank Database                                     1.00   $100.00       $100.00
JG             9/28/2016    American express program administrator access                           Investigation - American Express                  4.20   $100.00       $420.00
JG             9/28/2016    Plan of reorganization meeting                                          Plan of Reorganization & Disclosure Statement     3.00   $100.00       $300.00
JLC            9/28/2016    Accounting meeting - update and tasks                                   Accounting                                        1.00   $120.00       $120.00
                            Meeting at Kent Offices. Review of restructuring plan/model with
TRM            9/28/2016    executive team. Follow up frame out of financial model.                 Plan of Reorganization & Disclosure Statement     5.70 $300.00       $1,710.00
JLC            9/29/2016    Key Bank rep regarding prepaid credit cards                             Accounting                                        0.50 $120.00          $60.00
                            Worked with Marty - two issues. Write off and re-bill of client
JLC            9/29/2016    services. Shipping issue client paid - we need to wire funds            Accounting                                        1.50   $120.00       $180.00
JLC            9/29/2016    Hawaii terminations                                                     Plan of Reorganization & Disclosure Statement     0.75   $120.00        $90.00
JLC            9/30/2016    Accounting meeting - closing items review                               Accounting                                        1.00   $120.00       $120.00
JLC            10/3/2016    Payroll entries - reports incorrect - fixed and entered                 Accounting                                        1.25   $120.00       $150.00
JLC            10/3/2016    Budget/Forecast meeting                                                 Operations                                        2.00   $120.00       $240.00
TRM            10/3/2016    Plan of reorganization modeling.                                        Plan of Reorganization & Disclosure Statement     6.90   $300.00     $2,070.00
JLC            10/4/2016    QuickBooks inventory upgrade option reviewed.                           Accounting                                        0.75   $120.00        $90.00
JLC            10/4/2016    September Closing checklist - review with staff                         Accounting                                        2.50   $120.00       $300.00
                            MOR spreadsheet and bank data updated/downloaded and sent to
JLC            10/4/2016    staff                                                                   MOR's                                             0.75 $120.00         $90.00
JG             10/5/2016    DFI Correspondence about bank statements                                Bank Database                                     0.60 $100.00         $60.00
JG             10/5/2016    American Express @ work reporting database work                         Investigation - American Express                  2.00 $100.00        $200.00
                            Verify personal property tax payments for Medallic Art Company
JG             10/5/2016    for Mike G.                                                             Medallic                                          0.80   $100.00        $80.00
JG             10/5/2016    Update on bankruptcy plan/incentive plan with Pat                       Plan of Reorganization & Disclosure Statement     0.50   $100.00        $50.00
JLC            10/5/2016    Review Customer deposits reconciliation                                 Accounting                                        0.50   $120.00        $60.00
JLC            10/5/2016    A/P Aging review - need old cleaned up                                  Accounting                                        1.25   $120.00       $150.00
JLC            10/5/2016    Update formula's cash flow                                              Cash Flow                                         1.00   $120.00       $120.00
TRM            10/5/2016    Plan of reorganization modeling and claims analysis.                    Plan of Reorganization & Disclosure Statement     5.00   $300.00     $1,500.00
JG             10/6/2016    Deliver forms from Mark to Mike G. at K&L Gates                         Bankruptcy Admin                                  0.50   $100.00        $50.00
JG             10/6/2016    Discuss Amex reconciliation with Mark                                   Investigation - American Express                  0.90   $100.00        $90.00
JG             10/6/2016    Reconcile EE Amex transactions for 2015                                 Investigation - American Express                  1.50   $100.00       $150.00
JG             10/6/2016    Track down missing American Express employee card numbers               Investigation - American Express                  2.20   $100.00       $220.00
JG             10/6/2016    Discuss Fraud Memo with Mark-planning                                   Investigation - Diane/Ross                        0.70   $100.00        $70.00
                            Make Personal Property Taxes Schedule and find supporting
JG             10/6/2016    documents for Mike G.                                                   Medallic                                          1.80 $100.00        $180.00
                            Taxes, property taxes and royalties review with Annette - getting all
JLC            10/6/2016    accruals accurate and payments current                                  Accounting                                        1.50 $120.00        $180.00
JLC            10/6/2016    Edgar raise and payroll advance, secured a collection temp              Accounting                                        1.50 $120.00        $180.00
                            Started outline for Procedure memo on investigation and summary
MTC            10/6/2016    of procedures                                                           Investigation                                     2.20 $350.00        $770.00
                            Follow up on employee American express detail with Jessica and
MTC            10/6/2016    revised scope                                                           Investigation - American Express                  1.10   $350.00       $385.00
TRM            10/6/2016    Plan of reorganization modeling.                                        Plan of Reorganization & Disclosure Statement     7.90   $300.00     $2,370.00
JG             10/7/2016    Reconcile EE Amex transactions for 2015                                 Investigation - American Express                  7.20   $100.00       $720.00
TRM            10/7/2016    Plan of reorganization modeling.                                        Plan of Reorganization & Disclosure Statement     9.20   $300.00     $2,760.00
                            Temp for A/R collections and misc. data entry projects - started.
                            Gave cleaned up aging, collection letter created to mail with
JLC            10/11/2016   invoices                                                                Accounting                                        1.50 $120.00        $180.00
                            Purchasing - A/P timely payment issue. Updated understanding of
JLC            10/11/2016   PO spreadsheet.                                                         Operations                                        0.75 $120.00         $90.00
JLC            10/12/2016   QuickBooks enterprise upgrade issues - needed admin access              Accounting                                        0.50 $120.00         $60.00
JLC            10/12/2016   Balance Sheet reconciliations review                                    Accounting                                        1.50 $120.00        $180.00

JLC            10/13/2016   MOR's - financial statement comparison, monthly adjustments, etc.       MOR's                                             3.50   $120.00      $420.00
JLC            10/14/2016   Accounting meeting - finalize Close - finalize MOR tasks                Accounting                                        1.00   $120.00      $120.00
JLC            10/14/2016   September Closing of books                                              Accounting                                        1.50   $120.00      $180.00
JG             10/17/2016   Reactive box.com account and access statements                          Bank Database                                     0.70   $100.00       $70.00
                            Work with Erin on procedures used for inventory
JG             10/17/2016   recovery/assessment                                                     Inventory                                         0.50   $100.00       $50.00
JG             10/17/2016   Amex procedures memo-including Ross/Diane                               Investigation - American Express                  1.20   $100.00      $120.00
JG             10/17/2016   2015 Amex reconciliation summary                                        Investigation - American Express                  2.10   $100.00      $210.00
JG             10/17/2016   Fraud Memo                                                              Investigation - Diane/Ross                        1.00   $100.00      $100.00
JLC            10/17/2016   MOR's - updated all exhibits and report.                                MOR's                                             2.00   $120.00      $240.00
MTC            10/17/2016   Discussion with Jessica on data base status                             Bank Database                                     0.10   $350.00       $35.00
MTC            10/17/2016   Discussion with Ben Williams of the FBI                                 Investigation - FBI/US Trustee Office             0.10   $350.00       $35.00
JG             10/18/2016   Update MF Global schedule with new statements Version 2                 Investigation                                     3.30   $100.00      $330.00
JG             10/18/2016   Create disputed charges and credits schedule                            Investigation                                     3.00   $100.00      $300.00
JG             10/18/2016   Create American Express Employee Summary schedule                       Investigation - American Express                  0.70   $100.00       $70.00
JG             10/18/2016   American Express Procedures Memo                                        Investigation - American Express                  1.20   $100.00      $120.00
JG             10/18/2016   Restructuring Strategy Memo discussion with Mark                        Plan of Reorganization & Disclosure Statement     0.50   $100.00       $50.00
JLC            10/18/2016   MOR's final review and filed                                            MOR's                                             1.50   $120.00      $180.00
JG             10/19/2016   Make changes to MF Global schedule with Mark Version 3                  Investigation                                     2.00   $100.00      $200.00
JG             10/19/2016   Work on MF Global schedule Version 4                                    Investigation                                     5.40   $100.00      $540.00

JG             10/19/2016 Write First Draft Justification for Change in Service Provider Memo Plan of Reorganization & Disclosure Statement           1.80 $100.00        $180.00


                                                                                                                                                                            A - 19
 Professional     Date                                  Description                                                  Class                     Hours   Rate       Amount
MTC           10/19/2016 Outline of Investigation procedures / confirmed scope                 Investigation                                     1.10 $350.00         $385.00
MTC           10/19/2016 Review of Hedging account for flow of funds with Jessica              Investigation                                     3.20 $350.00       $1,120.00
MTC           10/19/2016 Review of American Express Summary Memo                               Investigation - American Express                  0.80 $350.00         $280.00
                         Discussion with Ben of the FBI on hedging account and old bank
MTC           10/19/2016 statements                                                            Investigation - FBI/US Trustee Office             0.60 $350.00         $210.00
                         Tod and Mark review of the financial model for the restructuring
TRM           10/19/2016 plan and claims analysis.                                             Plan of Reorganization & Disclosure Statement     7.10 $300.00       $2,130.00
                         Email DFI contact about getting Editor status for box.com NWTM
JG            10/20/2016 bank records                                                          Bank Database                                     0.20 $100.00          $20.00
                         Reactivate box.com account and work with billing department to get
JG            10/20/2016 approvals/proper invoices                                             Bank Database                                     0.60 $100.00          $60.00
                         Create a new bank statement status spreadsheet and start/end date
JG            10/20/2016 schedule and send internal statements to Perfect Audit                Bank Database                                     5.80   $100.00       $580.00
JG            10/20/2016 Revise and edit American Express Memo's (Diane/Ross/EE)               Investigation - American Express                  1.30   $100.00       $130.00
JG            10/20/2016 Revise and edit Change in Service Provider Memo                       Operations                                        0.90   $100.00        $90.00
JLC           10/20/2016 Review Balance Sheet reconciliations                                  Accounting                                        1.00   $120.00       $120.00
                         Tod and Mark review of the financial model for the restructuring
                         plan and claims analysis, continued including range of recovery and
                         allocation and stress test of de minimus claims/convenience class
TRM           10/20/2016 analysis.                                                             Plan of Reorganization & Disclosure Statement     6.20   $300.00     $1,860.00
JG            10/21/2016 Troubleshoot unsupported documents for Perfect Audit                  Bank Database                                     0.30   $100.00        $30.00
JG            10/21/2016 Upload documents from box.com to Perfect Audit                        Bank Database                                     0.50   $100.00        $50.00
JG            10/21/2016 Make missing pages summary for bank database (not done)               Bank Database                                     0.90   $100.00        $90.00
JG            10/21/2016 Acquire requested bank statements and email to creditors              Committee                                         0.50   $100.00        $50.00
                         Work with Mark on discrepancies on MF Global/RJ O'Brien
JG            10/21/2016 accounts                                                              Investigation                                     1.30 $100.00         $130.00
                         Make Unknown transfer schedule and send to RJ O'Brien
JG            10/21/2016 representative for additional support                                 Investigation                                     0.40 $100.00          $40.00
                         Make RJ O'Brien detailed schedule, summary schedule, and update
JG            10/21/2016 transfer schedule                                                     Investigation                                     2.30 $100.00         $230.00
                         Go over commodities account detail and corresponding schedules
JG            10/21/2016 with FBI and Mark                                                     Investigation - FBI/US Trustee Office             1.60 $100.00         $160.00
JLC           10/21/2016 Stored Inventory - Erin research                                      Inventory                                         1.00 $120.00         $120.00
JLC           10/21/2016 MOR - refile - missing exhibits                                       MOR's                                             1.00 $120.00         $120.00
                         Reviewed hedging account detail and format of follow of cash, still
MTC           10/21/2016 missing some parts                                                    Investigation - Diane/Ross                        2.10 $350.00         $735.00

MTC           10/21/2016 Meeting with FBI to review hedging account detail and use of funds    Investigation - FBI/US Trustee Office             1.80 $350.00         $630.00
JG            10/24/2016 Finish missing pages summary for bank database                        Bank Database                                     1.10 $100.00         $110.00
                         Convert bank statements from .txt to PDF and upload remaining files
JG            10/24/2016 onto Perfect Audit                                                    Bank Database                                     2.10 $100.00         $210.00
                         Respond to David James' (creditor) questions about the HomeStreet
JG            10/24/2016 accounts                                                              Committee                                         0.30 $100.00          $30.00
JLC           10/24/2016 A/P issues and bill.com                                               Accounting                                        1.00 $120.00         $120.00
                         Follow up on committee questions associated with bank statements
MTC           10/24/2016 and the flow of cash, also follow up on questions                     Committee                                         0.90 $350.00         $315.00

JG            10/25/2016 Update the bank status missing pages and statements added schedule    Bank Database                                     0.40 $100.00          $40.00
                         Verify all statements were uploaded and verified, upload additional
JG            10/25/2016 statements when necessary                                             Bank Database                                     1.40 $100.00         $140.00
JG            10/25/2016 Fix mis-labeled internal statements                                   Bank Database                                     2.40 $100.00         $240.00
JG            10/25/2016 Work on Fraud Memo                                                    Investigation - Diane/Ross                        3.70 $100.00         $370.00
                         Gather and fix all of the requested statements and summaries and
JG            10/25/2016 send to the FBI                                                       Investigation - FBI/US Trustee Office             1.20 $100.00         $120.00
JLC           10/25/2016 Accounting meeting - update status - issues.                          Accounting                                        1.25 $120.00         $150.00
                         Wire requests, Q3 trustee fee payment request, Gold Rush client
JLC           10/25/2016 bankruptcy issue                                                      Accounting                                        2.00 $120.00         $240.00
                         Create beginning/ending account balance summary for all NWTM
JG            10/26/2016 accounts 2008-Aug 2016                                                Bank Database                                     6.50 $100.00         $650.00
                         Change MF Global and RJ O'Brian statements to pdfs and upload to
JG            10/26/2016 Perfect Audit                                                         Investigation                                     0.60 $100.00          $60.00
                         Go over first draft status update of Fraud Memo with Mark and pass
JG            10/26/2016 along for edits                                                       Investigation - Diane/Ross                        0.40 $100.00          $40.00
JLC           10/26/2016 Airgas vendor suspended - researched and fixed                        Accounting                                        1.00 $120.00         $120.00

JLC           10/26/2016 Mint update - added significant events and case progress to website   Bankruptcy Admin                                  1.00 $120.00         $120.00
JG            10/27/2016 Work with Perfect Audit to troubleshoot rejected statements           Bank Database                                     0.60 $100.00          $60.00
                         Add additional Banner Bank account to Perfect Audit, Status
                         Spreadsheet, Ending Balance spreadsheet and all pass through
JG            10/27/2016 spreadsheets                                                          Bank Database                                     1.20   $100.00       $120.00
JG            10/27/2016 Create and clean up bank database                                     Bank Database                                     1.50   $100.00       $150.00
JG            10/27/2016 Finish first draft of beginning/ending balance summary                Bank Database                                     2.50   $100.00       $250.00
JG            10/27/2016 Meeting with Mark and Tod discussing open items at NWTM               Bankruptcy Admin                                  0.70   $100.00        $70.00
JG            10/27/2016 Plan out insolvency analysis with Mark and Tod                        Insolvency                                        0.80   $100.00        $80.00
                         Create insolvency template and fill in as much information as
JG            10/27/2016 currently gathered                                                    Insolvency                                        1.20   $100.00       $120.00
JLC           10/27/2016 Accounting duties, monthly time allocation                            Accounting                                        1.00   $120.00       $120.00
JLC           10/27/2016 Misc. Office issues/staff questions                                   Bankruptcy Admin                                  1.20   $120.00       $144.00
MTC           10/27/2016 Reviewed cash balance month by month                                  Cash Flow                                         0.80   $350.00       $280.00


                                                                                                                                                                       A - 20
 Professional     Date                                Description                                                     Class                     Hours   Rate       Amount
MTC           10/27/2016 Drafted up insolvency analysis procedures                              Insolvency                                        1.50 $350.00        $525.00
                         Insolvency analysis / drafting of format for logic to be used in
MTC           10/27/2016 presentation                                                           Insolvency                                        2.80   $350.00       $980.00
MTC           10/27/2016 Review of Fraud Memo                                                   Investigation - Diane/Ross                        0.20   $350.00        $70.00
TRM           10/27/2016 Financial model - additional formatting and clean up.                  Plan of Reorganization & Disclosure Statement     6.00   $300.00     $1,800.00
MTC           10/28/2016 Drafted ending cash balance graph for review and considerations        Bank Database                                     0.50   $350.00       $175.00
                         Insolvency analysis / drafting of format for logic to be used in
                         presentation and reviewed with Annette information needed to
MTC           10/28/2016 complete the schedule                                                  Insolvency                                        1.20 $350.00        $420.00
JG            10/31/2016 Clean up bank database                                                 Bank Database                                     6.50 $100.00        $650.00
                         Find and organize requested statements to K&L Gates lawyers to
JG            10/31/2016 support Tod's deposition                                               Investigation                                     1.40 $100.00        $140.00
                         Add discover statements to flash drive for Ben and deliver and
JG            10/31/2016 discuss                                                                Investigation - FBI/US Trustee Office             1.40   $100.00       $140.00
JLC           10/31/2016 Gold Rush bankruptcy client issue                                      Bankruptcy Admin                                  0.50   $120.00        $60.00
TRM           10/31/2016 Financial model - additional formatting and clean up.                  Plan of Reorganization & Disclosure Statement     4.10   $300.00     $1,230.00
JG            11/1/2016 Clean up bank database                                                  Bank Database                                     2.50   $100.00       $250.00
JLC           11/1/2016 A/P, bill.com questions/requests                                        Accounting                                        0.50   $120.00        $60.00
JLC           11/1/2016 Payroll entry review and changes                                        Accounting                                        0.50   $120.00        $60.00
JLC           11/1/2016 Review & estimated monthly profit for Paul                              Accounting                                        0.75   $120.00        $90.00
                         Call with Mark regarding executive compensation. Additional
TRM           11/2/2016 modeling regarding same.                                                Plan of Reorganization & Disclosure Statement     4.10 $300.00       $1,230.00
TRM           11/1/2016 Financial model - additional formatting and clean up.                   Plan of Reorganization & Disclosure Statement     5.70 $300.00       $1,710.00
JLC           11/2/2016 Reviewed Revenue with Mark                                              Accounting                                        0.50 $120.00          $60.00
                         Reviewed Balance sheet reconciliations - gave feedback for
JLC           11/2/2016 corrections                                                             Accounting                                        1.00 $120.00        $120.00
JLC           11/2/2016 Access to prior CFO's files - reviewed contents                         Investigation                                     1.00 $120.00        $120.00
                         Gather and re-name bank statements from Oct 2008-Dec 2008 for all
JG            11/3/2016 NWTM accounts and send to Denise and Mike                               Bank Database                                     1.10 $100.00        $110.00
                         Research into transfer schedule from NWTM to commodity
JG            11/3/2016 accounts and update schedule with findings                              Bank Database                                     2.60 $100.00        $260.00
JG            11/3/2016 Data input of commodity accounts into the bank database                 Bank Database                                     5.00 $100.00        $500.00
                         Meeting with Tod to go over insolvency status, claims status, and
JG            11/3/2016 database questions                                                      Insolvency                                        0.70 $100.00         $70.00
JLC           11/3/2016 October close review - update - meeting with staff                      Accounting                                        1.50 $120.00        $180.00
                         Meet with K&L regarding claims, meet with Jessica regarding bank
TRM           11/3/2016 database                                                                Claims                                            3.20   $300.00      $960.00
JG            11/4/2016 Call with Mike to go over findings of transfer schedule                 Bankruptcy Admin                                  0.40   $100.00       $40.00
JG            11/4/2016 Call with Mark to go over findings of transfer schedule                 Investigation                                     0.40   $100.00       $40.00
JLC           11/4/2016 October close - entries, reclass and review                             Accounting                                        1.00   $120.00      $120.00
                         Received additional Ross bank statement and follow up with Jessica
MTC           11/4/2016 to add to database                                                      Bank Database                                     0.40 $350.00        $140.00
JG            11/5/2016 Clean up bank database                                                  Bank Database                                     4.00 $100.00        $400.00
JG            11/7/2016 Computer crash, lost hours on Bank Database re-creation                 Bank Database                                     5.50 $100.00        $550.00
                         Get Ross' personal statements from Denise and upload to Perfect
JG            11/7/2016 Audit                                                                   Investigation - Diane/Ross                        1.00 $100.00        $100.00
                         Research with Annette for specific transfers from NWTM to Ross to
JG            11/7/2016 the commodity accounts                                                  Investigation - Diane/Ross                        2.10   $100.00      $210.00
JG            11/8/2016 Computer crash, lost hours on Bank Database re-creation                 Bank Database                                     9.50   $100.00      $950.00
MTC           11/8/2016 Worked with Jessica on cash disbursement data base analysis             Bank Database                                     1.00   $350.00      $350.00
JLC           11/9/2016 MOR's - financial statement review                                      MOR's                                             1.50   $120.00      $180.00
JG            11/10/2016 Clean up bank database                                                 Bank Database                                     7.50   $100.00      $750.00
JLC           11/10/2016 MOR forms updated/completed - exhibit work                             MOR's                                             1.50   $120.00      $180.00
                         Bank database work with Jessica. Integration of check data and
TRM           11/10/2016 other cleanup in preparation for creditor committee meeting.           Bank Database                                     4.10   $300.00     $1,230.00
JLC           11/11/2016 Professional fees - update for MOR's                                   MOR's                                             0.50   $120.00        $60.00
JLC           11/11/2016 MOR's - Financial Statement final review                               MOR's                                             0.75   $120.00        $90.00
JLC           11/11/2016 MOR's - finished - waiting on final reports from Epicor                MOR's                                             1.00   $120.00       $120.00
JG            11/14/2016 Clean up bank database                                                 Bank Database                                    13.60   $100.00     $1,360.00
                         UPS Account overview - meeting with Rohan - usage of each
JLC           11/14/2016 account - consolidate and code correctly going forward                 Accounting                                        1.00 $120.00        $120.00
                         October Revenue discussion with Mark and Paul separately. Figured
JLC           11/14/2016 gross, 10/31 only and big precious metals sale                         Accounting                                        1.00 $120.00        $120.00
                         Discussion with Mike G on 2004 for inventory providers and overall
MTC           11/14/2016 timing                                                                 Inventory                                         0.50   $350.00       $175.00
JG            11/15/2016 Clean up bank database                                                 Bank Database                                    16.50   $100.00     $1,650.00
JG            11/15/2016 Inventory allocation/impairment work with Jody & Mark                  Inventory                                         1.20   $100.00       $120.00
JLC           11/15/2016 Inventory roll forward/COGS                                            Inventory                                         1.00   $120.00       $120.00
TRM           11/15/2016 Prepare check database for integration with bank database.             Bank Database                                     3.50   $300.00     $1,050.00
JLC           11/16/2016 emails/admin/wire confirmations                                        Accounting                                        0.75   $120.00        $90.00
JLC           11/16/2016 Inventory reports calculated in excel - proposed reconciled JE's       Inventory                                         1.00   $120.00       $120.00
JG            11/17/2016 Clean up bank database                                                 Bank Database                                     7.50   $100.00       $750.00
JLC           11/17/2016 Payroll hours missed - reissue                                         Accounting                                        0.50   $120.00        $60.00
JLC           11/17/2016 Finalized MOR's, reviewed and sent to Mark                             MOR's                                             1.50   $120.00       $180.00
                         Follow up on shipping location of inventory and how best to audit as
MTC           11/17/2016 requested by the committee                                             Investigation - Storage Inventory/Vault           1.10   $350.00      $385.00
JLC           11/18/2016 Admin - Wires, multiple misc. inquires                                 Accounting                                        0.75   $120.00       $90.00
JG            11/21/2016 Discuss/prep for creditors meeting with Mark and Mike                  Committee                                         1.20   $100.00      $120.00
JLC           11/21/2016 Review UPS accounts - usage and which to close out                     Accounting                                        0.50   $120.00       $60.00


                                                                                                                                                                        A - 21
Professional      Date                                   Description                                                   Class             Hours     Rate     Amount
                            Going through Sam Furness computer files - looking for financial
JLC            11/21/2016   statements and inventory                                             Investigation                             1.00 $120.00        $120.00
                            meeting with Jacquie - employment verification issue with
JLC            11/21/2016   commission only                                                      Operations                                0.25 $120.00         $30.00
JLC            11/22/2016   Billing for lawyers April-June                                       Accounting                                2.50 $120.00        $300.00
JLC            11/22/2016   Cash flow - Annette questions                                        Cash Flow                                 0.25 $120.00         $30.00
                            Cash flow analysis 2016/2017 - check figures foot and cross foot -
JLC            11/22/2016   fixed formulas                                                       Cash Flow                                 2.00 $120.00        $240.00
                            MOR's case progress and sig events completed and sent package to
JLC            11/22/2016   Denise at K&L to file                                                MOR's                                     0.25   $120.00       $30.00
JLC            11/23/2016   Email, Wire requests and confirmations                               Accounting                                0.15   $120.00       $18.00
JLC            11/23/2016   Bill.com payment voided - research if need to reissue                Accounting                                0.25   $120.00       $30.00
JLC            11/23/2016   Cash flow review - 2016 & 2017 projections                           Cash Flow                                 0.25   $120.00       $30.00
JLC            11/23/2016   Cash Flow - change formatting                                        Cash Flow                                 1.00   $120.00      $120.00
JLC            11/23/2016   Sig events and case progress to Paul and Reed to post                MOR's                                     0.15   $120.00       $18.00
TRM            11/25/2016   Prep work with Mark re: creditor committee meeting.                  Committee                                 1.20   $300.00      $360.00
JG             11/26/2016   Bank Database clean-up                                               Bank Database                             4.50   $100.00      $450.00
                            Outlined expectations for data base for presentation to the
MTC            11/27/2016   committee                                                            Bank Database                             0.80   $350.00       $280.00
JG             11/28/2016   Bank Database clean-up and prep for creditors meeting                Bank Database                            11.60   $100.00     $1,160.00
JLC            11/28/2016   month over month detail of expenses                                  Accounting                                0.75   $120.00        $90.00
JLC            11/28/2016   Email - Cash flow update issues. Q3 Quarter payroll format           Cash Flow                                 0.25   $120.00        $30.00
JLC            11/28/2016   Cash flow - met with Annette to go over and gave instructions        Cash Flow                                 0.25   $120.00        $30.00
JLC            11/28/2016   Cash Flow                                                            Cash Flow                                 0.25   $120.00        $30.00
                            Preparation for creditor committee meeting including bank database
TRM            11/28/2016   work.                                                                Committee                                10.40   $300.00     $3,120.00
JG             11/29/2016   Bank Database clean-up and prep for creditors meeting                Bank Database                             5.40   $100.00       $540.00
JG             11/29/2016   Meeting with Creditors at K&L Gates                                  Committee                                 5.80   $100.00       $580.00
JLC            11/29/2016   outsourced labor spreadsheet                                         Accounting                                0.25   $120.00        $30.00
TRM            11/29/2016   Creditor committee meeting, including prep.                          Committee                                 8.30   $300.00     $2,490.00
JLC            11/30/2016   Admin, emails, wire requests                                         Bankruptcy Admin                          0.25   $120.00        $30.00
JLC            12/1/2016    Meeting with Annette - close and other items                         Accounting                                0.20   $120.00        $24.00
JLC            12/1/2016    Cash flow - formulas do not foot.                                    Cash Flow                                 0.10   $120.00        $12.00
                            November cash transactions from bank - downloaded to excel for
                            MOR's. statement downloads. MOR exhibits and report updated for
JLC            12/1/2016    November                                                             MOR's                                     0.25 $120.00         $30.00
                            November cash transactions from bank - downloaded to excel for
                            MOR's. statement downloads. MOR exhibits and report updated for
JLC            12/1/2016    November                                                             MOR's                                     0.50 $120.00         $60.00
                            November cash transactions from bank - downloaded to excel for
JLC            12/1/2016    MOR's. statement downloads                                           MOR's                                     1.00   $120.00      $120.00
JLC            12/2/2016    Nov Close                                                            Accounting                                0.10   $120.00       $12.00
JLC            12/5/2016    payroll entry review                                                 Accounting                                0.20   $120.00       $24.00
JG             12/6/2016    Bank Database clean-up                                               Bank Database                             5.00   $100.00      $500.00
JLC            12/6/2016    month end close reviewing.                                           Accounting                                0.28   $120.00       $33.60
JLC            12/6/2016    COGS with Paul                                                       Accounting                                0.33   $120.00       $39.60
JG             12/7/2016    Project planning and troubleshooting-bank database                   Bank Database                             1.20   $100.00      $120.00
                            Bank Database clean-up-reconcile individual bank accounts on a
JG             12/7/2016    monthly basis                                                        Bank Database                             1.50   $100.00      $150.00
JG             12/7/2016    Bank Database clean-up                                               Bank Database                             2.00   $100.00      $200.00
JLC            12/7/2016    November close journal entries. Double entries, etc..                Accounting                                1.00   $120.00      $120.00
MTC            12/7/2016    Review of data base and additional analysis required                 Bank Database                             0.80   $350.00      $280.00
                            Bank Database clean-up-reconcile individual bank accounts on a
JG             12/8/2016    monthly basis                                                        Bank Database                             8.40 $100.00        $840.00
                            November close; F/S comparisons, payroll reclass % issues,
JLC            12/8/2016    calculated estimated profit/loss                                     Accounting                                2.50 $120.00        $300.00
                            Bank Database clean-up-reconcile individual bank accounts on a
JG             12/9/2016    monthly basis                                                        Bank Database                             3.00 $100.00        $300.00
JLC            12/9/2016    Nov Close, COGS Analysis                                             Accounting                                0.58 $120.00         $69.60
                            Bank Database clean-up-reconcile individual bank accounts on a
JG             12/12/2016   monthly basis                                                        Bank Database                             8.00 $100.00        $800.00
                            Insolvency schedule meeting with Mark. Met with Erin and Rohan
JLC            12/12/2016   for inventory item help.                                             Insolvency                                1.50   $120.00      $180.00
JLC            12/12/2016   MOR's - A/R and cash flow                                            MOR's                                     1.30   $120.00      $156.00
JLC            12/12/2016   MOR's                                                                MOR's                                     2.37   $120.00      $284.40
MTC            12/12/2016   Insolvency meeting with Annette and Jody on documentation            Insolvency                                2.10   $350.00      $735.00
                            Bank Database clean-up-reconcile individual bank accounts on a
JG             12/13/2016   monthly basis                                                        Bank Database                             8.00 $100.00        $800.00
JLC            12/13/2016   NWTM company meeting                                                 Bankruptcy Admin                          0.25 $120.00         $30.00
                            Cash flow reconciling issues - researched and fixed. Financial
JLC            12/13/2016   Statements finalized                                                 Cash Flow                                 1.50 $120.00        $180.00
JLC            12/13/2016   MOR's                                                                MOR's                                     0.72 $120.00         $86.40
                            Storage / Lease / Follow up on memo from General Council from
MTC            12/13/2016   2011 / Send to FBI and Mike and waived attorney client privileged    Investigation - FBI/US Trustee Office     2.50   $350.00      $875.00
JLC            12/14/2016   Admin - Email - Wires                                                Bankruptcy Admin                          0.50   $120.00       $60.00
JLC            12/14/2016   Insolvency spreadsheet - storage inventory with Erin                 Insolvency                                0.50   $120.00       $60.00
JLC            12/14/2016   MOR's                                                                MOR's                                     1.00   $120.00      $120.00
                            Bank Database clean-up-reconcile individual bank accounts on a
JG             12/15/2016   monthly basis                                                        Bank Database                             6.50 $100.00        $650.00


                                                                                                                                                                 A - 22
 Professional     Date                                  Description                                                    Class                     Hours   Rate       Amount
JLC           12/15/2016 Paycheck issue with management and art department                       Accounting                                        1.00 $120.00        $120.00
JLC           12/15/2016 Cash flow formulas and format revised                                   Cash Flow                                         1.00 $120.00        $120.00
JLC           12/15/2016 Insolvency analysis                                                     Insolvency                                        1.00 $120.00        $120.00
                         MOR's finalized and filed. A/P checks requested and bank
JLC           12/15/2016 reconciled                                                              MOR's                                             1.00 $120.00        $120.00
MTC           12/16/2016 Follow up on discovery required on shipped goods                        Investigation - Discovery                         0.80 $350.00        $280.00
JG            12/19/2016 Review bank reconciliation with Mark for meeting tomorrow               Bank Database                                     0.30 $100.00         $30.00
                         Meeting with K&L Gates about bankruptcy fraud requirements and
JG            12/19/2016 more schedules                                                          Investigation                                     2.50 $100.00        $250.00
                         Prep American Express schedules for fraudulent transfer and
JG            12/19/2016 bankrupt fraud for K&L                                                  Investigation - American Express                  3.50 $100.00        $350.00
JG            12/19/2016 Write memo and prep for FBI Meeting                                     Investigation - FBI/US Trustee Office             0.80 $100.00         $80.00
JLC           12/19/2016 Insolvency analysis                                                     Insolvency                                        7.50 $120.00        $900.00
                         Meeting with David Neu on revised motion on American Express
MTC           12/19/2016 claim at his office                                                     Investigation - American Express                  2.80 $350.00        $980.00
                         Create American Express database and summary schedules on
JG            12/20/2016 Diane/Ross' for K&L Gates                                               Investigation - American Express                  5.00   $100.00      $500.00
JG            12/20/2016 Send off Diane's Wells Fargo account to Perfect Audit                   Investigation - Diane/Ross                        0.20   $100.00       $20.00
JG            12/20/2016 Revise FBI memo and adjust all necessary schedules with Mark            Investigation - FBI/US Trustee Office             0.90   $100.00       $90.00
JG            12/20/2016 Meeting with the FBI about insolvency and bank database work            Investigation - FBI/US Trustee Office             2.20   $100.00      $220.00
JLC           12/20/2016 Misc Emails - check rush, wires, etc                                    Accounting                                        1.00   $120.00      $120.00
                         Provided committee members with commodity supporting schedules
MTC           12/20/2016 requested                                                               Committee                                         0.70 $350.00        $245.00
                         Create American Express database and summary schedules on
JG            12/21/2016 Diane/Ross' for K&L Gates                                               Investigation - American Express                  8.50 $100.00        $850.00
                         Setting up pin for Dayton's credit card - issues with customer
                         service. Signed A/P check - spoke with S. Jerrils in Dayton regarding
JLC           12/21/2016 check.                                                                  Accounting                                        0.50 $120.00         $60.00
JLC           12/21/2016 Insolvency - inventory with Paul and Fulfillment with Don               Insolvency                                        0.50 $120.00         $60.00
                         Cash transactions detail download while Annette is gone. Met with
JLC           12/21/2016 Mark/Paul regarding insolvency.                                         Insolvency                                        1.32   $120.00      $158.40
JG            12/22/2016 Finalize American Express schedules with Mark and David Neu             Investigation - American Express                  0.70   $100.00       $70.00
MTC           12/22/2016 Reviewed American Express filing and supporting documents               Investigation - American Express                  0.80   $350.00      $280.00
JG            12/27/2016 Research and fix unreconciled differences in Database                   Bank Database                                     5.50   $100.00      $550.00
JLC           12/27/2016 Insolvency schedule - created inventory roll forward detail             Insolvency                                        0.50   $120.00       $60.00
JLC           12/28/2016 sales/art billing issue, email, checks signed and Admin                 Accounting                                        1.00   $120.00      $120.00
                         Discussion with FBI regarding our data based / reconciling items and
MTC           12/28/2016 inventory roll forward                                                  Investigation - FBI/US Trustee Office             0.40 $350.00        $140.00
                         Scheduled meeting for Tuesday to review status of insolvency and
MTC           12/29/2016 my review comments                                                      Insolvency                                        0.70   $350.00      $245.00
JG            12/30/2016 Work on insolvency analysis with Jody                                   Insolvency                                        8.00   $100.00      $800.00
JLC           12/30/2016 Insolvency with Jessica - joinme                                        Insolvency                                        0.48   $120.00       $57.60
JG            1/3/2017   Research and fix unreconciled differences in Database                   Bank Database                                     5.00   $100.00      $500.00
JG            1/3/2017   Insolvency Meeting with Mark, Jody, Paul, and Annette                   Insolvency                                        4.50   $100.00      $450.00
JLC           1/3/2017   Insolvency schedule and Meeting - Paul, Mark and Jessica                Insolvency                                        7.00   $120.00      $840.00
                         Discussion with Jessica on data base and reconciling items and clean
MTC           1/3/2017   up                                                                      Bank Database                                     0.30 $350.00        $105.00
                         Meeting with Paul, Jody and Jessica on insolvency model and
MTC           1/3/2017   collection of data                                                      Insolvency                                        5.00 $350.00       $1,750.00
MTC           1/3/2017   Discussion with FBI on information needed                               Investigation - FBI/US Trustee Office             0.50 $350.00         $175.00
                         Review of Data Base reconciling items with Jessica and tie out to
                         inventory purchases, Paul provided summary of purchases by check
MTC           1/3/2017   number that will tie into the data base                                 Investigation - Storage Inventory/Vault           0.70   $350.00       $245.00
JLC           1/4/2017   Vacation accrual analysis                                               Accounting                                        0.50   $120.00        $60.00
JLC           1/4/2017   Vacation accrual analysis                                               Accounting                                        1.70   $120.00       $204.00
JLC           1/4/2017   Insolvency schedule - A/R                                               Insolvency                                        1.10   $120.00       $132.00
JLC           1/5/2017   Revise Cash flow spreadsheet                                            Cash Flow                                         0.55   $120.00        $66.00
JLC           1/5/2017   Insolvency Schedule - Leased and Storage                                Insolvency                                        1.70   $120.00       $204.00
TRM           1/5/2017   Plan of reorganization modeling, cont'd                                 Plan of Reorganization & Disclosure Statement     2.60   $300.00       $780.00
TRM           1/5/2017   Plan of reorganization modeling.                                        Plan of Reorganization & Disclosure Statement     5.30   $300.00     $1,590.00
JG            1/6/2017   Research and fix unreconciled differences in Database                   Bank Database                                     1.20   $100.00       $120.00
                         Draft and send Response Letter to Mr. Machula (creditor) for update
JG            1/6/2017   on his claim and the case                                               Claims                                            0.40 $100.00         $40.00
JG            1/6/2017   Closing of Auburn going away lunch and exit meetings                    Close of Company                                  1.40 $100.00        $140.00
                         Add December 2007 cash balances to the summary schedule for
JG            1/6/2017   insolvency purposes                                                     Insolvency                                        0.50 $100.00         $50.00
                         Create a summary of all debit and credit variances on an account by
JG            1/6/2017   account basis                                                           Investigation                                     1.00 $100.00        $100.00

JG            1/6/2017     Create database of Diane Erdmann's Personal Wells Fargo Account       Investigation - Diane/Ross                        2.00 $100.00        $200.00
                           Create Beginning/Ending balance summary for Ross' personal
JG            1/6/2017     Columbia Bank Account                                                 Investigation - Diane/Ross                        0.40   $100.00       $40.00
JG            1/6/2017     Client Development: meetings with Annette, Jody and Jacquie           Operations                                        0.90   $100.00       $90.00
JLC           1/6/2017     Insolvency Schedule...                                                Insolvency                                        6.00   $120.00      $720.00
JLC           1/6/2017     Admin - HR issues                                                     Operations                                        0.50   $120.00       $60.00
                           Plan of reorganization modeling, cont'd. Meeting with Mark to
TRM           1/6/2017     discuss and review same.                                              Plan of Reorganization & Disclosure Statement     3.10 $300.00        $930.00

JG            1/7/2017     Review and edit Mark's statement regarding Ross Hansen indictment Investigation - Diane/Ross                            0.50 $150.00         $75.00


                                                                                                                                                                         A - 23
Professional      Date                                  Description                                                    Class                     Hours     Rate     Amount
                           Plan of reorganization modeling, cont'd. Follow up meeting with
TRM            1/7/2017    Mark.                                                                 Plan of Reorganization & Disclosure Statement     7.00 $300.00       $2,100.00
                           Find outlined timing differences in the unreconciled variances
JG             1/8/2017    spreadsheet                                                           Bank Database                                     1.50 $100.00        $150.00
                           Finish up payee column of Diane's personal Wells Fargo database
JG             1/8/2017    and create pivot table of expenses                                    Investigation - Diane/Ross                        2.00 $100.00         $200.00
TRM            1/9/2017    Executive compensation modeling                                       Plan of Reorganization & Disclosure Statement     3.50 $300.00       $1,050.00
                           Go over unreconciled variance summary with Mark, make edits to
JG             1/9/2017    corresponding schedules and send to the FBI                           Bank Database                                     1.00 $100.00        $100.00
                           Find outlined timing differences in the unreconciled variances
JG             1/9/2017    spreadsheet                                                           Bank Database                                     3.00 $100.00        $300.00
JG             1/9/2017    Call Wells Fargo to how long they retain security footage             Investigation - Diane/Ross                        0.20 $100.00         $20.00
                           Go over Diane's personal Wells Fargo detail with mark and make
                           edits to corresponding schedules. Send updated information to David
JG             1/9/2017    Neu                                                                   Investigation - Diane/Ross                        1.20   $100.00      $120.00
MTC            1/9/2017    Data base reconciliation items / removed timing differences           Bank Database                                     1.40   $350.00      $490.00
MTC            1/9/2017    Meeting with Paul on open matters needed for discovery                Investigation - Discovery                         0.70   $350.00      $245.00
JG             1/10/2017   Prep for meeting with FBI                                             Investigation - FBI/US Trustee Office             0.50   $100.00       $50.00
                           Meeting with Ben from the FBI to go over database and various
JG             1/10/2017   schedules                                                             Investigation - FBI/US Trustee Office             2.80 $100.00        $280.00
JLC            1/10/2017   Insolvency spreadsheet - A/R                                          Insolvency                                        2.50 $120.00        $300.00
JLC            1/10/2017   Insolvency spreadsheet - A/R                                          Insolvency                                        2.80 $120.00        $336.00
                           Jacquie regarding travel advance and employee relocation. revised
JLC            1/10/2017   travel statement                                                      Operations                                        0.50 $120.00         $60.00
                           Meeting with Mike and K&L team on preparing for Medallic
MTC            1/10/2017   Litigation                                                            Medallic                                          2.00   $350.00      $700.00
JLC            1/11/2017   Multiple wires, China wire correction, emails                         Accounting                                        0.35   $120.00       $42.00
JLC            1/11/2017   Lease interest calculations.                                          Insolvency                                        1.00   $120.00      $120.00
JG             1/12/2017   Call Perfect Audit to discuss check and deposit slip options          Bank Database                                     0.20   $100.00       $20.00
JG             1/12/2017   Create detailed memo of database procedures                           Bank Database                                     0.80   $100.00       $80.00
                           Investigate specific checks written to law offices and create
JG             1/12/2017   summary schedule                                                      Investigation - Diane/Ross                        0.60 $100.00         $60.00
                           Meeting with Mark, Ben, and Gwen (FBI forensic accountant) to
                           discuss use of the database and supporting schedules and debrief
JG             1/12/2017   afterwards                                                            Investigation - FBI/US Trustee Office             2.70 $100.00        $270.00
JG             1/12/2017   Find auctioneer expert for Mark for selling equipment in Dayton       Sale of Assets                                    1.50 $100.00        $150.00
                           Insolvency - Lease - meeting with Erin to go over issues and
JLC            1/12/2017   accuracy.                                                             Insolvency                                        0.25 $120.00         $30.00
                           General - conversations with staff on progress of close/insolvency
JLC            1/12/2017   information. Erin - Lease issues                                      Insolvency                                        0.50 $120.00         $60.00
                           Insolvency - Lease - meeting with Erin to go over issues and
JLC            1/12/2017   accuracy.                                                             Insolvency                                        2.75 $120.00        $330.00
                           Meeting with Paul, Annette and Erin on data for insolvency analysis
MTC            1/12/2017   and info requested by the FBI                                         Insolvency                                        2.50 $350.00        $875.00
                           Follow up with Benny / Mike assistance on FBI desire to review
MTC            1/12/2017   work papers                                                           Investigation - FBI/US Trustee Office             0.40 $350.00        $140.00
MTC            1/12/2017   Discussion with Paul on info to be subpoenaed by FBI                  Investigation - FBI/US Trustee Office             0.50 $350.00        $175.00
                           Prep for and meeting with FBI on subpoena of additional
MTC            1/12/2017   information also reviewed of data base                                Investigation - FBI/US Trustee Office             4.50   $350.00     $1,575.00
JLC            1/13/2017   Moving expense/Tax related issues                                     Accounting                                        0.45   $120.00        $54.00
JLC            1/13/2017   Insolvency - Lease schedule                                           Insolvency                                        0.65   $120.00        $78.00
JLC            1/13/2017   Insolvency - Lease schedule                                           Insolvency                                        1.00   $120.00       $120.00
JLC            1/13/2017   Insolvency - Lease schedule                                           Insolvency                                        1.15   $120.00       $138.00
JLC            1/16/2017   Help Paul with graphs on Control Board                                Accounting                                        0.45   $120.00        $54.00
JLC            1/16/2017   Moving Expense - Tax letter to employees                              Accounting                                        1.90   $120.00       $228.00
JLC            1/16/2017   Insolvency Analysis - Cohen and Lease                                 Insolvency                                        1.50   $120.00       $180.00
JLC            1/16/2017   Insolvency Analysis - Cohen and Lease                                 Insolvency                                        2.00   $120.00       $240.00
JLC            1/16/2017   Meeting with Jacquie - moving items, other employee issues            Operations                                        0.50   $120.00        $60.00
                           Update bank status spreadsheet formulas-verify it correctly ties to
JG             1/17/2017   summary                                                               Bank Database                                     0.40 $100.00         $40.00
JG             1/17/2017   Work on detailed memo of database procedures                          Bank Database                                     2.50 $100.00        $250.00
JG             1/17/2017   Call with Mark to discuss progress on various projects' status        Bankruptcy Admin                                  0.50 $100.00         $50.00
                           Research schedule of shipping orders going to address' other than
JG             1/17/2017   NWTM facilities                                                       Investigation - Storage Inventory/Vault           1.40 $100.00        $140.00
                           Get fixed asset inventory from Matt Lowe and set up phone call with
JG             1/17/2017   Appraiser                                                             Sale of Assets                                    1.10 $100.00        $110.00
JG             1/17/2017   Call with Mark and Appraiser and further research                     Sale of Assets                                    1.10 $100.00        $110.00
JLC            1/17/2017   Revenue & Inventory for December Close                                Accounting                                        0.45 $120.00         $54.00
                           A/R for Insolvency - get data ready for Rendi to format and remove
JLC            1/17/2017   lines                                                                 Insolvency                                        0.20   $120.00       $24.00
JLC            1/17/2017   Insolvency A/R                                                        Insolvency                                        1.15   $120.00      $138.00
JLC            1/17/2017   Insolvency - Fixed Assets, Storage & Lease                            Insolvency                                        3.50   $120.00      $420.00
JLC            1/17/2017   MOR's spreadsheet for Annette and Rohan - December                    MOR's                                             0.55   $120.00       $66.00
JLC            1/18/2017   Wire, China wire issue, email.                                        Accounting                                        0.50   $120.00       $60.00
JLC            1/18/2017   Insolvency - A/R 2014 schedule                                        Insolvency                                        0.70   $120.00       $84.00
JLC            1/18/2017   Insolvency - A/R 2014 schedule                                        Insolvency                                        3.15   $120.00      $378.00
JG             1/19/2017   Work on detailed memo of database procedures                          Bank Database                                     1.50   $100.00      $150.00
                           Research Cohen payments and create summary schedule for
JG             1/19/2017   insolvency                                                            Insolvency                                        1.00 $100.00        $100.00


                                                                                                                                                                         A - 24
Professional      Date                                  Description                                                       Class               Hours     Rate     Amount
                           Make pivot and summary schedule of the vault cash log for
JG             1/19/2017   insolvency                                                               Insolvency                                  1.50 $100.00        $150.00
                           Review and help Erin with lease/storage procedure memo and
JG             1/19/2017   binders                                                                  Insolvency                                  4.00   $100.00      $400.00
JLC            1/19/2017   Close December books                                                     Accounting                                  0.50   $120.00       $60.00
JLC            1/19/2017   Financial stmt review - research                                         Accounting                                  0.75   $120.00       $90.00
JLC            1/19/2017   Meeting with Paul and new CEO Bill                                       Bankruptcy Admin                            0.75   $120.00       $90.00
MTC            1/19/2017   Meeting with Mike of K&L on litigation and discovery                     Investigation - Discovery                   0.70   $350.00      $245.00
MTC            1/19/2017   Follow up questions from Erin on documentation issues                    Investigation - Storage Inventory/Vault     0.60   $350.00      $210.00
JLC            1/20/2017   Bento card access for Jeff and Samantha.                                 Accounting                                  0.20   $120.00       $24.00

                           Sales commission pay structure issue. ADP call to adjust 2016 data
                           and reissue January first payroll. Called Russ and his mortgage
JLC            1/20/2017   broker to discuss what is needed. 2nd conversation with ADP.             Accounting                                  2.00   $120.00      $240.00
JLC            1/20/2017   Insolvency schedules                                                     Insolvency                                  3.00   $120.00      $360.00
JLC            1/20/2017   MOR's                                                                    MOR's                                       1.90   $120.00      $228.00
JLC            1/21/2017   MOR's                                                                    MOR's                                       2.75   $120.00      $330.00
JLC            1/23/2017   Commission pay adjustment schedule for R. Wilson.                        Accounting                                  0.20   $120.00       $24.00
JLC            1/23/2017   Meeting with Mark at NWTM - Lease/Storage insolvency analysis            Insolvency                                  3.00   $120.00      $360.00
JLC            1/23/2017   MOR's                                                                    MOR's                                       0.80   $120.00       $96.00
JLC            1/23/2017   MOR's                                                                    MOR's                                       2.80   $120.00      $336.00
JLC            1/24/2017   Close - A/P Adjustment                                                   Accounting                                  0.25   $120.00       $30.00
JLC            1/24/2017   Emails - Payroll letter for R Wilson. MOR revisions                      Accounting                                  1.30   $120.00      $156.00
JLC            1/24/2017   Lease & Storage payment detail listing                                   Insolvency                                  0.40   $120.00       $48.00
JLC            1/24/2017   Lease & Storage payment detail listing                                   Insolvency                                  2.00   $120.00      $240.00
JLC            1/24/2017   Lease & Storage payment detail listing                                   Investigation - Storage Inventory/Vault     0.10   $120.00       $12.00
JLC            1/24/2017   Apply for lost title on Auburn Truck                                     Operations                                  0.25   $120.00       $30.00
                           Meeting with Annette on insolvency summary / missing void
MTC            1/24/2017   customers                                                                Insolvency                                  2.20 $350.00        $770.00
                           Go over procedures to reconcile storage/lease payments within
JG             1/25/2017   database and vault cash logs with Jody and Erin                          Insolvency                                  0.50 $100.00         $50.00
JG             1/25/2017   Review and continue editing Storage/Lease Memo with Erin                 Insolvency                                  1.00 $100.00        $100.00
                           Create exhibit for leased inventory calculating the change in quantity
JG             1/25/2017   and change in marked to market inventory                                 Insolvency                                  3.50 $100.00        $350.00
JLC            1/25/2017   Mark meeting/Insolvency                                                  Insolvency                                  3.00 $120.00        $360.00
JLC            1/25/2017   Insolvency Schedule                                                      Insolvency                                  4.00 $120.00        $480.00
                           Discussion with Jessica on the break out of Lease and Storage for
                           volume and market change and need to make sure the logic show
MTC            1/25/2017   how much is a market change                                              Insolvency                                  1.40 $350.00        $490.00
                           Meeting with Jody and Annette on status of insolvency, discussed
MTC            1/25/2017   additional information required on Voided customer                       Insolvency                                  1.50 $350.00        $525.00
                           Follow up with FBI on Regan Powers request and impact on
MTC            1/25/2017   investigation                                                            Investigation - FBI/US Trustee Office       0.20 $350.00         $70.00
                           Reconcile leased inventory marked to market/volume change
                           calculations with the Insolvency Analysis and go over the schedule
JG             1/26/2017   with Mark                                                                Insolvency                                  0.50 $100.00         $50.00
JG             1/26/2017   Review and continue editing Storage/Lease Memo with Erin                 Insolvency                                  0.70 $100.00         $70.00
                           Attempt to reconcile leased inventory payments to the database and
JG             1/26/2017   work through issues with Erin                                            Insolvency                                  0.80 $100.00         $80.00
JG             1/26/2017   Analysis of storage/lease potential gains vs. losses                     Insolvency                                  1.00 $100.00        $100.00
                           Create exhibit for storage inventory calculating the change in
JG             1/26/2017   quantity and change in marked to market inventory                        Insolvency                                  1.50 $100.00        $150.00
JG             1/26/2017   Insolvency Analysis work with Jody and Mark                              Insolvency                                  2.50 $100.00        $250.00
JG             1/26/2017   NWTM company wide meeting                                                Operations                                  0.60 $100.00         $60.00
                           Vacation accrual discussion-old/new method and disclosures. ADP
JG             1/26/2017   issues                                                                   Operations                                  1.50   $100.00      $150.00
JLC            1/26/2017   Company meeting - update with Mark                                       Bankruptcy Admin                            0.50   $120.00       $60.00
JLC            1/26/2017   Insolvency schedule                                                      Insolvency                                  1.00   $120.00      $120.00
JLC            1/26/2017   Lease/Storage changes - insolvency schedule                              Insolvency                                  1.00   $120.00      $120.00
JLC            1/26/2017   Insolvency analysis with Mark, Vacation accrual/new approach             Insolvency                                  1.50   $120.00      $180.00
JLC            1/26/2017   Insolvency schedule                                                      Insolvency                                  2.75   $120.00      $330.00
JLC            1/26/2017   Insolvency schedule                                                      Insolvency                                  3.00   $120.00      $360.00
MTC            1/26/2017   Vacation pay reconciliation and accounting                               Accounting                                  1.20   $350.00      $420.00
MTC            1/26/2017   Meeting with Erin on status and issues                                   Investigation - Storage Inventory/Vault     0.30   $350.00      $105.00
                           Update ounces on storage/lease spreadsheet for new information and
JG             1/27/2017   send Jody final volume/marked to market changes                          Insolvency                                  0.50 $100.00         $50.00
                           Begin Memo to describe the potential gains and losses resulting
JG             1/27/2017   from changes in spot prices                                              Insolvency                                  1.00 $100.00        $100.00
                           Create graphs for silver and gold lease gains/losses because of
JG             1/27/2017   changes in spot prices                                                   Insolvency                                  2.20 $100.00        $220.00
JG             1/27/2017   Continue working on potential gains/losses on spot prices memo           Insolvency                                  3.00 $100.00        $300.00
JG             1/27/2017   Finish editing FBI meeting agenda                                        Investigation - FBI/US Trustee Office       0.50 $100.00         $50.00
                           Discuss lease/storage agenda for FBI meeting Monday with Mark
JG             1/27/2017   and Erin                                                                 Investigation - FBI/US Trustee Office       0.90   $100.00       $90.00
JG             1/27/2017   Write Memo on the landlord visit of Building B                           Operations                                  1.00   $100.00      $100.00
JLC            1/27/2017   Insolvency Schedule                                                      Insolvency                                  5.75   $120.00      $690.00
JLC            1/27/2017   Storage spreadsheet summary for FBI                                      Investigation - FBI/US Trustee Office       1.15   $120.00      $138.00
JLC            1/27/2017   MOR filing.                                                              MOR's                                       0.60   $120.00       $72.00
MTC            1/27/2017   Spot price and use of lease and storage by Ross in Operations            Insolvency                                  2.10   $350.00      $735.00


                                                                                                                                                                     A - 25
Professional     Date                               Description                                                       Class             Hours   Rate       Amount
MTC          1/27/2017   Insolvency analysis and meeting with Jody                              Insolvency                                2.50 $350.00        $875.00
MTC          1/27/2017   Agenda for meeting with FBI                                            Investigation - FBI/US Trustee Office     0.70 $350.00        $245.00

JG           1/28/2017   Review and edit Diane Appeal memo and database procedure memo          Investigation - Diane/Ross                4.00   $100.00      $400.00
MTC          1/28/2017   Review of Bank Data Base memo                                          Bank Database                             2.40   $350.00      $840.00
MTC          1/28/2017   Review of spot price graph and related memo                            Insolvency                                1.20   $350.00      $420.00
MTC          1/28/2017   Review of Storage and lease memo and physical inventory                Insolvency                                2.80   $350.00      $980.00
                         Create summary schedule of deposits in Nov/Dec 2013 for deposits
                         and compare to significant decrease in bullion payable-Discuss with
JG           1/29/2017   Mark                                                                   Investigation                             1.00 $100.00        $100.00
                         Trial prep for Diane Erdmann hearing - review schedules and
JG           1/30/2017   prepare to testify                                                     Investigation - Diane/Ross                2.00 $150.00        $300.00
                         Prepared reconciliation of January to April of cash flow looking for
MTC          1/29/2017   unrecorded liabilities for insolvency analysis                         Cash Flow                                 4.50   $350.00     $1,575.00
JG           1/30/2017   Get projector and tabs for FBI presentation                            Bankruptcy Admin                          0.50   $100.00        $50.00
JG           1/30/2017   Discussion of court dates and where things are headed                  Bankruptcy Admin                          0.50   $100.00        $50.00
JG           1/30/2017   Compare payments to deposits for 2013 timeframe                        Insolvency                                0.70   $100.00        $70.00
JG           1/30/2017   Final review of the Lease/Storage Memo                                 Insolvency                                0.70   $100.00        $70.00
JG           1/30/2017   Reconciling variances in February 2014 detail                          Insolvency                                2.20   $100.00       $220.00
JG           1/30/2017   Print documents and prep for FBI meeting                               Investigation - FBI/US Trustee Office     1.60   $100.00       $160.00
JG           1/30/2017   FBI Meeting with Mark, Paul and Erin                                   Investigation - FBI/US Trustee Office     2.50   $100.00       $250.00
MTC          1/30/2017   Follow up with Paul on void and documentation of the same              Investigation                             1.50   $350.00       $525.00
MTC          1/30/2017   Final prep for meeting with FBI / packages of information              Investigation - FBI/US Trustee Office     2.00   $350.00       $700.00
MTC          1/30/2017   Meeting with FBI on findings                                           Investigation - FBI/US Trustee Office     3.80   $350.00     $1,330.00
                         Work through creditors committee's response to CEO compensation
JG           1/31/2017   package                                                                Committee                                 3.70   $100.00       $370.00
JG           1/31/2017   Medallic trial prep meeting at K&L Gates                               Medallic                                  4.50   $100.00       $450.00
JLC          1/31/2017   Rohan - Met with Rohan - need mailed out today - reviewed list         Accounting                                0.35   $120.00        $42.00
JLC          1/31/2017   NWTM 1099's, 1096                                                      Accounting                                0.75   $120.00        $90.00
JLC          1/31/2017   Met with Erin - Storage meeting with FBI and fulfillment               Insolvency                                0.35   $120.00        $42.00
JLC          1/31/2017   Meeting with Erin - Storage/lease spreadsheets                         Insolvency                                0.50   $120.00        $60.00
JLC          1/31/2017   MOR changes                                                            MOR's                                     0.15   $120.00        $18.00
JLC          1/31/2017   MOR changes                                                            MOR's                                     0.20   $120.00        $24.00
MTC          1/31/2017   Meeting at K&L with team related to Medallic Litigation                Medallic                                  5.20   $350.00     $1,820.00
JLC          2/1/2017    MOR's                                                                  MOR's                                     0.17   $120.00        $20.40
                         Followed up and set up meeting on how to address the fraud /
MTC          2/1/2017    missing assets in the tax return                                       Investigation - Diane/Ross                0.40 $350.00        $140.00
                         Pull check information for Paul on voided transactions from the
JG           2/2/2017    database                                                               Bank Database                             0.50 $100.00         $50.00
                         Map out graphs on gains/losses for customers/NWTM depending on
JG           2/2/2017    spot pricing with Erin                                                 Insolvency                                2.70 $100.00        $270.00
                         Medallic trial prep work-help Annette pull all fixed expenses for
JG           2/2/2017    Medallic and West Valley Hwy (Auburn Production Facility)              Medallic                                  3.00 $100.00        $300.00
JG           2/2/2017    Sort through Medallic City National Bank Statements                    Medallic                                  4.00 $100.00        $400.00
                         Discussion with Jessica on need for graph presentation of impact of
MTC          2/2/2017    delay in sales for presentation with insolvency analysis               Insolvency                                0.80 $350.00        $280.00
                         Worked with Paul on data base of transactions for insolvency
MTC          2/2/2017    analysis and inventory roll forward                                    Insolvency                                4.50 $350.00       $1,575.00
MTC          2/2/2017    Meeting with K&L Gates team regarding Medallic litigation              Medallic                                  3.80 $350.00       $1,330.00
                         Title for Truck - form revised for Rod to take down to notarize and
JLC          2/3/2017    get title.                                                             Sale of Assets                            0.33 $120.00         $39.60
                         Discussion with and review of fulfillment shortfall / work preformed
MTC          2/3/2017    by Erin                                                                Insolvency                                0.70 $350.00        $245.00
MTC          2/3/2017    Follow up with creditor and discussed missing inventory                Inventory                                 0.20 $350.00         $70.00
                         Separate Ross/Diane American Express Statements and send to
JG           2/4/2017    Mark for further analysis                                              Investigation - American Express          2.00 $100.00        $200.00
JG           2/4/2017    Prep and send Medallic Statements to PerfectAudit                      Medallic                                  2.00 $100.00        $200.00
                         Continue pulling data for analysis of gains/losses for
JG           2/6/2017    customers/nwtm depending on spot prices                                Insolvency                                0.80 $100.00         $80.00
                         Create graphs peaks and shortfalls in spot prices over bankruptcy
JG           2/6/2017    fixed liability                                                        Insolvency                                2.00 $100.00        $200.00
                         Make pivot and summary schedule of NWTM/Medallic/Graco
JG           2/6/2017    Account for trial prep                                                 Medallic                                  0.30 $100.00         $30.00
JG           2/6/2017    Troubleshoot data error with PerfectAudit on Medallic Database         Medallic                                  0.50 $100.00         $50.00
                         Create a Medallic bank statement beginning/ending balance
JG           2/6/2017    schedule with a summary spreadsheet                                    Medallic                                  1.20 $100.00        $120.00
JG           2/6/2017    Create a Medallic bank statements to bank status spreadsheet           Medallic                                  2.00 $100.00        $200.00
                         American Express analysis as required by the court / started format
MTC          2/6/2017    required                                                               Investigation - American Express          6.00 $350.00       $2,100.00
JG           2/7/2017    Customer support call with Perfect Audit on new updates                Bank Database                             0.40 $100.00          $40.00

JG           2/7/2017    Re-name and upload additional Medallic Statements to PerfectAudit      Medallic                                  0.40 $100.00         $40.00
                         Update Medallic schedules for additional statements and send to
JG           2/7/2017    Mark                                                                   Medallic                                  0.50 $100.00         $50.00
JG           2/7/2017    Complete reconciliation on database - Medallic                         Medallic                                  1.50 $100.00        $150.00
JG           2/7/2017    Export Medallic Database from Perfect Audit and begin clean up         Medallic                                  2.50 $100.00        $250.00
                         Troubleshoot missing statements with Annette and go over timeline
JG           2/7/2017    for fixed cost analysis                                                Operations                                0.40 $100.00         $40.00
JLC          2/7/2017    1099's                                                                 Accounting                                0.13 $120.00         $15.60


                                                                                                                                                                A - 26
Professional      Date                                  Description                                                      Class             Hours     Rate     Amount
                           Meeting with Paul on insolvency analysis and FBI meeting next
MTC            2/7/2017    week                                                                    Insolvency                                1.20 $350.00        $420.00
MTC            2/7/2017    Inventory rollforward / timing of missing inventory                     Insolvency                                1.40 $350.00        $490.00
                           Finalized American Express as required by the court and delivered
MTC            2/7/2017    analysis to David                                                       Investigation - American Express          6.00 $350.00       $2,100.00
JLC            2/8/2017    Disbursement & Deposit detail spreadsheet for Annette and Rohan         MOR's                                     0.28 $120.00          $33.60
JG             2/9/2017    Understand Cash Sources and uses                                        Cash Flow                                 1.00 $100.00         $100.00
                           Work with Mark on Gain/Loss on Spot Price Analysis and graph
JG             2/9/2017    work                                                                    Insolvency                                3.50 $100.00        $350.00
                           Print and discuss American Express statements for Point Use
JG             2/9/2017    investigation with Mark                                                 Investigation - American Express          0.30   $100.00       $30.00
JG             2/9/2017    Finish Medallic Database and create summary schedules/exhibits          Medallic                                  1.00   $100.00      $100.00
JG             2/9/2017    Investigate checks in Medallic Database                                 Medallic                                  1.20   $100.00      $120.00
JLC            2/9/2017    COGS/Prepaid research                                                   Accounting                                0.35   $120.00       $42.00

MTC            2/9/2017    Worked on insolvency analysis based upon detail transaction review      Insolvency                                2.40 $350.00        $840.00
                           Worked with Jessica on drafting of graphs to explain the logic on the
MTC            2/9/2017    operations cash flow / insolvency analysis                              Insolvency                                3.50 $350.00       $1,225.00
                           Follow up with Greg on what was the company policy on the
MTC            2/9/2017    delivery of Bullion                                                     Investigation                             1.10   $350.00      $385.00
MTC            2/9/2017    Follow up on reconciling items for David Neu                            Investigation                             1.20   $350.00      $420.00
MTC            2/9/2017    Medallic / flow of cash to Hoffs / litigation schedule                  Medallic                                  0.40   $350.00      $140.00
JLC            2/10/2017   January Close review. Accrual research                                  Accounting                                1.67   $120.00      $200.40
JLC            2/10/2017   MOR's                                                                   MOR's                                     1.92   $120.00      $230.40
                           Discussion with David on issues with formatting of American
MTC            2/10/2017   Express Detail                                                          Investigation - American Express          0.70 $350.00        $245.00
                           Create flow chart of spot price changes and tie it to monthly cash
JG             2/11/2017   flows                                                                   Cash Flow                                 1.20   $100.00      $120.00
JG             2/12/2017   Continue working on flow chart gain and loss schedule                   Insolvency                                1.00   $100.00      $100.00
JG             2/12/2017   Call with Mark to work on flow chart gain and loss schedule             Insolvency                                1.10   $100.00      $110.00
MTC            2/12/2017   Cleaned up graphs for meeting with FBI on Monday                        Investigation - FBI/US Trustee Office     0.50   $350.00      $175.00
                           Reviewed and cleaned up Paul schedule for meeting with FBI on
MTC            2/12/2017   Monday                                                                  Investigation - FBI/US Trustee Office     1.50 $350.00        $525.00
                           Create models for actual gain/loss based on change on spot price and
JG             2/13/2017   average days in delivery from 2008-2016                                 Insolvency                                3.80   $100.00      $380.00
JG             2/13/2017   Debrief and discussion of open items for new FBI subpoena               Investigation - FBI/US Trustee Office     0.30   $100.00       $30.00
JG             2/13/2017   Prep for meeting with FBI                                               Investigation - FBI/US Trustee Office     0.50   $100.00       $50.00
JG             2/13/2017   FBI Meeting on review of subpoena request                               Investigation - FBI/US Trustee Office     2.70   $100.00      $270.00
JG             2/13/2017   Medallic Trial Prep discussion with Mark, Mike Gearin and Paul          Medallic                                  1.00   $100.00      $100.00
JLC            2/13/2017   A/R Aging report                                                        Accounting                                0.57   $120.00       $68.40
JLC            2/13/2017   MOR's                                                                   MOR's                                     1.25   $120.00      $150.00
                           Meeting with Jessica on data base to build of overall gain and losses
MTC            2/13/2017   on all bullion sales                                                    Insolvency                                2.00 $350.00        $700.00
MTC            2/13/2017   Meeting with Paul on transaction detail and summary                     Investigation - FBI/US Trustee Office     1.50 $350.00        $525.00
                           Meeting with FBI on transaction detail and our finding for 12
MTC            2/13/2017   months prior to bankruptcy                                              Investigation - FBI/US Trustee Office     4.00 $350.00       $1,400.00
MTC            2/13/2017   Meeting with Mike Gearin on Medallic Litigation                         Medallic                                  1.20 $350.00         $420.00
                           Continue working on models for actual gain/loss based on change on
JG             2/14/2017   spot price and average days in delivery from 2008-2016                  Insolvency                                2.00 $100.00        $200.00
                           Reconcile American Express Statements with allocation for personal
JG             2/14/2017   expenditures                                                            Investigation - American Express          9.00 $100.00        $900.00
JLC            2/14/2017   meetings regarding close and MOR's. Erin - Fulfillment update           Accounting                                0.75 $120.00         $90.00
JLC            2/14/2017   January close adjustments, MOR's finalized                              MOR's                                     4.03 $120.00        $483.60
                           American Express / additional reconciliation analysis requested by
MTC            2/14/2017   David Neu                                                               Investigation - American Express          1.50   $350.00      $525.00
JLC            2/15/2017   January close                                                           Accounting                                0.33   $120.00       $39.60
JLC            2/15/2017   MOR's                                                                   MOR's                                     1.13   $120.00      $135.60
JLC            2/16/2017   Trustee payment issues, admin                                           Bankruptcy Admin                          0.33   $120.00       $39.60
JLC            2/16/2017   Insolvency Schedules                                                    Insolvency                                0.52   $120.00       $62.40
JLC            2/16/2017   Insolvency Schedules                                                    Insolvency                                2.97   $120.00      $356.40
                           American Express / additional reconciliation analysis requested by
MTC            2/16/2017   David Neu                                                               Investigation - American Express          3.00   $350.00     $1,050.00
JLC            2/17/2017   Revised 1099's                                                          Accounting                                0.18   $120.00        $21.60
JLC            2/17/2017   Insolvency Schedules                                                    Insolvency                                1.47   $120.00       $176.40
JLC            2/17/2017   Insolvency Schedules                                                    Insolvency                                1.58   $120.00       $189.60
MTC            2/17/2017   Follow up on FBI, questions                                             Investigation - FBI/US Trustee Office     0.30   $350.00       $105.00
                           Work on realized gain/loss based on order/ship date and spot prices
JG             2/21/2017   model                                                                   Insolvency                                7.00 $100.00        $700.00
                           Create summary schedule of owner disbursements from all NWTM
JG             2/21/2017   and Medallic accounts-verify in E2 and Epicor                           Medallic                                  1.50 $100.00        $150.00
                           Insolvency schedule - ready to print, finalize current assets and
JLC            2/21/2017   liabilities.                                                            Insolvency                                2.57 $120.00        $308.40
JLC            2/21/2017   Insolvency schedule - ready to print, finalize numbers                  Insolvency                                3.70 $120.00        $444.00
JLC            2/22/2017   Insolvency Schedule - finalize numbers, send to Mark for review.        Insolvency                                0.37 $120.00         $44.40

JLC            2/22/2017   Insolvency schedule formatting. Huge file - issues freezing computer Insolvency                                   0.68 $120.00         $81.60
JLC            2/22/2017   Insolvency - assumptions write up                                    Insolvency                                   0.85 $120.00        $102.00

JLC            2/22/2017   Insolvency schedule formatting. Huge file - issues freezing computer Insolvency                                   1.00 $120.00        $120.00


                                                                                                                                                                   A - 27
 Professional     Date                                Description                                                       Class        Hours   Rate       Amount
JLC           2/22/2017   Insolvency Schedule - finalize numbers, send to Mark for review.        Insolvency                           1.23 $120.00        $147.60

JLC          2/22/2017    Insolvency schedule formatting. Huge file - issues freezing computer    Insolvency                           2.00 $120.00        $240.00
                          Work on realized gain/loss based on order/ship date and spot prices
JG           2/23/2017    model                                                                   Insolvency                           0.60 $100.00         $60.00
                          Work through inventory roll forward process, realized/unrealized
JG           2/23/2017    gains or losses and undelivered liability with Mark                     Insolvency                           1.70   $100.00      $170.00
JG           2/23/2017    Create realized gain/loss schedule with new methodology                 Insolvency                           2.00   $100.00      $200.00
JLC          2/23/2017    Accrued Expenses adjusting entries                                      Accounting                           0.32   $120.00       $38.40
JLC          2/23/2017    A/P transition overview with Annette. Misc Employee questions.          Accounting                           0.50   $120.00       $60.00
JLC          2/23/2017    Reconciliations review with Rohan and Annette                           Accounting                           0.73   $120.00       $87.60
JLC          2/23/2017    Set up and start printing insolvency in binder with Rendi               Insolvency                           0.50   $120.00       $60.00
                          Meeting with Jessica on data base to build of overall gain and losses
                          on all bullion sales / drafted outline on overall approach to
MTC          2/23/2017    calculation                                                             Insolvency                           2.60 $350.00        $910.00
                          Follow up on American Express detail with David and discovery
MTC          2/23/2017    requested                                                               Investigation - American Express     0.80   $350.00      $280.00
MTC          2/24/2017    Follow up on Committee comments / on issues raised by Ross              Committee                            0.80   $350.00      $280.00
MTC          2/24/2017    Discussion with DFI on meaning of 30 day in consent decree              Investigation                        0.40   $350.00      $140.00
JG           2/27/2017    Work on realized gain/loss model                                        Insolvency                           1.50   $100.00      $150.00
JG           2/27/2017    Work on unrealized gain/loss model                                      Insolvency                           1.80   $100.00      $180.00
JG           2/27/2017    Work on realized gain/loss model                                        Insolvency                           2.00   $100.00      $200.00
JG           2/27/2017    Copy and send equipment appraisal to James Murphy Auctions              Sale of Assets                       0.40   $100.00      $100.00
                          bill.com - Jodi new user, Misc admin Rendi- printing insolvency
JLC          2/27/2017    issues                                                                  Accounting                           0.50 $120.00         $60.00

MTC          2/27/2017    Meeting with Jessica on inventory rollforward / information needed Insolvency                                1.50 $350.00        $525.00
MTC          2/27/2017    Discussion with Paul on shipment issues                              Investigation                           0.80 $350.00        $280.00
JLC          2/28/2017    Accrued Liabilities reconciliation and corrections after Rohan left. Accounting                              1.50 $120.00        $180.00

JLC          2/28/2017    Bill.com training with Annette. Sync error issues, Bill.com clean up.   Accounting                           2.50 $120.00        $300.00
                          Update on Insolvency binders with Rendi. Update on Bill.com and
JLC          2/28/2017    A/P transfer with Jodi                                                  Insolvency                           0.50 $120.00         $60.00
                          Coordinate/set up Towing truck from Auburn location to Auction
JLC          2/28/2017    location in Kenmore.                                                    Sale of Assets                       0.75 $120.00         $90.00
                          Admin. bill.com sync and security questions, 2 wires sent and
JLC          3/1/2017     confirmed.                                                              Accounting                           0.50 $120.00         $60.00
                          Changed tow companies due to size of vehicle. Confirmed towing
JLC          3/1/2017     for today.                                                              Sale of Assets                       0.50 $120.00         $60.00
JLC          3/2/2017     Accrued Liabilities Reconciliation and adjusting entries to clean up    Accounting                           4.25 $120.00        $510.00
                          Impact of fraud on creditors tax loss deductibility / provided
MTC          3/2/2017     information to Committee                                                Committee                            0.40 $350.00        $140.00
                          Discussion with Jody on information that we need to obtain to
MTC          3/2/2017     complete analysis                                                       Insolvency                           0.60   $350.00      $210.00
JLC          3/3/2017     Reconciling, fixing errors due to A/P employee.                         Accounting                           2.50   $120.00      $300.00
JLC          3/3/2017     Medallic REV research                                                   Medallic                             0.50   $120.00       $60.00
MTC          3/3/2017     Worked on Insolvency analysis and supporting documents                  Insolvency                           1.20   $350.00      $420.00
                          Discussion of how to calculate mark up and margin over spot with
JG           3/6/2017     Paul and Jody                                                           Insolvency                           0.70 $100.00         $70.00
                          Work through variances in ordered dollars to ordered ounces times
JG           3/6/2017     spot for calculating mark-up and margin                                 Insolvency                           1.00 $100.00        $100.00
                          Conference call with Mark, Annette, Paul and Jody discussing
JG           3/6/2017     insolvency and other trial prep schedules                               Insolvency                           3.00 $100.00        $300.00
                          Met with Jacquie on reconciling Moving expenses. Estimated vs.
JLC          3/6/2017     actual                                                                  Accounting                           0.33 $120.00         $39.60
JLC          3/6/2017     meeting with Annette. Close/AP/Bill.com/MOR's                           Accounting                           0.50 $120.00         $60.00
                          Meeting with Mark, Paul and Annette. Insolvency and Medallic
JLC          3/6/2017     schedules.                                                              Insolvency                           4.38 $120.00        $525.60
                          Meeting with staff, Jody, Jessica, Annette and Paul on
                          documentation of Medallic acquisition and definition of reasonable
MTC          3/6/2017     equivalent value                                                        Medallic                             6.00 $350.00       $2,100.00
                          Work through variances in ordered vs. delivered amounts of silver
JG           3/7/2017     and gold with Paul                                                      Insolvency                           0.70 $100.00         $70.00
JG           3/7/2017     Create model for undelivered obligation from 2008 to 2016               Insolvency                           2.70 $100.00        $270.00
JG           3/7/2017     Create inventory roll-forward model                                     Inventory                            0.70 $100.00         $70.00
                          Work through purchased metals calculations for inventory
JG           3/7/2017     rollfoward with Erin, Paul and Reed                                     Inventory                            3.20   $100.00      $320.00
JLC          3/7/2017     Moving expense reconciliation review - Chris and Alisha                 Accounting                           0.42   $120.00       $50.40
JLC          3/7/2017     Bank February download and formatting for MOR's                         MOR's                                0.30   $120.00       $36.00
MTC          3/7/2017     Finalized fulfillment short fall and related draft report               Insolvency                           1.30   $350.00      $455.00
                          In response to Ross action follow up on sale of coins to Drummey
MTC          3/7/2017     and open issues                                                         Investigation - Diane/Ross           0.80 $350.00        $280.00
MTC          3/7/2017     Drafted response to Medallic expert scope of work                       Medallic                             0.30 $350.00        $105.00
                          Run checks on newly pulled silver and gold order history data from
JG           3/8/2017     Paul for realized/unrealized gains                                      Insolvency                           1.60 $100.00        $160.00
JG           3/8/2017     Work on inventory rollfoward spreadsheet                                Inventory                            2.00 $100.00        $200.00

JG           3/8/2017     Work with K&L Gates and Mark to get his email data for subpoena         Investigation - Diane/Ross           0.80 $100.00         $80.00
JG           3/8/2017     Convert fixed cost information for Medallic into yearly summary's       Medallic                             2.60 $100.00        $260.00


                                                                                                                                                             A - 28
 Professional     Date                                  Description                                                  Class   Hours   Rate       Amount
JG            3/8/2017    Send surplus equipment stock to potential buyers                        Sale of Assets               0.40 $100.00         $40.00
JLC           3/8/2017    moving recon with Jacquie.                                              Accounting                   0.25 $120.00         $30.00
                          Meeting with Paul on February numbers. Met with Annette before
                          she went on vacation to get update and task list for closing before
JLC           3/8/2017    she leaves and tasks while on vacation.                                 Accounting                   0.50   $120.00       $60.00
JLC           3/8/2017    February Close and MOR prep                                             Accounting                   1.02   $120.00      $122.40
JLC           3/8/2017    Admin - wires                                                           Bankruptcy Admin             0.25   $120.00       $30.00
JLC           3/8/2017    A/R Aging for MOR's                                                     MOR's                        0.40   $120.00       $48.00
MTC           3/8/2017    Follow up with Mike Gearin on committee questions                       Committee                    0.30   $350.00      $105.00
                          Reviewed ACFE guidance for related to ability to call the case a
MTC           3/8/2017    Fraud for Bressler settlement                                           Investigation                1.80   $350.00      $630.00
MTC           3/8/2017    Reviewed Auburn cost analysis for Medallic litigation                   Medallic                     0.60   $350.00      $210.00
JLC           3/9/2017    Uncleared checks reconciliations                                        Accounting                   1.25   $120.00      $150.00
JLC           3/9/2017    Wire request - resubmit. payroll entries and GL Interface February      Accounting                   3.75   $120.00      $450.00
                          Write open items discussion for mark on inventory rollforward,
JG            3/10/2017   undelivered obligation and realized/unrealized gains                    Insolvency                   2.20 $100.00        $220.00
JG            3/10/2017   Create silver research summary for issues flagged transactions          Insolvency                   2.50 $100.00        $250.00
                          Work on gold and silver order history schedules to use for inventory,
JG            3/10/2017   gain/loss and obligation purposes                                       Insolvency                   2.70   $100.00      $270.00
JLC           3/10/2017   Admin. Wires out. Verifying cash in bank.                               Accounting                   0.33   $120.00       $39.60
JLC           3/10/2017   Balance Sheet Recons                                                    Accounting                   0.52   $120.00       $62.40
JLC           3/10/2017   Balance Sheet Recons                                                    Accounting                   0.58   $120.00       $69.60
JLC           3/10/2017   Balance Sheet Recons.                                                   Accounting                   0.62   $120.00       $74.40
JG            3/13/2017   Create gold research summary for issues flagged transactions            Insolvency                   1.50   $100.00      $150.00
                          Work with Mark to resolve issues on purchased inventory detail as
JG            3/13/2017   well as unrealized/realized gain issues                                 Insolvency                   2.40 $100.00        $240.00
                          Create summary schedule of payments made on behalf of Medallic
JG            3/13/2017   for Mike Gearin                                                         Medallic                     1.00 $100.00        $100.00
                          Create email list of potential buyers of surplus inventory or entire
JG            3/13/2017   company                                                                 Sale of Assets               4.00 $100.00        $400.00
                          Set up and give instructions for collections to Rendi. Write up of
JLC           3/13/2017   collections script. Coordinate with Jodi for 60day AR listing           Accounting                   0.80 $120.00         $96.00
JLC           3/13/2017   MOR/closing Taxes                                                       MOR's                        2.82 $120.00        $338.40
                          Find average days of delivery for both silver and gold order
JG            3/14/2017   deliveries                                                              Insolvency                   0.60 $100.00         $60.00
                          Find more examples of NWTM paying on behalf of Medallic for
JG            3/14/2017   trial prep                                                              Medallic                     3.30   $100.00      $330.00
JG            3/14/2017   Edit draft email with Mark for buyer calls                              Sale of Assets               0.40   $100.00       $40.00
JG            3/14/2017   Update email buyer list and create draft email                          Sale of Assets               2.20   $100.00      $220.00
JLC           3/14/2017   bento for business CC set up for Bill Atalla                            Accounting                   0.17   $120.00       $20.40
JLC           3/14/2017   Call with Chris Lorde regarding moving expenses.                        Accounting                   0.17   $120.00       $20.40
                          AR Collections review. Call with Rendi to start additional collection
JLC           3/14/2017   calls.                                                                  Accounting                   0.43   $120.00       $51.60
JLC           3/14/2017   Professional Fees calculation for close                                 Accounting                   0.53   $120.00       $63.60
JLC           3/14/2017   worked with Jacquie on moving expense reimbursement.                    Accounting                   0.58   $120.00       $69.60
JLC           3/14/2017   Close allocations - Paul salary, COGS, Reclass salaries                 Accounting                   1.55   $120.00      $186.00
JLC           3/14/2017   Call with Annette - close and Medallic project                          Medallic                     0.17   $120.00       $20.40
                          Call with Annette to discuss items needed for Medallic trial prep
JLC           3/14/2017   spreadsheet                                                             Medallic                     0.25 $120.00         $30.00
                          Call with Tom Boyle - discussing maintenance on Equipment -
JLC           3/14/2017   Medallic vs NWTM                                                        Medallic                     0.25 $120.00         $30.00
JG            3/15/2017   Get EEOC information for K&L meeting tomorrow                           Claims                       0.30 $100.00         $30.00
                          Create second gold and silver research with new found issues in
JG            3/15/2017   average delivery days and send to Paul                                  Insolvency                   2.00 $100.00        $200.00
JG            3/15/2017   Medallic Trial Prep                                                     Medallic                     6.00 $100.00        $600.00
                          Call potential buyers and email interested buyer's surplus
JG            3/15/2017   inventory/sale requirements                                             Sale of Assets               2.00   $100.00      $200.00
JLC           3/15/2017   Call with Annette - get data for Medallic trial                         Medallic                     0.22   $120.00       $26.40
JLC           3/15/2017   Call with Annette - discuss Medallic trial data                         Medallic                     0.25   $120.00       $30.00
JLC           3/15/2017   Call with Lori at K&L Gates regarding Medallic litigation               Medallic                     0.57   $120.00       $68.40
JLC           3/15/2017   Medallic payments research and listing                                  Medallic                     0.58   $120.00       $69.60
JLC           3/15/2017   Medallic Art Trial information gathering                                Medallic                     0.72   $120.00       $86.40
JLC           3/15/2017   Print and go through Medallic payments from Annette                     Medallic                     0.77   $120.00       $92.40
JLC           3/15/2017   Medallic Art Trial information gathering                                Medallic                     2.50   $120.00      $300.00
JG            3/16/2017   Work on realized Gain/Loss Spreadsheet                                  Insolvency                   0.60   $100.00       $60.00
JG            3/16/2017   Work on realized gain/unrealized gain spreadsheet                       Insolvency                   1.70   $100.00      $170.00
                          Meeting at K&L Gates with Mark, Mike, Jody, Chris on Medallic
JG            3/16/2017   Trial Prep                                                              Medallic                     3.50 $100.00        $350.00
                          Email potential buyers and interested parties information on excess
JG            3/16/2017   inventory stock and 363 sale                                            Sale of Assets               1.50   $100.00       $150.00
JLC           3/16/2017   Meeting with K&L Gates - Insolvency and Medallic trial meeting          Medallic                     4.05   $120.00       $486.00
JLC           3/16/2017   MOR's                                                                   MOR's                        0.38   $120.00        $45.60
JLC           3/16/2017   MOR's                                                                   MOR's                        2.03   $120.00       $243.60
JLC           3/16/2017   MOR's                                                                   MOR's                        2.07   $120.00       $248.40
MTC           3/16/2017   Follow up with Connie on trial prep                                     Investigation                0.60   $350.00       $210.00
MTC           3/16/2017   Meeting with Jessica and Jody on status of prep for meeting             Medallic                     2.50   $350.00       $875.00
MTC           3/16/2017   Planning meeting with Mike and team on our status on litigation         Medallic                     4.50   $350.00     $1,575.00
JG            3/17/2017   Work on realized Gain/Loss Spreadsheet and graph trends                 Insolvency                   8.50   $100.00       $850.00
JLC           3/17/2017   MOR's                                                                   MOR's                        2.37   $120.00       $284.40


                                                                                                                                                     A - 29
 Professional     Date                                   Description                                                   Class   Hours   Rate       Amount
MTC           3/17/2017   Draft of insolvency report                                            Insolvency                       1.20 $350.00         $420.00
MTC           3/17/2017   Documentation and number calculation for insolvency                   Insolvency                       6.50 $350.00       $2,275.00
CJG           3/18/2017   Review documents; call with MTC                                       Insolvency                       2.40 $350.00         $840.00
                          Work on unshipped obligation spreadsheet and problem solve for
JG           3/18/2017    inventory roll forward spreadsheet                                    Insolvency                       2.00   $100.00       $200.00
MTC          3/18/2017    Prep of Medallic reasonable equivalent value report                   Medallic                         8.00   $350.00     $2,800.00
MTC          3/19/2017    Prep of Medallic reasonable equivalent value report                   Medallic                         8.00   $350.00     $2,800.00
CJG          3/20/2017    Collect data, build model; report writing                             Liquidation Analysis             6.80   $350.00     $2,380.00
                          Bring source documents to K&L gates for trial discovery, verify all
JG           3/20/2017    information is included                                               Insolvency                       1.00 $100.00         $100.00
JG           3/20/2017    Work on customer obligation yearly summary                            Insolvency                       7.00 $100.00         $700.00
JG           3/20/2017    Litigation discussion with Mark about Medallic trial prep             Medallic                         1.50 $100.00         $150.00
                          Rendi update on receivable calls. Instruction to call 30-60 day
JLC          3/20/2017    customers after finished with over 90 day calls.                      Accounting                       0.25   $120.00        $30.00
JLC          3/20/2017    Insolvency comments how data was compiled and analyzed.               Insolvency                       0.82   $120.00        $98.40
JLC          3/20/2017    Insolvency comments how data was compiled and analyzed.               Insolvency                       0.88   $120.00       $105.60
JLC          3/20/2017    Insolvency schedule. PDF source documents saved for Gearin.           Insolvency                       1.05   $120.00       $126.00
JLC          3/20/2017    Insolvency comments how data was compiled and analyzed.               Insolvency                       2.80   $120.00       $336.00
MTC          3/20/2017    Prep of Medallic reasonable equivalent value report                   Medallic                         6.80   $350.00     $2,380.00
                          Discuss unrealized gain/loss and customer obligation in the
JG           3/21/2017    management meeting                                                    Insolvency                       0.30 $100.00          $30.00
                          Work with Paul to get customer refunds for 2015 and 2016 then prep
JG           3/21/2017    data and add to customer obligation spreadsheet                       Insolvency                       1.50 $100.00         $150.00
                          Create graphs for silver, gold and the margin accounts for all
JG           3/21/2017    realized/unrealized gains-include formatting summary pages            Insolvency                       3.70 $100.00         $370.00
                          Work on inventory rollforward spreadsheet and prep purchases
JG           3/21/2017    spreadsheet from Paul for analysis                                    Inventory                        4.00 $100.00         $400.00
                          Find specific bank statements for discovery for Lori Steidl at K&L
JG           3/21/2017    Gates                                                                 Investigation - Discovery        0.30 $100.00          $30.00
                          Prove out medallic disbursement from Ross Hansen's account and all
JG           3/21/2017    commodity disbursements for trial memo                                Medallic                         0.50 $100.00          $50.00
                          Insolvency write up changes. Fulfillment summary created to add to
JLC          3/21/2017    spreadsheet                                                           Insolvency                       0.43 $120.00          $51.60
                          Insolvency comment/write up. Print changed schedules for the
                          binder. Added Storage returned schedule to spreadsheet. Analyzed
JLC          3/21/2017    Fulfillment liability - calculated detail.                            Insolvency                       1.00   $120.00       $120.00
JLC          3/21/2017    Insolvency Comment/write up.                                          Insolvency                       1.03   $120.00       $123.60
JLC          3/21/2017    MOR - update sig events and send to Reed.                             MOR's                            0.23   $120.00        $27.60
MTC          3/21/2017    Prep of Medallic equivalent value report                              Medallic                         4.50   $350.00     $1,575.00
JG           3/22/2017    Work on Realized Gain/Unrealized Gain Memo                            Insolvency                       4.00   $100.00       $400.00
                          Work on inventory rollforward spreadsheet and prep purchases
JG           3/22/2017    spreadsheet from Paul for analysis-Insolvency                         Inventory                        4.00 $100.00         $400.00
JG           3/22/2017    Prep Medallic Bank statement summary and print database               Medallic                         0.80 $100.00          $80.00
                          Insolvency write up changes. Fulfillment summary created to add to
JLC          3/22/2017    spreadsheet                                                           Insolvency                       0.52   $120.00        $62.40
JLC          3/22/2017    Insolvency spreadsheet. Printing memo's and updated exhibits          Insolvency                       1.08   $120.00       $129.60
JLC          3/22/2017    Medallic REV Data compilation                                         Medallic                         3.20   $120.00       $384.00
MTC          3/22/2017    Drafting of insolvency memo and supporting documents                  Insolvency                       2.50   $350.00       $875.00
MTC          3/22/2017    Drafting of reasonable equivalent value and supporting documents      Medallic                         6.50   $350.00     $2,275.00
CJG          3/23/2017    Report editing - Reasonable Equivalent report                         Medallic                         4.70   $350.00     $1,645.00
CMU          3/23/2017    Email and phone follow-up with NWTM (ER).                             Inventory                        0.60   $180.00       $108.00
                          Re-format graph's for printing and prep for binders-numerical data
JG           3/23/2017    added to the bottom of each graph                                     Insolvency                       1.00 $100.00         $100.00
JG           3/23/2017    Insolvency-inventory work with Mark and Paul                          Insolvency                       2.50 $100.00         $250.00
                          Medallic Trial Prep-Realized/Unrealized gain/loss, memo write-ups
JG           3/23/2017    and revisions                                                         Medallic                         7.50   $100.00       $750.00
JLC          3/23/2017    Admin. Daily Employee tasks                                           Accounting                       0.25   $120.00        $30.00
JLC          3/23/2017    Medallic Art Schedules for trial.                                     Medallic                         8.92   $120.00     $1,070.40
MTC          3/23/2017    Meeting with Mike Gearin on various case issues and report status     Insolvency                       0.50   $350.00       $175.00
MTC          3/23/2017    Graphs for insolvency report                                          Insolvency                       1.00   $350.00       $350.00
MTC          3/23/2017    Worked on inventory reconciliation / related issues                   Insolvency                       5.00   $350.00     $1,750.00
MTC          3/23/2017    Medallic reasonable equivalent value analysis, reviewed and edited    Medallic                         4.00   $350.00     $1,400.00
CMU          3/24/2017    Meeting with Trustee.                                                 Bankruptcy Admin                 2.90   $180.00       $522.00
JLC          3/24/2017    Insolvency - Stored inventory project.                                Insolvency                       1.25   $120.00       $150.00
JLC          3/24/2017    Medallic Art trial prep expenses                                      Medallic                         6.42   $120.00       $770.40
MTC          3/24/2017    Graphs for insolvency report                                          Insolvency                       2.00   $350.00       $700.00
MTC          3/24/2017    Worked on inventory reconciliation / related issues                   Insolvency                       5.00   $350.00     $1,750.00
                          Insolvency Schedule. Adjust Fixed Assets liquidation value. Create
JLC          3/25/2017    new storage/lease value based on inventory found.                     Insolvency                       1.28 $120.00         $153.60
                          Insolvency Schedule. Adjust Fixed Assets liquidation value. Create
JLC          3/25/2017    new storage/lease value based on inventory found.                     Insolvency                       1.88 $120.00         $225.60
                          Insolvency schedule - verifying Pan America contract pay back at
JLC          3/25/2017    market or set price.                                                  Insolvency                       1.92   $120.00       $230.40
MTC          3/25/2017    Drafted Insolvency Report                                             Insolvency                      10.00   $350.00     $3,500.00
CMU          3/26/2017    Email with Cascade (JC).                                              Inventory                        0.10   $180.00        $18.00
MTC          3/26/2017    Drafted Insolvency Report                                             Insolvency                      10.00   $350.00     $3,500.00
MTC          3/26/2017    Drafted questions for Mr. Hansen Deposition                           Investigation - Diane/Ross       2.90   $350.00     $1,015.00
                          Add overpayment section to Reasonable Equivalent report; edit
CJG          3/27/2017    Insolvency report                                                     Medallic                         5.80 $350.00       $2,030.00


                                                                                                                                                       A - 30
 Professional     Date                                   Description                                                     Class                 Hours   Rate       Amount
CMU           3/27/2017   Emails with Cascade (JC) and NWTM (ER).                                  Inventory                                     0.30 $180.00         $54.00
                          Insolvency Schedule. Fixed Assets, Storage option and review of
JLC          3/27/2017    schedule.                                                                Insolvency                                    0.63   $120.00        $75.60
JLC          3/27/2017    Insolvency schedule cont...                                              Insolvency                                    6.83   $120.00       $819.60
MTC          3/27/2017    Worked with Paul on inventory roll forward                               Insolvency                                    2.20   $350.00       $770.00
MTC          3/27/2017    Insolvency, review of workpapers on status                               Insolvency                                    4.80   $350.00     $1,680.00
MTC          3/27/2017    Follow up with IRS on tax accounting for NWTM                            Investigation                                 0.40   $350.00       $140.00
MTC          3/27/2017    Review compliance with DFI Consent Decree, and drafted memo              Investigation                                 1.20   $350.00       $420.00
                          Review draft report with Mike Gearin and made changes
MTC          3/27/2017    accordingly                                                              Investigation                                 1.90 $350.00        $665.00
                          Discussion with Jody on Fixed Assets, exclusion of MAC assets per
MTC          3/27/2017    the rules                                                                Medallic                                      1.20 $350.00        $420.00
JLC          3/28/2017    Insolvency comments review                                               Insolvency                                    0.72 $120.00         $86.40
                          Insolvency Schedule and binder clean up. All finished except
JLC          3/28/2017    inventory.                                                               Insolvency                                    6.33 $120.00        $759.60
MTC          3/28/2017    Drafted Deposition questions review and comments                         Investigation                                 1.20 $350.00        $420.00
                          Meeting with Chris on Deposition and discussion with Mike on
MTC          3/28/2017    Settlement                                                               Investigation                                 1.50 $350.00        $525.00
MTC          3/28/2017    Printed draft reports and organized for Mike Gearin                      Medallic                                      2.20 $350.00        $770.00
                          Completed Reasonable Equivalent Value Report Draft and sent draft
MTC          3/28/2017    to Mike                                                                  Medallic                                      4.50   $350.00     $1,575.00
CMU          3/29/2017    Nevada discovery detail rollup.                                          Inventory                                     8.40   $180.00     $1,512.00
JLC          3/29/2017    Insolvency comment/procedure memo                                        Insolvency                                    1.28   $120.00       $153.60
JLC          3/29/2017    Insolvency comment/procedure memo                                        Insolvency                                    1.72   $120.00       $206.40
MTC          3/29/2017    Ross Deposition                                                          Court Hearing                                 8.00   $350.00     $2,800.00
CMU          3/30/2017    Nevada discovery rollup analysis.                                        Inventory                                     6.40   $180.00     $1,152.00
MTC          3/30/2017    Ross Deposition                                                          Court Hearing                                 8.00   $350.00     $2,800.00
                          Follow up on Chris request for additional documents as required by
MTC          3/30/2017    the court                                                                Investigation                                 3.20 $350.00       $1,120.00
CJG          3/31/2017    Report editing - JC financial statement section                          Accounting                                    2.20 $350.00         $770.00
CMU          3/31/2017    Copies of rollup & analysis into discovery binders for K&L Gates.        Inventory                                     2.10 $180.00         $378.00
                          Admin/emails. Wires. check on if life insurance was included in
JLC          3/31/2017    MAC expenses worksheet for insolvency.                                   Insolvency                                    0.10 $120.00         $12.00
JLC          3/31/2017    Insolvency Comments review.                                              Insolvency                                    0.17 $120.00         $20.40
                          Follow up on Chris request for additional documents as required by
MTC          3/31/2017    the court                                                                Investigation                                 1.40 $350.00        $490.00
                          Attempt to clean up some of the category column in the bank
JG           4/3/2017     database                                                                 Bank Database                                 2.00 $100.00        $200.00
JG           4/3/2017     Case update and overview of upcoming hearings                            Bankruptcy Admin                              0.50 $100.00         $50.00
                          Reconcile owner's disbursements for Ross Hansen and attempt to
JG           4/3/2017     verify his deposition states in the bank database cash flow              Investigation - Diane/Ross                    1.50 $100.00        $150.00
                          Call with Mark - NWTM time breakout categories, Closing of
JLC          4/3/2017     books, Owners Draw data                                                  Accounting                                    0.17 $120.00         $20.40
JLC          4/3/2017     Annette - AP issues                                                      Accounting                                    0.20 $120.00         $24.00
                          Annette - task list/priority. Paul - shipped not billed report and
JLC          4/3/2017     inventory for insolvency. Jodi - status of March billings.               Accounting                                    0.20   $120.00       $24.00
JLC          4/3/2017     Payroll entries or March cont.                                           Accounting                                    0.42   $120.00       $50.40
JLC          4/3/2017     Fraud on Debit card - stop and reissue.                                  Accounting                                    0.45   $120.00       $54.00
JLC          4/3/2017     Payroll entries for March                                                Accounting                                    0.78   $120.00       $93.60
JLC          4/3/2017     Balance Sheet Reconciliations                                            Accounting                                    0.92   $120.00      $110.40
                          March closing banking detail download. Set up new monthly MOR
JLC          4/3/2017     reports.                                                                 MOR's                                         0.83 $120.00         $99.60
JLC          4/3/2017     Revenue spreadsheet calculation                                          Operations                                    0.33 $120.00         $39.60
JG           4/4/2017     Clean up owner's draw raw data                                           Investigation - Diane/Ross                    5.50 $100.00        $550.00
                          Review closing items. Bank reconciliation cont.. Reclass payroll
                          entries, reclass items to non-operating. Review financial statements -
JLC          4/4/2017     found A/P entry errors with bill.com - fixed.                            Accounting                                    3.00 $120.00        $360.00
                          Review closing items. Bank account reconciliations. Fixed issues
JLC          4/4/2017     with closing items. Made accrued and prepaid journal entries.            Accounting                                    3.92 $120.00        $470.40
JG           4/5/2017     Clean up owner's draw raw data                                           Investigation - Diane/Ross                    3.00 $100.00        $300.00
JG           4/5/2017     Case discussion with Mark-future steps for litigation                    Medallic                                      0.50 $100.00         $50.00
                          Find data and prep NWTM Disbursements benefiting Medallic
JG           4/5/2017     schedule for K&L with Annette-Medallic Trial Prep                        Medallic                                      5.00 $100.00        $500.00
                          Email/Admin. 2 Wires sent and confirmed. Review Bento detail of
JLC          4/5/2017     expenses.                                                                Accounting                                    0.33 $120.00         $39.60
                          Review of close with Annette. Paul discussed COGS and inventory
JLC          4/5/2017     issues                                                                   Accounting                                    0.58 $120.00         $69.60
JLC          4/5/2017     Revised 1096                                                             Accounting                                    1.00 $120.00        $120.00
JLC          4/5/2017     March close financials review                                            Accounting                                    1.58 $120.00        $189.60

JLC          4/5/2017     Insolvency Inventory - using Paul's raw data to get month end values Insolvency                                        1.25 $120.00        $150.00
MTC          4/5/2017     Review of Float Calculation                                          Plan of Reorganization & Disclosure Statement     0.50 $350.00        $175.00

JG           4/6/2017     Set up appointment with Rhodes & Associates to discuss tax returns       Medallic                                      0.40 $100.00         $40.00
                          Medallic Trial Prep-Review and Edit Reasonable Equivalent Value
JG           4/6/2017     Binder and Exhibits                                                      Medallic                                      7.00 $100.00        $700.00
                          Working with Chris on info needed for trial / what is available from
MTC          4/6/2017     the computer system                                                      Investigation                                 0.50 $350.00        $175.00
JG           4/7/2017     Clean up owner's draw raw data and create summary schedule               Investigation - Diane/Ross                    4.50 $100.00        $450.00


                                                                                                                                                                       A - 31
Professional      Date                                 Description                                                        Class                     Hours     Rate     Amount
                           Worked with Jody on reduction of storage and lease /straight line
MTC            4/7/2017    over the period                                                          Insolvency                                        2.60 $350.00        $910.00
                           Worked with Jessica on review of days of delivery and weighted
MTC            4/7/2017    average analysis                                                         Insolvency                                        3.20 $350.00       $1,120.00
                           Medallic Trial Prep-Read and edit current version of the insolvency
JG             4/9/2017    memo and start weighted average days of delivery                         Medallic                                          2.00 $100.00        $200.00
                           Medallic Trial Prep-Create summary schedule and graph's for Lease,
JG             4/10/2017   Storage and Fulfillment inventory liability                              Medallic                                          2.00 $100.00        $200.00

JG             4/10/2017   Medallic Trial Prep-Re-format cash balance graph and print exhibits      Medallic                                          2.00 $100.00        $200.00
                           Medallic Trial Prep-Re-format Customer obligation and average
JG             4/10/2017   days of delivery and update Memo's                                       Medallic                                          2.00 $100.00        $200.00
                           Work on weighted average days of delivery and create summary
JG             4/10/2017   schedule                                                                 Medallic                                          4.00   $100.00      $400.00
JLC            4/10/2017   March close - Royalties/Taxes accrual                                    Accounting                                        0.25   $120.00       $30.00
JLC            4/10/2017   calls with Annette - petty cash for NV, set up ACH for bill.com          Accounting                                        0.33   $120.00       $39.60
JLC            4/10/2017   Preliminary Financials for Paul.                                         Accounting                                        0.67   $120.00       $80.40

JLC            4/10/2017   Insolvency update - sent summaries and graphs to Jessica to update       Insolvency                                        0.25   $120.00       $30.00
JLC            4/10/2017   Insolvency Inventory joinme with Jessica and Mark                        Insolvency                                        1.17   $120.00      $140.40
JLC            4/10/2017   Insolvency Inventory calculation                                         Insolvency                                        2.50   $120.00      $300.00
JLC            4/10/2017   Lease/Storage and inventory Insolvency schedule..                        Insolvency                                        2.92   $120.00      $350.40
MTC            4/10/2017   Review of realized gain and losses for insolvency model                  Insolvency                                        2.50   $350.00      $875.00

MTC            4/10/2017   Reviewed insolvency calculation and memo on inventory from Rob Insolvency                                                  2.60 $350.00        $910.00
                           Medallic Trial Prep-Re-format invoice average days of delivery to
                           combine with weighted average methodogy, memo work and exhibit
JG             4/11/2017   edits                                                             Medallic                                                 5.50 $100.00        $550.00

JLC            4/11/2017   Finish March Close - adjusting entries - balance sheet reconciliations Accounting                                          0.50 $120.00         $60.00
JLC            4/11/2017   Inventory analysis - on books and adjustments                          Accounting                                          1.67 $120.00        $200.40

JLC            4/11/2017   Finish March Close - adjusting entries - balance sheet reconciliations   Accounting                                        2.50 $120.00        $300.00
JLC            4/11/2017   Paul/Mark/Bill/Annette - meeting on profitability                        Operations                                        1.25 $120.00        $150.00
JLC            4/11/2017   Profitability analysis                                                   Operations                                        1.50 $120.00        $180.00
                           Follow up on realized losses and issues associated with partial orders
MTC            4/11/2017   / and impact on inventory roll forward                                   Insolvency                                        1.60 $350.00        $560.00
                           Medallic Trial Prep-Work on customer obligation,
                           realized/unrealized gain memo with edits and clean up issue in
JG             4/12/2017   realized gain/loss spreadsheet                                           Medallic                                          6.00   $100.00      $600.00
JLC            4/12/2017   Finish close - adjusting entries. MOR's financials                       MOR's                                             1.08   $120.00      $129.60
JLC            4/12/2017   Looking into environmental clean up in Auburn expenses.                  MOR's                                             1.08   $120.00      $129.60
JLC            4/12/2017   Paul/Bill/Mark/Annette meeting on profitability                          Operations                                        0.25   $120.00       $30.00
JLC            4/12/2017   Paul/Bill/Mark/Annette meeting on profitability                          Operations                                        0.75   $120.00       $90.00
                           Tax issue associated with settlement based upon fraudulent transfer
MTC            4/12/2017   issues                                                                   Investigation                                     1.10 $350.00        $385.00
MTC            4/12/2017   Started pulling together information for FBI per Subpoena                Investigation - FBI/US Trustee Office             1.50 $350.00        $525.00
MTC            4/12/2017   Review of memo on procedures preformed                                   Medallic                                          1.50 $350.00        $525.00
                           Finish off Medallic trial prep-realized and unrealized gain/loss,
                           customer obligation, average days of delivery and insolvency
JG             4/13/2017   analysis                                                                 Medallic                                         10.50   $100.00     $1,050.00
JLC            4/13/2017   Auburn Waste analysis                                                    Accounting                                        1.67   $120.00       $200.40
JLC            4/13/2017   Insolvency request - Jessica. Inventory and graph.                       Insolvency                                        1.00   $120.00       $120.00
MTC            4/13/2017   Reviewed memos for finalization of Insolvency Report                     Insolvency                                        2.10   $350.00       $735.00
MTC            4/13/2017   Worked on pulling information for the FBI                                Investigation - FBI/US Trustee Office             3.60   $350.00     $1,260.00
MTC            4/13/2017   Tax call with Mike and his partner on consolidation of Medallic          Medallic                                          1.00   $350.00       $350.00
                           Meeting with Mark, Mike, Ben and Michael from the FBI and the
JG             4/14/2017   district attorney                                                        Investigation - FBI/US Trustee Office             4.00   $100.00      $400.00
JG             4/14/2017   Prep work for FBI subpoena                                               Investigation - FBI/US Trustee Office             5.50   $100.00      $550.00
JLC            4/14/2017   Debit card issue - resolved with Heather and bank.                       Accounting                                        0.33   $120.00       $39.60
JLC            4/14/2017   MOR's                                                                    MOR's                                             0.17   $120.00       $20.40
JLC            4/14/2017   MOR's                                                                    MOR's                                             0.75   $120.00       $90.00
JLC            4/14/2017   MOR's                                                                    MOR's                                             1.00   $120.00      $120.00
JLC            4/14/2017   MOR's                                                                    MOR's                                             2.00   $120.00      $240.00
MTC            4/14/2017   Review of realized gain and losses for partial order treatment           Insolvency                                        1.00   $350.00      $350.00
                           Copied and printed out binders of information on insolvency and
MTC            4/14/2017   reasonable equivalent value                                              Insolvency                                        4.60 $350.00       $1,610.00
                           Meeting with FBI on status of our work and plan to stop working
MTC            4/14/2017   based upon settlement with Medallic                                      Investigation - FBI/US Trustee Office             5.00 $350.00       $1,750.00
JLC            4/17/2017   MOR's                                                                    MOR's                                             0.67 $120.00          $80.40
JLC            4/17/2017   MOR's                                                                    MOR's                                             3.00 $120.00         $360.00
                           Follow up with FBI on definition of a Ponzi and related
MTC            4/17/2017   documentation                                                            Investigation - FBI/US Trustee Office             0.60 $350.00        $210.00
JG             4/18/2017   Handle tomball fire alarm incorrect billing                              Accounting                                        0.40 $100.00         $40.00
                           Create summary schedule of preference payments for all gold and
JG             4/18/2017   silver shipped orders--90 days before bankrucpy date                     Investigation - Storage Inventory/Vault           0.80 $100.00         $80.00
                           Meeting at K&L Gates with Mark and Mike about action items and
JG             4/18/2017   reorganization plan                                                      Plan of Reorganization & Disclosure Statement     0.80 $100.00         $80.00
JG             4/18/2017   Create action items list and ongoing reorganization plan open items      Plan of Reorganization & Disclosure Statement     1.00 $100.00        $100.00


                                                                                                                                                                            A - 32
Professional     Date                                 Description                                                   Class                     Hours   Rate       Amount
MTC          4/18/2017   Court hearing on Medallic settlement and court approval              Court Hearing                                     1.10 $350.00        $385.00
                         Pulled together and follow up with FBI on what was in the vaults
MTC          4/18/2017   and what was sold from the vaults                                    Investigation - FBI/US Trustee Office             1.10   $350.00      $385.00
JLC          4/19/2017   Wires/Admin emails/CC Authorization form                             Accounting                                        0.20   $120.00       $24.00
JLC          4/19/2017   MOR's                                                                MOR's                                             0.67   $120.00       $80.40
JLC          4/20/2017   Conference Call - Mark/Bill/Paul/Annette                             Accounting                                        1.00   $120.00      $120.00
JLC          4/21/2017   Conference call write up - send to Mark/Bill/Paul/Annette            Accounting                                        0.67   $120.00       $80.40
JG           4/25/2017   Management meeting, cash flow issue discussion and case update       Cash Flow                                         0.70   $100.00       $70.00
JG           4/25/2017   Materiality debrief and prep for FBI meeting tomorrow                Investigation - FBI/US Trustee Office             0.50   $100.00       $50.00
                         Prep for Rhodes & Associates meeting-grab binders and work papers
JG           4/25/2017   from office                                                          Medallic                                          0.60 $100.00         $60.00
                         Continuted meeting with Mark, Annette and Ross' personal tax
JG           4/25/2017   advisor John                                                         Medallic                                          1.30 $100.00        $130.00
                         Meeting with Rhodes & Associates on owenrs draw accounts and
JG           4/25/2017   adjusting entries                                                    Medallic                                          1.30 $100.00        $130.00
JG           4/25/2017   Send signed letter for new sales deal via Marty-Beckman Argyros      Operations                                        0.30 $100.00         $30.00
                         Discussion of product development and sales issues, necessary
JG           4/25/2017   expense cuts with Mark and Paul                                      Operations                                        1.00   $100.00      $100.00
JG           4/25/2017   Meeting with Mark, Annette and Ross' personal tax advisor John       Plan of Reorganization & Disclosure Statement     1.20   $100.00      $120.00
JLC          4/25/2017   Call with Annette. Bill.com issues and Paypal issues.                Accounting                                        0.50   $120.00       $60.00
JLC          4/25/2017   Erin's question and research - value of returned inventory           Insolvency                                        0.75   $120.00       $90.00

JLC          4/25/2017   Insolvency - Customer owned inventory. Call with Erin to reconcile   Insolvency                                        1.25 $120.00        $150.00
JG           4/26/2017   Prep for FBI meeting                                                 Investigation - FBI/US Trustee Office             0.30 $100.00         $30.00
JG           4/26/2017   Continue gathering FBI information for subpoena                      Investigation - FBI/US Trustee Office             1.00 $100.00        $100.00
                         Meeting to go over FBI Subpoena with Ben Williamson-insolvency
JG           4/26/2017   and reasonable equivalent value                                      Investigation - FBI/US Trustee Office             4.70 $100.00        $470.00
                         Call with Annette. Requested information. Bank charge request -
JLC          4/26/2017   called bank to get detail.                                           Accounting                                        0.33 $120.00         $39.60
                         Paypal - Medallic Art Documents - bank communication to set up
JLC          4/26/2017   account                                                              Accounting                                        0.50 $120.00         $60.00
                         Package report for Mark. Income statement, Balance Sheet and
JLC          4/26/2017   personnel Matrix                                                     Sale of Assets                                    1.17 $120.00         $140.40
MTC          4/26/2017   Meeting with the FBI to review findings on insolvency                Insolvency                                        4.00 $350.00       $1,400.00
                         Look up potential buyer's of NWTM and Medallic as a going
JG           4/27/2017   concern                                                              Sale of Company                                   2.50 $100.00        $250.00
                         Annette - helped bill.com payables, cash flow question with new
JLC          4/27/2017   account, walked her through log on of new account                    Accounting                                        0.33 $120.00         $39.60
JLC          4/27/2017   Set up new account banking online.                                   Accounting                                        0.33 $120.00         $39.60
                         Payroll entry and reconciliation training with Annette. Call with
JLC          4/27/2017   Mark on Benefits renewal                                             Accounting                                        1.00 $120.00        $120.00
                         Look up potential buyer's of NWTM and Medallic as a going
JG           4/30/2017   concern                                                              Sale of Company                                   1.50 $100.00        $150.00
                         Case check in--prepare memo of questions for Mark on next steps
                         then discuss (also review hearing Friday and upcoming hearing
JG           5/1/2017    tomorrow)                                                            Bankruptcy Admin                                  0.50 $100.00         $50.00
JG           5/1/2017    Silver mark-up analysis                                              Inventory                                         0.70 $100.00         $70.00
                         Send Mark and Mike all payments made to Bressler within the last
JG           5/1/2017    four years for clawback analysis                                     Investigation                                     0.40 $100.00         $40.00
JG           5/1/2017    FBI Medallic subpoena information gathering                          Investigation - FBI/US Trustee Office             1.30 $100.00        $130.00
JG           5/1/2017    Call buyer's and get contact information for 363 sale                Sale of Company                                   1.50 $100.00        $150.00
                         Meeting with FBI on new Subpoena additional information they are
MTC          5/1/2017    requesting                                                           Investigation - FBI/US Trustee Office             0.80 $350.00        $280.00
JG           5/2/2017    Silver mark-up analysis                                              Inventory                                         2.00 $100.00        $200.00
JG           5/2/2017    Gold mark-up analysis                                                Inventory                                         2.10 $100.00        $210.00
                         Review Joshua Gibbons letter drafted to the court. Respond to each
JG           5/3/2017    allegation in a drafted letter back.                                 Investigation                                     4.90   $150.00      $735.00
JLC          5/4/2017    Closing questions and review                                         Accounting                                        0.50   $120.00       $60.00
JLC          5/4/2017    MOR's template - download monthly transactions for Annette           MOR's                                             1.50   $120.00      $180.00
MTC          5/4/2017    2004 discovery bank data base and bank statements                    Bank Database                                     0.40   $350.00      $140.00
                         Discussion with Cohen on Diane liquidating gold for cash at a shop
MTC          5/4/2017    in Federal way, 32700 Pacific HW South Suite 2                       Investigation - Diane/Ross                        0.60   $350.00      $210.00
JG           5/5/2017    Email Buyer list for 363 Medallic Sale                               Sale of Company                                   3.00   $100.00      $300.00
JLC          5/5/2017    DIP Application and paperwork                                        DIP                                               1.12   $120.00      $134.40
JG           5/8/2017    Dip financing call--with Mark                                        DIP                                               0.60   $100.00       $60.00
JG           5/8/2017    Gather information on Luc Martini for 2004 subpoena                  Investigation                                     0.80   $100.00       $80.00
JG           5/8/2017    Work on FBI Subpoena                                                 Investigation - FBI/US Trustee Office             1.00   $100.00      $100.00
                         Copy insolvency and reasonable equivalent value binders and make
JG           5/8/2017    folders of exhibits for the FBI                                      Investigation - FBI/US Trustee Office             2.70 $100.00        $270.00
JG           5/8/2017    Update buyer list with responses from potential buyers               Sale of Company                                   0.30 $100.00         $30.00
MTC          5/8/2017    Provide information as requested to the FBI                          Investigation - FBI/US Trustee Office             1.10 $350.00        $385.00

MTC          5/9/2017    Discussion with Mike on Medallic Attorneys and possible claw back    Medallic                                          0.90   $350.00      $315.00
JG           5/10/2017   Prep for creditors meeting                                           Committee                                         1.00   $100.00      $100.00
JG           5/10/2017   Creditor Committee Meeting and debrief with Mike G.                  Committee                                         1.80   $100.00      $180.00
JG           5/10/2017   Dip financing call and modeling--with Mark                           DIP                                               1.00   $100.00      $100.00
JG           5/10/2017   Buyer List update on 363 sale and summary for creditor's meeting     Sale of Company                                   1.00   $100.00      $100.00
                         Finalize draft copies or insolvency report and REV report for FBI
JG           5/11/2017   subpoena                                                             Investigation - FBI/US Trustee Office             3.00 $100.00        $300.00


                                                                                                                                                                      A - 33
Professional      Date                                    Description                                                  Class               Hours     Rate     Amount
                           Drafted Disclaimer for our reports that we stopped that were draft
MTC            5/11/2017   and that the FBI wanted                                               Investigation - FBI/US Trustee Office       0.50   $350.00       $175.00
JG             5/12/2017   Meeting with Ben to close out subpoena work and hand over work        Investigation - FBI/US Trustee Office       0.50   $100.00        $50.00
JG             5/15/2017   Follow Up questions on FBI Subpoena                                   Investigation - FBI/US Trustee Office       2.50   $100.00       $250.00
JG             5/15/2017   Update buyer list with responses from potential buyers                Sale of Company                             0.20   $100.00        $20.00
JLC            5/15/2017   meeting with Annette - Closing books and MOR's                        MOR's                                       0.75   $120.00        $90.00
JLC            5/15/2017   meeting with Annette - Closing books and MOR's                        MOR's                                       5.95   $120.00       $714.00
MTC            5/15/2017   Call with FBI on our work and our findings                            Investigation - FBI/US Trustee Office       3.50   $350.00     $1,225.00
JG             5/16/2017   Follow Up questions on FBI Subpoena                                   Investigation - FBI/US Trustee Office       1.00   $100.00       $100.00
JG             5/16/2017   Call interested buyers and try to set up plant tours                  Sale of Company                             3.50   $100.00       $350.00
JLC            5/16/2017   MOR's                                                                 MOR's                                       0.20   $120.00        $24.00
JLC            5/16/2017   MOR's                                                                 MOR's                                       0.38   $120.00        $45.60
JLC            5/16/2017   MOR's                                                                 MOR's                                       0.38   $120.00        $45.60
JLC            5/16/2017   MOR's                                                                 MOR's                                       1.58   $120.00       $189.60
MTC            5/16/2017   Call with FBI on our work and our findings                            Investigation - FBI/US Trustee Office       1.10   $350.00       $385.00
JLC            5/17/2017   Financial account reclassed                                           Accounting                                  0.20   $120.00        $24.00
JLC            5/17/2017   MOR's                                                                 MOR's                                       0.47   $120.00        $56.40
JLC            5/17/2017   MOR's                                                                 MOR's                                       0.70   $120.00        $84.00
JG             5/18/2017   Communication with Creditors--Tom Tucker                              Committee                                   0.30   $100.00        $30.00
JG             5/18/2017   Phone calls with potential buyers--setting up tours of Dayton         Sale of Company                             0.40   $100.00        $40.00
JLC            5/19/2017   Bank of America to verify account is closed.                          Accounting                                  1.00   $120.00       $120.00
JLC            5/19/2017   MOR's in PDF form                                                     MOR's                                       0.37   $120.00        $44.40
JLC            5/22/2017   Call with Annette - Check signing.                                    Accounting                                  0.17   $120.00        $20.40
JLC            5/22/2017   Variance report March/April per Mark - giving data for April's loss   Accounting                                  1.40   $120.00       $168.00
JLC            5/22/2017   fulfillment request from Mark. Call from Mark and Erin.               Insolvency                                  0.48   $120.00        $57.60
JG             5/23/2017   Follow Up questions on FBI Subpoena with Ben and Gwynne               Investigation - FBI/US Trustee Office       2.50   $100.00       $250.00
MTC            5/24/2017   Discussion with PSBJ on theft and fraud                               Investigation                               0.80   $350.00       $280.00
MTC            5/24/2017   Discussion with Jessica on FBI questions                              Investigation - FBI/US Trustee Office       0.50   $350.00       $175.00
JLC            5/30/2017   Bank issues with Medallic account. Phone with bank.                   Accounting                                  0.33   $120.00        $39.60
MTC            5/30/2017   Research on documentation standards                                   Investigation                               0.60   $350.00       $210.00
MTC            5/30/2017   Reviewed 2004 information                                             Investigation                               0.80   $350.00       $280.00
                           Case update, check in with Ross' tax advisor and various NWTM
JG             5/31/2017   projects                                                              Bankruptcy Admin                            1.00 $100.00        $100.00
JG             5/31/2017   Make all hands list of financing options for NWTM                     Sale of Assets                              2.00 $100.00        $200.00
JLC            5/31/2017   Wire issue. Phone with bank to get wire out.                          Accounting                                  0.22 $120.00         $26.40
                           Wire Confirmation, Key Bank Medallic Art address verification,
JLC            5/31/2017   BofA phone call regarding account closing issues.                     Accounting                                  0.92 $120.00        $110.40
                           Discussion with Attorneys and then with Erin on ability to prove if
MTC            5/31/2017   any of the gold and silver sold was NWTM owned property               Investigation - Storage Inventory/Vault     1.80 $350.00        $630.00
JG             6/1/2017    Create agenda/topics to discuss for DIP financing hearing             DIP                                         1.00 $100.00        $100.00
                           Call with Annette regarding cash/rent/UPS and payroll wire. call
JLC            6/1/2017    with Key Bank regarding new wire procedures.                          Accounting                                  1.10 $120.00        $132.00
                           Chargeback research with bank. New Wire form created. Bill.com
JLC            6/5/2017    activity review                                                       Accounting                                  1.00   $120.00      $120.00
JLC            6/6/2017    Met with Annette - went over closing duties, etc...                   Accounting                                  0.25   $120.00       $30.00
JLC            6/6/2017    May close. Entries, review                                            Accounting                                  2.67   $120.00      $320.40
JLC            6/7/2017    May Close                                                             Accounting                                  1.67   $120.00      $200.40
JLC            6/7/2017    Call with Annette regarding the loan.                                 DIP                                         0.20   $120.00       $24.00
JLC            6/7/2017    Call with Key Bank to set up Lock box account. (Michelle)             DIP                                         0.34   $120.00       $40.80
JLC            6/7/2017    DIP financing call with Prestige Capital                              DIP                                         0.42   $120.00       $50.40
JLC            6/8/2017    Reconciliations/Inventory sales research for close                    Accounting                                  2.00   $120.00      $240.00
JLC            6/8/2017    Call with Prestige for first assignment.                              DIP                                         0.33   $120.00       $39.60
JLC            6/8/2017    DIP Loan - A/R assignment                                             DIP                                         1.25   $120.00      $150.00

JLC            6/9/2017    Bill.com renewal and contract review. change payment information      Accounting                                  0.25 $120.00         $30.00
JLC            6/9/2017    Signature cards - signed and returned to bank                         Accounting                                  0.33 $120.00         $39.60
JLC            6/9/2017    Key Bank lock box contract.                                           DIP                                         0.75 $120.00         $90.00
                           DIP Loan - Prestige Capital. Assignment list, wire instructions,
JLC            6/9/2017    verification process.                                                 DIP                                         0.75   $120.00       $90.00
JG             6/12/2017   Proof of claim reconciliation work                                    Claims                                      0.50   $100.00       $50.00
JG             6/12/2017   Meeting with FBI and Mark about additional subpoena questions         Investigation - FBI/US Trustee Office       3.50   $100.00      $350.00
JLC            6/12/2017   QB Close                                                              Accounting                                  2.75   $120.00      $330.00
JLC            6/12/2017   Lock Box paperwork                                                    DIP                                         0.17   $120.00       $20.40
JLC            6/12/2017   Call with Prestige and Mark. DIP Loan.                                DIP                                         0.25   $120.00       $30.00
JLC            6/12/2017   Sale/Liquidation analysis                                             Liquidation Analysis                        0.25   $120.00       $30.00
JLC            6/12/2017   Sale/Liquidation analysis                                             Liquidation Analysis                        0.75   $120.00       $90.00
JLC            6/12/2017   MOR's                                                                 MOR's                                       1.17   $120.00      $140.40
JLC            6/13/2017   Call with Prestige Capital                                            DIP                                         0.17   $120.00       $20.40
JLC            6/14/2017   Closing with Annette.                                                 Accounting                                  0.50   $120.00       $60.00
JLC            6/14/2017   signature cards for new account. Re-do - bank did not receive.        Accounting                                  0.50   $120.00       $60.00
JLC            6/14/2017   DIP Funding calls and requests.                                       DIP                                         0.17   $120.00       $20.40
JLC            6/14/2017   Sending data/back up to K&L for Diane's trial                         Investigation - Diane/Ross                  1.33   $120.00      $159.60
JLC            6/14/2017   Call with K&L regarding documents for D Erdmann Trial                 Investigation - Diane/Ross                  0.25   $120.00       $30.00
JLC            6/14/2017   Sending data/back up to K&L for Diane's trial                         Investigation - Diane/Ross                  0.83   $120.00       $99.60
JG             6/15/2017   Proof of claim reconciliation work                                    Claims                                      1.00   $100.00      $100.00
JLC            6/15/2017   Helping Annette with payroll and cash flow issues                     Accounting                                  0.50   $120.00       $60.00
JLC            6/15/2017   Wire out. Research wires yesterday. Assigned A/R payment wire         Accounting                                  0.58   $120.00       $69.60
JLC            6/15/2017   Inventory items to K&L                                                Investigation - Storage Inventory/Vault     0.58   $120.00       $69.60
JG             6/16/2017   Proof of claim reconciliation work with Tod                           Claims                                      1.00   $100.00      $100.00


                                                                                                                                                                   A - 34
 Professional       Date                                Description                                                       Class             Hours     Rate     Amount
JLC             6/16/2017   MOR's                                                                   MOR's                                     0.25   $120.00       $30.00
JLC             6/16/2017   MOR's                                                                   MOR's                                     0.33   $120.00       $39.60
JLC             6/16/2017   MOR's with Annette                                                      MOR's                                     0.33   $120.00       $39.60
JLC             6/16/2017   MOR's                                                                   MOR's                                     1.08   $120.00      $129.60
JG              6/19/2017   Proof of Claim                                                          Claims                                    8.00   $100.00      $800.00
JLC             6/19/2017   Key Bank - Lock Box set up and paperwork                                DIP                                       0.33   $120.00       $39.60
JLC             6/20/2017   Key Lock box paperwork and questions about account.                     DIP                                       0.17   $120.00       $20.40
JLC             6/20/2017   MOR's                                                                   MOR's                                     1.25   $120.00      $150.00
JG              6/21/2017   Proof of Claim                                                          Claims                                    9.00   $100.00      $900.00
JLC             6/21/2017   Research Yong Tao wire 6/14                                             Accounting                                0.42   $120.00       $50.40
JLC             6/21/2017   Prestige signing. Key Bank signing.                                     DIP                                       0.25   $120.00       $30.00
JLC             6/21/2017   MOR's                                                                   MOR's                                     1.00   $120.00      $120.00
JLC             6/22/2017   Meeting with Annette. Signed checks.                                    Accounting                                0.83   $120.00       $99.60
JLC             6/22/2017   Cash Flow update/formula updates                                        Cash Flow                                 0.50   $120.00       $60.00
JLC             6/22/2017   MOR revision                                                            MOR's                                     0.75   $120.00       $90.00
JLC             6/23/2017   Census account set up                                                   Accounting                                0.33   $120.00       $39.60
JLC             6/23/2017   MOR's revised for filing                                                MOR's                                     0.33   $120.00       $39.60
JLC             6/26/2017   Census report log in.                                                   Accounting                                0.58   $120.00       $69.60
JLC             6/26/2017   Key Bank review of lock box contract. Signed, scanned and sent.         DIP                                       0.42   $120.00       $50.40

                            Call with Mark on factoring. Call with Annette getting A/R list ready
JLC             6/26/2017   to factor. Call with Natalya at Key Bank regarding lock box set up.     DIP                                       0.50   $120.00       $60.00
JG              6/27/2017   Proof of Claim work                                                     Claims                                    2.50   $100.00      $250.00
JLC             6/27/2017   BK excel files to Jessica. Annette - Yong Tao wire confirmation         BK Schedule                               0.25   $120.00       $30.00
JLC             6/28/2017   P&L scenario with 900K revenue for Paul                                 Accounting                                0.33   $120.00       $39.60
JLC             6/28/2017   Meeting with Mark, Paul, Bill and Annette.                              Bankruptcy Admin                          2.92   $120.00      $350.40
JLC             6/28/2017   Update Cash flow & COGS reconciliation for cash flow.                   Cash Flow                                 0.75   $120.00       $90.00
JG              6/29/2017   Proof of Claim                                                          Claims                                    6.50   $100.00      $650.00
JLC             6/29/2017   Key Bank lock box log in...                                             Accounting                                0.25   $120.00       $30.00
JLC             6/29/2017   Call with Annette. Wire requests. Set up email for Prestige.            Accounting                                0.33   $120.00       $39.60
JG              6/30/2017   Proof of Claim                                                          Claims                                    2.00   $100.00      $200.00
JG              7/2/2017    Proof of Claim                                                          Claims                                    3.00   $125.00      $375.00
JG              7/4/2017    Proof of Claim                                                          Claims                                    3.00   $125.00      $375.00
JG              7/5/2017    Proof of Claim                                                          Claims                                    2.50   $125.00      $312.50

JLC             7/5/2017    David Neu request - Arnold Abrams inventory. Message with David.        Inventory                                 0.17   $120.00       $20.40
CMU             7/6/2017    Discovery response to K&L (DN).                                         Investigation - Discovery                 1.70   $180.00      $306.00
JG              7/6/2017    Proof of Claim                                                          Claims                                    7.50   $125.00      $937.50
JLC             7/6/2017    Financials put together for new Work Comp quote.                        Accounting                                0.25   $120.00       $30.00
JLC             7/6/2017    Call with bank - debit card possible fraud.                             Accounting                                0.34   $120.00       $40.80
JLC             7/6/2017    Call with David Neu                                                     Bankruptcy Admin                          0.17   $120.00       $20.40
JLC             7/6/2017    Funding with Prestige.                                                  DIP                                       0.17   $120.00       $20.40
                            Call with Alan - second factoring questions. Email to management
JLC             7/6/2017    with findings. Annette to get list together.                            DIP                                       0.25 $120.00         $30.00
JLC             7/6/2017    Wong inventory research                                                 Inventory                                 1.08 $120.00        $129.60
MTC             7/6/2017    Review of 2004 for Ross and followed up on timing                       Investigation - Diane/Ross                0.50 $350.00        $175.00
                            Various calls today / discussion with Ben on certain documents
                            previously provided and issues associated with 2004 and Diane sale
MTC             7/7/2017    of gold and silver                                                      Investigation - FBI/US Trustee Office     0.80   $350.00       $280.00
CMU             7/10/2017   Discovery response to FBI.                                              Investigation - FBI/US Trustee Office     0.40   $180.00        $72.00
JG              7/10/2017   Proof of Claim                                                          Claims                                    9.00   $125.00     $1,125.00
JLC             7/10/2017   Call with BofA - account still not closed.                              Accounting                                0.67   $120.00        $80.40
                            Follow up with Chris on discussion with Ben of FBI on open matters
MTC             7/10/2017   and information requested                                               Investigation - FBI/US Trustee Office     0.50   $350.00      $175.00
JG              7/11/2017   Proof of Claim                                                          Claims                                    7.50   $125.00      $937.50
JLC             7/11/2017   Verification changes to emails to go out.                               DIP                                       0.17   $120.00       $20.40
JLC             7/11/2017   Call with Alan - funding requirements.                                  DIP                                       0.25   $120.00       $30.00
                            Wires to bank. Prestige Capital funding emails. Call with Annette
JLC             7/11/2017   regarding funding.                                                      DIP                                       0.58 $120.00          $69.60
JG              7/12/2017   Proof of Claim                                                          Claims                                   10.00 $125.00       $1,250.00
JLC             7/12/2017   Online wiring service phone call - how to set up wire templates.        Accounting                                0.25 $120.00          $30.00
                            Assignment #2, emails, funding timing. Wire website at Key -
JLC             7/12/2017   setting up template.                                                    DIP                                       0.33 $120.00         $39.60
                            Couple calls with Alan and Alicia. Got Assignment signed. Wire
JLC             7/12/2017   approved for Thursday.                                                  DIP                                       0.33   $120.00        $39.60
JLC             7/12/2017   MOR's                                                                   MOR's                                     0.50   $120.00        $60.00
JG              7/13/2017   Proof of Claim                                                          Claims                                   14.00   $125.00     $1,750.00
JG              7/14/2017   Proof of Claim                                                          Claims                                    5.00   $125.00       $625.00
JLC             7/14/2017   June Close.                                                             Accounting                                1.17   $120.00       $140.40
JLC             7/14/2017   June Close.                                                             Accounting                                1.42   $120.00       $170.40
JLC             7/17/2017   June Close                                                              Accounting                                1.50   $120.00       $180.00
                            June Close. Account reconciliations. Call with Prestige on online
JLC             7/17/2017   reporting.                                                              Accounting                                5.42   $120.00      $650.40
JLC             7/19/2017   June Close.                                                             Accounting                                3.25   $120.00      $390.00
JLC             7/19/2017   MORS                                                                    MOR's                                     1.42   $120.00      $170.40
JLC             7/20/2017   COGS comparison for Paul                                                Accounting                                0.17   $120.00       $20.40
JLC             7/20/2017   MOR's                                                                   MOR's                                     2.58   $120.00      $309.60
JLC             7/21/2017   Adjusting June entries to close and finish up MOR's.                    Accounting                                3.50   $120.00      $420.00
JLC             7/21/2017   Finalize MOR's                                                          MOR's                                     1.00   $120.00      $120.00


                                                                                                                                                                    A - 35
 Professional     Date                                  Description                                                     Class              Hours   Rate       Amount
JG            7/24/2017   Proof of Claim                                                         Claims                                      8.50 $125.00       $1,062.50
                          Online banking access denied. Phone with bank - signing up for
JLC          7/24/2017    business online. Call with Alan at Prestige to set up his access.      Accounting                                  1.50 $120.00         $180.00
JLC          7/24/2017    Vacation Liability and financial report package.                       Liquidation Analysis                        1.00 $120.00         $120.00
JLC          7/24/2017    MOR's and financials for potential buyer                               Sale of Company                             1.00 $120.00         $120.00
                          Discussion with Ben on determining if certain items sold by Diane in
                          NV were in fact inventory of the estate. Followed up with Erin and
MTC          7/24/2017    Paul on doing the research                                             Investigation - FBI/US Trustee Office       2.00   $350.00       $700.00
CMU          7/25/2017    Nevada inventory review with K&L (DN).                                 Inventory                                   2.00   $180.00       $360.00
JG           7/25/2017    Proof of Claim                                                         Claims                                      5.00   $125.00       $625.00
JLC          7/25/2017    At office - met with Annette - signed checks and other misc items      Accounting                                  0.25   $120.00        $30.00
JLC          7/25/2017    Inventory Declaration from David Neu. Wire for payroll                 Inventory                                   0.75   $120.00        $90.00
JLC          7/25/2017    Vacation liability/ADP issues                                          Liquidation Analysis                        0.92   $120.00       $110.40
CMU          7/26/2017    Inventory response to NWTM Kent (PW).                                  Inventory                                   0.60   $180.00       $108.00
JG           7/26/2017    Proof of Claim                                                         Claims                                      1.50   $125.00       $187.50
                          Create database and pivot tables for Diane Erdmann's AlaskaUSA
JG           7/26/2017    account and Wells Fargo from 2004 subpoena                             Investigation - Diane/Ross                  1.50 $125.00         $187.50
                          Call with Prestige - 3rd assignment possibility while out of town.
JLC          7/26/2017    Email for approval of Annette.                                         DIP                                         0.25   $120.00        $30.00
CMU          7/27/2017    Requested discovery records to Trustee.                                Investigation - Discovery                   0.20   $180.00        $36.00
JG           7/27/2017    Proof of Claim                                                         Claims                                      7.50   $125.00       $937.50
JG           7/27/2017    Discuss pivot tables with Mark and David Neu                           Investigation                               0.50   $125.00        $62.50
                          Prepare NWTM for my time off. Sending MOR's and closing items
JLC          7/27/2017    to Annette early.                                                      Accounting                                  0.58 $120.00          $69.60
                          Wire through online KTT system. Online access issues. Wire
JLC          7/27/2017    successful!                                                            Accounting                                  1.00   $120.00       $120.00
MTC          7/27/2017    Drafted email to David Neu on deposition on Monday                     Court Hearing                               1.40   $350.00       $490.00
MTC          7/27/2017    Review of Paul's findings and discussed the same with him              Investigation                               1.20   $350.00       $420.00
CMU          7/28/2017    Discovery response to K&L (DN/DL).                                     Investigation - Discovery                   0.50   $180.00        $90.00
JLC          7/28/2017    Kent rent deposit reconciliation                                       Accounting                                  0.33   $120.00        $39.60
JLC          7/28/2017    Call with Annette - items while gone.                                  Accounting                                  0.42   $120.00        $50.40
JLC          7/28/2017    Call with Mark/Annette/Jessica                                         Bankruptcy Admin                            0.33   $120.00        $39.60
MTC          7/28/2017    Follow up with David New on Depo questions                             Court Hearing                               0.80   $350.00       $280.00
                          Review of depo question, drafted depo questions and discussed the
MTC          7/28/2017    same with David Neu                                                    Court Hearing                               3.90 $350.00       $1,365.00
                          Follow up with Annette on shipments of inventory using ups by
MTC          7/28/2017    Diane                                                                  Investigation - Diane/Ross                  1.30   $350.00       $455.00
MTC          7/28/2017    Discussion with FBI on additional information request                  Investigation - FBI/US Trustee Office       0.50   $350.00       $175.00
JG           7/31/2017    Proof of Claim                                                         Claims                                      8.00   $125.00     $1,000.00
JLC          7/31/2017    Call with Annette, Call with Paul.                                     Accounting                                  0.25   $120.00        $30.00
MTC          7/31/2017    Various calls and email with David on depo status and issues           Court Hearing                               2.00   $350.00       $700.00
MTC          7/31/2017    Follow up on Six boxes, FBI want boxes held for criminal trial         Investigation - FBI/US Trustee Office       0.80   $350.00       $280.00
MTC          7/31/2017    Discussion with Paul on holding inventory                              Investigation - Storage Inventory/Vault     0.50   $350.00       $175.00
CMU          8/1/2017     Email Declaration Proof of Mailing to K&L (DL)                         Bankruptcy Admin                            0.10   $180.00        $18.00
CMU          8/1/2017     Declaration response to K&L (DN / DL)                                  Investigation                               0.50   $180.00        $90.00
JG           8/1/2017     Proof of Claim                                                         Claims                                      6.50   $125.00       $812.50
JG           8/3/2017     Proof of Claim                                                         Claims                                      9.00   $125.00     $1,125.00
MTC          8/3/2017     Deposition of Ross                                                     Court Hearing                               1.00   $350.00       $350.00
MTC          8/3/2017     Prep for depositions                                                   Court Hearing                               1.50   $350.00       $525.00
MTC          8/3/2017     Deposition of Diane                                                    Court Hearing                               4.00   $350.00     $1,400.00
                          Follow up with FBI on information requested on Pearsh gold
MTC          8/7/2017     transactions                                                           Investigation - FBI/US Trustee Office       0.40   $350.00       $140.00
JLC          8/8/2017     Wires online while on vacation. Log in issues.                         Accounting                                  1.00   $120.00       $120.00
JLC          8/14/2017    July Close                                                             Accounting                                  3.08   $120.00       $369.60
JLC          8/15/2017    July Close                                                             Accounting                                  5.33   $120.00       $639.60
JLC          8/15/2017    MOR's                                                                  MOR's                                       1.75   $120.00       $210.00
JLC          8/16/2017    Prestige Account - bank fee issues.                                    DIP                                         0.33   $120.00        $39.60
JLC          8/16/2017    MOR's                                                                  MOR's                                       4.08   $120.00       $489.60
JLC          8/17/2017    Wire - Admin-Emails                                                    Accounting                                  0.17   $120.00        $20.40
JLC          8/18/2017    Assignment 3                                                           DIP                                         1.92   $120.00       $230.40
JLC          8/21/2017    Verification emails                                                    DIP                                         0.50   $120.00        $60.00
MTC          8/21/2017    Drafted outline for meeting with Mike and David tomorrow               Investigation                               0.40   $350.00       $140.00
JG           8/22/2017    Review Diane's deposition and document inconsistencies                 Investigation - Diane/Ross                  3.00   $125.00       $375.00
JLC          8/22/2017    Wire transmitted for tomorrow.                                         Accounting                                  0.25   $120.00        $30.00
JLC          8/22/2017    Cash flow formula's fixed                                              Cash Flow                                   0.33   $120.00        $39.60
JLC          8/22/2017    Cash Flow/Factoring meeting with Mark, Paul and Annette                Cash Flow                                   1.00   $120.00       $120.00
MTC          8/22/2017    Review of Diana depo, and identification of inconsistent testimony     Investigation - Diane/Ross                  2.50   $350.00       $875.00
JLC          8/23/2017    Wire                                                                   Accounting                                  0.17   $120.00        $20.40
JLC          8/23/2017    Review of Cash Flow - revised for payments for assignments             Cash Flow                                   0.25   $120.00        $30.00
                          Discussion with Mike G on DOJ investigation status and update on
MTC          8/24/2017    new subpoena                                                           Investigation - FBI/US Trustee Office       1.10 $350.00         $385.00
JLC          8/25/2017    Wire out                                                               Accounting                                  0.33 $120.00          $39.60
JG           8/28/2017    Review of Status Report Memo and edits                                 Bankruptcy Admin                            2.30 $125.00         $287.50
                          Phone call with Annette - raise approval, questions on how to handle
JLC          8/28/2017    some situations.                                                       Accounting                                  0.17   $120.00        $20.40
JLC          8/28/2017    Cash Flow printing for binders                                         Cash Flow                                   2.00   $120.00       $240.00
JLC          8/28/2017    Liquidation data for Mark                                              Liquidation Analysis                        3.08   $120.00       $369.60
JG           8/29/2017    American Express analysis for fraudulent transfer and clawbacks        Investigation - American Express            3.50   $125.00       $437.50



                                                                                                                                                                   A - 36
Professional      Date                                   Description                                                      Class                    Hours     Rate     Amount
                           Meeting with the FBI regarding the subpoena and requested
JG             8/29/2017   information                                                             Investigation - FBI/US Trustee Office             1.00 $125.00        $125.00
JLC            8/29/2017   Wire out                                                                Accounting                                        0.17 $120.00         $20.40
MTC            8/29/2017   Follow up on information to be retained in close down for FBI           Investigation - FBI/US Trustee Office             0.60 $350.00        $210.00
                           Meeting with FBI, received subpoena, followed upon on information
MTC            8/29/2017   needed                                                                  Investigation - FBI/US Trustee Office             1.00 $350.00        $350.00
CJG            8/30/2017   CCalculation of Value Model                                             Plan of Reorganization & Disclosure Statement     1.30 $350.00        $455.00
CMU            8/30/2017   Research & respond to K&L (MG) re: Nevada inventory                     Inventory                                         1.60 $180.00        $288.00
                           Create monthly summary schedule for American Express Detail
JG             8/30/2017   regarding clawbacks and prep memo                                       Investigation - American Express                  3.00 $125.00         $375.00
JLC            8/30/2017   Breakout NWTM time in categories                                        Bankruptcy Admin                                  7.33 $120.00         $879.60
CJG            8/31/2017   CCalculation of Value Model/Report Call with MTC                        Plan of Reorganization & Disclosure Statement     5.40 $350.00       $1,890.00
                           Edit monthly summary for American Express charges and work with
JG             8/31/2017   K&L to prep for hearing                                                 Investigation - American Express                  3.00   $125.00      $375.00
JG             8/31/2017   Liquidation Analysis for NWTM as of September 1, 2016                   Liquidation Analysis                              5.00   $125.00      $625.00
JLC            8/31/2017   Call with Annette - research on bond renewal                            Accounting                                        0.17   $120.00       $20.40
JLC            8/31/2017   Trustee hours categorized.                                              Bankruptcy Admin                                  1.33   $120.00      $159.60
MTC            8/31/2017   Follow up with Brian on info need for Diane motion                      Investigation - Diane/Ross                        0.40   $350.00      $140.00
                           Follow up with Brian, reviewed and provided comments on
MTC            8/31/2017   declaration and concerns                                                Investigation - FBI/US Trustee Office             0.80   $350.00       $280.00
JG             9/1/2017    Liquidation Analysis for NWTM as of September 1, 2016                   Liquidation Analysis                              8.00   $125.00     $1,000.00
JLC            9/1/2017    Categorize trustee time                                                 Bankruptcy Admin                                  1.25   $120.00       $150.00
JG             9/5/2017    Liquidation Analysis for NWTM as of September 1, 2016                   Liquidation Analysis                              5.00   $125.00       $625.00
JLC            9/5/2017    Assignment 4 paperwork                                                  DIP                                               0.50   $120.00        $60.00
JG             9/6/2017    Work on Liquidation analysis                                            Liquidation Analysis                              3.00   $125.00       $375.00
JLC            9/6/2017    Call with Alicia and Santo. Call with Annette to update status.         DIP                                               0.25   $120.00        $30.00
                           Email to Prestige - receivable assignment. Wire for Payroll. Call
JLC            9/6/2017    with Mark. Call with Annette - cash flow issues.                        DIP                                               1.17 $120.00        $140.00
                           American Express analysis of credit card payments vs transaction
JG             9/7/2017    fees for David Neu                                                      Investigation - American Express                  2.00 $125.00        $250.00
JG             9/7/2017    Work on Liquidation analysis                                            Liquidation Analysis                              4.00 $125.00        $500.00
JG             9/7/2017    Review valuation model and make edits--review Bill Atalla               Liquidation Analysis                              0.50 $125.00         $62.50
                           Work on Liquidation analysis and review valuation with Mike G.
JG             9/8/2017    and Mark                                                                Liquidation Analysis                              8.00   $125.00     $1,000.00
JLC            9/8/2017    Jessica request - NWTM hours and categories                             Bankruptcy Admin                                  0.42   $120.00        $50.00
JLC            9/8/2017    Get April - July significant events posted to website.                  MOR's                                             0.17   $120.00        $20.00
MTC            9/10/2017   Worked on liquidation analysis for status memo                          Liquidation Analysis                              3.00   $350.00     $1,050.00
MTC            9/10/2017   Worked on valuation analysis                                            Plan of Reorganization & Disclosure Statement     5.00   $350.00     $1,750.00
JG             9/11/2017   Work on Medallic Cost/Benefit memo and schedule                         Liquidation Analysis                              2.20   $125.00       $275.00
                           Update liquidation analysis and waterfall with new figures and
JG             9/11/2017   adjustments                                                             Liquidation Analysis                              5.50   $125.00      $687.50
JLC            9/11/2017   Call with Annette - help with reconciliations.                          Accounting                                        0.50   $120.00       $60.00
JLC            9/11/2017   Account Reconciliations with Annette.                                   Accounting                                        2.00   $120.00      $240.00
JLC            9/11/2017   Category of hours by month - CCG vs. Trustee                            Bankruptcy Admin                                  0.92   $120.00      $110.00

                           Expense broken out by month. Additional professional fees breakout
JLC            9/11/2017   per K&L. Invoice to support declaration. Call with Brian and K&L.       Bankruptcy Admin                                  5.00 $120.00        $600.00
                           Inventory roll forward for liquidation analysis. Call with Mark. Call
JLC            9/11/2017   with Paul. Call with Jessica.                                           Liquidation Analysis                              2.17   $120.00       $260.00
MTC            9/11/2017   Worked on Litigation memo analysis                                      Liquidation Analysis                              3.00   $350.00     $1,050.00
MTC            9/11/2017   Worked on liquidation analysis for status memo                          Liquidation Analysis                              4.00   $350.00     $1,400.00
MTC            9/11/2017   Worked on valuation analysis                                            Plan of Reorganization & Disclosure Statement     1.40   $350.00       $490.00
                           Liquidation Analysis revisions and Medallic cost benefit schedule
JG             9/12/2017   updates for status report                                               Liquidation Analysis                              7.00   $125.00      $875.00
JLC            9/12/2017   Disbursement detail                                                     Accounting                                        0.83   $120.00      $100.00
JLC            9/12/2017   Disbursement detail                                                     Accounting                                        0.83   $120.00      $100.00
JLC            9/12/2017   Judge changes to declaration. Revising all data.                        Bankruptcy Admin                                  0.67   $120.00       $80.00
JLC            9/12/2017   Declaration changes to hours and fees.                                  Bankruptcy Admin                                  1.67   $120.00      $200.00
MTC            9/12/2017   Updated model based upon actual numbers                                 Plan of Reorganization & Disclosure Statement     1.20   $350.00      $420.00
JG             9/13/2017   Draft letter in response to creditor                                    Claims                                            0.70   $125.00       $87.50
JG             9/13/2017   Track down returned UPS shipment of gold                                Inventory                                         2.20   $125.00      $275.00
                           Liquidation Analysis revisions and Medallic cost benefit schedule
JG             9/13/2017   updates for status report                                               Liquidation Analysis                              2.20   $125.00      $275.00
JLC            9/13/2017   3 wires. Account reconciliation issues                                  Accounting                                        1.67   $120.00      $200.00
JLC            9/14/2017   August Close                                                            Accounting                                        1.67   $120.00      $200.00
JLC            9/14/2017   Close - review of financials                                            Accounting                                        3.17   $120.00      $380.00
                           Call with Prestige - wire out. Call with Annette - month end close.
JLC            9/14/2017   Email down - wires manually.                                            DIP                                               1.00 $120.00        $120.00
                           Returned inventory value for trustee calculation. Sent new
JLC            9/14/2017   spreadsheet to K&L                                                      Inventory                                         0.67   $120.00       $80.00
JLC            9/14/2017   MOR's to Annette with bank detail                                       MOR's                                             0.50   $120.00       $60.00
JLC            9/15/2017   Call with Annette regarding Census survey. Finish MOR's                 Accounting                                        0.75   $120.00       $90.00
JLC            9/15/2017   Review of 5th DIP assignment with Annette.                              DIP                                               0.33   $120.00       $40.00
JLC            9/15/2017   Corrections to Declaration exhibit                                      Inventory                                         0.42   $120.00       $50.00
JLC            9/15/2017   Corrections to Declaration exhibit                                      Inventory                                         0.50   $120.00       $60.00
                           Further attempts to reach Sarah Reynolds and track returned gold
JG             9/18/2017   box                                                                     Inventory                                         0.50 $125.00         $62.50
JG             9/18/2017   Gather information for FBI Subpoena                                     Investigation - FBI/US Trustee Office             1.00 $125.00        $125.00



                                                                                                                                                                           A - 37
Professional      Date                                  Description                                                     Class             Hours     Rate     Amount
                            Review of Diane declaration and discussed our response with Brian
MTC            9/18/2017    of K&L                                                                Investigation - Diane/Ross                0.40 $350.00        $140.00
JLC            9/19/2017    MOR's update. Fixed errors on financials                              MOR's                                     1.17 $120.00        $140.00
                            Talk with Sarah Reynolds about missing gold and confirm address
JG             9/20/2017    for certified mail                                                    Inventory                                 0.30   $125.00       $37.50
JLC            9/20/2017    Call with Annette - Wires out.                                        Accounting                                0.25   $120.00       $30.00
JLC            9/21/2017    Finish MOR's                                                          MOR's                                     2.08   $120.00      $250.00
JLC            9/22/2017    Inventory Adj and MOR's Significant events changes.                   MOR's                                     0.50   $120.00       $60.00
JLC            9/22/2017    Inventory Adj and MOR's Significant events changes.                   MOR's                                     1.08   $120.00      $130.00
MTC            9/22/2017    Hearing on release of Todd Tracy deposit                              Investigation                             2.00   $350.00      $700.00
                            Close QB books for August. Verify balances same as MOR's filed
JLC            9/25/2017    before I close the QB Month                                           Accounting                                1.83 $120.00        $220.00
                            Create summary of lawyer/professional fee's paid by NWTM for FBI
JG             9/26/2017    subpoena                                                              Investigation - FBI/US Trustee Office     0.40 $125.00         $50.00
MTC            9/26/2017    Pulled together information on attorney fees for FBI                  Investigation - FBI/US Trustee Office     0.80 $350.00        $280.00
                            Call with Annette. Email with Mark. All regarding changing all A/R
JLC            9/27/2017    to Lock box, but possibly only changing new A/R over 500.             DIP                                       0.33 $120.00         $40.00
                            QB Enterprise renewal questions/issues. Online research what
JLC            9/28/2017    version we should be using to reduce costs. Call with Annette.        Accounting                                0.25 $120.00         $30.00
JLC            9/28/2017    Call with Alan - go over procedure and lock box issues.               DIP                                       0.17 $120.00         $20.00
                            Various calls with Annette - new procedure for Prestige. Payments
JLC            9/28/2017    based on court order.                                                 DIP                                       0.25 $120.00         $30.00
JLQ            10/2/2017    Hours categorized. Send to Mark with new columns to change.           Bankruptcy Admin                          0.20 $120.00         $24.00
                            KTT - lockbox reports. Sent to Annette. Verified cannot give
JLQ            10/2/2017    access to Annette without being a signer.                             DIP                                       0.33   $120.00       $39.60
JLQ            10/2/2017    Assignment #6 - verify and sign agreement                             DIP                                       0.83   $120.00       $99.60
JLQ            10/2/2017    MOR's ready for Annette. Cash detail - MOR detail.                    MOR's                                     2.17   $120.00      $260.40
JG             10/3/2017    Finalize status report memo at K&L Gates with Mark and Mike           Bankruptcy Admin                          4.00   $125.00      $500.00
JLQ            10/3/2017    Hours categorizing - changed some categories                          Bankruptcy Admin                          3.67   $120.00      $440.40
JLQ            10/3/2017    MOR's                                                                 MOR's                                     0.25   $120.00       $30.00
JLQ            10/4/2017    Monthly Close help. Need to close early.                              Accounting                                0.33   $120.00       $39.60
JLQ            10/4/2017    Wire. Monthly Close.                                                  Accounting                                0.67   $120.00       $80.40
JLQ            10/4/2017    Monthly Close help. Need to close early.                              Accounting                                1.17   $120.00      $140.40
JLQ            10/5/2017    Monthly Close                                                         Accounting                                0.33   $120.00       $39.60
JLQ            10/5/2017    Closing of books                                                      Accounting                                1.00   $120.00      $120.00
JLQ            10/5/2017    Monthly Close                                                         Accounting                                1.67   $120.00      $200.40
MTC            10/5/2017    Discussion with Lloyd on cash needed.                                 Operations                                0.20   $350.00       $70.00

JG             10/6/2017    Categorize amazon purchases for Diane Erdmann American Express        Investigation - Diane/Ross                1.00   $125.00      $125.00
JLQ            10/6/2017    Monthly Close                                                         Accounting                                0.42   $120.00       $50.40
JLQ            10/6/2017    Numbers for Mike G for Court today.                                   Court Hearing                             2.00   $120.00      $240.00
JLQ            10/6/2017    DIP Financing - call with Alan. Getting information requested.        DIP                                       1.92   $120.00      $230.40
JLQ            10/6/2017    MOR's                                                                 MOR's                                     1.83   $120.00      $219.60
MTC            10/6/2017    Follow up with Lloyd on progress                                      Operations                                0.20   $350.00       $70.00
                            Update proof of claim spreadsheet with new addresses from
JG             10/9/2017    creditors                                                             Claims                                    0.40 $125.00         $50.00
JLQ            10/10/2017   Call with Mark. Revise NWTM expenses. Wire Out.                       Accounting                                0.58 $120.00         $69.60
JLQ            10/10/2017   MOR's                                                                 MOR's                                     2.33 $120.00        $279.60
                            DIP Financing - Call with Alicia. Call with Annette. Contact
JLQ            10/11/2017   Johanna at Key Bank regarding fees                                    DIP                                       0.75   $120.00       $90.00
JG             10/12/2017   Diane Erdmann mediation efforts                                       Investigation - Diane/Ross                2.00   $125.00      $250.00
JLQ            10/12/2017   Lockbox report for Annette. Wire A-Mark.                              Accounting                                0.58   $120.00       $69.60
JLQ            10/12/2017   Finalize MOR Report and pay trustee fees.                             MOR's                                     0.33   $120.00       $39.60
JLQ            10/17/2017   MOR's                                                                 MOR's                                     0.50   $120.00       $60.00
                            Call on IRS Scam. Call with Annette regarding wage increases and
JLQ            10/18/2017   possible cuts.                                                        Accounting                                0.50   $120.00       $60.00
JLQ            10/23/2017   Call with Annette - Bill Atalla Vacation pay.                         Accounting                                0.83   $120.00       $99.60
JG             10/25/2017   Review of factoring agreement and calculations for DIP financing      DIP                                       1.50   $125.00      $187.50
JLQ            10/25/2017   Prestige Fees and reporting for DIP - catch up on entries.            DIP                                       0.50   $120.00       $60.00
                            Call with Alicia. Run reports for DIP Fees. Call with Annette - how
JLQ            10/25/2017   we have been reporting.                                               DIP                                       2.00   $120.00      $240.00
MTC            10/25/2017   Follow up with FBI questions                                          Investigation - FBI/US Trustee Office     0.30   $350.00      $105.00
JLQ            10/26/2017   Reconcile Prestige Payable and Fees.                                  DIP                                       3.08   $120.00      $369.60
MTC            10/26/2017   Follow up on cost of DIP and disclosure in the MOR's                  Accounting                                0.80   $350.00      $280.00
MTC            10/26/2017   Follow up with FBI questions                                          Investigation - FBI/US Trustee Office     0.30   $350.00      $105.00
JLQ            10/27/2017   DIP assignment #9. Lock box report                                    DIP                                       0.33   $120.00       $39.60
                            Get dropbox files from Steve Bernard and get them to the FBI per
JG             10/30/2017   subpoena                                                              Investigation - FBI/US Trustee Office     0.30   $125.00       $37.50
JLQ            10/30/2017   Update Cash Flow Formulas.                                            Cash Flow                                 0.33   $120.00       $39.60
MTC            10/30/2017   Call from FBI on subpoena and when they can get the information       Investigation - FBI/US Trustee Office     0.40   $350.00      $140.00
JG             10/31/2017   Download and assemble sales recordings for FBI subpoena               Investigation - FBI/US Trustee Office     1.30   $125.00      $162.50
MTC            10/31/2017   Meeting with FBI on addition information / Subpoena                   Investigation - FBI/US Trustee Office     1.30   $350.00      $455.00
JG             11/1/2017    In depth review and planning of november cash flow with Annette       Cash Flow                                 1.10   $125.00      $137.50
JG             11/1/2017    Review cash flow and factoring fees with Mark, Paul and Annette       Cash Flow                                 1.20   $125.00      $150.00
                            Go over and edit close down plan schedule with Mark, Paul and
JG             11/1/2017    Annette                                                               Close of Company                          2.80 $125.00        $350.00
                            Sales call with Mark, Paul and the sales team to troubleshoot low
JG             11/1/2017    sales numbers                                                         Operations                                0.80 $125.00        $100.00



                                                                                                                                                                 A - 38
Professional      Date                                   Description                                                    Class             Hours     Rate     Amount
                            Call with Bill to get an update on monthly sales and Gary Anderson
JG             11/1/2017    deal                                                                  Sale of Company                           0.30   $125.00       $37.50
JLC            11/1/2017    October close - prepaids                                              Accounting                                1.58   $120.00      $189.60
JLC            11/1/2017    Met with Mark - Call with Mike G                                      Bankruptcy Admin                          0.33   $120.00       $39.60
JLC            11/1/2017    Cashflow meeting with Mark, Paul, Annette and Jessica                 Cash Flow                                 2.42   $120.00      $290.40
JLC            11/1/2017    Print DIP reports for month end.                                      DIP                                       0.25   $120.00       $30.00
                            Research WARN act requirements/violations and calculate eligible
JG             11/2/2017    employee's based on location and start date                           Close of Company                          3.00 $125.00        $375.00
                            Sort through Amazon purchases for Diane Erdmann to sort for
JG             11/2/2017    personal/business purchases                                           Investigation - Diane/Ross                2.00 $125.00        $250.00
JG             11/2/2017    Help Paul respond to FBI Subpoena                                     Investigation - FBI/US Trustee Office     0.30 $125.00         $37.50
                            Sort through emails between Mark, K&L and Tom Tucker to find
JG             11/3/2017    support for settlement documents to provide to judge Alston           Bankruptcy Admin                          2.50 $125.00        $312.50
MTC            11/3/2017    Follow up on info for Diane collection effort                         Investigation - Diane/Ross                0.40 $350.00        $140.00
                            Finalize amazon purchases categorization schedule and summary for
JG             11/5/2017    Diane Erdmann                                                         Investigation - Diane/Ross                0.70 $125.00         $87.50
JLC            11/6/2017    Calls with Annette regarding closing issues.                          Accounting                                0.42 $120.00         $50.40
                            Gather documents for potential buyer - MORs, leases, payroll,
JG             11/7/2017    valuation, etc.                                                       Sale of Company                           1.30 $125.00        $162.50
                            Meeting with potential buyer for the company and discuss operations
JG             11/7/2017    - set up meeting with lawyers and K&L for Friday                      Sale of Company                           2.50 $125.00        $312.50
                            October Close. Issue with Prestige Payable - prior months changed -
JLC            11/7/2017    fixed.                                                                Accounting                                3.00   $120.00      $360.00
JLC            11/7/2017    MOR's                                                                 MOR's                                     1.42   $120.00      $170.40
MTC            11/7/2017    Follow up on FBI subpoena                                             Investigation - FBI/US Trustee Office     0.40   $350.00      $140.00
JLC            11/8/2017    October Close                                                         Accounting                                0.42   $120.00       $50.40
JLC            11/8/2017    October Close                                                         Accounting                                1.25   $120.00      $150.00
                            Call with Alicia regarding additional fees. Call with Annette - no
JLC            11/8/2017    payment until Harvey and Alan agree.                                  DIP                                       0.33   $120.00        $39.60
JLC            11/9/2017    Calls with Annette. Petty Cash issues. Update on closing              Accounting                                0.33   $120.00        $39.60
CMU            11/10/2017   Grand Jury Subpoena delivered by email.                               Investigation                             0.10   $180.00        $18.00
CMU            11/10/2017   Clarification of subpoena deliverables, initiated production.         Investigation                             5.80   $180.00     $1,044.00
JLC            11/10/2017   October close                                                         Accounting                                1.50   $120.00       $180.00
JLC            11/10/2017   Original inventory pictures and files on thumb drive for FBI          Investigation - FBI/US Trustee Office     0.75   $120.00        $90.00
                            Follow up with FBI that we will have all documents and thumb drive
MTC            11/10/2017   of pictures for them on Monday                                        Inventory                                 0.40 $350.00        $140.00
MTC            11/10/2017   Discussion with Jody, on binders and location                         Inventory                                 0.60 $350.00        $210.00
MTC            11/10/2017   Discussion with Chris on the Dayton photo                             Inventory                                 0.80 $350.00        $280.00
                            Follow up on actual liquidation value and prior period adjustment
MTC            11/10/2017   for opening balance sheet                                             Inventory                                 1.10 $350.00        $385.00

MTC            11/10/2017 Follow up on new Subpoena requested for FW and Auburn Inventory         Inventory                                 2.80 $350.00         $980.00
CMU            11/13/2017 Completion of subpoena production, delivery to Cascade.                 Investigation                             5.90 $180.00       $1,062.00
JG             11/13/2017 Format and work on Close Down Procedures spreadsheet                    Close of Company                          1.00 $125.00         $125.00
                          Load Diane Erdmann and John Rickey files onto a flashdrive for FBI
JG             11/13/2017 Subpoena                                                                Investigation - FBI/US Trustee Office     0.30 $125.00         $37.50
                          October Close. reconciliations up to date. Wire out. Assignment
JLC            11/13/2017 signed.                                                                 Accounting                                0.75 $120.00         $90.00
JLC            11/13/2017 MOR's                                                                   MOR's                                     1.17 $120.00        $140.40
                          Obtained copies of Federal Way and Auburn inventories and
MTC            11/13/2017 reviewed                                                                Investigation                             1.20   $350.00      $420.00
JG             11/14/2017 Draft close down letter to creditors                                    Close of Company                          0.50   $125.00       $62.50
JG             11/14/2017 Format and work on Close Down Procedures spreadsheet                    Close of Company                          2.00   $125.00      $250.00
JG             11/14/2017 Prepare documents for Status meeting with Creditors Committee           Committee                                 3.50   $125.00      $437.50
                          Provide FBI with Auburn/Federal Way Inventory and Procedures as
JG             11/14/2017 well as Dayton Vault/Inventory photos and videos per subpoena           Investigation - FBI/US Trustee Office     1.50 $125.00        $187.50
                          Call with potential buyer on proof of funds with Bill, Mark, Mike
JG             11/14/2017 and team                                                                Sale of Company                           0.60   $125.00       $75.00
JLC            11/14/2017 Cash Flow formula changes                                               Cash Flow                                 0.25   $120.00       $30.00
JLC            11/14/2017 MOR's                                                                   MOR's                                     1.00   $120.00      $120.00
JLC            11/14/2017 MOR's                                                                   MOR's                                     2.08   $120.00      $249.60
                          Various email on pick up of back up drives from Westin Data
MTC            11/14/2017 Facility                                                                Investigation                             0.40 $350.00        $140.00
                          Go over provided documents to the FBI and answer follow up
MTC            11/14/2017 questions                                                               Investigation - FBI/US Trustee Office     1.50 $350.00        $525.00
JG             11/15/2017 Prepare documents for Status meeting with Creditors Committee           Committee                                 2.00 $125.00        $250.00
                          Go over provided documents to the FBI and answer follow up
JG             11/15/2017 questions                                                               Investigation - FBI/US Trustee Office     0.70 $125.00         $87.50
JG             11/15/2017 Update Liquidation analysis and waterfall for October 31, 2017          Liquidation Analysis                      2.20 $125.00        $275.00
                          Call with Annette. Closing - comparing Revenue reports and A/R
JLC            11/15/2017 Aging.                                                                  Accounting                                0.25 $120.00         $30.00
JLC            11/15/2017 Statement of Cash Flows reconciliation                                  Cash Flow                                 1.00 $120.00        $120.00
JLC            11/15/2017 2016 Cash flow statement                                                Cash Flow                                 2.58 $120.00        $309.60
                          Researched to find memo on why we did not make a claim on
MTC            11/15/2017 insurance policies                                                      Investigation                             0.70 $350.00        $245.00
                          Go over provided documents to the FBI and answer follow up
MTC            11/15/2017 questions                                                               Investigation - FBI/US Trustee Office     1.00 $350.00        $350.00
JG             11/16/2017 Prepare documents for Status meeting with Creditors Committee           Committee                                 0.50 $125.00         $62.50



                                                                                                                                                                  A - 39
Professional      Date                                    Description                                                    Class             Hours     Rate     Amount
                            Cash Flow - Retained Earnings and Net Income reconciliation.
JLC            11/16/2017   Inventory change reconciliation                                        Cash Flow                                 2.00   $120.00      $240.00
MTC            11/16/2017   Sent Ben copy of insurance claim analysis                              Investigation - FBI/US Trustee Office     0.10   $350.00       $35.00
JLC            11/17/2017   Retained earnings/Inventory reconciliation - will send to FBI          Accounting                                1.50   $120.00      $180.00
JLC            11/17/2017   MOR's - double check professional fees. finalize report.               MOR's                                     0.50   $120.00       $60.00
MTC            11/20/2017   Provided Balance Sheet / Retained earnings reconciliation to FBI       Investigation - FBI/US Trustee Office     0.50   $350.00      $175.00
JG             11/21/2017   Provide FBI with newest version of the database per subpoena           Investigation - FBI/US Trustee Office     0.30   $125.00       $37.50
                            Send close down procedures to Mark for review after weekly sales
JG             11/28/2017   call update                                                            Close of Company                          0.20 $125.00         $25.00
                            Analysis of proof of funds from Gary Anderson and discussion of
JG             11/28/2017   viable plan going forward                                              Sale of Company                           1.20   $125.00      $150.00
JG             11/30/2017   Call with Mark, Bill, Gary and Mike to go over finalized APA           Sale of Company                           0.50   $125.00       $62.50
JLC            11/30/2017   Call with Annette regarding DIP fees. Call with Alicia.                DIP                                       0.50   $120.00       $60.00
JG             12/4/2017    Find Tomball emails regarding settlement offers                        Bankruptcy Admin                          5.00   $125.00      $625.00
JLQ            12/5/2017    Calls with Annette. Close items                                        Accounting                                0.75   $120.00       $90.00
                            Revenue report review. Verify all billings in and answered
                            questions on shipped not billed. Removed revenue dates in
JLQ            12/6/2017    December.                                                              Accounting                                0.50   $120.00       $60.00
JLQ            12/7/2017    Lockbox report. Review of BS reconciliations.                          Accounting                                1.00   $120.00      $120.00
JLQ            12/8/2017    December Close                                                         Accounting                                0.50   $120.00       $60.00
JLQ            12/11/2017   Lease wire pmt. Accounting issues with Annette on closing.             Accounting                                0.75   $120.00       $90.00
JG             12/12/2017   Diane Erdmann American express analysis                                Investigation - Diane/Ross                3.00   $125.00      $375.00
JLQ            12/12/2017   December Close. Reconciliations, entries, etc.                         Accounting                                2.00   $120.00      $240.00
JLQ            12/12/2017   Updated Cash flow. Formula issues.                                     Cash Flow                                 0.50   $120.00       $60.00
                            Discussion with David and then with Jessica on the information
MTC            12/12/2017   David needs for the deposition on Friday                               Investigation                             0.60 $350.00        $210.00
JG             12/13/2017   Clean up and update Dayton cure cost schedule                          Operations                                1.20 $125.00        $150.00
JG             12/13/2017   Construct schedule regarding sold fixed assets                         Operations                                1.30 $125.00        $162.50
                            Wires out. December Close. More reconciling items. A/R aging.
JLQ            12/13/2017   Review.                                                                Accounting                                2.50 $120.00        $300.00
                            Follow up with DOJ on recent subpoena and what we have and do
MTC            12/13/2017   not have                                                               Investigation - FBI/US Trustee Office     0.80 $350.00        $280.00
JG             12/14/2017   Create close down procedures for Kent office with Mark                 Close of Company                          1.50 $125.00        $187.50
                            Research Varsity Sports / Herff Jones and create a summary of their
JG             12/15/2017   operations                                                             Operations                                0.50   $125.00       $62.50
JLQ            12/14/2017   Vacation Liability Calculation. MAC Financials.                        Close of Company                          1.00   $120.00      $120.00
JLQ            12/14/2017   Diane Pay out of vault logs. Draws for Ross.                           Investigation - Diane/Ross                0.50   $120.00       $60.00
JLQ            12/14/2017   MOR's                                                                  MOR's                                     2.00   $120.00      $240.00
JG             12/15/2017   Provide information for IRS / DOJ subpoena                             Investigation - FBI/US Trustee Office     1.50   $125.00      $187.50
                            Accounting work. Renewed Bill.com for 6 months with bare
JLQ            12/15/2017   minimum amounts.                                                       Accounting                                0.50 $120.00         $60.00
                            Vacation liability work. Changes to accruals, confirm vacation
JLQ            12/15/2017   taken last week December.                                              Close of Company                          0.75 $120.00         $90.00
JLQ            12/15/2017   MOR's completed. Significant events sent to revise.                    MOR's                                     1.00 $120.00        $120.00
                            Provided information to DOJ on MAC financials and response to
MTC            12/15/2017   Subpoena                                                               Investigation - FBI/US Trustee Office     2.50   $350.00      $875.00
MTC            12/17/2017   Passed info requested by DOJ in lasts subpoena                         Investigation - FBI/US Trustee Office     1.20   $350.00      $420.00
JG             12/18/2017   Vacation accrual liability calculation work with Mark and Jody         Close of Company                          0.50   $125.00       $62.50
JG             12/18/2017   Provide information for IRS / DOJ subpoena                             Investigation - FBI/US Trustee Office     2.50   $125.00      $312.50
JG             12/19/2017   Work on developing close down procedures and assigning tasks           Close of Company                          2.00   $125.00      $250.00
                            Meeting with FBI regarding insolvency / customer obligation
JG             12/20/2017   subpoena documents                                                     Investigation - FBI/US Trustee Office     3.10 $125.00        $387.50
JG             12/19/2017   Draft significant events portion of the MOR                            MOR's                                     1.00 $125.00        $125.00
                            Significant events revised. Added to MOR's and send to Mike for
JLQ            12/19/2017   filing.                                                                MOR's                                     0.33 $120.00         $39.60
JG             12/20/2017   Implement close down procedures                                        Close of Company                          3.00 $125.00        $375.00
                            At the Mint working on closing items with Annette. Meeting with
                            staff to give information on the sale and possible close down -
JLQ            12/20/2017   answered numerous questions.                                           Accounting                                6.50   $120.00      $780.00
JLQ            12/21/2017   Cash Flow - call with Annette.                                         Cash Flow                                 0.50   $120.00       $60.00
JLQ            12/21/2017   Cash flow with Annette.                                                Cash Flow                                 0.75   $120.00       $90.00
JLQ            12/21/2017   Annette's duties. Added items for VA close, NWTM close.                Close of Company                          0.50   $120.00       $60.00
JLQ            12/21/2017   Revised MOR's - final sent and filed.                                  MOR's                                     0.33   $120.00       $39.60
JG             12/26/2017   Help with Close Down procedure implementation                          Close of Company                          0.50   $125.00       $62.50
JLQ            12/26/2017   DIP financing signature and review.                                    DIP                                       0.33   $120.00       $39.60
                            Multiple calls with Annette regarding payroll, funding payroll, wire
JLQ            12/27/2017   for payroll and transfer to cover overdraft.                           Accounting                                0.50 $120.00         $60.00
                            Call to cancel Bento and add Pin to my account. Called Key bank to
JLQ            12/27/2017   cancel Debit card.                                                     Accounting                                0.50 $120.00         $60.00
                            Met with Annette at PO Box - sorted mail and took over key for
                            Box. Copied/scanned and went to Key Bank to make deposit for
JLQ            12/27/2017   Mint.                                                                  Close of Company                          2.50 $120.00        $300.00
                            Inventoried file cabinets, meeting with employees regarding
JLQ            12/28/2017   terminations. At the Mint.                                             Close of Company                          4.50 $120.00        $540.00
                            Conference call to discuss close down procedures and strategy for
JG             12/29/2017   closing Kent. Discuss possible other sale options and logistics        Close of Company                          0.50 $125.00         $62.50
JLQ            12/29/2017   Lockbox report for Annette                                             Accounting                                0.25 $120.00         $30.00
                            Call with Annette regarding NV notices. Email to Mark regarding
JLQ            12/29/2017   the same.                                                              Close of Company                          0.50 $120.00         $60.00


                                                                                                                                                                  A - 40
Professional      Date                                Description                                                           Class             Hours     Rate     Amount
                          Conference call regarding close of company. Call with Mark and
JLQ            12/29/2017 FBI regarding records. Call with Paul regarding move.                       Close of Company                          1.00 $120.00        $120.00
JLQ            1/2/2018   Deposit ready and taken to bank                                             Accounting                                0.50 $120.00         $60.00

JLQ            1/2/2018    Made Deposit to Prestige Account. Copies/PDF's and went to bank.           Accounting                                0.75 $120.00         $90.00
                           Pick up mail from post office. Go to Kent office to pick up
                           computer. Talk with Paul and Annette about the move out. Paul
                           loaded car with 5 boxes of numismatics to liquidate. Got $200 more
JLQ            1/2/2018    in cash for Paul's crew.                                                   Close of Company                          2.75 $120.00        $330.00
JLQ            1/2/2018    Call with Michael at FBI regarding picking up the file cabinets.           Close of Company                          0.25 $120.00         $30.00
                           Call with Annette regarding cash and transferring to Prestige,
JLQ            1/2/2018    making log of what makes up the general account fund.                      DIP                                       0.25 $120.00         $30.00
                           Scanned deposit documents to Alicia and Annette. Call with
                           Annette regarding wireless internet at home and payroll issues for
JLQ            1/3/2018    skeleton crew.                                                             Accounting                                0.50 $120.00         $60.00
                           Review Cash Flow. Call with Annette - set up at home, payroll and
JLQ            1/4/2018    bank balance reconciliation.                                               Cash Flow                                 0.50 $120.00         $60.00
JLQ            1/4/2018    Looking up coin shops to sell all the numismatic left in Kent.             Close of Company                          0.50 $120.00         $60.00
MTC            1/4/2018    Meeting with FBI on items in Kent and approval to liquidate                Investigation - FBI/US Trustee Office     0.50 $350.00        $175.00
                           to/from NWTM to drop off numismatic and money for movers to
JLQ            1/6/2018    Paul                                                                       Operations                                1.50 $120.00        $180.00

JG             1/8/2018    Get boxes of silver to Paul in order for him to sort, sell and liquidate   Inventory                                 1.20 $150.00        $180.00
JLQ            1/8/2018    Research 15K chargeback.                                                   Accounting                                0.25 $120.00         $30.00
JLQ            1/8/2018    Call with Annette on multiple items.                                       Accounting                                0.25 $120.00         $30.00
                           Picked up Mail at PO Box in Auburn. Went through mail, got
JLQ            1/8/2018    deposit info ready for Annette to review.                                  Accounting                                0.75 $120.00         $90.00

                           Withdrew cash to pay Dave Huffman for driving silver to Hallmark
JLQ            1/8/2018    for melting. Met Dave in Federal Way to give him payment.                  Operations                                1.50 $120.00        $180.00

                           Scanned invoices to send to Annette. Looked over Rendition report
                           for TX NWTM - send to Annette, we do not need to do. Bank to
JLQ            1/9/2018    make deposits. Scanned and sent deposit detail Alicia and Annette.         Accounting                                0.75 $120.00         $90.00
                           Went through the handful of unemployment claims received from
JLQ            1/9/2018    WA unemployment agency                                                     Close of Company                          0.33 $120.00         $39.60
JG             1/10/2018   Call with Mark and David Neu about Diane Erdmann trial prep                Investigation - Diane/Ross                0.50 $150.00         $75.00
JLQ            1/10/2018   Taking 2nd deposit for NWTM to the bank.                                   Accounting                                0.50 $120.00         $60.00
                           Going through mail and checks - get deposit ready. Scanning mail.
                           Call with Alan and Alicia at Prestige regarding factoring and
                           collections. Calls with Annette regarding procedures on payroll for
JLQ            1/10/2018   Friday.                                                                    Accounting                                2.67 $120.00        $320.40
                           PO Box to pick up mail and go through. Deposit at Key Bank on
JLQ            1/10/2018   way.                                                                       Accounting                                3.08 $120.00        $369.60
                           Help David Neu with Diane Erdmann trial prep - admissibility of
JG             1/11/2018   Amex statements and schedules                                              Investigation - Diane/Ross                3.30 $150.00        $495.00
JLQ            1/11/2018   Run figures for payroll without holiday and vacation paid for Paul.        Accounting                                0.25 $120.00         $30.00
                           Calls with Annette. Handle payroll, get email addresses for all
JLQ            1/11/2018   employees being paid - misc other items.                                   Accounting                                0.33 $120.00         $39.60
                           Wire ADP. Email to all getting paid - delayed for Tuesday.
                           Email/Msg to Noelle and Jason regarding pay. Approval of response
JLQ            1/11/2018   to employees not being paid for last week December yet.                    Accounting                                0.50 $120.00         $60.00
                           Multiple calls with Annette regarding cash, collections, Prestige and
                           how to fund payroll.
                           Email with Paul with multiple options on how to fund some of
JLQ            1/11/2018   payroll now and the rest later.                                            Accounting                                1.00 $120.00        $120.00
                           Follow up with paperwork and disposal of given the operations are
MTC            1/11/2018   closed and liquidating                                                     Investigation                             0.80   $350.00      $280.00
JLQ            1/12/2018   Call with Annette regarding emails this morning about payroll.             Accounting                                0.33   $120.00       $39.60
JLQ            1/12/2018   Multiple emails to Matt Lee, Paul, skeleton crew and Mark.                 Close of Company                          0.42   $120.00       $50.40
JG             1/16/2018   Review court filings/exhibits to be filed with Mark and David Neu          Investigation                             0.30   $150.00       $45.00
                           Analyze CCC potential stalking horse offer and create FMV
JG             1/16/2018   equipment spreadsheet                                                      Sale of Assets                            0.60 $150.00         $90.00
JLQ            1/16/2018   Calls with Annette. Payroll emails with employees. Misc.                   Accounting                                0.42 $120.00         $50.40

                           Calls with Annette - closing December. Issues remoting in to QB for
JLQ            1/16/2018   the Mint. Running DIP reports to see what is owed and in reserve. Accounting                                         0.50 $120.00         $60.00

                           Run lockbox report for Annette. Send banking detail with MOR's to
JLQ            1/16/2018   Annette for December. Send Bento report for December to Annette.           Accounting                                1.33 $120.00        $159.60
MTC            1/16/2018   Follow up with FBI and Mike on disposal of records                         Investigation - FBI/US Trustee Office     1.10 $350.00        $385.00
JLQ            1/17/2018   Closing.                                                                   Accounting                                1.00 $120.00        $120.00
                           Meet Paul to pick up Bellevue Coins check and give him airline
                           reimbursement. Also stop at PO Box to pick up mail. Went through
                           all mail. Listed the deposit detail. Both deposits copied/scanned,
                           went to bank to deposit. Calls with Annette regarding cash flow and
JLQ            1/17/2018   Panini issue with Prestige.                                                Accounting                                4.67 $120.00        $560.40
                           Discuss points for charge used by Diane on Amex with David and
JG             1/18/2018   look for supporting documents                                              Investigation - Diane/Ross                0.60 $150.00         $90.00


                                                                                                                                                                     A - 41
 Professional     Date                                  Description                                                    Class        Hours   Rate       Amount
JLQ           1/18/2018   Deposit at Key Bank                                                    Accounting                           0.33 $120.00         $39.60
JLQ           1/18/2018   Close books to get numbers for Court Friday.                           Accounting                           1.67 $120.00        $200.40
                          Deposit ready for Monday. Mail deposit checks back. Check detail
JLQ          1/21/2018    back to Annette. Ex-employee email question                            Accounting                           1.00 $120.00        $120.00
                          Review Amex brief and create summary of charges that appear
JG           1/22/2018    personal in nature from 2008 to BK date                                Investigation - American Express     1.00 $150.00        $150.00
                          Pick up mail. Go through and prepare deposits and scans for
JLQ          1/22/2018    Annette. Make Deposit at Key.                                          Accounting                           3.83   $120.00      $459.60
JLQ          1/22/2018    Travel arrangements Bill, Marty and Mark.                              Operations                           0.50   $120.00       $60.00
MTC          1/22/2018    Review of brief for filing and discussion with David                   Investigation                        0.70   $350.00      $245.00
JLQ          1/23/2018    lockbox report for Annette. 1099 list.                                 Accounting                           1.67   $120.00      $200.40
                          A/R aging for MOR's. Communication with some old employees
JLQ          1/24/2018    regarding final pay. Bento funds.                                      Accounting                           1.00 $120.00        $120.00
                          Call with Alicia regarding clients that won't pay because we are
                          closed. Call with customer regarding payment. Emails to Mark and
                          Paul regarding the same. Issues arising from auto response on
JLQ          1/24/2018    emails - sent to Paul concern.                                         Accounting                           1.50 $120.00        $180.00
JG           1/25/2018    Create summary of payments made to the Hoff's                          Investigation                        0.50 $150.00         $75.00
                          Create additional trial prep summaries and go over report on how
JG           1/25/2018    AmEx database was made                                                 Investigation - American Express     3.70   $150.00      $555.00
JG           1/25/2018    Meet with David Neu for Erdmann trial prep                             Investigation - Diane/Ross           1.00   $150.00      $150.00
JLQ          1/25/2018    Balance Sheet Reconciliations                                          Accounting                           1.00   $120.00      $120.00
JLQ          1/25/2018    MOR's & Close                                                          MOR's                                4.00   $120.00      $480.00
                          Prepare schedules for trial prep - confirm payments and monthly
JG           1/26/2018    personal charges summaries                                             Investigation                        3.30 $150.00        $495.00
                          Cash flow for Hoff's. Call with Paul regarding cash flow and closing
JLQ          1/26/2018    expenses. Call with Jessica on cash flow requests.                     Cash Flow                            1.58 $120.00        $189.60
JG           1/27/2018    Review cash flow statement schedule to be sent to the Hoff's           Cash Flow                            0.50 $150.00         $75.00
JLQ          1/27/2018    Cash Budget. Working on A/R amount for collections.                    Cash Flow                            2.33 $120.00        $279.60
                          Go over trial prep exhibits and provide required schedules for David
JG           1/29/2018    / Mark (delivery days, insolvency, etc.)                               Investigation                        2.20 $150.00        $330.00
                          Explain trial prep schedules from 2012-2016 to include 2008-2012
JG           1/29/2018    regarding Erdmann Personal Charges summaries                           Investigation - Diane/Ross           0.80 $150.00        $120.00
JLQ          1/29/2018    Prestige and NWTM deposit.                                             Accounting                           0.33 $120.00         $39.60
JLQ          1/29/2018    Call with Mark regarding cash flow and receivables                     Cash Flow                            0.17 $120.00         $20.40
                          Update Hoff cash flow with additional numbers. Call with Annette
JLQ          1/29/2018    regarding chargebacks and customer deposits to return.                 Cash Flow                            0.75 $120.00         $90.00
JLQ          1/29/2018    Change A/R formatting for Cash flow collections                        Cash Flow                            0.83 $120.00         $99.60
JG           1/30/2018    Diane Erdmann American Express trial                                   Investigation - Diane/Ross           4.10 $150.00        $615.00
                          Calls with Annette regarding cash and funding. Call with Grainger
JLQ          1/30/2018    and Annette to give Bento card for order payment.                      Accounting                           0.33 $120.00         $39.60
JLQ          1/30/2018    Going through mail.                                                    Accounting                           0.33 $120.00         $39.60
                          Deposit and Mail done. Bank to deposit. Sent backup to Annette
JLQ          1/30/2018    and Prestige.                                                          Accounting                           1.67   $120.00      $200.40
JLQ          1/30/2018    MOR's significant events write up.                                     MOR's                                0.25   $120.00       $30.00
JG           1/31/2018    Work on statement of cash flows for the Hoff's                         Cash Flow                            0.90   $150.00      $135.00
JG           1/31/2018    Diane Erdmann American Express trial prep, trial and debrief           Investigation - Diane/Ross           3.60   $150.00      $540.00
JLQ          1/31/2018    Call with Mark, Paul and Annette regarding Hoff Cash Flow.             Cash Flow                            1.25   $120.00      $150.00
JLQ          1/31/2018    Cash Flow. Call with Annette to get water turned back on.              Cash Flow                            2.92   $120.00      $350.40
JLQ          1/31/2018    MOR's final                                                            MOR's                                0.33   $120.00       $39.60
JLQ          2/1/2018     1099's.                                                                Accounting                           2.00   $120.00      $240.00
                          Go through mail. To bank make deposit. Scan invoices and send to
JLQ          2/1/2018     Annette                                                                Accounting                           2.00 $120.00        $240.00
JLQ          2/1/2018     Update Cash flow for Hoff's with weekly summaries                      Cash Flow                            1.42 $120.00        $170.40
                          Work with Mark and Annette on employee rollfoward and WARN
JG           2/2/2018     act class action                                                       Close of Company                     3.00 $150.00        $450.00
                          Follow up for MOR's and siginficant events K&L. Follow up on
                          collections with LGB. Order payments for SSL for Edgar. Cash flow
JLQ          2/2/2018     updated.                                                               MOR's                                1.00 $120.00        $120.00
                          Call with Edgar regarding order to be placed and paid for. Call with
JLQ          2/5/2018     Annette regarding Grainger pmt follow up. LGB collections.             Accounting                           0.33 $120.00         $39.60
JLQ          2/5/2018     Scanning mail to send to Annette.                                      Accounting                           0.33 $120.00         $39.60
JLQ          2/5/2018     Going through all the mail.                                            Accounting                           0.50 $120.00         $60.00
                          Deposit ready. FedEx to overnight check to Dayton. Key Bank to
JLQ          2/5/2018     make deposit                                                           Accounting                           1.42   $120.00      $170.40
JLQ          2/5/2018     Cash flow updated through yesterday.                                   Cash Flow                            0.33   $120.00       $39.60
JLQ          2/5/2018     PDF of MOR's to Mike at K&L to File.                                   MOR's                                1.00   $120.00      $120.00
JG           2/6/2018     Find Medallic LP tax return and send to Mark per court request         Medallic                             0.40   $150.00       $60.00
                          Called LGB for collections. Explaining if no return phone call legal
JLQ          2/6/2018     action will take place.                                                Accounting                           0.17 $120.00         $20.40
JLQ          2/6/2018     Revisit collections dates for the court directed cash flow.            Cash Flow                            0.50 $120.00         $60.00
JLQ          2/6/2018     Update Cashflow with pushing things out for incoming cash.             Cash Flow                            0.42 $120.00         $50.40
                          Look for emails on Medallic LP. Look through records for an FA
JLQ          2/6/2018     detail of Medallic owned.                                              Close of Company                     0.33 $120.00         $39.60
                          Followed up on listing of customers that had requested a refund but
MTC          2/6/2018     had not been paid as of the date of the filing                         Investigation                        0.80 $350.00        $280.00
                          ADP Wire. Collection issues with Factoring. Misc Accounting with
JLQ          2/7/2018     Annette.                                                               Accounting                           0.50 $120.00         $60.00
JLQ          2/7/2018     Update cash flow.                                                      Cash Flow                            0.25 $120.00         $30.00


                                                                                                                                                            A - 42
 Professional     Date                                   Description                                                    Class               Hours   Rate       Amount
JLQ           2/7/2018    Cash flow update for filing.                                            Cash Flow                                   0.50 $120.00         $60.00
                          Cash flow update for court. Call with Mark regarding expenses and
                          incoming cash. Revised to updated A/R. Call with Annette on taxes
JLQ           2/7/2018    for cash flow.                                                          Cash Flow                                   2.50   $120.00      $300.00
MTC           2/7/2018    Follow up on possible theft                                             Investigation                               0.50   $350.00      $175.00
MTC           2/7/2018    Follow up with FBI on return of inventory                               Investigation - FBI/US Trustee Office       0.60   $350.00      $210.00
MTC           2/7/2018    Follow up with Erin on inventory                                        Investigation - Storage Inventory/Vault     0.20   $350.00       $70.00
                          Call with Mark, Mike and Brian regarding WARN act calculation
JG            2/8/2018    and analysis                                                            Close of Company                            0.80 $150.00        $120.00
JG            2/8/2018    WARN Act calculation spreadsheet analysis                               Close of Company                            4.50 $150.00        $675.00
                          Call with Edgar regarding locks and employee issues. Call with
JLQ           2/8/2018    Annette regarding Mark Place payment. Bill inquiry on payments          Accounting                                  0.42 $120.00         $50.40
                          Auburn PO Box to get mail. Go through mail. Get all deposits
                          ready for bank. Scan all worldpay notices and mail to Annette. Paid
JLQ           2/8/2018    lock smith in Dayton.                                                   Accounting                                  2.92 $120.00        $350.40
                          Call with Mark - changes to cash flow. Offer came through.
JLQ           2/8/2018    Updated to actual.                                                      Cash Flow                                   0.92   $120.00      $110.40
JLQ           2/8/2018    Cash flow update for court one last time.                               Cash Flow                                   1.42   $120.00      $170.40
JG            2/9/2018    Discuss die ownership options to continue with Metalcraft sale          Sale of Assets                              0.30   $150.00       $45.00
JLQ           2/9/2018    Working on cancelling services with Edgar. Calls with Annette.          Accounting                                  0.33   $120.00       $39.60
JLQ           2/9/2018    Cash flow update and with Annette.                                      Cash Flow                                   0.50   $120.00       $60.00
                          Continued work on WARN act calculation - look into part time
JG            2/12/2018   workers and total hours worked                                          Close of Company                            2.20 $150.00        $330.00
                          Discuss die ownership with Mark based upon copyright documents
JG            2/12/2018   and sales invoices found over the weekend                               Sale of Assets                              0.30 $150.00         $45.00
                          Call with Annette on close and deposits. Updating cash flow. Bill's
JLQ           2/12/2018   request for his expenses.                                               Accounting                                  0.92 $120.00        $110.40
                          Call with Annette. Reconciling Taxes for NV claim. Help Annette
JLQ           2/12/2018   with reconciliations.                                                   Accounting                                  1.00 $120.00        $120.00
JLQ           2/12/2018   NWTM Close. Payroll entries, Prepaids, etc.                             Accounting                                  4.08 $120.00        $489.60
JG            2/13/2018   Draft die ownership letter regarding NWTM and Medallic dies             Sale of Assets                              1.60 $150.00        $240.00
                          Cindy Pedro last week December pay reconciled and paid
JLQ           2/13/2018   difference. Urgent payments made per cash flow.                         Accounting                                  0.50 $120.00         $60.00
                          NV MOD and Commerce tax research and reconciliation. Calls
                          with Annette regarding taxes paid and unpaid. Call with NV Tax
                          office regarding Commerce tax - pre vs post petition for reasoning of
                          non-pmt and confirmed they will not accept a partial pmt. Emailed
JLQ           2/13/2018   Mark and Mike with summary of findings.                                 Accounting                                  2.00   $120.00      $240.00
JLQ           2/13/2018   Close Books.                                                            Accounting                                  2.00   $120.00      $240.00
JLQ           2/13/2018   Update Cash flow                                                        Cash Flow                                   0.50   $120.00       $60.00
JLQ           2/13/2018   Admin claims summary. M White and B. Atalla                             Claims                                      0.50   $120.00       $60.00
JLQ           2/14/2018   Update Cash Flow and approve payments                                   Cash Flow                                   0.50   $120.00       $60.00
                          Call with Alicia and Harvey at Prestige regarding documentation on
                          date funding ended. Harvey not cooperative. Call with Mark
                          regarding WARN act and Prestige. Memo write up of Prestige
                          timeline of all funding, payback schedule and extensions with email
                          strings for backup along with Mark's hours. Send to Mark and Brian
JLQ           2/14/2018   at K&L.                                                                 DIP                                         2.50 $120.00        $300.00
JLQ           2/14/2018   MOR's and cash detail to Annette.                                       MOR's                                       1.00 $120.00        $120.00
JLQ           2/15/2018   Worldpay chargeback issues. DIP financing reports.                      Accounting                                  0.50 $120.00         $60.00
                          Mail from PO Box. Checks copied and ready for deposit. Took to
JLQ           2/15/2018   bank.                                                                   Accounting                                  1.50   $120.00      $180.00
JLQ           2/15/2018   Close books. Reconciliations.                                           Accounting                                  3.00   $120.00      $360.00
JLQ           2/15/2018   Cash flow update.                                                       Cash Flow                                   0.50   $120.00       $60.00
MTC           2/15/2018   Follow up on Betty / platinum and cash repayment                        Investigation - Storage Inventory/Vault     0.60   $350.00      $210.00
                          Pull all transactions related to Betty Carey and Colton Jones from
JG            2/16/2018   the bank database for Jody                                              Inventory                                   0.40 $150.00         $60.00
                          Follow up on order Boule hasn't received. Jenifer Baker sent me
JLQ           2/16/2018   tracking information for shipment.                                      Accounting                                  0.33 $120.00         $39.60
                          Call wth Worldpay regarding chargebacks and legal issues of
                          changing bank account back to general account. Confirmed will not
                          take funds unless we are contacted. Long conversation with multiple
JLQ           2/16/2018   departments needed to confirm chargeback issues.                        Accounting                                  1.50 $120.00        $180.00
                          Close books. Reconciled... waiting on professional fees to
JLQ           2/16/2018   complete.                                                               Accounting                                  2.00 $120.00        $240.00
                          Cash flow updated. Transferring money to 8122 to be safe from
                          Worldpay's chargebacks. Leaving funds in 8106 for payments out
JLQ           2/16/2018   only.                                                                   Cash Flow                                   0.75 $120.00         $90.00
                          Call with Mark regarding Betty Carey metals. Call with Ben at FBI
                          with story of her claim and informing him she received
                          payments/loans from NWTM. Ben requested inventory spreadsheets
                          - sent. Retrieved Betty Carey's payments from cash database to
JLQ           2/16/2018   confirm payments.                                                       Inventory                                   1.00 $120.00        $120.00
JLQ           2/19/2018   Cash Flow                                                               Cash Flow                                   0.42 $120.00         $50.40
                          Call with Erin regarding Betty Carey claims. Email to Ben at FBI
                          with cash database showing payments to Betty. Email to Mark and
JLQ           2/19/2018   Mike summarizing findings.                                              Inventory                                   0.58 $120.00         $69.60
JLQ           2/19/2018   MOR's                                                                   MOR's                                       2.00 $120.00        $240.00
JLQ           2/19/2018   MOR's                                                                   MOR's                                       2.58 $120.00        $309.60


                                                                                                                                                                    A - 43
 Professional       Date                                Description                                                      Class               Hours     Rate     Amount
JLQ             2/20/2018   Deposit to bank.                                                       Accounting                                  0.42   $120.00       $50.40
JLQ             2/20/2018   Emails to Annette regarding pay. Update Cashflow.                      Cash Flow                                   0.25   $120.00       $30.00
JLQ             2/20/2018   Betty Carey Schedule for Mark.                                         Inventory                                   0.25   $120.00       $30.00
JLQ             2/20/2018   Betty Carey Schedule for Mark.                                         Inventory                                   0.42   $120.00       $50.40
MTC             2/20/2018   Follow up with Ben on vault / and interview of Annette                 Investigation - FBI/US Trustee Office       0.20   $350.00       $70.00
                            Follow up with Mike on Betty Cary and her claim given she was
MTC             2/20/2018   paid in full                                                           Investigation - Storage Inventory/Vault     0.40 $350.00        $140.00
JLQ             2/21/2018   Update Cash flow. Payroll transfer and wire.                           Cash Flow                                   0.58 $120.00         $69.60
                            Betty Carey reconciliation. Call with Annette to verify Epicor
JLQ             2/21/2018   amounts. Need to E-2 to finish.                                        Inventory                                   0.83 $120.00         $99.60

                            Mail from PO Box. Took care of invoices. Scanned items to
                            Annette. Got deposit ready for bank. Took deposit to bank. Call to
JLQ             2/22/2018   bank regarding WorldPay trying to take chargebacks out of account.     Accounting                                  1.50 $120.00        $180.00
JLQ             2/23/2018   Update Cash Flow                                                       Cash Flow                                   0.58 $120.00         $69.60
                            Call with Alicia at Prestige. Going over balances due, A/R and
JLQ             2/23/2018   collections.                                                           DIP                                         0.42 $120.00         $50.40
JLQ             2/26/2018   Research help on LGB collections and if they are out of business.      Accounting                                  0.25 $120.00         $30.00
JLQ             2/26/2018   Call with Annette regarding Prestige. Cash Flow update.                Cash Flow                                   0.42 $120.00         $50.40
                            Updated CashFlow and submitted summary of payments to approve
JLQ             2/26/2018   to pay this week.                                                      Cash Flow                                   0.50   $120.00       $60.00
JLQ             2/26/2018   Cash Flow                                                              Cash Flow                                   0.92   $120.00      $110.40
JLQ             2/27/2018   Mail from NV. Checks ready for deposit.                                Accounting                                  0.25   $120.00       $30.00
JLQ             2/27/2018   Call UPS to pay account to remove account freeze.                      Accounting                                  0.25   $120.00       $30.00
JLQ             2/27/2018   Cash Flow update. Check for Maricela.                                  Cash Flow                                   0.50   $120.00       $60.00
                            Payroll wires. Invoices entered in to QB from Mail. Research on
JLQ             2/28/2018   Colonial Life past due balance.                                        Accounting                                  0.25 $120.00         $30.00
JLQ             2/28/2018   Go to bank and make deposit.                                           Accounting                                  0.33 $120.00         $39.60
JLQ             2/28/2018   Input Invoices.                                                        Accounting                                  0.75 $120.00         $90.00
                            To Auburn to check PO Box. Went through all the mail (week's
                            worth). Scanned items for Mark/Mike. Scanned items for Annette.
JLQ             2/28/2018   Deposit summary sent to Annette.                                       Accounting                                  2.08 $120.00        $249.60
                            Update Cash flow. Make payments UPS and record other QB items.
JLQ             2/28/2018   MOR's significant events update.                                       Cash Flow                                   1.25 $120.00        $150.00
JLQ             2/28/2018   MOR's significant events revised to keep the payroll information.      MOR's                                       0.17 $120.00         $20.40
JLQ             3/1/2018    Wire funds to Hoff's and update cash and DIP for Mark.                 Accounting                                  0.67 $120.00         $80.40
                            Update Cash Flow. Emails with Annette on WorldPay task, UPS
JLQ             3/1/2018    and NV Energy tasks to pay. Call with Colonial Life.                   Accounting                                  0.83 $120.00         $99.60
                            Bank issues. WorldPay trying to withdraw money again. Making
JLQ             3/2/2018    sure bank rejects. Update Cash Flow.                                   Accounting                                  1.25 $120.00        $150.00
JLQ             3/2/2018    Cash flow                                                              Cash Flow                                   1.08 $120.00        $129.60
                            Betty Carey reconciliation with Annette. Requesting bank database
                            on 3 checks. Summarizing Betty Carey Account. Cash Flow update.
                            Work on Berkley and why policy cancelled. Worked on remaining
JLQ             3/2/2018    estimated Payroll for cash flow budget.                                Investigation - Storage Inventory/Vault     0.27   $120.00       $32.40
JLQ             3/3/2018    Update Cash Flow.                                                      Cash Flow                                   0.50   $120.00       $60.00
JG              3/4/2018    Research checks made out to Betty Carey for Jody                       Inventory                                   0.30   $150.00       $45.00
JLQ             3/5/2018    Review Fixed Assets for items claimed to be owned by Ross.             Accounting                                  0.42   $120.00       $50.40
                            Clean up A/R request for discounts. Got PayPal up to accept CC for
JLQ             3/5/2018    NWTM.                                                                  Accounting                                  0.50   $120.00       $60.00
JLQ             3/5/2018    Get Deposit ready for bank. Take to bank for deposit.                  Accounting                                  0.67   $120.00       $80.40
JLQ             3/5/2018    Finish up Betty Carey reconciliation for Mark and Mike.                Investigation - Storage Inventory/Vault     0.42   $120.00       $50.40
JLQ             3/6/2018    Call with Berkley regarding cancelled policy.                          Accounting                                  0.58   $120.00       $69.60

JLQ             3/6/2018    Call with Mark - revised cash flow budget. Send to Mark and Mike.      Cash Flow                                   0.33   $120.00       $39.60
JLQ             3/6/2018    Cash flow budget.                                                      Cash Flow                                   0.92   $120.00      $110.40
JLQ             3/6/2018    Cash Flow. Worked on Collections portion                               Cash Flow                                   1.25   $120.00      $150.00
JLQ             3/6/2018    Cash flow budget. Update to actual and add 8 more weeks.               Cash Flow                                   4.25   $120.00      $510.00
                            Wires out. Make final payments for cash flow for this week.
                            reconcile accounts. Calls with Berkley regarding reinstatement.
JLQ             3/7/2018    Call/email with NV State for lapse in workers comp.                    Accounting                                  3.67   $120.00      $440.40
JLQ             3/7/2018    cash flow update for today.                                            Cash Flow                                   0.42   $120.00       $50.40
JLQ             3/7/2018    More cash flow updates.                                                Cash Flow                                   0.75   $120.00       $90.00
JLQ             3/8/2018    Closing books.                                                         Accounting                                  2.67   $120.00      $320.40
                            Update Cash Flow and bank reconciliation spreadsheet from
JLQ             3/8/2018    January.                                                               Cash Flow                                   0.83 $120.00         $99.60
JLQ             3/9/2018    Go through mail and invoices.                                          Accounting                                  0.33 $120.00         $39.60
                            Cash flow update. Worldpay issues on chargebacks. Call with
                            Annette regarding A/R and chargebacks. Deposit to Key Bank. Call
                            with Berkley to get reinstatement letter. Call with Alicia regarding
JLQ             3/9/2018    Prestige collections.                                                  Cash Flow                                   3.17 $120.00        $380.40
JLQ             3/9/2018    MOR's Financial Statements.                                            MOR's                                       3.08 $120.00        $369.60
                            Call with Annette regarding chargeback spreadsheet and what needs
                            to be done and cross referenced with WorldPay's list. Review of her
JLQ             3/13/2018   work to date.                                                          Accounting                                  0.50   $120.00       $60.00
JLQ             3/13/2018   Deposit ready. To bank and made deposit                                Accounting                                  0.50   $120.00       $60.00
JLQ             3/13/2018   Closing.                                                               Accounting                                  3.08   $120.00      $369.60
JLQ             3/13/2018   Update cash flow                                                       Cash Flow                                   0.50   $120.00       $60.00
JLQ             3/13/2018   MOR's updated.                                                         MOR's                                       1.83   $120.00      $219.60


                                                                                                                                                                     A - 44
 Professional     Date                                 Description                                                        Class            Hours   Rate       Amount
JLQ           3/14/2018   Reconciling journal entries to finalize close.                           Accounting                                0.33 $120.00         $39.60
                          Call with UPS - offer settlement to keep UPS account open until
JLQ          3/14/2018    close. UPS payment made online.                                          Accounting                                0.42 $120.00         $50.40
                          Call with Annette - Invoices, UPS, Hawaii Electric. Call with
JLQ          3/14/2018    Hawaii Electric.                                                         Accounting                                0.50   $120.00       $60.00
JLQ          3/14/2018    Chargebacks review with Annette.                                         Accounting                                0.50   $120.00       $60.00
JLQ          3/14/2018    Chargebacks review with Annette.                                         Accounting                                0.75   $120.00       $90.00
JLQ          3/14/2018    Update Cash flow.                                                        Cash Flow                                 0.33   $120.00       $39.60
                          Update MOR's. Get MOR's to reportable file and sent to Mike and
JLQ          3/14/2018    Denise at K&L to file.                                                   MOR's                                     0.58 $120.00         $69.60
JG           3/15/2018    Investigate mark's Reno, NV received and outgoing calls for 2017         Investigation                             0.50 $150.00         $75.00
                          Calculate cost accounting for die ownership and die costs for
                          NWTM dies. Create schedule and corresponding notes to explain
JG           3/15/2018    methodology                                                              Liquidation Analysis                      1.80   $150.00      $270.00
JG           3/15/2018    Medallic die auction waterfall analysis                                  Liquidation Analysis                      2.20   $150.00      $330.00
JG           3/15/2018    Review letter to NWTM customers regarding die ownership / sale           Sale of Assets                            0.40   $150.00       $60.00
JLQ          3/15/2018    Bank to deposit.                                                         Accounting                                0.33   $120.00       $39.60
JLQ          3/15/2018    Check detail - ready for deposit                                         Accounting                                0.50   $120.00       $60.00
                          Call with Mark. A/R write off of 50K - resubmit financials and
JLQ          3/15/2018    MOR's.                                                                   Accounting                                0.50   $120.00       $60.00
JLQ          3/15/2018    Chargeback review with Annette.                                          Accounting                                0.75   $120.00       $90.00
JLQ          3/15/2018    Chargeback reconciliation                                                Accounting                                1.00   $120.00      $120.00
JLQ          3/15/2018    Mail                                                                     Accounting                                1.42   $120.00      $170.40
                          Update Cash Flow
JLQ          3/15/2018                                                                             Cash Flow                                 0.75   $120.00       $90.00
JLQ          3/16/2018    PayPal request.                                                          Accounting                                0.25   $120.00       $30.00
JLQ          3/16/2018    Deposit at bank                                                          Accounting                                0.33   $120.00       $39.60
JLQ          3/16/2018    Chargebacks                                                              Accounting                                3.33   $120.00      $399.60
                          Meet with Ben to go over average delivery days and gold/silver order
JG           3/19/2018    procedures from prior subpoena                                           Investigation - FBI/US Trustee Office     1.20 $150.00        $180.00
                          Call with Annette regarding payments from PayPal and needing
JLQ          3/19/2018    tracking info so we get paid quickly.                                    Accounting                                0.33 $120.00         $39.60
                          UPS Account. Spoke with Kim to remove service charges and
                          change our account status. Invoice input and notification sent to pay
JLQ          3/19/2018    double the new invoice per agreement.                                    Accounting                                0.33   $120.00       $39.60
JLQ          3/19/2018    Update Cash flow.                                                        Cash Flow                                 0.83   $120.00       $99.60
JLQ          3/20/2018    UPS Pmt. Update cashflow. Emails from Annette.                           Accounting                                0.67   $120.00       $80.40
JLQ          3/20/2018    Update Cashflow                                                          Cash Flow                                 0.25   $120.00       $30.00
JLQ          3/21/2018    Call with Mark on Cash flow. UPS issues. Emails with Annette.            Accounting                                0.50   $120.00       $60.00
JLQ          3/21/2018    WorldPay reconciliation with new information. Call with Annette.         Accounting                                0.50   $120.00       $60.00
                          Pay bills. Update Cash Flow. UPS issue with account not online.
                          Update PayPal with shipping information to release the hold on
JLQ          3/21/2018    payments.                                                                Accounting                                1.25 $120.00        $150.00
                          Discussion with Paul on how we can produce the document
MTC          3/21/2018    requested by FBI                                                         Investigation - FBI/US Trustee Office     0.60 $350.00        $210.00
JG           3/22/2018    Look up Worldpay's claim amount and send to Mark                         Claims                                    0.20 $150.00         $30.00
JLQ          3/22/2018    To bank for deposit.                                                     Accounting                                0.58 $120.00         $69.60
                          Went through mail. Sent to Annette. Deposit ready. Worldpay
JLQ          3/22/2018    questions with Annette. Payment made for Workers Comp.                   Accounting                                1.17   $120.00      $140.40
JLQ          3/22/2018    Worldpay reconciliation.                                                 Accounting                                1.42   $120.00      $170.40
JLQ          3/23/2018    PayPal payments and transfers requested.                                 Accounting                                0.25   $120.00       $30.00
JLQ          3/23/2018    Conference Call with Mark, Annette and WorldPay                          Accounting                                0.58   $120.00       $69.60
JLQ          3/23/2018    Update Cash Flow                                                         Cash Flow                                 0.50   $120.00       $60.00
JG           3/24/2018    Work with Edgar to test Epicor remote access per FBI subpoena            Investigation - FBI/US Trustee Office     0.40   $150.00       $60.00
JLQ          3/26/2018    Call with Frontier to cancel service.                                    Accounting                                0.33   $120.00       $39.60
JLQ          3/26/2018    Mail. Deposit ready for bank. input invoices in QB from mail.            Accounting                                1.00   $120.00      $120.00
JLQ          3/26/2018    Update Cash Flow. PayPal request. PayPal reconciliation                  Cash Flow                                 0.83   $120.00       $99.60
JLQ          3/27/2018    UPS Bill - need to pay double per agreement.                             Accounting                                0.17   $120.00       $20.40
JLQ          3/27/2018    To bank for deposit                                                      Accounting                                0.33   $120.00       $39.60
JLQ          3/27/2018    Update Cash Flow. Update and transfer PayPal money.                      Cash Flow                                 0.42   $120.00       $50.40
JG           3/28/2018    Read verdict and discuss next steps: pre-judgement interest              Investigation                             0.70   $150.00      $105.00
                          Call with Annette regarding personal property taxes and other "to
JLQ          3/29/2018    do" items.                                                               Accounting                                0.42   $120.00       $50.40
JLQ          3/29/2018    Call King County property tax invoice.                                   Accounting                                0.67   $120.00       $80.40
JLQ          3/29/2018    Cashflow update                                                          Cash Flow                                 0.33   $120.00       $39.60
JLQ          3/30/2018    Deposit to Bank                                                          Accounting                                0.33   $120.00       $39.60
                          Call with Annette - start reconciliations. Pay Electric for NV before
JLQ          3/30/2018    shut off. Input invoices. Put together deposit from mail.                Accounting                                0.50 $120.00         $60.00
JLQ          3/30/2018    Update Cash Flow                                                         Cash Flow                                 0.42 $120.00         $50.40
                          Additional FBI requested information on orders filled timely and
MTC          3/30/2018    difference between small and larger orders                               Investigation - FBI/US Trustee Office     1.40 $350.00        $490.00
                          Calculate pre/post judgement interest for Diane Erdmann verdict.
JG           4/2/2018     Discuss with Mark and David                                              Investigation - Diane/Ross                2.00 $150.00        $300.00
JLQ          4/2/2018     Update Cash flow                                                         Cash Flow                                 0.25 $120.00         $30.00
                          Follow up on pre interest judgment calculation / state law and ability
MTC          4/2/2018     to get a interest of about 200k                                          Investigation                             1.40 $350.00        $490.00
JLQ          4/3/2018     Calculate Hoff's interest. MOR's for March to Annette                    Accounting                                0.42 $120.00         $50.40
                          Call with Annette regarding reconciling. Wires to Payroll and
JLQ          4/3/2018     Hoff's.                                                                  Accounting                                1.83 $120.00        $219.60


                                                                                                                                                                   A - 45
Professional     Date                                Description                                                     Class              Hours   Rate       Amount
MTC          4/3/2018    Discussion with Ben on court ruling and balance of info needed        Investigation - FBI/US Trustee Office      0.60 $350.00        $210.00
                         Payments made. Tom Uram correspondence with lawyer regarding
                         settlement. Send lawyer email and declined offer of 13K. 15K was
JLQ          4/4/2018    agreed upon.                                                          Accounting                                 0.50 $120.00         $60.00
                         Calls with Annette. Filing of paperwork stack. Follow-up on checks
JLQ          4/4/2018    held for deposit.                                                     Accounting                                 1.00 $120.00        $120.00
JLQ          4/5/2018    A/P list to pay bills.                                                Accounting                                 0.33 $120.00         $39.60
                         Tom Uram lawyer correspondence. Interest calculation on invoices.
JLQ          4/5/2018    Call with Annette.                                                    Accounting                                 1.17 $120.00        $140.40
                         AP List for payments. Called Vendors to Verify. Submitted
                         paperwork for credit refunds. Call with Annette regarding items to
                         do. Cash flow updated. Call with Lawyer regarding Tom Uram
JLQ          4/6/2018    settlement.                                                           Accounting                                 4.00 $120.00        $480.00
JLQ          4/6/2018    MOR's data to Annette. All cash transactions                          MOR's                                      0.67 $120.00         $80.40
                         Discuss insolvency and subpoena documents with AUSA, FBI, Mark
JG           4/9/2018    and Mike                                                              Investigation - FBI/US Trustee Office      0.50 $150.00         $75.00
JLQ          4/9/2018    Open up weeks worth of mail. Deposit ready for bank.                  Accounting                                 0.50 $120.00         $60.00
                         Made copies of bond rider and mailed original to US Trustee's
                         office. Send a customer deposit back with letter. Call with Annette -
JLQ          4/9/2018    misc. close and some chargeback research.                             Accounting                                 0.50 $120.00         $60.00
JLQ          4/9/2018    To Key Bank for deposit                                               Accounting                                 0.50 $120.00         $60.00
                         Opened all mail. Input invoices. Made inquiries on Worldpay
                         chargeback, Worker's comp VI cancellation, employee DOT request
JLQ          4/9/2018    of information.                                                       Accounting                                 1.33 $120.00        $159.60

MTC          4/9/2018    Discussion with FBI on status and additional information they want     Investigation - FBI/US Trustee Office     1.80 $350.00        $630.00
                         Scan and email DOT Request. Pay Bond renewal to Matson.
JLQ          4/10/2018   Payment to Pan American.                                               Accounting                                0.42   $120.00       $50.40
JLQ          4/10/2018   Bank to get Cashier's check for Court Admin Fees                       Accounting                                0.58   $120.00       $69.60
JLQ          4/10/2018   Make all utility, COGS, Supplies invoice payments.                     Accounting                                2.00   $120.00      $240.00
JLQ          4/10/2018   Month end closing items                                                Accounting                                3.00   $120.00      $360.00
JLQ          4/10/2018   update Cash flow                                                       Cash Flow                                 0.92   $120.00      $110.40
                         Call with Mark regarding customer deposits. Worked on list and
JLQ          4/11/2018   sent to Paul, Edgar and Annette to verify.                             Accounting                                0.33 $120.00         $39.60
                         Responses to AG Letter to court. Sent my markups to Mark and
JLQ          4/11/2018   team.                                                                  Bankruptcy Admin                          2.08 $120.00        $249.60
JLQ          4/11/2018   Update Cash Flow.                                                      Cash Flow                                 1.08 $120.00        $129.60
                         Review of Franks reconciliation of amount due back to NWTM from
JLQ          4/12/2018   WorldPay                                                               Accounting                                0.50 $120.00         $60.00
                         Update Cash Flow. Call with Annette regarding payments and other
JLQ          4/12/2018   issues                                                                 Cash Flow                                 0.67   $120.00       $80.40
JLQ          4/12/2018   MOR's                                                                  MOR's                                     0.50   $120.00       $60.00
JLQ          4/12/2018   MOR's                                                                  MOR's                                     3.42   $120.00      $410.40
MTC          4/12/2018   Discussion with the FBI on open subpoena items                         Investigation - FBI/US Trustee Office     0.40   $350.00      $140.00
                         Conference call with Mark, Jody, Annette, Edgar and Paul to review
JG           4/13/2018   close down procedures and action items                                 Close of Company                          1.10 $150.00        $165.00
                         Review the Court's ruling related to insolvency (Dk. 97), update
                         insolvency schedules and attempt to re-calculate inventory (roll-
JG           4/13/2018   forward)                                                               Insolvency                                2.00 $150.00        $300.00
                         Work on customer deposits. Sending checks back with a letter. Post
                         office to mail out of country checks. Deposit for NWTM to bank.
JLQ          4/13/2018   Record all checks in QB.                                               Accounting                                4.33 $120.00        $519.60
JLQ          4/13/2018   Set up PO Box in Bonney Lake. Submit change of address form.           Accounting                                1.17 $120.00        $140.40
                         Conference call with Mark, Paul, Edgar and Annette. Close down
JLQ          4/13/2018   list and duties.                                                       Close of Company                          1.08 $120.00        $129.60
                         Paying additional invoices. Input in QB. Wire out to China supplier.
JLQ          4/16/2018   Call with Annette regarding customer deposit project.                  Accounting                                1.25 $120.00        $150.00
JLQ          4/16/2018   Read through Indictment.                                               Bankruptcy Admin                          0.25 $120.00         $30.00
JLQ          4/16/2018   Update Cash Flow                                                       Cash Flow                                 0.58 $120.00         $69.60
                         Formula's fixed on Insolvency report for Jessica. Research on
JLQ          4/16/2018   numbers for Pan America silver.                                        Insolvency                                0.75 $120.00          $90.00
JLQ          4/16/2018   Finish up MOR's                                                        MOR's                                     0.92 $120.00         $110.40
MTC          4/16/2018   Pulled out insolvency analysis and reviewed outline                    Investigation                             3.00 $350.00       $1,050.00
                         Type list of significant events for the closing case report - assess
JG           4/17/2018   timeline                                                               Close of Company                          1.50   $150.00      $225.00
JLQ          4/17/2018   US Trustee Q1 Fee calculation and payment.                             Accounting                                0.42   $120.00       $50.40
JLQ          4/17/2018   Review open order deposits from Jenifer Baker.                         Accounting                                1.00   $120.00      $120.00
JLQ          4/17/2018   Update Cash Flow. Calls with Jessica regarding insolvency.             Cash Flow                                 0.67   $120.00       $80.40
                         Discussion with Jessica on meeting with FBI and review of
MTC          4/17/2018   insolvency                                                             Investigation - FBI/US Trustee Office     0.80 $350.00        $280.00
JLQ          4/18/2018   Summary for customer deposits. Sent some to Edgar to review            Accounting                                0.25 $120.00         $30.00
                         Call with Tom Uram's lawyer regarding settlement. Sent agreement
JLQ          4/18/2018   to Mike and Mark for approval.                                         Accounting                                0.42 $120.00         $50.40
                         More review and summary of open orders for customer deposits.
                         Sent list of customers to Annette for more research to verify if
JLQ          4/18/2018   deposit is valid and items did not ship.                               Accounting                                0.50 $120.00         $60.00
                         WI Workers Comp State information request filled out and mailed
                         back. Child Support request for information filled out and mailed
JLQ          4/18/2018   back.                                                                  Accounting                                0.50 $120.00         $60.00


                                                                                                                                                                A - 46
 Professional     Date                                  Description                                                     Class              Hours   Rate     Amount
JLQ           4/18/2018   Review of Customer deposits after Annette's review and notes.          Accounting                                  1.00 $120.00      $120.00
                          Opening mail. Deposit ready. Deposit to Bank. Call with
                          Edgar/Mike regarding Steve Firebaugh access to building. Review
JLQ          4/18/2018    of customer deposits on file.                                          Accounting                                  2.58 $120.00      $309.60
                          Review close task list. Closed Bento, Lockbox, PayPal. Inquiring on
                          eBay. Send Annette list of possible credits on account for customers
JLQ          4/18/2018    to research.                                                           Close of Company                            0.67 $120.00       $80.40
JLQ          4/18/2018    Pull MOR's together and send to Mike.                                  MOR's                                       0.17 $120.00       $20.40
                          Review notes from the conference call and create all hands list for
JG           4/19/2018    Rodger May and Industrial Assets                                       Liquidation Analysis                        0.80 $150.00      $120.00
                          Call with Annette regarding customers with credits research. Pay
JLQ          4/19/2018    Mark McVeigh.                                                          Accounting                                  0.58 $120.00       $69.60

                          Review of customer credits on file with Annette on her finding.
                          Made summary by type of credit and made adjustments per notes.
JLQ          4/19/2018    Mailed check for customer requested deposit on file to be returned.    Accounting                                  1.00 $120.00      $120.00
JLQ          4/19/2018    Update Cash flow                                                       Cash Flow                                   0.17 $120.00       $20.40
JLQ          4/19/2018    MOR's Significant Events                                               MOR's                                       0.50 $120.00       $60.00
                          Copy and send out Texas Comptroller notice's to Annette to
                          troubleshoot. Copy and send out State of Minnesota Cease and
JG           4/20/2018    Desist notice to Mike Gearin.                                          Close of Company                            0.30 $150.00       $45.00
                          Continue editing 506 c claim / die ownership memo. Send to MC
JG           4/21/2018    for review                                                             Liquidation Analysis                        2.00 $150.00      $300.00
                          Sort through die ownership communication emails and create matrix
JG           4/20/2018    with contact information                                               Sale of Assets                              2.00 $150.00      $300.00
                          Update Credits on file information from Annette's research on
JLQ          4/20/2018    payment type.                                                          Accounting                                  0.25 $120.00       $30.00
                          Call with Annette regarding credits on account. Updated
                          spreadsheets, made summary and sent to Mark for review.
JLQ          4/20/2018    Email to USAF regarding refunding deposit on account via CC.           Accounting                                  0.67 $120.00       $80.40
                          Find all payments to Betty Carey and Colton Jones - screenshot line
JG           4/23/2018    item in bank statements and create folder of exhibits                  Inventory                                   2.50 $150.00      $375.00
                          Sort through die ownership communication emails and create matrix
JG           4/23/2018    with contact information                                               Sale of Assets                              2.40 $150.00      $360.00
                          Draft 506 c claim memo regarding die ownership claims, make first
JG           4/23/2018    round of edits and pass to Paul Wagner                                 Sale of Assets                              2.50 $150.00      $375.00
JLQ          4/23/2018    Update customer credit/deposit list with addresses from Jenifer.       Accounting                                  0.25 $120.00       $30.00
JLQ          4/23/2018    Bonney Lake PO Box to set up                                           Accounting                                  0.33 $120.00       $39.60
                          Call with Annette and Edgar regarding E-2, Printing and what
JLQ          4/23/2018    information that can be taken for Betty Carey back up.                 Accounting                                  0.50 $120.00       $60.00
                          A/R Collection spreadsheet. Added notes. Reviewed - added
JLQ          4/23/2018    information to have Jenifer start collection efforts                   Accounting                                  1.00 $120.00      $120.00
                          Conference call with Mark, Paul, Edgar and Annette regarding close
JLQ          4/23/2018    down action items                                                      Close of Company                            0.67 $120.00       $80.40
JLQ          4/23/2018    Call with K&L and FBI to find storage binder back up.                  Investigation - Storage Inventory/Vault     0.25 $120.00       $30.00
JLQ          4/23/2018    Betty Carey - list of items to get backup on.                          Investigation - Storage Inventory/Vault     0.25 $120.00       $30.00
                          Follow up on Betty claim and supporting documentation, provided
                          everything to David Neu and discuss possibility of an adversary
MTC          4/23/2018    proceeding                                                             Investigation - Storage Inventory/Vault     1.40 $350.00      $490.00
                          Update die ownership communications spreadsheet with new
JG           4/24/2018    information regarding entity and die numbers. Send to Paul             Sale of Assets                              0.90 $150.00      $135.00
JLQ          4/24/2018    Dayton Estimated cost list                                             Accounting                                  0.25 $120.00       $30.00
                          Mail. Census report unfilled orders. Call with Annette. Call with
JLQ          4/24/2018    Society Insurance request refund of credit on account.                 Accounting                                  0.50 $120.00       $60.00
                          Customer credits and deposits refunds. Post office to mail. Entered
JLQ          4/24/2018    all checks in QB                                                       Accounting                                  3.33 $120.00      $399.60
JLQ          4/24/2018    Update Cash flow                                                       Cash Flow                                   0.92 $120.00      $110.40
                          Discuss open bank accounts at NWTM and get Key Bank accounts
JG           4/25/2018    over to Ben through Jody                                               Investigation - FBI/US Trustee Office       0.20 $150.00       $30.00
                          Discuss die ownership spreadsheet with Paul, drobox of artwork and
JG           4/25/2018    related IP ownership. Update die ownership memo.                       Sale of Assets                              2.00 $150.00      $300.00
                          Schedule of Dayton monthly cost to keep open. Call with Annette
JLQ          4/25/2018    on payroll items and Benefits.                                         Close of Company                            1.33 $120.00      $159.60

                          Meet with David at K&L to discuss die ownership binder / memo.
JG           4/26/2018    Meet with Jody at K&L to discuss Betty Carey status and next steps Sale of Assets                                  1.20 $150.00      $180.00
                          Estimated cost schedule to keep Dayton open. Fully Burdened
JLQ          5/1/2018     payroll cost spreadsheet.                                          Close of Company                                1.00 $120.00      $120.00
                          Seattle to K&L Gates for Betty Carey backup from inventory
JLQ          5/1/2018     binders.                                                           Inventory                                       3.00 $120.00      $360.00

JG           5/2/2018     Create summary of die/collars that have been shipped as of 4/30/18     Liquidation Analysis                        1.20 $150.00      $180.00
JLQ          5/2/2018     Bank Deposit.                                                          Accounting                                  0.33 $120.00       $39.60
                          Work with UPS (Kim) using deposit for past due invoices. Wire out.
JLQ          5/2/2018     Benefits research for auto-renew.                                      Accounting                                  0.50 $120.00       $60.00
JLQ          5/2/2018     Reimbursement processed. Invoices paid. Misc QB entries.               Accounting                                  0.75 $120.00       $90.00
                          Call with TX Comptroller for franchise taxes and how to get
JLQ          5/2/2018     business closed.                                                       Accounting                                  0.42 $120.00       $50.40



                                                                                                                                                                 A - 47
Professional      Date                                   Description                                                      Class               Hours     Rate     Amount
                           Work with Reliance regarding open 401K plan for NWTM. Getting
JLQ            5/2/2018    documents to get process started for closing.                            Accounting                                  0.42 $120.00         $50.40
                           Pitney Bowes return of equipment issues. Call with customer
JLQ            5/2/2018    service.                                                                 Accounting                                  0.33 $120.00         $39.60
                           Work with NV Worker's comp division. Wrong address - verify fine
JLQ            5/2/2018    payment. Call with Dina.                                                 Accounting                                  0.42 $120.00         $50.40
JLQ            5/2/2018    Work on verification of Bill Atalla's expense claim.                     Claims                                      0.33 $120.00         $39.60
JLQ            5/2/2018    Pan America settlement - call with lawyer.                               Claims                                      0.25 $120.00         $30.00
                           Admin claims work. Payables, customer, professionals with contact
JLQ            5/2/2018    information and amount NWTM owes.                                        Claims                                      1.25 $120.00        $150.00
                           Betty Carey detail reconciliation with sales invoices and check
JLQ            5/2/2018    copies.                                                                  Inventory                                   1.50 $120.00        $180.00
                           Comments regarding Pehl's statement. Sent back to Mark for
JLQ            5/2/2018    review.                                                                  Investigation                               0.50 $120.00         $60.00
                           Sort through Betty Carey / Colton Jones Purchase Orders, Cash
                           advances (in bank statements) and metal storage report. Create a
JG             5/3/2018    reconcilation and timeline.                                              Inventory                                   3.50 $150.00        $525.00
MTC            5/3/2018    MTC - Betty inventory reconcilation                                      Inventory                                   1.10 $350.00        $385.00
                           Move servers and IT related equiptment from Paul's car into the
JG             5/4/2018    CCG office to store                                                      Close of Company                            0.30 $150.00         $45.00
                           Continue sorting through Betty Carey purchase orders and inventory
JG             5/4/2018    spreadsheets in order to assess her claim amount                         Inventory                                   1.00 $150.00        $150.00
                           Create and action items list for Paul Wagner and Greg Fullington
JG             5/4/2018    regarding declarations for US Trustee's office meeting                   Investigation - FBI/US Trustee Office       1.00 $150.00        $150.00
                           Work with Edgar to get pictures uploaded on Dropbox for the fixed
JG             5/4/2018    asset inventory in order to send to Parish                               Sale of Assets                              0.20 $150.00         $30.00
JLQ            5/4/2018    Schedule of payments to Cascade or Mark                                  Bankruptcy Admin                            1.42 $120.00        $170.40

JG             5/7/2018    Overview of action items and exhibits for Memo to Trustee's office       Investigation - FBI/US Trustee Office       0.30 $150.00         $45.00
JLQ            5/7/2018    Detail of expenses reimbursed by NWTM to CCG                             Bankruptcy Admin                            5.50 $120.00        $660.00
                           Sort through Betty Carey / Colton Jones Purchase Orders, Cash
                           advances (in bank statements) and metal storage report. Create a
                           reconcilation and timeline. Set up a meeting with Erin to work
JG             5/8/2018    through issues.                                                          Inventory                                   4.50 $150.00        $675.00
                           Walk through Mark's index and copy over files from his computer in
JG             5/8/2018    order to draft memo to the US Trustees office                            Investigation - FBI/US Trustee Office       0.40 $150.00         $60.00
                           Status call to go over die ownership, betty carey status, die shipping
JG             5/8/2018    and all open items                                                       Sale of Assets                              0.50 $150.00         $75.00
                           Royalty reconciliation verifying all charges are submitted. Calls
JLQ            5/8/2018    with Annette regarding quarterly amounts.                                Accounting                                  0.75 $120.00         $90.00
JLQ            5/8/2018    Trustee Expenses reconciliation. Reimbursed vs. still outstanding.       Bankruptcy Admin                            1.00 $120.00        $120.00
                           Call with Mark regarding expenses reimbursed to CCG. Call with
JLQ            5/8/2018    Mark, Paul, Edgar and Annette on close down action item update.          Close of Company                            1.42 $120.00        $170.40
                           Sort through Betty Carey / Colton Jones Purchase Orders, Cash
                           advances (in bank statements) and metal storage report. Create a
JG             5/9/2018    reconcilation and timeline.                                              Investigation - Storage Inventory/Vault     2.00 $150.00        $300.00
JLQ            5/9/2018    Close. Reconciliations                                                   Accounting                                  6.42 $120.00        $770.40

                           Meet with Erin to discuss discrepencies in purchase orders, invoices
JG             5/10/2018   and storage spreadsheets related to Betty Carey / Colton Jones           Inventory                                   1.80 $150.00        $270.00
                           Sort through Betty Carey / Colton Jones Purchase Orders, Cash
                           advances (in bank statements) and metal storage report. Create a
JG             5/10/2018   reconcilation and timeline.                                              Inventory                                   6.20 $150.00        $930.00
                           Close and adjusting reconciliations. Close of books - items emailed
JLQ            5/10/2018   to Mark to clarify amounts on books.                                     Accounting                                  3.00 $120.00        $360.00
JLQ            5/10/2018   Adjustments - MOR's                                                      MOR's                                       2.50 $120.00        $300.00
                           Sort through Betty Carey / Colton Jones Purchase Orders, Cash
                           advances (in bank statements) and metal storage report. Create a
JG             5/11/2018   reconcilation and timeline.                                              Inventory                                   8.00 $150.00       $1,200.00
                           Research on date employees received last week of December pay.
JLQ            5/11/2018   List of employees who received it later.                                 Accounting                                  0.33 $120.00         $39.60
                           Sort through Betty Carey / Colton Jones Purchase Orders, Cash
                           advances (in bank statements) and metal storage report. Create a
JG             5/12/2018   reconcilation and timeline.                                              Inventory                                   1.00 $150.00        $150.00
                           Go over progress on Betty Carey / Colton Jones account with Mark.
                           Continue working on the timeline, reconcilation and corresponding
JG             5/14/2018   memo of procedures                                                       Inventory                                   1.30 $150.00        $195.00
                           Discuss additional topics to add to the US Trustee's office memo
JG             5/14/2018   regarding issues raised by creditors and individuals                     Investigation - FBI/US Trustee Office       0.50 $150.00         $75.00
                           ADP 401K forms to close out account for remaining employees
JLQ            5/14/2018   found still having balances invested.                                    Accounting                                  1.75   $120.00      $210.00
JLQ            5/14/2018   Research of possible claimant question.                                  Claims                                      0.50   $120.00       $60.00
JLQ            5/14/2018   Close down weekly conference call                                        Close of Company                            0.50   $120.00       $60.00
JLQ            5/14/2018   MOR's                                                                    MOR's                                       1.08   $120.00      $129.60
JLQ            5/14/2018   MOR's                                                                    MOR's                                       0.25   $120.00       $30.00
                           Go over progress on Betty Carey / Colton Jones account with Mark.
                           Continue working on the timeline, reconcilation and corresponding
JG             5/15/2018   memo of procedures                                                       Inventory                                   2.00 $150.00        $300.00



                                                                                                                                                                      A - 48
Professional      Date                                  Description                                                    Class             Hours     Rate     Amount
                           Begin pulling together all documents related to US Trustees office
JG             5/15/2018   binder. Get all NWTM timecards from Jody.                             Investigation - FBI/US Trustee Office     1.00 $150.00        $150.00
JLQ            5/15/2018   Reclass and re-read all NWTM hours since April 2016.                  Bankruptcy Admin                          5.00 $120.00        $600.00
JLQ            5/15/2018   MOR's                                                                 MOR's                                     2.50 $120.00        $300.00

                           Go over progress on Betty Carey / Colton Jones account with Mark.
                           Continue working on the timeline, reconcilation and corresponding
                           memo of procedures. Send draft of all models, summaries,
JG             5/16/2018   timelines, exhibits and procedures memo to Mark for review.           Inventory                                 5.00 $150.00        $750.00
                           Continue pulling together all documents related to US Trustees
JG             5/16/2018   office binder.                                                        Investigation - FBI/US Trustee Office     1.50 $150.00        $225.00
JLQ            5/16/2018   All hours together for NWTM                                           Bankruptcy Admin                          5.17 $120.00        $620.40
                           Continue pulling together all documents related to US Trustees
JG             5/17/2018   office binder.                                                        Investigation - FBI/US Trustee Office     1.50 $150.00        $225.00
JLQ            5/17/2018   Updated hours for NWT and categories for Trustee                      Bankruptcy Admin                          1.00 $120.00        $120.00
                           Continue pulling together all documents related to US Trustees
JG             5/18/2018   office binder.                                                        Investigation - FBI/US Trustee Office     5.00 $150.00        $750.00
                           Continue pulling together all documents related to US Trustees
                           office binder. Create summaries of CCG and Trustee time based
JG             5/21/2018   upon name and category.                                               Investigation - FBI/US Trustee Office     5.50 $150.00        $825.00
                           Invoices entered, payments requested. Email request misc items
JLQ            5/21/2018   from last week.                                                       Accounting                                1.08   $120.00      $129.60
JLQ            5/21/2018   Finish closing entries                                                Accounting                                1.00   $120.00      $120.00
JLQ            5/21/2018   Post office mail. Go through all mail and enter invoices, file, etc   Accounting                                0.42   $120.00       $50.40
JLQ            5/21/2018   Post office mail. Go through all mail and enter invoices, file, etc   Accounting                                1.17   $120.00      $140.40
JLQ            5/21/2018   Cash Flow                                                             Cash Flow                                 0.83   $120.00       $99.60
JLQ            5/21/2018   Close down conference call. Send out agenda prior to meeting          Close of Company                          0.58   $120.00       $69.60
JLQ            5/21/2018   MOR's                                                                 MOR's                                     0.25   $120.00       $30.00
                           Continue pulling together all documents related to US Trustees
                           office binder. Review Oct 6, 2017 and May 4, 2018 transcripts and
JG             5/22/2018   respond to concerns. Begin reviewing with Mark and editing            Investigation - FBI/US Trustee Office    11.00 $150.00       $1,650.00
                           May 4th Hearing notes - explanations for some expenditures that
JLQ            5/22/2018   were questioned.                                                      Bankruptcy Admin                          0.33 $120.00         $39.60
JLQ            5/22/2018   Bond increase with Indiana. Should receive at Seattle office.         Bankruptcy Admin                          0.25 $120.00         $30.00
                           Payment of Bill's deferred comp and expenses. Worked with
JLQ            5/22/2018   Annette on including in ADP with taxes.                               Claims                                    0.50 $120.00         $60.00
                           Continued fully burdened payroll schedule with updated tax and fee
JLQ            5/22/2018   numbers. Finished closing entries.                                    Close of Company                          0.75 $120.00         $90.00
                           MOR's Significant events write up and changes. Made adjusting
JLQ            5/22/2018   entries per Mark's review.                                            MOR's                                     0.50 $120.00         $60.00
JLQ            5/22/2018   MOR's ready to file - send to Mike.                                   MOR's                                     0.75 $120.00         $90.00
                           Discussion with Jessica on information requested by US Trustee
MTC            5/22/2018   office for meeting on Thursday                                        Investigation - FBI/US Trustee Office     3.00 $350.00       $1,050.00
MTC            5/22/2018   Discussion with Mike on prep for US Trustee meeting                   Investigation - FBI/US Trustee Office     0.80 $350.00         $280.00
                           Continue pulling together all documents related to US Trustees
                           office binder. Update timecard summaries. Continue reviewing
JG             5/23/2018   schedules and memo's with Mark.                                       Investigation - FBI/US Trustee Office     5.50 $150.00        $825.00
                           Meeting with Mike G. and Mark C. at K&L Gates - continue
                           finalizing documents and responses for meeting with US Trustee's
                           office meeting on Thursday. Discussions regarding the creation of a
JG             5/23/2018   schedule breaking out precious metal inventory at each location.      Investigation - FBI/US Trustee Office     2.00 $150.00        $300.00
                           Daily cash flow detail by day from 4/1/16-4/30/18, monthly
JLQ            5/23/2018   schedule by year and yearly summary.                                  Cash Flow                                 3.00 $120.00        $360.00
JLQ            5/23/2018   Inventory Schedule for US Trustee office meeting                      Inventory                                 3.00 $120.00        $360.00

                           Edit and format inventory breakdown spreadsheet and corresponding
JG             5/24/2018   sale amounts. Finalize binder for US Trustee's office meeting.        Investigation - FBI/US Trustee Office     2.00   $150.00      $300.00
JLQ            5/24/2018   Hours categorization                                                  Bankruptcy Admin                          0.75   $120.00       $90.00
JLQ            5/25/2018   P&L to yearly and monthly tabs.                                       Accounting                                1.08   $120.00      $129.60
JLQ            5/25/2018   Mail from post office. Go through mail.                               Accounting                                0.83   $120.00       $99.60
JLQ            5/29/2018   Hours template filled in for time worked. ANS & MC.                   Accounting                                1.33   $120.00      $159.60
JLQ            5/29/2018   Mail. Payroll transfer and wire.                                      Accounting                                0.17   $120.00       $20.40
JLQ            5/29/2018   Mail. Benefits renewal paperwork.                                     Accounting                                0.33   $120.00       $39.60
JLQ            5/29/2018   Update Cashflow                                                       Cash Flow                                 0.42   $120.00       $50.40
                           Attempt to set up meeting with Alex Koehler to view the Dayton,
JG             5/30/2018   NV inventory photos                                                   Claims                                    0.20 $150.00         $30.00
                           Gather supporting documents requested from the US Trustee's
JG             5/30/2018   Office meeting and put together into a binder                         Investigation - FBI/US Trustee Office     2.50 $150.00        $375.00
JLQ            5/30/2018   Review of all hours April 2016 to April 2018 for categorizing.        Bankruptcy Admin                          5.08 $120.00        $609.60
                           Conference call with Mark, Paul, Edgar, Annette and K&L Gates
JLQ            5/30/2018   regarding close down items.                                           Close of Company                          0.92 $120.00        $110.40
                           Create Trustee / CCG time by category summaries for US Trustee's
JG             5/31/2018   office requested documents. Finalize binder.                          Investigation - FBI/US Trustee Office     1.00 $150.00        $150.00
JLQ            5/31/2018   Hours categorization                                                  Bankruptcy Admin                          4.67 $120.00        $560.40
JLQ            5/31/2018   Cash Flow                                                             Cash Flow                                 2.67 $120.00        $320.40
                           Review time allocation summaries with Mark. Correct categories
                           and send back to Jody. Finalize new summaries and finish the
JG             6/1/2018    binder.                                                               Bankruptcy Admin                          2.00 $150.00        $300.00



                                                                                                                                                                 A - 49
Professional      Date                                    Description                                                   Class               Hours     Rate     Amount
                           Create binder of supporting documents, schedules and emails related
JG             6/1/2018    to Bill Atalla's proof of claim                                        Claims                                      0.60   $150.00       $90.00
JLQ            6/1/2018    Time categorizing                                                      Bankruptcy Admin                            1.92   $120.00      $230.40
JLQ            6/1/2018    Cash flow budget for court approval through August                     Cash Flow                                   1.75   $120.00      $210.00
JLQ            6/1/2018    Finish up MOR's                                                        MOR's                                       0.50   $120.00       $60.00
                           Email regarding check returned from Mark McVeigh. Call with
                           Pitney Bowes to verify box being shipped to NV to return
JLQ            6/4/2018    equipment.                                                             Accounting                                  0.42 $120.00         $50.40
JLQ            6/4/2018    Closing                                                                Accounting                                  1.08 $120.00        $129.60
JLQ            6/4/2018    Update cashflow and budget for revenue collection                      Cash Flow                                   0.58 $120.00         $69.60
                           Go over cash budget numbers for Mark - updated, formatted and
JLQ            6/4/2018    send to Mike to file with court.                                       Cash Flow                                   0.83 $120.00         $99.60
JLQ            6/4/2018    Close down weekly conference call                                      Close of Company                            0.50 $120.00         $60.00
JLQ            6/5/2018    Cash Budget revisions.                                                 Cash Flow                                   0.58 $120.00         $69.60
                           Betty Cary call, then showed up at K&L and then tried to get a time
MTC            6/5/2018    to set up a meeting                                                    Investigation - Storage Inventory/Vault     0.70 $350.00        $245.00
JLQ            6/6/2018    A/P - Payments.                                                        Accounting                                  1.33 $120.00        $159.60
                           Review WARN Act trigger calculations. Work through issues with
JG             6/7/2018    Mark, Mike, Brian and Jody.                                            Claims                                      1.00 $150.00        $150.00
JLQ            6/7/2018    MC and ANS Billings                                                    Accounting                                  1.50 $120.00        $180.00
                           Mail at PO Box. Go through and process all. Phone with NV
                           Energy regarding possible shut off. All paid and taken care of -
JLQ            6/7/2018    changed mailing address.                                               Accounting                                  1.83 $120.00        $219.60
JLQ            6/7/2018    Update Cash flow                                                       Cash Flow                                   0.33 $120.00         $39.60
                           WARN act damages calculations. Working with Annette to get
JLQ            6/7/2018    correct information for the calculation through ADP.                   Claims                                      1.17 $120.00        $140.40
JLQ            6/7/2018    WARN Act 60 day Damages calculation                                    Claims                                      1.17 $120.00        $140.40
                           Review WARN Act damage estimate calculations - make edits and
JG             6/8/2018    send to Mark for final review                                          Claims                                      0.80 $150.00        $120.00
                           Closing items. Payroll entries, recon's and cash transactions
JLQ            6/8/2018    downloaded.                                                            Accounting                                  3.33   $120.00      $399.60
JLQ            6/8/2018    Damages calculation changes for WARN Act.                              Claims                                      1.25   $120.00      $150.00
JLQ            6/8/2018    MOR's.                                                                 MOR's                                       0.42   $120.00       $50.40
JLQ            6/8/2018    MOR's.                                                                 MOR's                                       0.58   $120.00       $69.60
JLQ            6/11/2018   Update Cash Flow                                                       Cash Flow                                   0.83   $120.00       $99.60
JLQ            6/11/2018   Weekly Close down meeting. Mark, Paul, Edgar and Annette               Close of Company                            1.00   $120.00      $120.00
JLQ            6/11/2018   Close items. Hours available for Annette for collections.              Close of Company                            0.50   $120.00       $60.00
MTC            6/11/2018   Betty Cary filing and follow up                                        Investigation - Storage Inventory/Vault     1.10   $350.00      $385.00
JLQ            6/12/2018   Finish closing May                                                     Accounting                                  3.17   $120.00      $380.40
                           Review of document filed on criminal case related to document
MTC            6/12/2018   destruction                                                            Investigation                               0.60 $350.00        $210.00
                           Followed up with David Neu on Betty Cary filing and mis
MTC            6/12/2018   statements                                                             Investigation - Storage Inventory/Vault     0.60 $350.00        $210.00
JLQ            6/13/2018   Mail at Auburn PO Box - still stuff not being forwarded...             Accounting                                  1.00 $120.00        $120.00
                           Reconcile Luna's pay. Manual check not coming through ADP...
JLQ            6/13/2018   Call with Annette. Mail from PO Box                                    Accounting                                  1.00   $120.00      $120.00
MTC            6/13/2018   Discussion with FBI on certain documents                               Investigation - FBI/US Trustee Office       0.50   $350.00      $175.00
JLQ            6/14/2018   Mail - invoices - deposit to bank.                                     Accounting                                  1.00   $120.00      $120.00
JLQ            6/14/2018   MOR's                                                                  MOR's                                       2.75   $120.00      $330.00
                           Follow up on document boxes, obtained pictures and passed on to
MTC            6/14/2018   Attorneys for hearing next Monday                                      Investigation                               0.80 $350.00        $280.00
MTC            6/14/2018   Record box count and follow up.                                        Investigation                               0.30 $350.00        $105.00
JLQ            6/15/2018   Inventory Binders - reprinted and created. FedEx for printing.         Inventory                                   1.50 $120.00        $180.00
                           Work with Brian and Jody to finalize and clean up the potential
JG             6/18/2018   damange claims related to the WARN Act                                 Claims                                      0.50 $150.00         $75.00
                           Work on WARN Act 60 day liability schedule
JLQ            6/18/2018                                                                          Claims                                      0.83 $120.00         $99.60

JLQ            6/18/2018   Close down conference call update. Mark, Paul, Edgar and Annette       Close of Company                            0.42 $120.00         $50.40
                           Follow up call with Pitney Bowes to get box to return equipment!
JLQ            6/18/2018   Another ticket# - will call Friday to confirm again.                   Close of Company                            0.17 $120.00         $20.40
                           Call with Mark regarding storing boxes for Ross. Call with Iron
JLQ            6/18/2018   Mountain to get quote for court.                                       Close of Company                            0.17 $120.00         $20.40
                           binders/dividers/colored paper for inventory binders. Assemble FW
JLQ            6/18/2018   and Aub.                                                               Inventory                                   3.33 $120.00        $399.60
                           Work with Brian and Jody to finalize and clean up the potential
JG             6/19/2018   damange claims related to the WARN Act                                 Claims                                      0.20 $150.00         $30.00
JLQ            6/19/2018   To Auburn PO Box to check for any mail not forwarded.                  Accounting                                  1.00 $120.00        $120.00
JLQ            6/19/2018   Call with Jessica - WARN Act schedule.                                 Claims                                      0.17 $120.00         $20.40
                           Inventory Binders - finalize. Store for more paper. FedEx to reprint
JLQ            6/19/2018   some papers.                                                           Inventory                                   2.75 $120.00        $330.00
JLQ            6/20/2018   Invoice input, QB entries.                                             Accounting                                  0.75 $120.00         $90.00
                           Convert notes for Bellevue Rare Coins sale to excel for inventory
JLQ            6/20/2018   binders.                                                               Accounting                                  0.50 $120.00         $60.00
JLQ            6/20/2018   Make A/P Payments                                                      Accounting                                  0.58 $120.00         $69.60
                           Cash Flow daily from beg to April 2018 - PDF for Denise. Update
JLQ            6/20/2018   daily cash flow                                                        Cash Flow                                   0.83 $120.00         $99.60
JLQ            6/20/2018   Bill Atalla Discovery information. Mark's hours 12/29-2/28/18          Investigation - Discovery                   0.50 $120.00         $60.00
JLQ            6/21/2018   Call with Annette - WorldPay deposits. Questions on Die charges.       Accounting                                  0.25 $120.00         $30.00


                                                                                                                                                                   A - 50
Professional      Date                                 Description                                                      Class   Hours     Rate     Amount
                           Picked up Mail at Post office. Certified mail - had to wait to
                           receive. Going through and processing mail. Bank to deposit
JLQ            6/21/2018   checks. FedEx to mail Inventory books.                                    Accounting                   2.08 $120.00        $249.60
JLQ            6/21/2018   A/R collections report ready for Annette to start working on.             Accounting                   0.42 $120.00         $50.40
                           Call and research on UPS past due notices. Invoice has been paid..
                           Call with Pitney Bowes AGAIN - should be expediting the box - will
JLQ            6/22/2018   call again next week.                                                     Accounting                   0.50 $120.00         $60.00
                           WARN Act Schedule updated to separate out NV vs all other
JLQ            6/22/2018   locations terminated 12/29/17. Sent back to Brian and K&L.                Claims                       0.42 $120.00         $50.40
JLQ            6/25/2018   Billing for MC and ANS                                                    Accounting                   0.67 $120.00         $80.40
                           Deposit research on Die payment - Paul and Jenifer aren't aware of
JLQ            6/25/2018   which Dies being paid for.                                                Accounting                   0.50 $120.00         $60.00

JLQ            6/25/2018   Call with Edgar, Paul and Annette. Reschedule for Mark tomorrow.          Close of Company             0.25 $120.00         $30.00
                           Review Bill Atalla's personnel file for HR and Employee handbook
JG             6/26/2018   signoffs. Drop off files to David Neu for discovery requests              Claims                       0.50 $150.00         $75.00
JLQ            6/26/2018   Close Down Weekly Conference Call.                                        Close of Company             0.83 $120.00         $99.60
                           Finish up professional fees and Significant Events for MOR's and
JLQ            6/26/2018   send package to Mike.                                                     MOR's                        1.75 $120.00        $210.00
JLQ            6/27/2018   ADP Wire. Die Refund spreadsheet ready.                                   Accounting                   0.25 $120.00         $30.00
JLQ            6/27/2018   Pick up mail. Go through mail.                                            Accounting                   1.75 $120.00        $210.00
                           Call with Pitney Bowes verify box is being sent to pick up machine.
JLQ            6/27/2018   Approved to be sent finally - will call again next week.                  Close of Company             0.17 $120.00         $20.40
                           WARN Act damage calculation and trigger review with Mark, Mike
JG             6/28/2018   and Brian                                                                 Claims                       1.20 $150.00        $180.00
JLQ            6/28/2018   Order packaging supplies for Dayton.                                      Accounting                   0.25 $120.00         $30.00
                           Update liquidation schedule with current claim amounts. Create
                           separate models with WARN Act and severance litigation
                           contingencies included. Get Atalla email chains regarding bounced
JG             6/29/2018   check from Jody and pass to Mark                                          Claims                       1.20 $150.00        $180.00
                           Mail at Auburn - asked about how to close. Met Annette - gave her
JLQ            6/29/2018   Pitney Bowes box to return equipment.                                     Accounting                   1.50 $120.00        $180.00
                           Professional Fees balance at 5/31/18 for Jessica. Reconciled CCG
JLQ            6/29/2018   and Trustee with actual billed. Made adjusting entry.                     Accounting                   0.75   $120.00       $90.00
JLQ            6/29/2018   Deposit at bank.                                                          Accounting                   0.25   $120.00       $30.00
JLQ            6/29/2018   Sent MOR's to Mike for final review.                                      MOR's                        0.25   $120.00       $30.00
JLQ            7/2/2018    Weekly close down meeting.                                                Close of Company             0.75   $120.00       $90.00
                           List of Utilities/Telecom to cancel at 7/31/18. Calls to all
                           utility/Telcom companies for disconnect instructions. On hold for
                           awhile with CenturyLink. Issue with Worker's Comp insurance in
JLQ            7/2/2018    NV ending 7/14/18 - handled while on hold!                                Close of Company             2.92 $120.00        $350.40
                           PO Box Mail. Went through mail - entered invoices. Deposit ready.
                           Key Bank for deposit. Call with UPS to get boxes to ship back
                           printing equipment. Call with Pitney Bowes to verify boxes are
                           being sent. Was told to wait and hope the box gets there if not it will
JLQ            7/3/2018    be put in a dumpster.                                                     Accounting                   2.17 $120.00        $260.40
                           Worker's comp follow up for NV. Bill Atalla vacation research and
JLQ            7/3/2018    analysis done for Mark and David.                                         Accounting                   0.75 $120.00         $90.00
                           Call with Mark regarding Bill Atalla vacation and pay check deposit
JLQ            7/3/2018    dates. Call with Annette regarding vacation taken for Bill.               Claims                       2.08 $120.00        $249.60
                           Payroll quote for Karen to bid Worker's Comp for July NV
JLQ            7/5/2018    Coverage.                                                                 Accounting                   0.50 $120.00         $60.00
JLQ            7/5/2018    QuickBooks books. Invoices and payments and deposits entered.             Accounting                   0.33 $120.00         $39.60
                           June Close. Call with Mark and Annette regarding Bill's vacation
JLQ            7/5/2018    and how it was tracked.                                                   Accounting                   3.17 $120.00        $380.40
JLQ            7/5/2018    Update Cash flow                                                          Cash Flow                    1.17 $120.00        $140.40
                           Review WARN Act mediation spreadsheets with Mark. Send final
JG             7/9/2018    version to Mike and Brian at K&L                                          Claims                       0.30 $150.00         $45.00
JLQ            7/9/2018    Mail at PO Box - go through mail.                                         Accounting                   0.50 $120.00         $60.00
JLQ            7/9/2018    Deposit at bank.                                                          Accounting                   0.33 $120.00         $39.60
                           Call with QuickBooks Enterprise - how to keep information without
                           renewing license. Expense report input. Call with Edgar. Misc
JLQ            7/9/2018    Accounting.                                                               Accounting                   1.42   $120.00      $170.40
JLQ            7/9/2018    Weekly conference call for close down.                                    Close of Company             1.00   $120.00      $120.00
JLQ            7/10/2018   Call with UPS regarding package delivery. Now late!!                      Accounting                   0.25   $120.00       $30.00
JLQ            7/10/2018   Payments. ADP Wire and transfer. Closing books.                           Accounting                   1.58   $120.00      $189.60
JLQ            7/11/2018   UPS Package from Edgar. To bank to deposit 80K cash.                      Accounting                   0.50   $120.00       $60.00
                           Enter deposit, payments. GL Entries for Payroll. Call with Annette.
JLQ            7/11/2018   Call with Edgar.                                                          Accounting                   1.83   $120.00      $219.60
JLQ            7/11/2018   Call with Pitney Bowes regarding shipping NV EQ back.                     Close of Company             0.25   $120.00       $30.00
JLQ            7/11/2018   MOR's - cash detail                                                       MOR's                        0.58   $120.00       $69.60
JLQ            7/12/2018   Update Cash Flow                                                          Cash Flow                    0.92   $120.00      $110.40
                           Sat with creditors as they examined the NV inventory binders. Did
                           some entries and MOR things while waiting. Let them look through
JLQ            7/12/2018   pictures of the vaults on my computer.                                    Claims                       3.17   $120.00      $380.40
JLQ            7/13/2018   Update Cash Flow                                                          Cash Flow                    1.50   $120.00      $180.00
JLQ            7/13/2018   Update creditors list.                                                    Claims                       1.00   $120.00      $120.00
JLQ            7/13/2018   MOR's                                                                     MOR's                        0.42   $120.00       $50.40



                                                                                                                                                       A - 51
Professional      Date                                Description                                                      Class   Hours     Rate     Amount
                           Enter expense reports and make payments
JLQ            7/16/2018                                                                            Accounting                   0.42 $120.00         $50.40
                           Key Bank for deposit. Recorded Deposit in QB. Emailed Annette
JLQ            7/16/2018   details to book in Epicor.                                               Accounting                   0.50 $120.00         $60.00
                           Order supplies for NV. Go over last week's hours for employees.
JLQ            7/16/2018   Put in billable supplies for ANS and MC invoices.                        Accounting                   0.42   $120.00       $50.40
JLQ            7/16/2018   Update Cash Flow                                                         Cash Flow                    0.42   $120.00       $50.40
JLQ            7/16/2018   Close down conference Call                                               Close of Company             0.92   $120.00      $110.40
JLQ            7/17/2018   Mail at Auburn PO Box                                                    Accounting                   1.00   $120.00      $120.00
JLQ            7/17/2018   MOR's                                                                    MOR's                        3.17   $120.00      $380.40
JLQ            7/19/2018   Deposit to bank and pick up mail at PO Box                               Accounting                   0.42   $120.00       $50.40
                           Work on WARN Act - questions from Brian. Reconciled damages
JLQ            7/19/2018   vs. payroll reports.                                                     Claims                       1.00   $120.00      $120.00
JLQ            7/20/2018   Order for NV. Input invoices in QB.                                      Accounting                   0.83   $120.00       $99.60
JLQ            7/20/2018   Go through and process all mail.                                         Accounting                   1.58   $120.00      $189.60
JLQ            7/20/2018   Update Cash Flow                                                         Cash Flow                    0.33   $120.00       $39.60
                           Send follow up WARN act analysis to Mike and Mark regarding
JG             7/23/2018   mediation tomorrow                                                       Claims                       0.30 $150.00         $45.00
                           Work with Jody to finalize admin claim list in order to finalize for
JG             7/23/2018   admin bar date.                                                          Claims                       0.40 $150.00         $60.00
JLQ            7/23/2018   Deposit at bank. Mail from PO Box. Went through mail.                    Accounting                   1.50 $120.00        $180.00
                           Call with Jenifer regarding customer list. Called Paul and left
                           message on running a customer list report. Putting together Vendor
JLQ            7/23/2018   payable list for creditor list.                                          Claims                       0.67   $120.00       $80.40
JLQ            7/23/2018   Continue working on Payables creditor list                               Claims                       0.42   $120.00       $50.40
JLQ            7/23/2018   WARN Act update                                                          Claims                       0.58   $120.00       $69.60
JLQ            7/23/2018   WARN Act - reconciliation needed.                                        Claims                       0.50   $120.00       $60.00
JLQ            7/23/2018   Close down conference call.                                              Close of Company             0.67   $120.00       $80.40
                           Call with Pitney Bowes to get boxes! Spoke with different
                           department and was told someone will be calling on status of
JLQ            7/23/2018   mailing boxes.                                                           Close of Company             0.50   $120.00       $60.00
JLQ            7/24/2018   Call with Annette - Edgar P/R. Other items.                              Accounting                   0.25   $120.00       $30.00
JLQ            7/24/2018   Wire out Payroll. Update Cash Flow. Call with Mark on cash.              Accounting                   0.92   $120.00      $110.40
JLQ            7/24/2018   A/P and other QB entries                                                 Accounting                   0.42   $120.00       $50.40
JLQ            7/24/2018   Deposit at Bank                                                          Accounting                   0.33   $120.00       $39.60
                           A/P Creditor List. WARN Act requests from Mark and Mike during
JLQ            7/24/2018   mediation.,                                                              Claims                       1.58 $120.00        $189.60
                           Clean up settlement agreement spreadsheet from mediation. Re-
                           calculate total claim amounts based upon discussion and create
                           waterfall based upon agreed settlement account. Send to MC for
JG             7/25/2018   review.                                                                  Claims                       2.60 $150.00        $390.00
JLQ            7/25/2018   AP Creditor List. Add Employee list and Committee list.                  Claims                       3.42 $120.00        $410.40
JLQ            7/25/2018   AP Creditor List. Add Employee list and Committee list.                  Claims                       1.08 $120.00        $129.60
                           Call with Annette - pay rates for all employees
JLQ            7/25/2018                                                                            Claims                       0.17 $120.00         $20.40
JLQ            7/26/2018   MOR's. Final closing. Revenue added.                                     MOR's                        1.50 $120.00        $180.00
JLQ            7/30/2018   Invoices input and paid.                                                 Accounting                   0.50 $120.00         $60.00
                           Call with State of NV investigator for Worker's comp. Sent items
JLQ            7/30/2018   needed for report. Set up to meet with Mark in Dayton.                   Accounting                   0.75 $120.00         $90.00
JLQ            7/30/2018   Weekly close down call.                                                  Close of Company             0.58 $120.00         $69.60
JLQ            7/30/2018   Call with utilities to cancel service as of 7/31/18                      Close of Company             1.75 $120.00        $210.00
                           Update NWTM cure cost bids and format settlement schedule based
JG             8/1/2018    upon NWTM and Hoff competing bids                                        Claims                       0.60 $150.00         $90.00
                           Called Utilities previous stopped as of 8/1/18 to extend to 8/31/18.
JLQ            8/1/2018    Calls with Edgar and Annette.                                            Close of Company             1.33 $120.00        $159.60
JLQ            8/6/2018    Call with Steve B to fix the remote connection                           Accounting                   0.25 $120.00         $30.00
                           Mail at PO Box. Go through weeks' worth of mail and process. Pay
                           Bills. Call with Pitney Bowes regarding returning machines. Call
JLQ            8/6/2018    with collection companies regarding invoices.                            Accounting                   4.13 $120.00        $495.60
JLQ            8/6/2018    Update Cash Flow                                                         Cash Flow                    1.28 $120.00        $153.60
                           Call with Mike G regarding Admin Claims. Reviewed Court
                           document. Call with Paul regarding customer report for Admin
JLQ            8/6/2018    Claims.                                                                  Claims                       0.33 $120.00         $39.60
                           Read through Mr. Lichenstein's appeal to BK Court rejection of
JG             8/7/2018    excusable neglect defense regarding late filing. Summarize for MC        Investigation                1.00 $150.00        $150.00
                           ADP Wire. Call with NV Energy to extend cancellation to 8/31/18.
JLQ            8/7/2018    Hoff Wire                                                                Accounting                   0.46 $120.00         $55.20

                           UPS package with check and cash for items sold. Processing. To
JLQ            8/7/2018    Bank to deposit. To post office to pick up certified letter in Sumner.   Accounting                   1.61 $120.00        $193.20
JLQ            8/8/2018    Closing                                                                  Accounting                   1.80 $120.00        $216.00
                           Call with collection company informing them of admin claim
JLQ            8/8/2018    process.                                                                 Claims                       0.17 $120.00         $20.40
JLQ            8/8/2018    MOR changes per Mike.                                                    MOR's                        0.49 $120.00         $58.80
                           Closing of books. Reconcile BS Accounts
JLQ            8/9/2018                                                                             Accounting                   1.66 $120.00        $199.20
JLQ            8/9/2018    WARN Act - Address for employee claims                                   Claims                       0.67 $120.00         $80.40
JLQ            8/9/2018    MOR's                                                                    MOR's                        2.03 $120.00        $243.60



                                                                                                                                                      A - 52
Professional      Date                                    Description                                                Class   Hours     Rate     Amount
                           Call with Craig who purchased the truck through auction regarding
                           title. Creating a letter saying we have no interest in the vehicle.
JLQ            8/9/2018    Mailing out today.                                                     Sale of Assets               0.49 $120.00         $58.80
JLQ            8/10/2018   MOR's                                                                  MOR's                        0.25 $120.00         $30.00
                           To bank for deposit. To Fed ex to overnight checks for contract
JLQ            8/13/2018   labor. wrote contract labor checks. To PO Box for mail.                Accounting                   0.75 $120.00         $90.00
                           Go over claim list for A/P - add addresses and remove vendors that
JLQ            8/13/2018   were not post-petition                                                 Claims                       0.75 $120.00         $90.00
                           Finish up MOR's with revenue number from report. Emailed to get
JLQ            8/13/2018   professional fees for K&L to finish. Call with Annette                 MOR's                        0.33 $120.00         $39.60
                           Transcribe and clean up Dayton cure cost analysis from Mark's visit
JG             8/14/2018   with Connie                                                            Claims                       0.80   $150.00      $120.00
JLQ            8/14/2018   Invoices. Misc. Accounting.                                            Accounting                   0.19   $120.00       $22.80
JLQ            8/14/2018   Cash flow budget through end of year.                                  Cash Flow                    0.63   $120.00       $75.60
JLQ            8/14/2018   Dayton Cure costs updated for Mark. Call with Mark.                    Claims                       0.63   $120.00       $75.60
JLQ            8/14/2018   MOR's to Mike to look over.                                            MOR's                        0.50   $120.00       $60.00
JLQ            8/15/2018   Cash flow budget through 12/31/18.                                     Cash Flow                    3.36   $120.00      $403.20
                           Call with Mark on cash flow. Make edits and send to Mike and
JLQ            8/15/2018   Mark to file with court.                                               Cash Flow                    0.69 $120.00         $82.80
JLQ            8/15/2018   Lease cure cost spreadsheet update.                                    Claims                       0.97 $120.00        $116.40
JLQ            8/15/2018   Finish up MOR's - make changes after Mike's review.                    MOR's                        1.13 $120.00        $135.60
                           Cash flow updated. Call with Mark and Mike regarding cash flow to
JLQ            8/16/2018   submit to court.                                                       Cash Flow                    0.42   $120.00       $50.40
JLQ            8/17/2018   Update cash flow from 4/1/16 to now. Adding May-July detail            Cash Flow                    0.90   $120.00      $108.00
JLQ            8/17/2018   Update cash flow from 4/1/16 to now. Adding May-July detail            Cash Flow                    0.54   $120.00       $64.80
JLQ            8/18/2018   Edgar expense report.                                                  Accounting                   0.25   $120.00       $30.00
JLQ            8/18/2018   Vendor list address for claim notification                             Claims                       1.97   $120.00      $236.40

JG             8/20/2018   Send Mike Gearin blacktop and concrete bids related to cure costs.     Claims                       0.30 $150.00         $45.00
                           Look up possible broker's to work in Dayton for commercial real
JG             8/22/2018   estate                                                                 Claims                       0.30 $150.00         $45.00
                           Assisted with finding a solution to get chemicals out of Dayton in a
JG             8/29/2018   timely manner                                                          Close of Company             1.00 $150.00        $150.00
                           Mail at PO Box. FedEx due to damaged shipment from Edgar. Call
JLQ            8/29/2018   with FedEx to get case#.                                               Accounting                   0.58 $120.00         $69.60
                           Call with Fed Ex regarding missing contents. Issues with driver
JLQ            8/29/2018   stating wrong fact. Submitted higher claim.                            Accounting                   0.50 $120.00         $60.00
                           Went through all mail - recorded invoices - got deposit recorded and
JLQ            8/29/2018   ready for bank.                                                        Accounting                   1.33 $120.00        $159.60
JLQ            8/29/2018   Update cash flow                                                       Cash Flow                    0.53 $120.00         $63.60
JLQ            8/29/2018   Went over vendor list for claim notices.                               Claims                       0.50 $120.00         $60.00
                           Deposit at bank. Call to BDA regarding payment received. Sending
JLQ            8/30/2018   back check.                                                            Accounting                   0.47 $120.00         $56.40

                           Call with Mark - write up of FedEx issue. Send memo to Mark and
JLQ            8/30/2018   Mike. Calls with Grant regarding insurance regarding this claim.       Accounting                   1.22 $120.00        $146.40
                           Vendor list for notification - pulling out taxing and leasing
JLQ            8/30/2018   authorities. Call with Jenifer regarding Dies.                         Claims                       0.81 $120.00         $97.20
JG             8/31/2018   Update cash budget with Hoff settlement and send to Mike Gearin        Cash Flow                    0.40 $150.00         $60.00
                           Pay contract labor, expense report. Update cash flow for payments.
                           Call with Edgar - anyone driving a vehicle or equipment so we can
JLQ            8/31/2018   cancel insurance.                                                      Accounting                   0.58 $120.00         $69.60
                           FedEx to mail Connie checks. Calls with Connie and utility
                           companies regarding keeping utilities on through the 7th.
JLQ            8/31/2018                                                                          Accounting                   1.54 $120.00        $184.80
                           Update Cash budget with Hoff settlement and new clean up figures -
JG             9/4/2018    send to Mike to file                                                   Cash Flow                    0.30 $150.00         $45.00
                           Wire funds for clean up. Send signed agreement. Call Jenifer for
JLQ            9/4/2018    questions on agreement.                                                Accounting                   0.51   $120.00       $61.20
JLQ            9/4/2018    Cash flow spreadsheet for Mark and Mike,                               Cash Flow                    0.25   $120.00       $30.00
JLQ            9/5/2018    Close books.                                                           Accounting                   1.08   $120.00      $129.60
JLQ            9/5/2018    Bank reconciliations and Balance Sheet reconciliations                 Accounting                   1.10   $120.00      $132.00
JLQ            9/5/2018    Wires to Hoff's and Payroll.                                           Accounting                   0.17   $120.00       $20.40

JLQ            9/5/2018    Mail and process. Call with Jenifer regarding chemicals for Friday.    Accounting                   0.67   $120.00       $80.40
JLQ            9/5/2018    A/R Aging report from Annette - reconcile.                             Accounting                   0.67   $120.00       $80.40
JLQ            9/5/2018    Update Cash flow                                                       Cash Flow                    0.52   $120.00       $62.40
JLQ            9/6/2018    Closing books.                                                         Accounting                   3.45   $120.00      $414.00
                           Go through scrap silver and documents sent from Steve Mayer.
JG             9/7/2018    Photograph each item and create a log to track for eventual sale       Close of Company             7.50 $150.00       $1,125.00
                           Calls with Jenifer and Connie regarding waste clean up. Problems
                           with timing and firing the agency that didn't come out. Possible
JLQ            9/7/2018    clean up now Tuesday.                                                  Close of Company             0.75 $120.00         $90.00
                           To post office to pay for PO box. Got mail. Went through all mail
                           and processed. Went to bank to deposit checks that came in. Call
                           with Jenifer on how to get Jose paid for hours worked last week.
                           Manual check calculation with Annette, payment mailed to Jenifer
JLQ            9/10/2018   for Jose. Payment made to Steve B. per Paul Wagner.                    Accounting                   1.65 $120.00        $198.00



                                                                                                                                                     A - 53
Professional      Date                                Description                                                     Class   Hours     Rate       Amount
                           Close of company reports and affidavits for Indiana and Virginia.
JLQ            9/10/2018   Research through court docs to show proof of close down.                Accounting                   0.84 $120.00          $100.80
                           Input invoices. Requested refunds now that business is closed.
JLQ            9/10/2018   Made payments through bill payer.                                       Accounting                   1.03 $120.00          $123.60
JLQ            9/10/2018   Cash flow update                                                        Cash Flow                    0.80 $120.00           $96.00

                           Call with Connie regarding phase 1 ESD suppose to happen today.
                           Gave me Krista's contact to call and push back until later this week.
                           Call with Krista - gave her background on the company and Connie's
                           information to schedule her inspection/walk-thru for late this week.
                           Call with NV energy regarding original shut off date of today -
JLQ            9/10/2018   cancelled order and will call back when need it cancelled.              Close of Company             0.58 $120.00           $69.60
                           Call with Annette to explain WorldPay request. Went over customer
                           request for data records. Reviewing WorldPay spreadsheet and
JLQ            9/12/2018   sending to Mark.                                                        Accounting                   0.38   $120.00         $45.60
JLQ            9/12/2018   Bank Deposit.                                                           Accounting                   0.38   $120.00         $45.60
JLQ            9/13/2018   MOR's                                                                   MOR's                        3.01   $120.00        $361.20
JLQ            9/14/2018   To bank to deposit Holabird's check for scale.                          Accounting                   0.33   $120.00         $39.60
JLQ            9/14/2018   Call with QB - error. Need to update subscription.,                     Accounting                   0.75   $120.00         $90.00
                           To Post office. Process mail. Deposit to bank. Sign titles and mail
JLQ            9/17/2018   them to the buyers.                                                     Accounting                   1.65 $120.00          $198.00
JLQ            9/17/2018   Cashflow Update                                                         Cash Flow                    0.55 $120.00           $66.00
                           Call with Connie regarding balance due with rent and taxes. Calls to
                           all utility companies to remove service from NWTM name now that
JLQ            9/18/2018   we are out of building 100%.                                            Close of Company             1.00 $120.00          $120.00
                           Call with Steve Barnard regarding QuickBooks. Call with
JLQ            9/19/2018   QuickBooks to get Admin approval for Steve.                             Accounting                   0.33 $120.00           $39.60
                           WorldPay data matching up with receipts with Epicor. Call with
JLQ            9/19/2018   Jenifer and Annette regarding sales and charges in 2018.                Accounting                   0.84 $120.00          $100.80
JLQ            9/19/2018   Update MOR's and resend to Mike to file.                                MOR's                        0.50 $120.00           $60.00
JLQ            9/21/2018   Update significant events and sent revised MOR's to K&L to file.        MOR's                        0.62 $120.00           $74.40
                           Label scrap inventory photos related to NWTM. Research coin /
JG             9/24/2018   numismatic experts who can truly value the metals                       Close of Company             1.70 $150.00          $255.00
                           Showmypc with Steve B regarding Remote session connection to
JLQ            9/24/2018   new server. Access to QB back.                                          Accounting                   0.25 $120.00           $30.00
                           Insurance - call with Karen. Call with Mark and Mike what
JLQ            9/24/2018   coverage.                                                               Accounting                   0.25 $120.00           $30.00
JLQ            9/24/2018   To Post office.                                                         Accounting                   0.34 $120.00           $40.80
                           Call with Paul regarding inventory. Call with Public Storage. Call
JLQ            9/24/2018   with Karen and email regarding insurance for property.                  Accounting                   0.57 $120.00           $68.40
                           Call with QuickBooks to change subscription to month to month.
JLQ            9/25/2018   Call with Lyon County Taxes regarding property account closing.         Accounting                   0.50 $120.00           $60.00
                           Process mail. Entries in QB now that it is up and running. Call with
                           MC Machinery regarding credit on account. Updated address and
JLQ            9/25/2018   will receive check.                                                     Accounting                   0.38 $120.00           $45.60
JLQ            9/26/2018   Updated time with categories - May-Aug 2018                             Accounting                   1.50 $120.00          $180.00



                                                                                                   Total Professional Fees                       $926,742.20




                                                                                                                                                        A - 54
Professional   Date   Description                        Class                      Hours     Rate     Amount
                                    Expenses
                                    Travel Airfare                                                       $3,470.06
                                    Travel Meals                                                           $171.16
                                    Travel Ground                                                          $840.84
                                    Travel Lodging                                                         $636.57
                                    Travel Misc                                                            $188.46
                                    Software                                                               $409.62
                                    Supplies                                                             $1,046.21
                                    Outsourced Service - Columbia Research Committee Report              $6,560.15
                                    Outsourced Service - India Bank Data Base Entry                     $10,411.50
                                    Outsourced Service - Perfect Audit                                   $3,166.40
                                    Outsourced Service - PACER                                             $110.50
                                    Close Down Supplies                                                     $87.77
                                    Shipping                                                                $47.76
                                    Total Expenses                                                    $27,147.00

                                    Grand Total                                                      $953,889.20

                                    Professional Fees By Category
                                    Investigation - FBI/US Trustee Office                               $52,484.00
                                    Investigation                                                       $36,271.50
                                    Investigation - American Express                                    $31,962.50
                                    Investigation - Diane/Ross                                          $27,254.20
                                    Investigation - Discovery                                            $9,188.00
                                    Investigation - Storage Inventory/Vault                              $8,864.40
                                    Inventory                                                          $126,737.20
                                    Bank Database                                                      $103,010.00
                                    Accounting                                                          $90,505.40
                                    Insolvency                                                          $78,176.20
                                    Medallic                                                            $55,184.40
                                    Bankruptcy Admin                                                    $37,455.00
                                    Plan of Reorganization & Disclosure Statement                       $36,965.00
                                    Operations                                                          $36,014.60
                                    Claims                                                              $34,127.20
                                    MOR's                                                               $27,469.40
                                    Cash Flow                                                           $25,146.50
                                    Committee                                                           $20,475.00
                                    BK Schedule                                                         $23,820.00
                                    Liquidation Analysis                                                $14,635.00
                                    Court Hearing                                                       $13,575.00
                                    Close of Company                                                    $10,863.70
                                    Job Costing                                                          $9,470.00
                                    Sale of Assets                                                       $6,688.80
                                    DIP                                                                  $4,166.30
                                    Travel                                                               $3,432.90
                                    Sale of Company                                                      $2,800.00

                                    Total Professional Fees                                          $926,742.20




                                                                                                            A - 55
